Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 1 of 355 PageID #: 8257




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                           Plaintiff,
                                                   C.A. No. 1:18-cv-01436 (MN)
                v.

 LABORATORY CORPORATION OF                         DEMAND FOR JURY TRIAL
 AMERICA HOLDINGS, ESOTERIX, INC., and
                                                   REDACTED PUBLIC VERSION
 ENDOCRINE SCIENCES, INC.,

                           Defendants.


     JOINT APPENDIX OF EXHIBITS TO JOINT CLAIM CONSTRUCTION BRIEF
                              VOLUME III

 MORRIS JAMES LLP                             WILSON SONSINI GOODRICH & ROSATI, P.C.
 Kenneth L. Dorsney (#3726)                   Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500              Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801                         222 Delaware Avenue, Suite 800
 Telephone: 320.880.6800                      Wilmington, DE 19801
 kdorsney@morrisjames.com                     Telephone: 302.304.7600
                                              iliston@wsgr.com
 Of Counsel:                                  jpeuscherfunk@wsgr.com
 Adam R. Gahtan (agahtan@fenwick.com)
 Kevin X. McGann (kmcgann@fenwick.com)        Of Counsel:
 Eric M. Majchrzak (emajchrzak@fenwick.com)   Edward G. Poplawski (epoplawski@wsgr.com)
 FENWICK & WEST LLP                           Oliva M. Kim (okim@wsgr.com)
 902 Broadway, Suite 14                       Erik Carlson (ecarlson@wsgr.com)
 New York, NY 10010                           Wilson Sonsini Goodrich & Rosati, P.C.
 Telephone: 212.430.2600                      633 West Fifth Street, Suite 1550
 emajchrzak@fenwick.com                       Los Angeles, CA 90071
                                              Telephone: 323.210.2900
 Melanie L. Mayer (mmayer@fenwick.com)
 Elizabeth B. Hagan (ehagan@fenwick.com)      Matias Ferrario
 FENWICK & WEST LLP                           Kilpatrick Townsend & Stockton LLP
 1191 Second Avenue, 10th Floor               1001 West Fourth Street
 Seattle, WA 98101                            Winston-Salem, NC 27101-2400
 Telephone: 206.389.4510                      Telephone: 336.607.7300
                                              mferrario@kilpatricktownsend.com
 Attorneys for Plaintiff
                                              Attorneys for Defendants



11408404/1
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 2 of 355 PageID #: 8258




  EXHIBIT                          DESCRIPTION                            PAGE RANGE

      A      Second Amended Joint Claim Construction Chart                0001 – 0007

      B      U.S. Patent No. 8,409,862                                    0008 – 0022

      C      U.S. Patent No. 7,972,867                                    0023 – 0042

      D      U.S. Patent No. 8,101,427                                    0043 – 0063

      E      U.S. Patent No. 7,972,868                                    0064 – 0077

      F      File History for U.S. Patent No. 8,409,862                   0078 – 0514

      G      File History for U.S. Patent No. 7,972,867                   0515 – 1660

      H      File History for U.S. Patent No. 8,101,427                   1661 – 1906

       I     Excerpts from File History for U.S. Patent No. 8,409,862     1907 – 1928
             (Request for Continued Examination, dated March 28, 2012

       J     Excerpts from Merriam-Webster’s Collegiate Dictionary        1929 – 1933
             (11th ed.)

      K      U.S. Patent No. 7,348,137                                    1934 – 1948

      L      Exhibit A to Quest Diagnostics Investments LLC’s April       1949 – 1961
             12, 2019 Paragraph 4(c) Disclosures

      M      Analytical Validation Report for Quantification of           1962 – 2016
             Testosterone in Serum by Liquid-Liquid Extraction
             (LC00000600-653)

      N      Declaration of Deborah French, Ph.D., in Support of          2017 – 2045
             Defendant LabCorp’s Answering Claim Construction Brief

      O      Declaration of Leonard J. Chyall, Ph.D.                      2046 – 2067

      P      Excerpt from the Rough Transcript of the Deposition of Dr.   2068 – 2073
             Robert Fitzgerald




                                               1
11408404/1
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 3 of 355 PageID #: 8259




 MORRIS JAMES LLP                                 WILSON SONSINI GOODRICH & ROSATI, P.C.



 /s/ Kenneth L Dorsney                            /s/ Ian Liston
 Kenneth L. Dorsney (#3726)                       Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500                  Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801-1494                        222 Delaware Avenue, Suite 800
 Telephone: 302.888.6800                          Wilmington, DE 19801
 kdorsney@morrisjames.com                         Telephone: 302.304.7600
                                                  iliston@wsgr.com
 OF COUNSEL:                                      jpeuscherfunk@wsgr.com
 Adam R. Gahtan (admitted Pro Hac Vice)
                                                  OF COUNSEL:
 Kevin X. McGann (admitted Pro Hac Vice)
 Eric M. Majchrzak (admitted Pro Hac Vice)        Edward G. Poplawski
 FENWICK & WEST LLP                               Oliva M. Kim
 902 Broadway, Suite 14                           Erik Carlson
 New York, NY 10010-6035                          WILSON SONSINI GOODRICH & ROSATI, P.C.
 Telephone: 212.921.2001                          633 West Fifth Street, Suite 1550
 agahtan@fenwick.com                              Los Angeles, CA 90071
 kmcgann@fenwick.com                              Telephone: 323.210.2900
 emajchrzak@fenwick.com                           epoplawski@wsgr.com
                                                  okim@wsgr.com
 Melanie L. Mayer (admitted Pro Hac Vice)         ecarlson@wsgr.com
 Elizabeth B. Hagan (admitted Pro Hac Vice)
 FENWICK & WEST LLP                               Matias Ferrario
 1191 Second Avenue, 10th Floor                   KILPATRICK TOWNSEND & STOCKTON LLP
 Seattle, WA 98101                                1001 West Fourth Street
 Telephone: 206.389.4510                          Winston-Salem, NC 27101-2400
 mmayer@fenwick.com                               Telephone: 336.607.7300
 ehagan@fenwick.com                               mferrario@kilpatricktownsend.com

 Attorneys for Plaintiff Quest Diagnostics        Attorneys for Defendants Laboratory
 Investments LLC                                  Corporation of America Holdings, Esoterix,
                                                  Inc., and Endocrine Sciences, Inc.

 Dated: December 5, 2019




                                              2
11408404/1
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 4 of 355 PageID #: 8260




                                 CERTIFICATE OF SERVICE

        I, Kenneth L. Dorsney, hereby certify that on December 5, 2019, the attached document

 was electronically filed with the Clerk of the Court using CM/ECF which will send notification

 to the registered attorney(s) of record that the document has been filed.

       I further certify that on the same date the attached document was electronically mailed to

the following person(s):

Ian R. Liston                                     Edward G. Poplawski
Johanna Peuscher-Funk                             Olivia M. Kim
WILSON SONSINI GOODRICH & ROSATI, P.C.            Erik Carlson
222 Delaware Avenue, Suite 800                    WILSON SONSINI GOODRICH & ROSATI, P.C.
Wilmington, DE 19801                              633 West Fifth Street, Suite 1550
iliston@wsgr.com                                  Los Angeles, CA 90071
jpeuscherfunk@wsgr.com                            epoplawski@wsgr.com
                                                  okim@wsgr.com
Attorneys for Defendants                          ecarlson@wsgr.com

                                                  Attorneys for Defendants

                                                  Matias Ferrario
                                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                  1001 West Fourth Street
                                                  Winston-Salem, NC 27101
                                                  mferrario@kilpatricktownsend.com

                                                  Attorneys for Defendants



Dated: December 5, 2019                                /s/ Kenneth L. Dorsney
                                             Kenneth L. Dorsney (#3726)
                                             MORRIS JAMES LLP
                                             500 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19801
                                             (302) 888-6800
                                             kdorsney@morrisjames.com

                                             Attorneys for Plaintiff
CM/ECF LIVE - U.S. District Court:ded                                   Page 1 of 2
  Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 5 of 355 PageID #: 8261


Other Documents
1:18-cv-01436-MN Quest Diagnostics Investments LLC v. Laboratory Corporation of America
Holdings et al

MEDIATION-MPT,PATENT


                                        U.S. District Court

                                        District of Delaware

Notice of Electronic Filing

The following transaction was entered by Dorsney, Kenneth on 12/5/2019 at 6:01 PM EST and filed on
12/5/2019
                    Quest Diagnostics Investments LLC v. Laboratory Corporation of America
Case Name:
                    Holdings et al
Case Number:        1:18-cv-01436-MN
Filer:              Quest Diagnostics Investments LLC
Document
                    89
Number:

Docket Text:
[SEALED] APPENDIX Joint Claim Construction Appendix Volume III by Quest
Diagnostics Investments LLC. (Attachments: # (1) Exhibit H-P)(Dorsney, Kenneth)


1:18-cv-01436-MN Notice has been electronically mailed to:

Adam Gahtan       agahtan@fenwick.com

Edward G. Poplawski     epoplawski@wsgr.com, labrown@wsgr.com, twilliamsdavis@wsgr.com

Elizabeth B. Hagan    ehagan@fenwick.com, smcphee@fenwick.com

Eric M. Majchrzak     emajchrzak@fenwick.com, mcampion@fenwick.com

Erik J. Carlson   ecarlson@wsgr.com, anavarro@wsgr.com

Ian Robert Liston IListon@wsgr.com, kkharris@wsgr.com, kramos@wsgr.com, rdean@wsgr.com,
twilliamsdavis@wsgr.com

Kenneth Laurence Dorsney     kdorsney@morrisjames.com, ippara@morrisjames.com

Kevin X. McGann      kmcgann@fenwick.com, paola.guerrero@fenwick.com

Matias Ferrario    mferrario@kilpatricktownsend.com

Melanie M. Mayer      mmayer@fenwick.com




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?102893823504525                         12/5/2019
CM/ECF LIVE - U.S. District Court:ded                                   Page 2 of 2
  Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 6 of 355 PageID #: 8262



Olivia M. Kim    okim@wsgr.com, ctong@wsgr.com

1:18-cv-01436-MN Filer will deliver document by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1079733196 [Date=12/5/2019] [FileNumber=4038599-0
] [1098118a71e57739f709ad4b4d4d7e55082fd6270088cc9bda5e219db7beea51c87
7d4f09ac32d1359e1a1596be5dc57187e2096f21c26f77d534c961045f07c]]
Document description:Exhibit H-P
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1079733196 [Date=12/5/2019] [FileNumber=4038599-1
] [18ca3aaee8774eceb93da5a102d0ac32 75328df8379bdc6139e465a8d43c14d5884
234ecfe29bee8e64aa6f391216b0c57981fd0ad539a667c509402fd551572]]




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?102893823504525          12/5/2019
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page71ofof355
                                                                246PageID
                                                                    PageID#:#:8263
                                                                               3976




                    EXHIBIT H




                                   Joint Appendix 1661
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page82ofof355
                                                                246PageID
                                                                    PageID#:#:8264
                                                                               3977




                                                 November 29, 21J18



      THIS IS TO CERTrFV THAT ANNEXED IS A TRUE COPY FROM THE
      RECORDS OF THIS OFFICE OF THE FfLE WRAPPER AND CONTENTS
      OF:



            APPLICATION NUMBER: 131115,916
            FILING DATE: May 25, 20Ll
            PATENT NUMBER: 8101427
            ISSUE DATE: January 24, 2012




                                                          l!'ml{)l'" SccJmhti'V
                                                          1:01' lutcitoeh!lll ~1 .....,,.,,,1,,
                                                         and Dlrcl"lor of tile        StHtt'!i
                                                         l)lltcnt ~nd ·n·ade.nunk Ofl!cc




                                   Joint Appendix 1662

                                                                                                  QUESTMS-00002353
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page93ofof355
                                                                        246PageID
                                                                            PageID#:#:8265
                                                                                       3978

                                                                              Atty. Dkt. No. 034827-3606


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicant:          Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

       Prior Appl. No.:    11/101,166; 11/386,215

       Prior Appl.
       Filing Date:        4/6/2005; 3/21/2006

       Examiner:           Unknown

       Art Unit:           Unknown

                                     CONTINUING PATENT APPLICATION
                                          TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [ X ] Continuation    [ ] Division   [ ] Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       tetmination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.




                                                           -1-
DLMR_896058.1
                                                     Joint Appendix 1663

                                                                                                        QUESTMS-00002354
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page104 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8266
                                                                                     3979

                                                                            Atty. Dkt. No. 034827-3606


       Enclosed are:

                [X]    Description, Claim(s), and Abstract (34 pages).

                lX]    Formal drawings (4 sheets, Figures 1-4).

                [X]    Declaration and Power of Attorney from parent Application No. 11/386,215 (4
                       pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Request for application not to be published with certification under 35 USC
                       l22(b )(2)(B)(i).

                [ ]    Information Disclosure Statement.

                [ J    Form PT0-1449 with copies of_ listed reference(s).

                [ ]    Preliminary Amendment (___)

                [X]    Application Data Sheet (37 CFR 1.76) (4 pages)


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web              Number of Sheets for EFS-Web
       Sheets                    Adjustment
       38               X            75%              29

       The filing fee is calculated below:

                       Number          Included       Extra                  Rate                     Fee
                       Filed              in                                                         Totals
                                       Basic Fee
       Basic Filing                                                      $330.00               $330.00
       Fee
       Search Fee                                                        $540.00               $540.00
       Examination                                                       $220.00               $220.00
       Fee
       Size Fee             29            100         0           X      $270.00
       Total                23            20          3           X       $52.00               $156.00
       Claims:
       Independents         2                 3       0           X      $220.00                 $0.00


                                                          -2-
DLMR_896058.1
                                                   Joint Appendix 1664

                                                                                                        QUESTMS-00002355
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page115 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8267
                                                                                     3980

                                                                                 Atty. Dkt. No. 034827-3606




       If any Multiple Dependent Claim(s) present:                +          $390.00
       Surcharge under 37 CFR 1.16(e) for late filing of          +          $130.00                   $0.00
       Executed Declaration or late payment of filing fee
                                                                    SUBTOTAL:                        1246.00
                [ ]               Small Entity Fees Apply (subtract Y2 of above):                            ()

                              Basic Filing Fee Reduction for Filing via EFS-Web
                                                           TOTAL FILING FEE:
       Assignment Recordation Fee:                           +             $40.00         =   ~---~...:._   ___
       Processing Fee under 3 7 CFR 1.17(i) for Late Filing +            $130.00
       of English Translation of Application:
       TOTAL FEE                                                                                     1246.00

                 The above-identified fees of$1246.00 are being paid by credit card via EFS-Web.

                 The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-07 41. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741.

                 Please direct all correspondence to the undersigned attorney or agent at the address
       indicated below.

                                                                Respectfully submitted,




       FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                               Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                          -3-
DLMR_896058.1
                                                    Joint Appendix 1665

                                                                                                             QUESTMS-00002356
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page126 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8268
                                                                                     3981


       Application Data Sheet


       Application Information


       Application Type::                           Regular
       Subject Matter::                             Utility
       Suggested classification::
       Suggested Group Art Unit::
       CD-ROM or CD-R?::                            None
       Computer Readable Form (CRF)?::              No
       Title::                                      METHODS FOR DETECTING VITAMIN D
                                                    METABOLITES BY MASS
                                                    SPECTROMETRY
       Attorney Docket Number::                     034827-3606
       Request for Early Publication?::             No
       Request for Non-Publication?::               No
       Suggested Drawing Figure::                   1
       Total Drawing Sheets::                       4
       Small Entity?::                              No
       Petition included?::                         No
       Secrecy Order in Parent Appl.?::             No




       Applicant Information




       Applicant Authority Type::         Inventor
       Primary Citizenship Country::      UK
       Status::                           Full Capacity
       Given Name::                       Nigel
       Family Name::                      Clarke


                                                Page# 1                   Initial 05/25/11
DLMR_896059.1
                                               Joint Appendix 1666

                                                                                       QUESTMS-00002357
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page137 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8269
                                                                                     3982


       City of Residence::             Oceanside
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     1689 Avenida Guillermo
       City of mailing address::       Oceanside
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92056
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   us
       Status::                        Full Capacity
       Given Name::                    Brett
       Family Name::                   Holmquist
       City of Residence::             Mission Viejo
       State or Province of            CA
       Residence::
       Country of Residence::          us
       Street of mailing address::     21858 Bahamas
       City of mailing address::       Mission Viejo
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92692
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   KR
       Status::                        Full Capacity
       Given Name::                    Kwang-Ja


                                               Page# 2                   Initial 05/25/11
DLMR_896059.1
                                            Joint Appendix 1667

                                                                                      QUESTMS-00002358
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page148 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8270
                                                                                     3983


       Family Name::                   Lee
       City of Residence::             Irvine
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     10 Apple Way


       City of mailing address::       Irvine
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92602
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   US
       Status::                        Full Capacity
       Given Name::                    Richard E.
       Family Name::                   Reitz
       City of Residence::             San Clemente
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     3710 Calle Fino Clarete
       City of mailing address::       San Clemente
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92673
       address::




       Correspondence Information


                                              Page# 3                    Initial 05/25/11
DLMR_896059.1
                                             Joint Appendix 1668

                                                                                      QUESTMS-00002359
        Case 1:18-cv-01436-MN
        Case 1:18-cv-01436-MN Document
                              Document 73-2
                                       95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page159 of
                                                                    of 355
                                                                       246 PageID
                                                                           PageID #:
                                                                                  #: 8271
                                                                                     3984


       Correspondence Customer Number::                      30542
       E-Mail address::                                      PTOMaiiSanDiegoNorth@foley.com


       Representative Information




      ._R
        __                      C_u_s-to-m--er----~~-3-0-5-42----------------~---------------·J
          e_p-re_s_e_n_ta--t-iv_e__
        Number::                                 .


       Domestic Priority Information


       Application::                  Continuity Type::          Parent             Parent Filing
                                                                 Application::      Date::
       This Application               Claims priority            11/386,215         3/21/2006
                                      under 35 USC
                                      § 120 to
       This Application               Claims priority            11/101,166         4/6/2005
                                      under 35 USC
                                      § 120 to


        Foreign Priority Information


       Country::                       Application                 Filing Date::     Priority Claimed::
                                       number::




       Assignee Information


        Assignee Name::                                      Quest Diagnostics Investments Incorporated




                                                         Page# 4                          Initial 05/25/11
DLMR_896059.1
                                                        Joint Appendix 1669

                                                                                                       QUESTMS-00002360
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page16
                                                          10ofof355
                                                                 246PageID
                                                                     PageID#:#:8272
                                                                                3985


                                                                           Atty. Dkt. No. 034827-3603



                      DECLARATION AND POWER OF ATTORl~EY

        As a below named inventor, I HEREBY DECLARE:

        THAT my residence, post office address, and citizenship are as stated below next to my
name;

       THAT I believe I am the original, first, and sole inventor (if only one inventor is named
below) or an original, first, and joint inventor (if plural inventors are named below or in an
attached Declaration) of the subject matter which is claimed and for which a patent is sought on
the invention entitled

           METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                             SPECTROMETRY

                              (Attorney Docket No. 034827-3603)

the specification of which (check one)

                       is attached hereto.

                       was tiled on 3/2112006 as United States Application Number or
                       PCT International Application Number 1113 86.215 and was
                       amended on _ _ (if applicable).

        THAT I do not know and do not believe that the same invention was ever known or used
by others in the United States of America, or was patented or described in any printed publication
in any country, before I (we) invented it;

        THAT I do not know and do not believe that the same invention was patented or
described in any printed publication in any country, or in public use or on sale in the United
States of America, for more than one year prior to the filing date of this United States
application;

        THAT I do not know and do not believe that the same invention was first patented or
made the subject of an inventor's certificate that issued in any country foreign to the United
States of America before the filing date ofthis United States application ifthe foreign application
was tiled by me (us), or by my (our) legal representatives or assigns, more than twelve months
(six months for design patents) prior to the filing date of this United States application;

       THAT I have reviewed and understand the contents of the above-identified specification,
including the claim(s), as amended by any amendment specifically referred to above;




                                               Page I of 4

                                             Joint Appendix 1670

                                                                                                   QUESTMS-00002361
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page17
                                                          11ofof355
                                                                 246PageID
                                                                     PageID#:#:8273
                                                                                3986


                                                                            Atty. Dkt. No. 034827-3603



        THAT I believe that the above-identified specification contains a written description of
the invention, and of the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it pertains, or with which it is
most nearly cotmected, to make and use the invention, and sets forth the best mode contemplated
by me of carrying out the invention; and

       THAT I acknowledge the duty to disclose to the U.S. Patent and Trademark Office all
information known to me to be material to patentability as defined in Title 37, Code of Federal
Regulations, §1.56.

       I HEREBY CLAIM foreign priority benefits under Title 35, United States Code §119(a)-
(d) or§ 365(b) of any foreign application(s) for patent or inventor's certificate, or §365(a) of any
PCT international application which designated at least one country other than the United States
of America, listed below and have also identified below any foreign application for patent or
inventor's certificate or of any PCT international application having a filing date before that of
the application on which priority is claimed.

      Prior Foreign                                                                    Certified
                                                                           Priority
       Application                                                                       Copy
                                 Country           Foreign Filing Date    Claimed?
         Number                                                                        Attached?
                                                                                                    I




        I HEREBY CLAIM the benefit under Title 35, United States Code § 119( e) of any United
States provisional application(s) listed below.

                U.S. Provisional Application Number               Filing Date




        I HEREBY CLAIM the benefit under Title 35, United States Code, §120 of any United
States application(s), or§ 365(c) of any PCT international application designating the United
States of America, listed below and, insofar as the subject matter of each of the claims of this
application is not disclosed in the prior United States or PCT International application in the
manner provided by the first paragraph of Title 35, United States Code,§ 112, I acknowledge the
duty to disclose information which is material to patentability as defined in Title 37, Code of




                                              Page 2 of4

                                            Joint Appendix 1671

                                                                                                   QUESTMS-00002362
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page18
                                                          12ofof355
                                                                 246PageID
                                                                     PageID#:#:8274
                                                                                3987


                                                                             Atty. Dkt. No. 034827-3603



Federal Regulations, § 1.56 which became available between the filing date of the prior
application and the national or PCT international filing date of this application.

       U.S. Parent              PCT Parent                       Parent              Parent
    Application Number       Application Number               Filing Date        Patent Number
         11/101,166                                               4/6/2005




       I HEREBY APPOINT the registered attorneys and agents at Customer Number

                                                    30542
        to have full power to prosecute this application and any continuations, divisions, reissues,
and reexaminations thereof, to receive the patent, and to transact all business in the United States
Patent and Trademark Office connected therewith.


I request that all correspondence be directed to:

                                       Barry S. Wilson
                                       FOLEY & LARDNER LLP
                                       Customer Number: 30542

                                       Telephone:       (858) 847-6722
                                       Facsimile:       (858) 792-6773

       I UNDERSTAND AND AGREE THAT the foregoing attorneys and agents appointed by
me to prosecute this application do not personally represent me or my legal interests, but instead
represent the interests ofthe legal owner(s) ofthe invention described in this application.

        I FURTHER DECLARE THAT all statements made herein of my own knowledge are
true, and that all statements made on information and belief are believed to be true; and further
that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 ofTitle 18 ofthe
United States Code, and that such willful false statements may jeopardize the validity of the
application or any patent issuing thereon.




                                              Page 3 of4

                                            Joint Appendix 1672

                                                                                                    QUESTMS-00002363
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page19
                                                          13ofof355
                                                                 246PageID
                                                                     PageID#:#:8275
                                                                                3988


                                                                 Atty. Dkt. No. 034827-3603



  N arne of tlrst inventor    Nigel Clarke
  Residence                   Oceanside, California
 Citizenship                  UK

 Post Office Address          862   Maste~~~:i~~
                              Oceansidekn057
 Inventor's signature
  Date


 Name of second inventor      Brett Holmquist
  Residence                   Mission Viejo, California
 Citizenship                  us
 Post Oftice Address

 Inventor's signature
 Date


 Name ofthird inventor        Gloria Kwangja Lee
 Residence                    Irvine, California
 Citizenship                  us
                              10 Apple Valley
 Post Office Address
                                    California 92602
 Inventor's signature
 Date


 Name of fourth inventor      Richard E. Reitz
 Residence                    San Clemente, California
 Citizenship                  us
                              3 710 Calle Fino Clarete
 Post Of1ice Address
                             ~Clemente,        California n673
 Inventor's signature
 Date




                                       Page 4 of4


                                    Joint Appendix 1673

                                                                                       QUESTMS-00002364
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page20
                                                                14ofof355
                                                                       246PageID
                                                                           PageID#:#:8276
                                                                                      3989

                                                                                             034827-3606


                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                              SPECTROMETRY




                    CROSS REFERENCE TO RELATED PATENT APPLICATIONS

       [0001) This application claims priority under 35 U.S.C. § 120 to U.S. Application Serial No.
       11/101,166 (now U.S. Pat. No. 7,745,226), filed April6, 2005, and to U.S. Application Serial
       No. 11/386,215, filed March 21, 2006, incorporated herein by reference in their entirety.



                                        FIELD OF THE INVENTION



       [00021 The invention relates to the detection of vitamin 0 metabolites. In a particular aspect,
       the invention relates to methods for detecting vitamin 0 metabolites by mass spectrometry.



                                   BACKGROUND OF THE INVENTION


        10003) Vitamin 0 is an essential nutrient with important physiological roles in the positive
       regulation of calcium (Ca2+) homeostasis. Vitamin 0 can be made de novo in the skin by
       exposure to sunlight or it can be absorbed from the diet. There are two fonns of vitamin 0;
       vitamin 0 2 (ergocalciferol) and vitamin 0 3 (cholecalciferol). Vitamin 0 3 is the form synthesized
       de novo by animals. It is also a common supplement added to milk products and certain food
       products produced in the United States. Both dietary and intrinsically synthesized vitamin 0 3
       must undergo metabolic activation to generate bioactive metabolites. In humans, the initial step
       of vitamin 03 activation occurs primarily in the liver and involves hydroxylation to form the
       intermediate metabolite 25-hydroxyvitamin 0 3 (25-hydroxycholecalciferol; calcifediol;
       250HD3 ). Calcifediol is the major form of vitamin 0 3 in the circulation. Circulating 250H03 is
       then converted by the kidney to 1,25-dihydroxyvitamin 0 3 (calcitriol; 1,25(0H)2 D:,), which is
       generally believed to be the metabolite of vitamin 0 3 with the highest biological activity.



                                                          1
DLMR_895309.1
                                                  Joint Appendix 1674

                                                                                                       QUESTMS-00002365
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page21
                                                                15ofof355
                                                                       246PageID
                                                                           PageID#:#:8277
                                                                                      3990

                                                                                              034827-3606


       100041 Vitamin 0 2 is derived from fungal and plant sources. Many over-the-counter dietary
       supplements contain ergocalciferol (vitamin 0 2) rather than cholecalciferol (vitamin 0 3 ).
       Drisdol, the only high-potency prescription form of vitamin D available in the United States, is
       formulated with ergocalciferol Vitamin 0 2 undergoes a similar pathway of metabolic activation
       in humans as vitamin 03, forming the metabolites 25-hydroxyvitamin D2 (250HD 2) and I ,25-
       dihydroxyvitamin 0 3 (1 ,25(0H) 2 D2). Vitamin D2 and vitamin 03 have long been assumed to be
       biologically equivalent in humans, however recent reports suggest that there may be differences
       in the bioactivity and bioavailability of these two fonns of vitamin D (Armas et. al., (2004) J.
       Clin. Endocrinol. Metab. 89:5387-5391 ).

       100051 Measurement of vitamin D, the inactive vitamin D precursor, is rare in clinical settings
       and has little diagnostic value. Rather, serum levels of 25-hydroxyvitamin 03 and 25-
       hydroxyvitamin 0 2 (total25-hydroxyvitamin D; "250HD") are a useful index ofvitamin D
       nutritional status and the efficacy of certain vitamin D analogs. Therefore, the measurement of
       250HD is commonly used in the diagnosis and management of disorders of calcium metabolism.
       In this respect, low levels of250HD are indicative of vitamin D deficiency associated with
       diseases such as hypocalcemia, hypophosphatemia, secondary hyperparathyroidism, elevated
       alkaline phosphatase, osteomalacia in adults and rickets in children. In patients suspected of
       vitamin D intoxication, elevated levels of 250HD distinguishes this disorder from other
       disorders that cause hypercalcemia.

       100061 Meaqurement of l ,25(0H) 2D is also used in clinical settings, however, this metabolite
       has a more limited diagnostic usefulness than 250HD. Factors that contribute to limitations of
       the diagnostic values of 1,25(0H)2 D as an index of vitamin D status include the precision of the
       endogenous regulation of renal production of the metabolite and its shmi half-life in circulation.
       However, certain disease states such as kidney failure can be diagnosed by reduced levels of
       circulating 1,25(0H) 2 D and elevated levels of 1,25(0H) 2 D may be indicative of excess
       parathyroid hormone or may be indicative of certain diseases such as sarcoidosis or certain types
       of lymphoma.

        10007] Detection of vitamin D metabolites has been accomplished by radioimmunoassay with
       antibodies co-specific for 25-hydroxyvitamin 0 3 and 25-hydroxyvitamin 0 2 . Because the
       current immunologically-based assays do not separately resolve 25-hydroxyvitamin 0 3 and 25-


                                                          2
DLMR_895309.1
                                                  Joint Appendix 1675

                                                                                                          QUESTMS-00002366
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page22
                                                                16ofof355
                                                                       246PageID
                                                                           PageID#:#:8278
                                                                                      3991

                                                                                              034827-3606


       hydroxyvitamin 0 2 , the source of a deficiency in vitamin D nutrition cannot be deterrnined
       without resorting to other tests. More recently, reports have been published that disclose
       methods for detecting specific vitamin D metabolites using mass spectrometry. For example
       Yeung B, et al., .T Chromatogr. 1993, 645(1):115-23; Higashi T, et al., Steroids. 2000,
       65(5):281-94; Higashi T, et al., Bioi Pharm Bull. 2001, 24(7):738-43; and Higashi T, et al., J
       Pharm Biomed Anal. 2002, 29(5):947-55 disclose methods for detecting various vitamin D
       metabolites using liquid chromatography and mass spectrometry. These methods require that the
       metabolites be derivatized prior to detection by mass-spectrometry. Methods to detect
       underivatized 1,25(0H) 2 D3 by liquid chromatography I mass-spectrometry are disclosed in
       Kissmeyer and Sonne, J Chromatogr A. 2001, 935(1-2):93-103.



                                     SUMMARY OF THE INVENTION


       [0008] The present invention provides methods for detecting the presence or amount of a
       vitamin D metabolite in a sample by mass spectrometry, including tandem mass spectrometry.
       Preferably, the methods of the invention do not include derivatizing the vitamin D metabolites
       prior to the mass spectrometry analysis.

       [0009] In one aspect, the invention provides a method for determining the presence or amount
       of a vitamin D metabolite in a sample: The method may include: (a) ionizing the vitamin D
       metabolite, if present in the sample; and (b) detecting the presence or amount of the ion by ma<;s
       spectrometry and relating presence or amount of the detected ion to the presence or amount of
       the vitamin D metabolite in the sample. In some preferred embodiments, the ionization step (a)
       may include (i) ionizing the vitamin D metabolite, if present in the sample, to produce an ion of
       the vitamin D metabolite; ( ii) isolating the ion of step (i) by mass spectrometry to provide a
       precursor ion; and (iii) effecting a collision between the precursor ion and an inert collision gas
       to produce at least one fragment ion detectable in a mass spectrometer. Preferably, at least one
       of the fragment ions is specific for the vitamin D metabolite of interest. In certain embodiments
       of the invention, the fragment ions to be detected include at least one fragment ion other than that
       which results solely by a dehydration or deamination of the precursor ion. In some particularly
       preferred embodiments, the precursor ion is a protonated and dehydrated ion of the vitamin D
       metabolite. In certain embodiments the vitamin D metabolite is one or more vitamin D
                                                          3
DLMR_895309.1
                                                  Joint Appendix 1676

                                                                                                         QUESTMS-00002367
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page23
                                                                17ofof355
                                                                       246PageID
                                                                           PageID#:#:8279
                                                                                      3992

                                                                                             034827-3606


       metabolites selected from the group consisting of25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 02;
       1,25-dihydroxyvitamin 0 2 ; and 1,25-dihydroxyvitamin 03.

       (0010( In a related aspect, the invention provides a method for detennining the presence or
       amount of a vitamin 0 metabolite in a sample by tandem mass spectrometry. The method may
       involve (a) generating a protonated and dehydrated precursor ion of the vitamin D metabolite if
       present in the sample; (b) generating one or more fragment ions of the precursor ion; and (c)
       detecting the presence or amount of one or more of the ions generated in step (a) or (b) or both
       and relating the detected ions to the presence or amount of the vitamin 0 metabolite in the
       sample. In cettain embodiments, the method is used to detect the presence or amount of two or
       more vitamin 0 metabolites in a single assay. Preferably, the method does not involve
       derivatizing the samples or the vitamin 0 metabolites prior to analysis by mass spectrometry. In
       certain embodiments the vitamin 0 metabolite is one or more vitamin 0 metabolites selected
       from the group consisting of 25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 0 2 ; 1,25-
       dihydroxyvitamin 0 2 ; and 1,25-dihydroxyvitamin 0 3 .

       (0011] In another aspect the invention provides a method for determining the presence or
       amount of two or more vitamin 0 metabolites in a sample in a single assay. The method
       includes ionizing the vitamin 0 metabolites, if present in the sample, to generate ions specific for
       each of the vitamin 0 metabolites of interest, detecting the presence or amount of the ions by
       mass spectrometry, and relating the presence or amount of the ions to the presence or amount of
       the vitamin 0 metabolites in the sample. In certain embodiments the mass spectrometry analysis
       of the method is tandem mass spectrometry.

        (0012] As used herein, the tenn "vitamin 0 metabolite" refers to any chemical species that may
       be found in the circulation of an animal which is formed by a biosynthetic or metabolic pathway
       for vitamin Dora synthetic vitamin 0 analog. Vitamin 0 metabolites include forms of vitamin
       0 that are generated by a biological organism, such as an animal, or that are generated by
       biotransformation of a naturally occuning form of vitamin 0 or a synthetic vitamin 0 analog. In
       certain prefened embodiments, a vitamin 0 metabolite is formed by the biotransformation of
       vitamin 0 2 or vitamin 0 3 . In particularly prefened embodiments, the vitamin D metabolite is
       one or more compounds selected from the group consisting of25-hydroxyvitamin 0 3 , 25-
       hydroxyvitarnin D2, 1,25-dihydroxyvitamin 0 3 and I ,25-dihydroxyvitamin 0 2 .


                                                          4
DLMR_895309.1
                                                  Joint Appendix 1677

                                                                                                        QUESTMS-00002368
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page24
                                                                18ofof355
                                                                       246PageID
                                                                           PageID#:#:8280
                                                                                      3993

                                                                                               034827-3606


       (0013[ As used herein, the tenn "purification" refers to a procedure that enriches the amount of
       one or more analytes of interest relative to one or more other components of the sample.
       Purification, as used herein does not require the isolation of an analyte from all others. In
       prefen-ed embodiments, a purification step or procedure can be used to remove one or more
       interfering substances, e.g., one or more substances that would interfere with the operation ofthe
       instruments used in the methods or substances that may interfere with the detection of an analyte
       ion by mass spectrometry.

       (00141 As used herein, "biological sample" refers to any sample from a biological source. As
       used herein, "body fluid" means any fluid that can be isolated from the body of an individual.
       For example, "body fluid" may include blood, plasma, serum, bile, saliva, urine, tears,
       perspiration, and the like.

       [0015] As used herein, "derivatizing" means reacting two molecules to form a new molecule.
       Derivatizing agents may include isothiocyanate groups, dinitro-fluorophenyl groups,
       nitrophenoxycarbonyl groups, and/or phthalaldehyde groups.

       [00161 As used herein, "chromatography" refers to a process in which a chemical mixture
       carried by a liquid or gas is separated into components as a result of differential distribution of
       the chemical entities as they flow around or over a stationary liquid or solid phase.

       [0017) As used herein, "liquid chromatography" (LC) means a process of selective retardation
       of one or more components of a fluid solution as the fluid uniformly percolates through a column
       of a finely divided substance, or through capillary passageways. The retardation results from the
       distribution of the components of the mixture between one or more stationary phases and the
       bulk fluid, (i.e., mobile phase), as this fluid moves relative to the stationary phase(s). "Liquid
       chromatography" includes reverse phase liquid chromatography (RPLC), high performance
       liquid chromatography (HPLC) and high turbulence liquid chromatography (HTLC).

        100181 As used herein, the term "HPLC" or ''high performance liquid chromatography" refers
       to liquid chromatography in which the degree of separation is increased by forcing the mobile
       phase under pressure through a stationary phase, typically a densely packed column.

        (00191 As used herein, the tenn "gas chromatography" refers to chromatography in which the
       sample mixture is vaporized and injected into a stream of can-ier gas (as nitrogen or helium)


                                                          5
DLMR_895309.1
                                                  Joint Appendix 1678

                                                                                                            QUESTMS-00002369
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page25
                                                                19ofof355
                                                                       246PageID
                                                                           PageID#:#:8281
                                                                                      3994

                                                                                             034827-3606


       moving through a column containing a stationary phase composed of a liquid or a particulate
       solid and is separated into its component compounds according to the affinity ofthe compounds
       for the stationary phase

       100201 As used herein, "mass spectrometry" (MS) refers to an analytical technique to identify
       compounds by their mass. MS technology generally includes (1) ionizing the compounds to
       form charged compounds; and (2) detecting the molecular weight of the charged compound and
       calculating a mass-to-charge ratio (rnlz). The compound may be ionized and detected by any
       suitable means. A "mass spectrometer" generally includes an ionizer and an ion detector. See,
       e.g., U.S. Patent Nos. 6,204,500, entitled "Mass Spectrometry From Surfaces;" 6,107,623,
       entitled "Methods and Apparatus for Tandem Mass Spectrometry;" 6,268,144, entitled "DNA
       Diagnostics Based On Mass Spectrometry;" 6, 124,137, entitled "Surface-Enhanced Photo labile
       Attaclunent And Release For Desorption And Detection Of Analytes;" Wright eta!., Prostate
       Cancer and Prostatic Diseases 2:264-76 (1999); and Merchant and Weinberger, Electrophoresis
       21:1164-67 (2000).

       [0021] The tenn "electron ionization" as used herein refers to methods in which an analyte of
       interest in a gaseous or vapor phase interacts with a flow of electrons. Impact of the electrons
       with the analyte produces analyte ions, which may then be subjected to a mass spectrometry
       technique.

       [0022] The term "chemical ionization" as used herein refers to methods in which a reagent gas
       (e.g. ammonia) is subjected to electron impact, and analyte ions are formed by the interaction of
       reagent gas ions and analyte molecules.

       [0023] The term "fast atom bombardment" as used herein refers to methods in which a beam of
       high energy atoms (often Xe or Ar) impacts a non-volatile sample, desorbing and ionizing
       molecules contained in the sample. Test samples are dissolved in a viscous liquid matrix such as
       glycerol, thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitrophenyloctyl ether,
       sulfolane, diethanolamine, and triethanolamine.

        [0024] The tenn "field desorption" as used herein refers to methods in which a non-volatile test
       sample is placed on an ionization surface, and an intense electric field is used to generate analyte
       lOllS.




                                                         6
DLMR_895309.1
                                                 Joint Appendix 1679

                                                                                                          QUESTMS-00002370
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page26
                                                                20ofof355
                                                                       246PageID
                                                                           PageID#:#:8282
                                                                                      3995

                                                                                            034827-3606


       (0025) The tenn "ionization" as used herein refers to the process of generating an analyte ion
       having a net electrical charge equal to one or more electron units. Negative ions are those having
       a net negative charge of one or more electron units, while positive ions are those having a net
       positive charge of one or more electron units.

       10026) The tenn "operating in negative ion mode" refers to those mass spectrometry methods
       where negative ions are detected. Similarly, "operating in positive ion mode" refers to those
       mass spectrometry methods where positive ions are detected.

       (0027) The term "desorption" as used herein refers to the removal of an analyte from a surface
       and/or the entry of an analyte into a gaseous phase.

       (00281 The term "about" as used herein in reference to quantitative measurements, refers to the
       indicated value plus or minus 10%.



                               BRIEF DESCRIPTION OF THE DRAWINGS
       [0029] Figure 1 shows the linearity of the quantification of250HD2 in serially diluted stock
       samples using an LC-MS/MS assay. Details are described in Example 4.

       (0030) Figure 2 shows the linearity of the quantification of250HD3 in serially diluted stock
       samples using an LC-MS/MS assay. Details are described in Example 4.

        [0031) Figure 3 shows the linearity of the quantification by LC-MS/MS of serially diluted
       san1ples containing 250HD2 and 250HD3 to fmal concentrations of512 ng/mL. Details are
       described in Example 4.

        (0032] Figure 4 shows the correlation between detection oftotal25-hydroxyvitamin Dusing an
       LC-MS/MS assay and a commercially available radioimmunoassay kit. Details are described in
       Example 6.



                            DETAILED DESCRIPTION OF THE INVENTION



        [0033] Disclosed are methods for detecting the presence or amount of one or more vitamin D
       metabolites in a sample. In certain aspects the method involves ionizing the vitamin D


                                                         7
DLMR_895309.1
                                                 Joint Appendix 1680

                                                                                                         QUESTMS-00002371
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page27
                                                                21ofof355
                                                                       246PageID
                                                                           PageID#:#:8283
                                                                                      3996

                                                                                             034827-3606


       metabolite(s), detecting the ion(s) by mass spectrometry, and relating the presence or amount of
       the ion(s) to the presence or amount of the vitamin 0 metabolite(s) in the sample. The method
       may include (a) purifying a vitamin 0 metabolite, if present in the sample, (b) ionizing the
       purified vitamin 0 metabolite and (c) detecting the presence or amount of the ion, wherein the
       presence or amount of the ion is related to the presence or amount of the vitamin D metabolite in
       the sample. In preferred embodiments, the ionizing step (b) may include (i) ionizing a vitamin 0
       metabolite, if present in the sample, to produce an ion; (ii) isolating the vitamin D metabolite ion
       by mass spectrometry to provide a precursor ion; and (iii) effecting a collision between the
       isolated precursor ion and an inert collision gas to produce at least one fragment ion detectable in
       a mass spectrometer. In certain prefened embodiments the precursor ion is a protonated and
       dehydrated ion of the vitamin 0 metabolite.

       10034] In a related aspect, the invention provides a method for determining the presence or
       amount of a vitamin 0 metabolite in a test sample by tandem mass spectrometry. The method
       may involve (a) generating a protonated and dehydrated precursor ion of the vitamin 0
       metabolite; (b) generating one or more fragment ions of the precursor ion; and (c) detecting the
       presence or amount of one or more of the ions generated in step (a) or (b) or both and relating the
       detected ions to the presence or amount of said vitamin 0 metabolite in the sample.

       10035] In cettain preferred embodiments of the invention, at least one fragment ion is detected,
       wherein the presence or amount of the precursor and/or at least one fragment ion is related to the
       presence or amount of the vitamin 0 metabolite in the sample. Preferably at least one fi"agment
       ion is specific for the vitamin 0 metabolite of interest. In some embodiments, the methods of the
       invention can be used to detect and quantify two or more vitamin 0 metabolites in a single assay.
       In cettain embodiments, the vitamin 0 metabolite is one or more vitamin 0 metabolites selected
       from the group consisting of 25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 0 2 ; 1,25-
       dihydroxyvitamin 02; and 1,25- dihydroxyvitamin 0 3 .

        [0036] Suitable samples include any sample that might contain the analyte of interest and/or
       one or more metabolites or precursors thereof. For example, samples obtained during the
       manufacture of an analyte can be analyzed to detennine the composition and yield of the
       manufacturing process. In certain embodiments, a sample is a biological sample; that is, a
       sample obtained from any biological source, such as an animal, a cell culture, an organ culture,


                                                          8
DLMR_895309.1
                                                  Joint Appendix 1681

                                                                                                       QUESTMS-00002372
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page28
                                                                22ofof355
                                                                       246PageID
                                                                           PageID#:#:8284
                                                                                      3997

                                                                                              034827-3606


       etc. Part.icularly prefened are samples obtained from a human, such as a blood, plasma, serum,
       hair, muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue sample. Such samples may be
       obtained, for example, from a patient seeking diagnosis, prognosis, or treatment of a disease or
       condition. The vitamin D metabolites may be derivatized prior to mass spectrometry, however,
       in certain preferred embodiments, sample preparation excludes the use of derivitization.

       [0037]   Samples may be processed or purified to obtain preparations that are suitable for
       analysis by mass spectrometry. Such purification will usually include chromatography, such as
       liquid chromatography, and may also often involve an additional purification procedure that is
       performed prior to chromatography. Various procedures may be used for this purpose depending
       on the type of sample or the type of chromatography. Examples include filtration, extraction,
       precipitation, centrifugation, dilution, combinations thereof and the like. Protein precipitation is
       one prefened method of preparing a liquid biological sample, such as serum or plasma, for
       chromatography. Such protein purification methods are well known in the art, for example,
       Polson et al., Journal of Chromatography B 785:263-275 (2003), describes protein precipitation
       methods suitable for use in the methods of the invention. Protein precipitation may be used to
       remove most of the protein from the sample leaving vitamin D metabolites soluble in the
       supernatant. The samples can be centrifuged to separate the liquid supernatant from the
       precipitated proteins. The resultant supernatant can then be applied to liquid chromatography
       and subsequent mass spectrometry analysis. In one embodiment of the invention, the protein
       precipitation involves adding one volume of the liquid sample (e.g. plasma) to about four
       volumes of methanol. In certain embodiments, the use of protein precipitation obviates the need
       for high turbulence liquid chromatography ("HTLC") or on-line extraction prior to HPLC and
       mass spectrometry. Accordingly in such embodiments, the method involves (1) perfmming a
       protein precipitation of the sample of interest; and (2) loading the supernatant directly onto the
       HPLC-mass spectrometer without using on-line extraction or high turbulence liquid
       chromatography ("HTLC").

        [00381 The purification step may include chromatography, preferably liquid chromatography,

       more preferably high performance liquid chromatography (HPLC). In some prefened
       embodiments the chromatography is not gas chromatography. Preferably, the methods of the
       invention are performed without subjecting the samples, or the vitamin D metabolites of interest,
       to gas chromatography prior to mass spectrometric analysis.
                                                          9
DLMR_895309.1
                                                  Joint Appendix 1682

                                                                                                        QUESTMS-00002373
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page29
                                                                23ofof355
                                                                       246PageID
                                                                           PageID#:#:8285
                                                                                      3998

                                                                                              034827-3606


       [0039] Various methods have been described involving the use of HPLC for sample clean-up
       prior to mass spectrometry analysis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
       22:608-12 (2000) (manual precipitation ofblood samples, followed by manual Cl8 solid phase
       extraction, injection into an HPLC for chromatography on a Cl8 analytical column, and MS/MS
       analysis); and Salm et al., Clin. Therapeutics 22 Supl. B:B71-B85 (2000) (manual precipitation
       of blood samples, followed by manual C18 solid phase extraction, injection into an HPLC for
       chromatography on a Cl8 analytical column, and MS/MS analysis). One of skill in the art can
       select HPLC instruments and columns that are suitable for use in the invention. The
       chromatographic column typically includes a medium (i.e., a packing material) to facilitate
       separation of chemical moieties (i.e., fractionation). The medium may include minute particles.
       The particles include a bonded surface that interacts with the various chemical moieties to
       facilitate separation of the chemical moieties such as vitamin D metabolites. One suitable
       bonded surface is a hydrophobic bonded surface such as an alkyl bonded surface. Alkyl bonded
       surfaces may include C-4, C-8, or C-18 bonded alkyl groups, preferably C-18 bonded groups.
       The chromatographic column includes an inlet port for receiving a sample and an outlet port for
       discharging an effluent that includes the fractionated sample. In the method, the sample (or pre-
       purified sample) is applied to the column at the inlet port, eluted with a solvent or solvent
       mixture, and discharged at the outlet port. Different solvent modes may be selected for eluting
       the analytes of interest. For example, liquid chromatography may be performed using a gradient
       mode, an isocratic mode, or a polytyptic (i.e. mixed) mode. In preferred embodiments, HPLC is
       performed on a multiplexed analytical HPLC system with a C 18 so lid phase using isocratic
       separation with 100% methanol as the mobile phase.

        [0040] Recently, high turbulence liquid chromatography ("HTLC"), also called high throughput
       liquid chromatography, has been applied for sample preparation prior to analysis by mass
       spectrometry. See, e.g., Zimmer et al., J. Chromatogr. A 854:23-35 (1999); see also, U.S.
       Patents Nos. 5,968,367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC analysis relies
       on column packings in which laminar flow of the sample through the column is the basis for
       separation of the analyte of interest from the sample. The skilled artisan will understand that
       separation in such columns is a diffusional process. In contrast, it is believed that turbulent flow,
       such as that provided by HTLC columns and methods, may enhance the rate of mass transfer,
       improving the separation characteristics provided. In some embodiments, high turbulence liquid

                                                         10
DLMR_895309.1
                                                  Joint Appendix 1683

                                                                                                         QUESTMS-00002374
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page30
                                                                24ofof355
                                                                       246PageID
                                                                           PageID#:#:8286
                                                                                      3999

                                                                                              034827-3606


       chromatography (HTLC), alone or in combination with one or more purification methods, may
       be used to purify the vitamin 0 metabolite of interest prior to mass spectrometry. In such
       embodiments samples may be extracted using an HTLC extraction cartridge which captures the
       analyte, then eluted and chromatographed on a second HTLC column or onto an analytical
       HPLC column prior to ionization. Because the steps involved in these chromatography
       procedures can be linked in an automated fashion, the requirement for operator involvement
       during the purification of the analyte can be minimized. In certain embodiments of the method,
       samples are subjected to protein precipitation as described above prior to loading on the HTLC
       column; in alternative embodiments, the samples may be loaded directly onto the HTLC without
       being subjected to protein precipitation.

       (0041] Recently, research has shown that epimerization of the hydroxyl group of the A-ring of

       vitamin 0 3 metabolites is an important aspect ofvitamin 0 3 metabolism and bioactivation, and
       that depending on the cell types involved, 3-C epimers ofvitamin 0 3 metabolites (e.g., 3-epi-
       25(0H)D:,; 3-epi-24,25(0H)203 ; and 3-epi-1,25(0H) 2D3) are often major metabolic products.
       See Kamao et al., J. Biol. Chern., 279:15897-15907 (2004). Kamao et al., fmther provides
       methods of separating various vitamin 0 metabolites, including 3-C epimers, using Chiral
       HPLC. Accordingly, the invention also provides methods of detecting the presence, absence
       and/or amount of a specific epimer of one or more vitamin 0 metabolites, preferably vitamin 0 3
       metabolites, in a sample by (1) separating one or more specific vitamin 0 metabolites by chiral
       chromatography, preferably chiral HPLC; and (2) detecting the presence and/or amount of one or
       more vitamin 0 metabolites using mass spectrometry methods as described herein. The chiral
       chromatography procedures described in Kamao et al., are suitable for the methods of the
       invention, however, one of ordinary skill in the art understands that there are numerous other
       chiral chromatography methods that would also be suitable. In preferred embodiments the
       method includes, separating 25(0H)03 fi:om 3-epi-25(0H)03 , if present in a sample, using chiral
       chromatography; and detecting the presence and/or amount of the 25(0H)03 and the 3-epi-
       25(0H)O:J in the sample using mass spectrometry. In related embodiments, the method includes
       separating I a,25(0H)203 from 3-epi-l a,25(0H) 2 0 3 , if present in a sample, using chiral
       chromatography; and detecting the presence and/or amount ofthe la,25(0H) 2 0 3 and the 3-epi-
        1a,25(0H)203 in the sample using mass spectrometiy. In certain embodiments of the invention,
       chiral chromatography is used in conjunction with the HTLC methods described above.

                                                          11
DLMR_895309.1
                                                   Joint Appendix 1684

                                                                                                        QUESTMS-00002375
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page31
                                                                25ofof355
                                                                       246PageID
                                                                           PageID#:#:8287
                                                                                      4000

                                                                                             034827-3606


       [0042] Mass spectrometry is performed using a mass spectrometer which includes an ion source
       for ionizing the fractionated sample and creating charged molecules for fmther analysis. For
       example ionization of the sample may be performed by electrospray ionization (ESI),
       atmospheric pressure chemical ionization (APCI), photoinonization, electron ionization, fast
       atom bombardment (FAB)/liquid secondary ionization (LSIMS), matrix assisted laser desorption
       ionization (MALDI), field ionization, field desorption, thermospray/plasmaspray ionization, and
       patiicle beam ionization. The skilled artisan will understand that the choice of ionization method
       can be determined based on the analyte to be measured, type of sample, the type of detector, the
       choice of positive versus negative mode, etc.

       [00431 After the sample has been ionized, the positively charged or negatively charged ions
       thereby created may be analyzed to determine a mass-to-charge ratio (i.e., rnlz). Suitable
       analyzers for determining mass-to-charge ratios include quadropole analyzers, ion traps
       analyzers, and time-of-flight analyzers. The ions may be detected using several detection modes.
       For example, selected ions may be detected (i.e., using a selective ion monitoring mode (SIM)),
       or alternatively, ions may be detected using a scanning mode, e.g., multiple reaction monitoring
       (MRM) or selected reaction monitoring (SRM). Preferably, the mass-to-charge ratio is
       detennined using a quadropole analyzer. For example, in a "quadrupole" or "quadrupole ion
       trap" instrument, ions in an oscillating radio frequency field experience a force proportional to
       the DC potential applied between electrodes, the amplitude of the RF signal, and rnlz. The
       voltage and amplitude can be selected so that only ions having a particular rnlz travel the length
       of the quadrupole, while all other ions are deflected. Thus, quadrupole instruments can act as
       both a "mass filter" and as a "mass detector" for the ions injected into the instrument.

       [0044] One can often enhance the resolution of the MS technique by employing "tandem mass
       spectrometry," or "MS/MS." In this technique, a precursor ion (also called a parent ion)
       generated from a molecule of interest can be filtered in an MS instrument, and the precursor ion
       is subsequently fragmented to yield one or more fi·agment ions (also called daughter ions or
       product ions) that are then analyzed in a second MS procedure. By careful selection of precursor
       ions, only ions produced by cettain analytes are passed to the fi·agmentation chamber, where
       collision with atoms of an ineti gas to produce the daughter ions. Because both the precursor and
       fragment ions are produced in a reproducible fashion under a given set of
       ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful
                                                         12
DLMR_895309.1
                                                  Joint Appendix 1685

                                                                                                       QUESTMS-00002376
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page32
                                                                26ofof355
                                                                       246PageID
                                                                           PageID#:#:8288
                                                                                      4001

                                                                                              034827-3606


       analytical tool. For example, the combination of filtration/fi:agmentation can be used to
       eliminate interfering substances, and can be particularly useful in complex samples, such as
       biological samples.

       (0045] Additionally, recent advances in technology, such as matrix-assisted laser desorption
       ionization coupled with time-of-flight analyzers ("MALO I-TOF") permit the analysis of analytes
       at femtomole levels in very short ion pulses. Mass spectrometers that combine time-of-flight
       analyzers with tandem MS are also well known to the artisan. Additionally, multiple mass
       spectrometry steps can be combined in methods known as "MS/MSn." Various other
       combinations may be employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or
       SELDI/MS/MS/TOF mass spectrometry.

       (0046] The mass spectrometer typically provides the user with an ion scan; that is, the relative
       abundance of each ion with a particular tn!z over a given range (e.g., 100 to 1000 amu). The
       results of an analyte assay, that is, a mass spectrum, can be related to the amount of the analyte in
       the original sample by numerous methods known in the art. For example, given that sampling
       and analysis parameters are carefully controlled, the relative abundance of a given ion can be
       compared to a table that converts that relative abundance to an absolute amount ofthe original
       molecule. Alternatively, molecular standards can be run with the samples, and a standard curve
       constructed based on ions generated from those standards. Using such a standard curve, the
       relative abundance of a given ion can be converted into an absolute amount of the original
       molecule. In certain prefetTed embodiments, an internal standard is used to generate a standard
       curve for calculating the quantity of the vitamin D metabolite. Methods of generating and using
       such standard curves are well known in the art and one of ordinary skill is capable of selecting an
       appropriate internal standard. For example, an isotope of a vitamin D metabolite may be used as
       an internal standard, in preferred embodiments the vitamin D metabolite is a deuterated vitamin
                                       6
       D metabolite, for example D-250HD3 . Numerous other methods for relating the presence or
       amount of an ion to the presence or amount ofthe original molecule will be well known to those
       of ordinary skill in the art.

        (0047] One or more steps of the methods of the invention can be performed using automated
       machines. In certain embodiments, one or more purification steps are performed on line, and



                                                         13
DLMR_895309.1
                                                  Joint Appendix 1686

                                                                                                        QUESTMS-00002377
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page33
                                                                27ofof355
                                                                       246PageID
                                                                           PageID#:#:8289
                                                                                      4002

                                                                                               034827-3606


       more preferably all of the purification and mass spectrometry steps may be performed in an on-
       line fashion.

       10048) In particularly preferred embodiments vitamin D metabolites are detected and/or
       quantified using LC-MS/MS as follows. The samples are subjected to liquid chromatography,
       preferably HPLC, the flow of liquid solvent from the chromatographic column enters the heated
       nebulizer interface of a LC-MS/MS analyzer and the solvent/analyte mixture is converted to
       vapor in the heated tubing of the interface. The analytes (i.e. vitamin D metabolites), contained
       in the nebulized solvent, are ionized by the corona discharge needle of the interface, which
       applies a large voltage to the nebulized solvent/analyte mixture. The ions, i.e. precursor ions,
       pass through the orifice of the instrument and enter the first quadrupole. Quadrupoles 1 and 3
       (Q 1 and Q3) are mass filters, allowing selection of ions (i.e., "precursor" and "fragment" ions)
       based on their mass to charge ratio (m/z). Quadrupole 2 (Q2) is the collision cell, where ions are
       fragmented. The first quadrupole of the mass spectrometer (Ql) selects for molecules with the
       mass to charge ratios of the specific vitamin D metabolites to be analyzed. Precursor ions with
       the correct m/z ratios of the precursor ions of speciftc vitamin D metabolites are allowed to pass
       into the collision chamber (Q2), while unwanted ions with any other m/z collide with the sides of
       the quadrupole and are eliminated. Precursor ions entering Q2 collide with neutral Argon gas
       molecules and fragment. This process is called Collision Activated Dissociation (CAD). The
       fragment ions generated are passed into quadrupole 3 (Q3), where the fragment ions of the
       desired vitamin D metabolites are selected while other ions are eliminated.

       10049] The methods of the invention may involve MS/MS performed in either positive or
       negative ion mode. Using standard methods well known in the art, one of ordinary skill is
       capable of identifying one or more fragment ions of a particular precursor ion of a vitamin D
       metabolite that can be used for selection in quadrupole 3 (Q3). Preferably, at least one fragment
       ion of the method is specific for the particular vitamin D metabolite of which detection is
       desired. A specific fi·agment ion for a particular vitamin D metabolite is one that will not be
       formed in significant amounts by other molecules with similar molecular structures. In contrast
       a non-specific fragment ion is one that is formed by related molecules other than the desired
       analyte. Therefore, detection of non-specific fragment ions alone is not reliable for
       distinguishing the desired vitamin D metabolite from other molecules that form the same or
       similar fragment ions. Specific fragment ions of a particular vitamin D metabolite can be
                                                         14
DLMR_895309.1
                                                  Joint Appendix 1687

                                                                                                          QUESTMS-00002378
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page34
                                                                28ofof355
                                                                       246PageID
                                                                           PageID#:#:8290
                                                                                      4003
                                                                                              034827-3606


       identified by testing various molecular standards (e.g. vitamin D metabolites other than the
       metabolite to be detected) to detennine whether fragment ions formed by the vitamin D
       metabolite of interest are also formed by other molecules with similar structures or features. In
       certain particularly preferred embodiments, a specific fi·agment ion is identified by testing at
       least one molecular standard that forms a precursor ion with the same m/z as the vitamin D
       metabolite to be detected.

       10050) Ifthe precursor ion of a vitamin D metabolite of interest includes an alcohol or amine
       group, fi·agment ions are commonly formed that represent a dehydration or deamination of the
       precursor ion, respectfully. In the case of precursor ions that include an alcohol group, such
       fragment ions formed by dehydration are caused by a loss of one or more water molecules from
       the precursor ion (i.e., where the difference in m/z between the precursor ion and fragment ion is
       about 18 for the loss of one water molecule, or about 36 for the loss of two water molecules,
       etc.). In the case of precursor ions that include an amine group, such fi·agment ions formed by
       deamination are caused by a loss of one or more ammonia molecules (i.e. where the difference in
       m/z between the precursor ion and fragment ion is about 17 for the loss of one ammonia
       molecule, or about 34 for the loss of two ammonia molecules, etc.). Likewise, precursor ions
       that include one or more alcoho 1and amine groups commonly form fragment ions that represent
       the loss of one or more water molecules and/or one or more ammonia molecules (e.g., where the
       difference in m/z between the precursor ion and fragment ion is about 35 for the loss of one
       water molecule and the loss of one ammonia molecule). Generally, the fragment ions that
       represent dehydrations or deaminations of the precursor ion are not specific fragment ions for a
       particular analyte. For example, MS/MS perfonned to detect 250HD 2 by selecting for a
       precursor ion at 413 m/z (i.e. the protonated and hydrated ion) and detecting a fragment ion of
       395 m/z (representing a dehydration of the 413 m/z precursor ion) would not be able to
       distinguish 250HDz from 1a(OH)D 2 which would form the same precursor and fragment ions.
       Therefore a 395 m/z fragment ion is not a specific fragment ion for 250HD 2 or la(OH)D 2 .
       Accordingly, in preferred embodiments of the invention, MS/MS is performed such that at least
       one fragment ion of a vitamin D metabolite is detected that does not represent only a loss of one
       or more water molecules and/or a loss of one or more ammonia molecules from the precursor
       lOll.




                                                         15
DLMR~895309.1
                                                  Joint Appendix 1688

                                                                                                          QUESTMS-00002379
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page35
                                                                29ofof355
                                                                       246PageID
                                                                           PageID#:#:8291
                                                                                      4004

                                                                                              034827-3606


       10051) As ions collide with the detector they produce a pulse of electrons that are converted to a
       digital signal. The acquired data is relayed to a computer, which plots counts of the ions
       collected versus time. The resulting mass chromatograms are similar to chromatograms
       generated in traditional HPLC methods. The areas under the peaks corresponding to particular
       ions, or the amplitude of such peaks, are measured and the area or amplitude is correlated to the
       amount ofthe analyte (vitamin D metabolite) of interest. In certain embodiments, the area under
       the curves, or amplitude of the peaks, for fragment ion(s) and/or precursor ions are measured to
       determine the amount of a vitamin 0 metabolite. As described above, the relative abundance of
       a given ion can be converted into an absolute amount of the original analyte, i.e., vitamin D
       metabolite, using calibration standard curves based on peaks of one or more ions of an internal
       molecular standard, such as 6 0-250HD3 .

       100521 In certain aspects of the invention, the quantity of various ions is determined by
       measuring the area under the curve or the amplitude of the peak and a ratio of the quantities of
       the ions is calculated and monitored (i.e. "daughter ion ratio monitoring"). In certain
       embodiments of the method, the ratio(s) of the quantity of a precursor ion and the quantity of one
       or more fragment ions of a vitamin 0 metabolite can be calculated and compared to the ratio(s)
       of a molecular standard of the vitamin 0 metabolite similarly measured. In embodiments where
       more than one fi·agment ion of a vitamin 0 metabolite is monitored, the ratio(s) for different
       fragment ions may be determined instead of, or in addition to, the ratio of the fragment ion(s)
       compared to the precursor ion. In embodiments where such ratios are monitored, if there is a
       substantial difference in an ion ratio in the sample as compared to the molecular standard, it is
       likely that a molecule in the sample is interfering with the results. To the contrary, if the ion
       ratios in the sample and the molecular standard are similar, then there is increased confidence
       that there is no interference. Accordingly, monitoring such ratios in the samples and comparing
       the ratios to those of authentic molecular standards may be used to increase the accuracy of the
       method.

        10053) In certain aspects of the invention, MS/MS is performed in positive ion mode with the
       first quadruple (Ql) tuned to select for precursor ions with a mass charge ratio corresponding to
       protonated and dehydrated ions of vitamin D metabolites. The mass/charge ratio (rnlz) for the
       protonated and dehydrated precursor vitamin 0 metabolite ions is about 383.16 m/z for 25-
       hydroxyvitamin 0 3 and about 395.30 rnlz for 25-hydroxyvitamin 0 2 . In embodiments where the
                                                         16
DLMR_895309.1
                                                  Joint Appendix 1689

                                                                                                           QUESTMS-00002380
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page36
                                                                30ofof355
                                                                       246PageID
                                                                           PageID#:#:8292
                                                                                      4005

                                                                                                   034827-3606

                                                              6
       samples are spiked with hexadeuterated 250H03      (       0-250H03 ) for use a<; an internal standard,
       the mass/charge ratio (m/z)ofthe protonated and dehydrated 6 0-250HD3 precursor ion is about
       389.20. In cettain preferred embodiments of the invention, the mass/charge ratio (m/z) for the
       25-hydroxyvitamin 03 precursor ion is about 383.16 and the m/z for at least one 25-
       hydroxyvitamin 0 3 fragment ion is about 211.35. In related embodiments, the m/z for the 25-
       hydroxyvitamin 0 2 precursor ion is about 395.30 and the 25-hydroxyvitamin 0 2 fragment ion(s)
       include one or more ions selected from the group consisting of ions with mass/charge ratios
       (m/z) of about 179.10, about 209.20 and about 251.30. In embodiments where the samples are
                   6
       spiked with 0-250HD3 for use as an internal standard the mass/charge ratio (m/z) for the
       protonated and dehydrated 6 0-250H03 precursor ion is about 389.20 and the fragment ion(s)
       may include a fragment ion with a m/z of about 211.30.

       10054] In other aspects, MS/MS is performed in positive ion mode with the first quadruple (Q 1)
       tuned to select for precursor ions with a mass charge ratio corresponding to protonated and
       hydrated ions of vitamin 0 metabolites. The mass/charge ratio (m/z) for the protonated and
       hydrated precursor vitamin D metabolite ions are about 401 m/z for 25-hydroxyvitamin 0 3 and
       about 413 m/z for 25-hydroxyvitamin D 2 . In certain preferred embodiments of the invention, the
       mass/charge ratio (m/z) for the 25-hydroxyvitamin 0 3 precursor ion is about 401 and the 25-
       hydroxyvitamin 0 3 fragment ion(s) include one or more ions selected from the group consisting
       of ions with mass/charge ratios (m/z) of about 365 and about 383 m/z; more preferably the
       fi-agment ions include an ion with a m/z of about 365. In related embodiments, the m/z for the
       protonated and hydrated 25-hydroxyvitamin 0 2 precursor ion is about 413 m/z, and the 25-
       hydroxyvitamin D2 fragment ion(s) include one or more ions with mass/charge ratios (m/z) of
       about 377 and about 395; more preferably the fragment ions include an ion with a mass charge
       ratio of about 377.

        [0055] In particularly preferred embodiments of the invention, the presence or absence or
       amount of two or more vitamin 0 metabolites in a sample are detected in a single assay using the
       above described MS/MS methods.

        10056) Mass spectrometry instruments can vary slightly in determining the mass of a given
       analyte. Thus, the term "about" in the context of mass of an ion or the m/z of an ion refers to +/-
       0.5 atomic mass unit.


                                                        17
DLMR_895309.1
                                                 Joint Appendix 1690

                                                                                                             QUESTMS-00002381
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page37
                                                                31ofof355
                                                                       246PageID
                                                                           PageID#:#:8293
                                                                                      4006

                                                                                                          034827-3606


       100571 The following examples serve to illustrate the invention. These examples are in no way
       intended to limit the scope of the invention.



                                                        EXAMPLES



       Example 1: Determination of25-hydroxyyitamin 0 1 and 25-hydroxyvitamin Dz by LC-MS/MS
       10058] Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic liquid handler, human serum
       samples were first extracted using a protein precipitation method by adding 42.5 J..tl of serum
       to 170   ~-tl   of methanol (1 :4 ratio of serum:methanol) in a 96-well plate fonnat. For validation-
                                                                                                 6
       related experiments, the methanol was spiked with hexadeuterated 250HD3               (       D-250HD3) as an
       internal standard. The 96 well plates were centrifuged to remove precipitated protein, leaving
       the vitamin D metabolites in the supernatant. The supernatants were then transfened to an
       HPLC autosampler for loading to the LC-MS/MS analyzer.

       100591 LC-MS/MS was performed using a Thermo Finnigan LC-MS/MS analyzer (Thermo
       Finnigan Quantum TSQ (S;N: TQU00655)) with an atmospheric pressure chemical ionization
       (APCI) source as the detector. An autosampler was used to inject 50          ~tL   of extracted sample
       supernatant onto an HPLC column. Liquid chromatography was performed with a Cohesive
       Technologies Aria TX-4 (S/N: SJCTX409) LC system with Waters Symmetry CIS                          5~-tm

       4.6x50mm columns using 100% methanol as the mobile phase. After the analytes eluted and the
       detector window completed acquisition, the system was washed with 85% Mobile phase A and
       then re-equilibrated with Mobile phase B for a run time of 5 minutes. Mobile phase A was 0.1%
       formic acid in HPLC-grade water and mobile phase B was 100% methanol.

        10060] The flow of liquid solvent exiting the HPLC column entered the heated nebulizer
       interface of the Thermo Finnigan LC-MS/MS analyzer. The solvent/analyte mixture was first
       converted to vapor in the heated tubing of the interface. The analytes, contained in the nebulized
       solvent, were ionized (a positive charge added) by the corona discharge needle of the interface,
       which applies a large voltage to the nebulized solvent/analyte mixture. The ions pass through the
       orifice of the instrument and enter the first quadrupole. Quadrupoles l and 3 (Ql and Q3) are
       mass filters, allowing selection of ions based on their mass to charge ratio (rn/z). Quadrupole 2
       (Q2) is the collision cell, where ions are fi·agmented.

                                                               18
DLMR_895309.1
                                                        Joint Appendix 1691

                                                                                                                  QUESTMS-00002382
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page38
                                                                32ofof355
                                                                       246PageID
                                                                           PageID#:#:8294
                                                                                      4007

                                                                                             034827-3606


       [0061] The first quadrupole of the mass spectrometer (Ql) selected for molecules with the mass

       to charge ratios of (protonated and dehydrated) 250HD2 , 250HD3 and 6 D-250HD3 . Ions with
       these m/z ratios (see table below) were allowed to pass into the collision chamber (Q2), while
       unwanted ions with any other m/z collide with the sides of the quadrupole and are eliminated.
       Ions entering Q2 collide with neutral Argon gas molecules and fragment. The fragment ions
       generated are passed into quadrupole 3 (Q3), where the fragment ions of250HD 2 , 250HD3 and
       6
           D-250HD3 were selected (see table below) and other ions are eliminated. The following mass
       transitions were used for detection and quantitation during validation:

                          Table 1. Mass transitions for selected vitamin D metabolites
                         Compound            Precursor Ion (m/z)       Fragment Ions (m/z)
                             250HD2                   395.30             179.10, 251.30,209.20
                             250HD3                   383.16                     211.35
                         0
                             D-250HD3                 389.20                     211.30



        (0062) As ions collide with the detector they produce a pulse of electrons that are converted to a
       digital signal. The acquired data is relayed to a computer, which plots counts of the ions
       collected versus time. The resulting mass chromatograms are similar to chromatograms
       generated in traditional HPLC methods.

        (0063) Area ratios of the analyte and internal standard (Hexadeuterated 25-Hydroxyvitamin D3,
       6
           D-250HD 3 ) peaks were used to construct calibration curves, which were then used to calculate
       analyte concentrations. Using the calibration curves, the concentrations of250HD 2 and
       250HD3 were quantitated in the patient samples.



        Example 2: Intra-assay and Inter-assay Precision.
        (0064) Stock solutions of250HD2 and 250HD3 were added to pooled serum to produce a Low

       Pool (20-25 ng/mL of each metabolite), a Medium Pool (45-55 ng/mL of each metabolite) and a
       High Pool (I 00-110 ng/mL). Pooled patient serum was used for the Medium and Low Pools,
       and stripped serum from Golden West Biologicals, Product #SP1070, was used for the Low
       Pool. Twenty aliquots from each of the Low, Medium and High Pools were analyzed in a single


                                                          19
DLMR_895309.1
                                                   Joint Appendix 1692

                                                                                                        QUESTMS-00002383
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page39
                                                                33ofof355
                                                                       246PageID
                                                                           PageID#:#:8295
                                                                                      4008
                                                                                      034827-3606


       assay using the LC-MS/MS protocols described in Example 1. The following precision values
       were determined:

                   Table 2. Intra-Assay Variation: 25-Hydroxyvitamin D2 (250HD2)
                                         Low            Medium           High
                                       092804-L        092804-M       092804-H
                           1             26.5            46.4            103.3
                             2             23.2                51.1          96.7
                             3             23.1                52.4          107.8
                             4             21.6                50.3          104.5
                              5            26.3                47.5          96.2
                              6            25.1                54.4          98.5
                              7            25.9                54.6          100.0
                              8            21.9                50.1          110.1
                              9            23.4                50.8          97.6
                             10            23.5                53.2          105.1
                             11        .
                                           22.2                52.9          105.9
                             12            24.0                54.6          94.5
                             13            26.2                49.4          93.4
                             14            24.1                59.0          113.0
                             15            25.8                52.9          112.4
                             16            23.9                59.2          113.4
                             17            29.5                52.4          107.7
                             18            24.2                50.0          115.5
                             19             19.8               53.5          114.9
                             20            26.3                60.2          126.6
                   Average (ng/mL)     1   24.3                52.7          105.9
                          Std Dev           2.2                 3.6           8.6
                          CV ( 0/c1)        9.0                 6.9           8.1




                                                     20
DLMR_895309.1
                                              Joint Appendix 1693

                                                                                               QUESTMS-00002384
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page40
                                                           34ofof355
                                                                  246PageID
                                                                      PageID#:#:8296
                                                                                 4009



                                                                                                034827-3606



                      Table 3.    Intra~Assay   Variation:   25~Hvdro.xyvitamln   D3 (250HD3)
                                                 Low               Medium             High
                                            092804-L              092804-M         092804-H
                             1                22.7                  43.6              99.1
                             2                   22.4               45.3             93.5
                             3                   22.4               50.7             98.2
                             4                   21.0               40.1             95.9
                             5                   21.8               41.5             82.0
                             6                   20.8               42.2             97.4
                             7                   22.9               50.1             96.0
                             8                   19.0               42.0             106.7
                             9                   21.8               44.2             96.6
                            10                   23.4               49.5             94.9
                            ll                   21.8               46.5             97.9
                            12                   20.7               49.9             87.1
                            13                   25.4               44.7             85.5
                            14                   24.5               48.0             101.5
                             15                  25.1               45.8             101.5
                            16                   22.5               52.0             104.7
                            17                   29.2               45.9             107.7
                            18                   19.5               49.3             107.6
                            19                   18.1               49.6             109.4
                            20                   24.8               49.3             116. 1
                      Average (ng/mL)            22.5               46.5             99.0
                          Std Dev                2.5                 3.5              8.4
                          CV (!Yo)               11.2                7.5              8.5




                                                             21
DLMR . . . 895309.1




                                                    Joint Appendix 1694

                                                                                                              QUESTMS-00002385
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page41
                                                                35ofof355
                                                                       246PageID
                                                                           PageID#:#:8297
                                                                                      4010

                                                                                          034827-3606


       (00651 Each of the Low, Medium and High Pools described above were also analyzed to
       detem1ine inter-assay precision. Four aliquots from each pool were analyzed over five different
       assays using the LC-MS/MS protocols described in Example 1. The following precision values
       were detennined:

                    Table 4. Inter-Assay Variation: 25-Hydroxyvitamin D 2 (250HD 2)
                                          Low            Medium            High
                                        092804-L        092804-M        092804-H
                           1              26.5            46.4             103.3
                            2                23.2                51.1            96.7
                            3                23.1                52.4           107.8
                            4                21.6                50.3           104.5
                            5                26.3                47.5            96.2
                            6                25.1                54.4            98.5
                            7                25.9                54.6           100.0
                            8                21.9                50.1           110.1
                            9                23.4                50.8            97.6
                            10               23.5                53.2           105.1
                            11               22.2                52.9           105.9
                            12               24.0                 54.6           94.5
                            13               26.2                49.4            93.4
                            14               24. L               59.0           113.0
                            15               25.8                 52.9           112.4
                            16               23.9                 59.2           113.4
                            17               29.5                 52.4           107.7
                            18               24.2                 50.0           115.5
                            19                19.8                53.5           114.9
                            20               26.3                 60.2           126.6
                    Average (ng/mL)          24.3                 52.7           105.9
                          Std Dev             2.2                 3.6             8.6
                          CV(%)               9.0                 6.9             8.1




                                                       22
DLMR_895309.1
                                                Joint Appendix 1695

                                                                                                    QUESTMS-00002386
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page42
                                                                36ofof355
                                                                       246PageID
                                                                           PageID#:#:8298
                                                                                      4011

                                                                                      034827-3606


                  Table 5. Inter-Assay Variation: 25-Hydroxyvitamin D 3 _{250HD 3 )
                                        Low            Medium             High
                                      092804-L        092804-M        092804-H
                         1              22.7            43.6              99.1
                         2               22.4                45.3         93.5
                         3               22.4                50.7         98.2
                         4               21.0                40.1         95.9
                         5               21.8                41.5         82.0
                         6               20.8                42.2         97.4
                         7               22.9                50.1         96.0
                         8               19.0                42.0         106.7
                         9               21.8                44.2         96.6
                        10               23.4                49.5         94.9
                        11               21.8                46.5         97.9
                        12               20.7                49.9          87.1
                        13               25.4                44.7          85.5
                        14               24.5                48.0         I 01.5
                        15               25.1                45.8         101.5
                        16               22.5                52.0         104.7
                        17               29.2                45.9         107.7
                        18               19.5                49.3         107.6
                        19               18.1                49.6         109.4
                        20               24.8                49.3         116.1
                 Average (ng/mL)         22.5                46.5          99.0
                      Std Dev            2.5                  3.5          8.4
                     cv ('Y..)           11.2                 7.5          8.5




                                                   23
DLMR_895309.1
                                            Joint Appendix 1696

                                                                                              QUESTMS-00002387
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page43
                                                                37ofof355
                                                                       246PageID
                                                                           PageID#:#:8299
                                                                                      4012
                                                                                                 034827-3606




       Example 3: Analytical Sensitivity: Limit of Detection and Limit of Quantitation Studies.


       [00661 To detennine the limit of detection of the assay, blank diluent was analyzed 17 times
       within a single run using the LC-MS/MS protocols described in Example 1. The mean and
       standard deviation were then calculated. The limit of detection was detennined as 2 SD above
       the mean of the blank peak area ratio based on a back calculation of peak area ratio against the
       calibration curve. The limits of detection were as follows:

                                           2SOHD2:              3.0 ng/mL
                                           250HD3:              3.5 ng/mL

       10067) To determine the limit of quantitation, stock solutions of 250HD2 and 250HD3 were
       used to generate standard curves with the following concentrations: 0, 2, 4, 8, 16, 32,64 and 128
       ng/mL. The diluted samples of the standard curve were analyzed in quadruplicate over five
       assays using the LC-MS/MS assay described in Example 1. The results of the study were as
       follows:



                Table 6. Limit of Quantitation Study Results: 25-Hydroxyvitamin D 2 (250HD 2 )

                      #I         #2         #3            #4            #5
                                                                                         Summary

                     -1.2       -1.3       -0.5          -1.2           -1. l   Average (ng/mL)        -1.0

           0         -l.l       -1.4       -0.9          -1.3           -0.7    Standard Deviation     0.6
        ng/mL        -1.1       -1.5       -O.R          NA             -2.6       C ofV (%)          59.0
                      0.4       -1.7       -0.6          -0.5           -0.6      Accuracy(%)          N/A

                      3.1        2.3        2.0           2.1           3.3     Average (ng/mL)        1.9

           2          2.1        2.7        2.1          2.4            1.9     Standard Deviation     0.6
        ng/mL         1.1        1.9        1.9           0.9           1.3        C ofV (%)          33.7
                      1.2        1.1        2.1           1.8           1.4       Accuracy (%)        l 03.9
                      3.5        3.9        5.0           4.5           4.8     Average (ng/mL)        3.9

           4          4.0        3.0        3.8           3.8           4.7     Standard Deviation     0.7
        ng/mL         3.6        2.9        2.8           3.1                      C ofV (<%)          17.1
                                                                        2.0*
                      4.1        4.6        4.5           4.4            3.7      Accuracy(%)         101.7

                                                         24
DLMR_895309.1
                                                  Joint Appendix 1697

                                                                                                         QUESTMS-00002388
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page44
                                                                38ofof355
                                                                       246PageID
                                                                           PageID#:#:8300
                                                                                      4013
                                                                                                                   034827-3606


                        10.2            9.1           9.1            8.8             9.8         Average ( ng/mL)        8.6
                        7.8             8. 1          7.9             8.4            9.0         Standard Deviation      0.8
          8
        ng/mL            8.6            8.3            7.4           8.4             7.5            C ofV (%)            9.3
                        10.2            8.4           8.0             8.1            8.6           Accuracy (%)         93.2

                        16.0           14.8           14.4           16.7           18.3         Average (ng/mL)        16.0

          16
                        15.5           15.6           15.3           16.7            16.8        Standard Deviation      1.1
        ng/mL           16.6           16.7           16.8           15.8            15.2           C ofV (%)            7.1
                        14.1           17.6           16. 1          16.7            14.1          Accuracy (%)         100.1

                        31.3          39.9*           29.9           33.2           32.7         Average (ng/mL)        31.8
                        31.7           30.5           32.4           34.0           32.5         Standard Deviation      1.9
          32
        ng/mL           29.5           31.2           30.2           35.7           28.7            C ofV (%)            6.0
                        32.9           34.7           32.4           30.8           29.2           Accuracy (%)         100.7

                        66.5           62.2           68.5           62.6           68.8         Average (ng/mL)        64.6
                        66.6           67.8           67.3           58.9           61.5         Standard Deviation      3.2
          64
        ng/mL    I      64.4           61.4           63.7           63.5           61.3             C ofV (%)           4.9
                        63.7           60.7           65.4           70.8           65.9           Accuracy (%)         99.1

                        125.1         128.2          123.4          127.8           124.1         Average (ng/mL)       126.9
                       127.6          134.4          127.3           128.4          132.1        Standard Deviation      3.5
         128
        ng/mL          128.9          124.5          128.5           126.5          131.7            C ofV (%)           2.8
                 I     126.1          119.7           127.9         121.2           125.0          Accuracy («%)        100.8




                Table 7. Limit ofQuantitation Study Results: 25-Hydroxyvitamin D 3 (250HD 3)

                       Day #1         Day#2          nay #3         Day#4           I>ay #5
                                                                                                          Summary
                     (11/19/04-1)   (11/19/04-2)   (11/22104-1)   (11123/04-l)   (1 1/23/04-2)
                        -0.5           -0.9           -0.3            0.2            -0.6         Average (ng/mL)        -0.7
                        -0.7           -1.3            0.3           -1. 1           -1.0        Standard Deviation      0.6
          0
        ng/mL            0.0           -1.0           -1.1           -1.3            0.6             C ofV (%)          86.4
                        -0.3           -1.5           -1.1           -0.8            -1.0          Accuracy (%)         N/A

                         2.6            1.5            2.4            2.5             1.7         Average (ng/mL)        1.9
                         1.7            0.9            3.2            2.2             1.9        Standard Deviation      0.6
           2
        ng/mL            1.8            1.8            2.0            1.1            2.2             C ofV (%)          31.4
                         1.3            2.4            1.5            1.1            2.5           Accuracy (%)         104.7


                                                                     25
DLMR_895309.1
                                                              Joint Appendix 1698

                                                                                                                           QUESTMS-00002389
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page45
                                                                39ofof355
                                                                       246PageID
                                                                           PageID#:#:8301
                                                                                      4014

                                                                                                034827-3606


                   3.9         3.5        4.8           4.0            3.4     Average (ng/mL)        3.8

         4
                   3.0         4.1        3.1           3.9            3.8     Standard Deviation     0.8
       ng/mL       4.5         3.7        2.9           3.5            2.4        C ofV («%)         19.7
                   4.0         5.2        3.8           3.8            5.5       Accuracy (%)        104.1

                   10.3        9.3        7.2           8.4            8.6     Average (ng/mL)        8.7
                   10.6        8.5        7.2           10.0           9.6     Standard Deviation     1.1
          8
        ng/mL      7.4        10.3        9.0           9.4            8.4        C ofV (%)          13.1
                   9.3         7.7        8.5           7.6            6.8       Accuracy (%)        91.9
                   15.9       15.6        16.2          18.6           17.1    Average (ng/mL)       16.0
                   13.8       16.3        14.0          17.2           15.3    Standard Deviation     1.4
          16
        ng/mL      15.6       16.1        15.1          18.8           16.1       C ofV (%)           8.5
                   14.8       17.2        17.0          14.3           15.3      Accuracy(«%)        99.9

                   31.1       35.8       29.6           32.8           28.0    Average (ng/mL)       31.7

          32       30.8       29.9        31.8          33.0           32.8    Standard Deviation     1.9
        ng/mL      31.6       30.9       29.5           35.7           31.2       C ofV (%)           6.2
                   31.0       34.2        31.8          30.6           31.7      Accuracy(%)         10 1.()

                   65.9       64.6        64.4          64.8           67.8    Average (ng/mL)       64.8

          64       67.4       62.9        62.4          60.7           57.2    Standard Deviation     3.1
        ng/mL      68.9       64.2        62.1          64.0           64.7        C ofV (%)          4.8
                   63.2       64.2        66.8          67.7           71.1      Accuracy (%)        98.8

                   128.9      124.5      126.4         125.3           122.8    Average (ng/mL)      127.1

         128
                   129.7      135.7      128.3         125.9           128.7   Standard Deviation     4.7
        ng/mL      125.5      123.3      127.2         127.7           135.4       C ofV (%)          3.7
                   121.3      121.8      137.8         121.4           124.1     Accuracy (%)        100.7




       Example 4: Assay Reportable Range and Linearity.


        [0068] To establish the linearity of the vitamin D metabolite LC-MS/MS assay, a MultiProbe
       automated liquid handler robot independently constructed two standard curves by serially
       diluting a stock solution containing 128 ng/mL 250HD2 and 128 ng/mL 250HD3 in 250HD
       with a solution of 5% Bovine Serum Albumin Fraction V dissolved in 0.01 M PBS. The standard


                                                        26
DLMR_895309.1
                                                 Joint Appendix 1699

                                                                                                         QUESTMS-00002390
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page46
                                                                40ofof355
                                                                       246PageID
                                                                           PageID#:#:8302
                                                                                      4015

                                                                                             034827-3606


       curve samples were analyzed using the LC-MS/MS protocols described in Example 1. This
       process routinely produced standard curves with R 2 values of0.99 or higher for each analyte for
       the range of 4- 128 ng/mL.

       ]0069] To determine whether patient samples can also be diluted in a linear fashion, a total of
       eight samples were serially diluted with 250HD diluent. Two samples were patient pools
       (Medium and High Control Pools), three were patient samples with high 250HD2 values and
       three were patient samples with high 250HD3 values. All samples were analyzed using the LC-
       MS/MS protocols described in Example 1. As shown in figure 1 and figure 2, each sample
       diluted in a linear fashion (R2 > 0.98), demonstrating the linear range of the assay.

       [0070] Additionally, solutions of 250HD 2 and 25HOD3 at 512 ng/mL in 5% Bovine Serum
       Albumin Fraction V dissolved in O.OlM PBS were prepared and then serially diluted to 8 ng/mL.
       Each sample was extracted and run in duplicate using the LC-MS/MS protocols described in
       Example l. As shown in figure 3, each of these curves was linear (R2 > 0.99).

       Example 5: Accuracy of LC-MS/MS Vitamin D Assay.
       [0071] The stock solutions of250HD2 and 250HD3 were quantified based upon the absorbance
       of the concentrated (I 0-5 0 )lg/mL) stock solutions in the ultraviolet spectrum. The cis-triene
       chromophore present in all vitamin D compounds has a peak absorbance of 264 nm, which is
       dependent upon the analyte concentration. The molar extinction coefficient of 18.3 mM' 1cm- 1
       wa.'> detetmined using purified, dessicated ergocalciferol and cholecalciferol and was used to
       determine the concentration of stock solutions for 250HD2 and 250HD3.

       [0072] To detetmine the ability to recover vitamin D metabolites from spiked serum samples,
       three patient pools with known levels of250HD2 , 250HD3 were spiked with two levels of
       250HD2, 250HD3 and both 250HD 2 and 250HD3 together. Each sample was extracted and run
       in duplicate using the LC-MS/MS protocols described in Example 1. The recovery was
       calculated by dividing the expected result by the observed result.




                                                         27
DLMR_895309.1
                                                  Joint Appendix 1700

                                                                                                          QUESTMS-00002391
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page47
                                                                41ofof355
                                                                       246PageID
                                                                           PageID#:#:8303
                                                                                      4016
                                                                                                   034827-3606

                                                              .   ' D meta b orttes firom sp1'k ed· samples.
                T a bl e 8 R ecovery of25~- hIY<IroxylIate d v1tamm                                     I
                                            250HDz            250HD3           250HDz               250HD3
                                            (ng/mL)            (ng/mL)       (% Recovery)        (% Recovery)

       Pool#1                                  58                  51               -                   -
       Pool#1+ 20 ng/mL 250HD2                  75                 52              104                  -
       Poolli1 + 20 ng/mL 250HD3                52                 68               -                  105
       Pooiffl+ 20 ng/mL of both                72                 68              109                 105
       Pool# 1+ 50 ng/mL 250HD 2               104                 50              105                  -
       Pool# 1+50 ng/mL 250HD3                  56                 109              -                  93
       Pool if 1+ 50 ng/mL of both             104                 110             104                 92


                                            250HD2             250HD3            250HD2             250HD3
                                            (ng/mL)            (ng/mL)        (% Recovery)       (% Recovery)

       Pool#2                                   53                 47                -                  -
       Pool#2+ 20 ng/mL 250HD2                  76                 51               97                  -
       Poo1Jt2+ 20 ng/mL 250HD3                 52                 66                -                 101
       Poolfl2+ 20 ng/mL ofboth                 70                 65              105                 103
       Pool#2+ 50 ng/mL 250HD2                 107                 53               96                  -
      I Poolli2+ 50 ng/mL 250HD3                57                 109               -                 88
       Pooltl2+ 50 ng/mL ofboth                100                 105             103                 92



                                            250HD2             250HD3            250HD2             250HD:,
                                             (ng/mL)           (ng/mL)        (% Recovery)       (% Recovery)

       Pooll/3                                  53                 47                -                  -
       Pool#3+ 20 ng/mL 250HD2                  69                 44              106                  -
        Pool#3+ 20 ng/mL 250HD3                 55                 75                -                  90
       Poo1#3+ 20 ng/mL of both                 74                 69               98                  97
        Pool/13+ 50 ng/mL 250HD2                96                 48              107                  -
        Poo1#3+ 50 ng/mL 250HD3                 53                 114               -                  85
       Poolt/3+ 50 ng/mL of both               105                 113              98                  85

                                                              28
DLMR_895309.1
                                                       Joint Appendix 1701

                                                                                                               QUESTMS-00002392
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page48
                                                                42ofof355
                                                                       246PageID
                                                                           PageID#:#:8304
                                                                                      4017
                                                                                              034827-3606




       Example 6: Comparison LC-MS/MS vitamin D metabolite assay and RIA procedures.
       (0073] A total of 1,057 patient samples were assayed using the LC-MS/MS methods described
       in Example 1 and a vitamin D radioimmunoassay commercially available from DiaSorin. Figure
       4 shows the correlation between detection oftotal25-hydroxyvitamin Dusing the LC-MS/MS
       assay and a commercially available radioimmunoassay kit; the R2 value was 0.5082 with a slope
       of0.9684.

       Example 7: Selectivity of the LC-MS/MS assay.
       (0074] Samples containing various commercially available vitamin D metabolites and
       analogues at a concentration of 100 ng/mL were prepared. The samples were extracted and run
       in duplicate using the LC-MS/MS methods described in Example l. None of the tested
       compounds exhibited detectable cross reactivity in the 250HD2 and 250HD3 assays.

        Table 9. Cross-Reactivity of the LC-MS/MS method with various vitamin D analogues and
                                              metabolites        .
                                          Compound      Cross-Reactivity  Cross-Reactivity
                                          Mass (Da)        (lSOHD2)          (250HD3)
                25-Hydroxyvitamin 0 2        412             (100%)             ND
                      (250H02)
                25-Hydroxyvitamin 0 3        400               ND             (100%)
                      (250H03)
           Internal Standard ('0-250H03 )    406               ND               ND
             Vitamin 0 2 (Ergocalciferol)    396               ND               ND
                Vitamin 0 3 (Cholecalciferol)    384                    ND                   ND
                       la,2S(OH)202              428                    ND                   ND
                       la,25(0H)203              416                    ND                   ND
                       25,26(0H)203              416                    ND                   ND
                la(OH)02 (Ooxercalciferol)       412                    ND                   ND
                  la(OH)D, (Aifacalcidiol)       400                    ND                   ND

        (00751 The contents of the articles, patents, and patent applications, and all other documents
        and electronically available information mentioned or cited herein, are hereby incorporated by
       reference in their entirety to the same extent as if each individual publication was specifically
       and individually indicated to be incorporated by reference. Applicants reserve the right to
       physically incorporate into this application any and all materials and information from any such
       articles, patents, patent applications, or other physical and electronic documents.

                                                         29
DLMR_895309.1
                                                  Joint Appendix 1702

                                                                                                         QUESTMS-00002393
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page49
                                                                43ofof355
                                                                       246PageID
                                                                           PageID#:#:8305
                                                                                      4018

                                                                                             034827-3606


       !0076] The inventions illustratively described herein may suitably be practiced in the absence of
       any element or elements, limitation or limitations, not specifically disclosed herein. Thus, for
       example, the tenns "comprising", "including," containing", etc. shall be read expansively and
       without limitation. Additionally, the terms and expressions employed herein have been used as
       terms of description and not of limitation, and there is no intention in the use of such terms and
       expressions of excluding any equivalents of the features shown and described or portions thereof,
       but it is recognized that various modifications are possible within the scope of the invention
       claimed. Thus, it should be understood that although the present invention has been specifically
       disclosed by preferred embodiments and optional features, modification and variation of the
       inventions embodied therein herein disclosed may be resorted to by those skilled in the ali, and
       that such modifications and val·iations are considered to be within the scope of this invention.

       100771 The invention has been described broadly and generically herein. Each of the nanower
       species and subgeneric groupings falling within the generic disclosure also form part of the
       invention. This includes the generic description of the invention with a proviso or negative
       limitation removing any subject matter from the genus, regardless of whether or not the excised
       material is specifically recited herein.

        10078] Other embodiments are within the following claims. In addition, where features or
       aspects of the invention are described in terms of Markush groups, those skilled in the ali will
       recognize that the invention is also thereby described in tenus of any individual member or
       subgroup of members of the Markush group.




                                                         30
DLMR_895309.1
                                                  Joint Appendix 1703

                                                                                                          QUESTMS-00002394
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page50
                                                                44ofof355
                                                                       246PageID
                                                                           PageID#:#:8306
                                                                                      4019
                                                                                             034827-3606


       THAT WHICH IS CLAIMED IS:


       1.       A method for determining the amount of a vitamin D metabolite in a sample by tandem
       mass spectrometry, comprising:
                (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                (b) generating one or more fragment ions of said precursor ion; and
                (c) detecting the presence or amount of one or more of said ions generated in step (a) or
       (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
       sample.

       2.       The method of claim 1, wherein said sample is subjected to a purification step prior to
       ionization.

       3.        The method of claim 2, wherein said purification step comprises chromatography.

       4.        The method of claim 3, wherein said chromatography comprises liquid chromatography.

       5.        The method of claim 3, wherein said chromatography comprises high performance liquid
       chromatography (HPLC).

       6.        The method of claim 2, wherein said purification step comprises protein precipitation.

       7.        The method of claim 6, wherein said purification step does not include high turbulence
       liquid chromatography (HTLC).

       8.        The method of claim 2, wherein said purification step comprises chiral chromatography.

       9.        The method of claim 1, wherein said sample or said vitamin D metabolite is not subjected
       to gas-chromatography prior to said ionization step.

        10.      The method of claim 1, wherein said vitamin D metabolite is one or more vitamin D
       metabolites selected from the group consisting of25-hydroxyvitamin D1 , 25-hydroxyvitamin D 2 ,

        1,25-dihydroxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .


        11.      The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin D~.

                                                          31
DLMR_895309.1
                                                   Joint Appendix 1704

                                                                                                       QUESTMS-00002395
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page51
                                                               45ofof355
                                                                      246PageID
                                                                          PageID#:#:8307
                                                                                     4020

                                                                                            034827-3606


       12.     The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin D2 .


       13.     The method of claim 1, wherein said vitamin D metabolite is 1,25-dihydroxyvitamin D 2 .

       14.     A method for determining the amounts of two or more vitamin D metabolites in a sample
       in a single assay, said method comprising:

               (a)    ionizing two or more vitamin D metabolites to generate protonated and
       dehydrated precursor ions specific for each of said two or more vitamin D met abo lites;
               (b)    generating one or more fragment ions of each of said precursor ions; and
               (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
       both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
       said sample.

       15.     The method of claim 14, wherein said sample is subjected to a purification step prior to
       said ionization step.

       16.     The method of claim 15, wherein said pmification step comprises chromatography.

       17.     The method of claim 16, wherein said chromatography comprises liquid chromatography.

       18.     The method of claim 16, wherein said chromatography comprises high performance
       liquid chromatography (HPLC).

       19.     The method of claim 15, wherein said purification step comprises protein precipitation
       and does not include high turbulence liquid chromatography.

       20.     The method of claim 14, wherein said sample or said two or more vitamin D metabolites
       are not subjected to gas-chromatography prior to said ionization step.

       21.     The method of claim 14, wherein said vitamin D metabolites comprise 25-
       hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 .




                                                        32
DLMR_8953091
                                                 Joint Appendix 1705

                                                                                                         QUESTMS-00002396
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page52
                                                                46ofof355
                                                                       246PageID
                                                                           PageID#:#:8308
                                                                                      4021

                                                                                        034827-3606


       22.      The method of claim 14, wherein said two or more vitamin D metabolites comprise one
       or more vitamin D metabolites selected from the group consisting of25-hydroxyvitamin D:,, 25-
       hydroxyvitamin D2, 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin 0 2.

       23.      The method of claim 14, wherein said two or more vitamin D metabolites comprise 1,25-
       dihydroxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .




                                                       33
DLMR_895309.1
                                                Joint Appendix 1706

                                                                                                 QUESTMS-00002397
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page53
                                                                47ofof355
                                                                       246PageID
                                                                           PageID#:#:8309
                                                                                      4022

                                                                                         034827-3606


                                       ABSTRACT OF THE INVENTION

                  Provided are methods of detecting the presence or amount of a vitamin D metabolite
       in a sample using mass spectrometry. The methods generally comprise ionizing a vitamin D
       metabolite in a sample and detecting the amount of the ion to detennine the presence or amount
       of the vitamin D metabolite in the sample. Also provided are methods to detect the presence or
       amount of two or more vitamin D metabolites in a single assay.




                                                       34
DLMR_895309.1
                                                Joint Appendix 1707

                                                                                                   QUESTMS-00002398
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page54
                                                                48ofof355
                                                                       246PageID
                                                                           PageID#:#:8310
                                                                                      4023




                                                                     FIGURE 1


                                                Linearity of Two Pools and Three Samples
                                                                 250HD2
                                                                                           +High QC
                 180 -,,.,,,,,.,.,,,,,.,,,"''                                              ~Med    QC
                                                                                               Patient Sample #1
                 160       +b'-++·i'~'
                                                                                           <Patient Sample #2
           _     140 +.•6;%''''·'''';'''''


           .-s
           ..J                                                                             ::t: Patient Sample #3
           E 120 _.:·''''"''''''"'''''""''"""'
             100 ..,,.,,.,;;,;,.,,,,,,,,.:.:i,
           ~
           J:
                   80      ~4{'~''''''''''"                                                •     R2 = 0.997
           0       60 -1*-\'++'''~"'~';'~N>
           &t)
           N       40 -!f'}:;;~<,,;;d,\~
                                                                                           ~     R2 = 0.997

                   20                                                                            R2 = 0.993
                      0 ·l>~'i"'-~="'"'"'"'"''=                                            )K    R2   = 0.972
                                                  <- Increasing 2-fold Dilutions




DLMR_ 895309.1
                                                                    Joint Appendix 1708

                                                                                                                    QUESTMS-00002399
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page55
                                                                49ofof355
                                                                       246PageID
                                                                           PageID#:#:8311
                                                                                      4024



                                             FIGURE 2


                       Linearity of Two Pools and Three Samples
                                        250HD3
                                                                  +High QC
                                                                  ~Med QC
                                                                      Patient Sample #4
                                                                  >: Patient Sample #5
          :::J                                                    )I( Patient Sample #6
          .§
           0'1

          M
          0
           r:::
                                                                   •   R2 = 0.993
          J:                                                           R2 = 0.999
          0
          &t)
          N
                                                                       R2 = 0.998
                                                                       R2 = 0.975

                           <- Increasing 2-fold Dilutions




DLMR_895309.1
                                            Joint Appendix 1709

                                                                                          QUESTMS-00002400
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page56
                                                                50ofof355
                                                                       246PageID
                                                                           PageID#:#:8312
                                                                                      4025




                                                    FIGURE3


                                     Linearity of High Dose 250HD Standards




                           500


                ::J
                --
                 E
                 C'l
                 r:::
                           400

                                                                                     j.250HD2
                0
                J:                                                                   ;m250HD3
                0 300
                &t)
                N
                 ~
                ....:::1
                  t,)      200
                ct


                           100




                                 0   100     200      300          400   500   600
                                            Expected 250HD (ng/ml)




DLMR_895309.1
                                                   Joint Appendix 1710

                                                                                                QUESTMS-00002401
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page57
                                                                51ofof355
                                                                       246PageID
                                                                           PageID#:#:8313
                                                                                      4026




                                             FIGURE4



                                   25-Hydroxyvitamin D Correlation
                                             (n = 1,057)               y   =0.9684x
                                                                       R
                                                                           2
                                                                            =0.5082
                         150


                - 120
                0
                J:
                0
                &t)
                N



                -
                ..J
                 E 90
                 0'1
                 r:::
                :$
                0:::      60
                 r:::
                ·;::::
                 0
                (/J
                 ~

                0         30


                           0
                               0   30          60                 90       120        150
                                          LC-MS/MS (ng/ml 250HD)




DLMR_895309.1
                                            Joint Appendix 1711

                                                                                            QUESTMS-00002402
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page58
                                                               52ofof355
                                                                      246PageID
                                                                          PageID#:#:8314
                                                                                     4027


                                   Electronic Patent Application Fee Transmittal

Application Number:


Filing Date:




                                                         METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                         SPECTROMETRY




First Named Inventor/Applicant Name:                     Nigel Clarke


Filer:                                                   Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                                  034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                          Sub-Total in
                             Description                         Fee Code      Quantity        Amount
                                                                                                            USD($)


Basic Filing:


                        Utility application filing                  1011           1             330           330


                           Utility Search Fee                       1111           1             540           540


                        Utility Examination Fee                     1311           1             220           220


Pages:


Claims:


                        Claims in excess of 20                      1202           3              52           156


Miscellaneous-Filing:


Petition:

                                                     Joint Appendix 1712

                                                                                                           QUESTMS-00002403
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page59
                                                              53ofof355
                                                                     246PageID
                                                                         PageID#:#:8315
                                                                                    4028
                                                                                         Sub-Total in
                     Description                   Fee Code       Quantity      Amount
                                                                                           USD($)

Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:


                                                             Total in USD ($)            1246




                                       Joint Appendix 1713

                                                                                          QUESTMS-00002404
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page60
                                                              54ofof355
                                                                     246PageID
                                                                         PageID#:#:8316
                                                                                    4029
                                      Electronic Acknowledgement Receipt

                         EFSID:                        10170001


                  Application Number:                  13115916


         International Application Number:


                  Confirmation Number:                 4404




                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                       SPECTROMETRY




       First Named Inventor/Applicant Name:            Nigel Clarke


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-3606


                      Receipt Date:                    25-MAY-2011


                       Filing Date:


                      TimeStamp:                       20:26:29


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $1246

RAM confirmation Number                                8117

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 1714
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002405
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page61
                                                               55ofof355
                                                                      246PageID
                                                                          PageID#:#:8317
                                                                                     4030
                                                                                                                 134030
       1             Transmittal of New Application               034827-3606_Transmittal.pdf                                                    no         3
                                                                                                 b2eba61264f91320e2dcc5ea8ad727dccb7
                                                                                                                dcd40


Warnings:

Information:

                                                                                                                 116829
       2                 Application Data Sheet                      034827-3606_ADS.pdf                                                         no         4
                                                                                                 ff9c924e53426646e8d863f6c6d08ccc45d4
                                                                                                                 d19d


Warnings:

Information:

This is not an USPTO supplied ADS fillable form

                                                                                                                 253906
       3                 Oath or Declaration filed                   034827-3606_Decl.pdf                                                        no         4
                                                                                                 e6ceedd95beb0389144e481 d622d881 d 14
                                                                                                                c120a0


Warnings:

Information:

                                                                                                                2587613
      4                                                             034827-3606_Spec.pdf                                                     yes            38
                                                                                                 9a34877 e283440cc0f7b89fdb94 23 2 cb055
                                                                                                                  f545


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                     Start                               End


                                                  Specification                                                       1                                30



                                                     Claims                                                          31                                33



                                                     Abstract                                                        34                                34



                                Drawings-only black and white line drawings                                          35                                38


Warnings:

Information:

                                                                                                                  36779
       5                Fee Worksheet (PT0-875)                           fee-info. pdf                                                          no         2
                                                                                                 e 1fec2 7bc0966f14d c3 944d7915 ab2 9ea62
                                                                                                                    49c7


Warnings:

Information:

                                                                   Total Files Size (in bytes)                                         3129157




                                                                Joint Appendix 1715

                                                                                                                                                      QUESTMS-00002406
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page62
                                                              56ofof355
                                                                     246PageID
                                                                         PageID#:#:8318
                                                                                    4031
This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 1716

                                                                                                              QUESTMS-00002407
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page63
                                                                 57ofof355
                                                                        246PageID
                                                                            PageID#:#:8319
                                                                                       4032

                                                                              Atty. Dkt. No. 034827-3606


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicant:          Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

       Prior Appl. No.:    11/101,166; 11/386,215

       Prior Appl.
       Filing Date:        4/6/2005; 3/21/2006

       Examiner:           Unknown

       Art Unit:           Unknown

                                     CONTINUING PATENT APPLICATION
                                          TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [ X ] Continuation    [ ] Division   [ ] Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       tetmination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.




                                                           -1-
DLMR_896058.1
                                                     Joint Appendix 1717

                                                                                                        QUESTMS-00002408
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page64
                                                                 58ofof355
                                                                        246PageID
                                                                            PageID#:#:8320
                                                                                       4033

                                                                            Atty. Dkt. No. 034827-3606


       Enclosed are:

                [X]    Description, Claim(s), and Abstract (34 pages).

                lX]    Formal drawings (4 sheets, Figures 1-4).

                [X]    Declaration and Power of Attorney from parent Application No. 11/386,215 (4
                       pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Request for application not to be published with certification under 35 USC
                       l22(b )(2)(B)(i).

                [ ]    Information Disclosure Statement.

                [ J    Form PT0-1449 with copies of_ listed reference(s).

                [ ]    Preliminary Amendment (___)

                [X]    Application Data Sheet (37 CFR 1.76) (4 pages)


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web              Number of Sheets for EFS-Web
       Sheets                    Adjustment
       38               X            75%              29

       The filing fee is calculated below:

                       Number          Included       Extra                  Rate                     Fee
                       Filed              in                                                         Totals
                                       Basic Fee
       Basic Filing                                                      $330.00               $330.00
       Fee
       Search Fee                                                        $540.00               $540.00
       Examination                                                       $220.00               $220.00
       Fee
       Size Fee             29            100         0           X      $270.00
       Total                23            20          3           X       $52.00               $156.00
       Claims:
       Independents         2                 3       0           X      $220.00                 $0.00


                                                          -2-
DLMR_896058.1
                                                   Joint Appendix 1718

                                                                                                        QUESTMS-00002409
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page65
                                                                 59ofof355
                                                                        246PageID
                                                                            PageID#:#:8321
                                                                                       4034

                                                                                 Atty. Dkt. No. 034827-3606




       If any Multiple Dependent Claim(s) present:                +          $390.00
       Surcharge under 37 CFR 1.16(e) for late filing of          +          $130.00                   $0.00
       Executed Declaration or late payment of filing fee
                                                                    SUBTOTAL:                        1246.00
                [ ]               Small Entity Fees Apply (subtract Y2 of above):                            ()

                              Basic Filing Fee Reduction for Filing via EFS-Web
                                                           TOTAL FILING FEE:
       Assignment Recordation Fee:                           +             $40.00         =   ~---~...:._   ___
       Processing Fee under 3 7 CFR 1.17(i) for Late Filing +            $130.00
       of English Translation of Application:
       TOTAL FEE                                                                                     1246.00

                 The above-identified fees of$1246.00 are being paid by credit card via EFS-Web.

                 The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-07 41. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741.

                 Please direct all correspondence to the undersigned attorney or agent at the address
       indicated below.

                                                                Respectfully submitted,




       FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                               Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                          -3-
DLMR_896058.1
                                                    Joint Appendix 1719

                                                                                                             QUESTMS-0000241 0
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page66
                                                           60ofof355
                                                                  246PageID
                                                                      PageID#:#:8322
                                                                                 4035



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                 Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                        PO Box 1450
                                                                                        Alexandria, Virgmia 22313-1450
                                                                                        W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D                ATTY.DOCKET.NO
  13/115,916      05/25/2011                   1246                      034827-3606                        23      2
                                                                                                    CONFIRMATION NO. 4404
30542                                                                            FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                  111111111111111111111111]~!1]~~~~~~~~~1~UU1~ 1~1111111111111111111111111
SAN DIEGO, CA 92138-0278

                                                                                                          Date Mailed: 06/08/2011




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Nigel Clarke, Oceanside, CA;
                 Brett Holmquist, Mission Viejo, CA;
                 Gloria Kwangja Lee, Irvine, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 11/101,166 04/06/2005 PAT 7,745,226 *
                  and is a CON of 11/386,215 03/21/2006
                  (*)Data provided by applicant is not consistent with PTO records.
Foreign Applications (You may be eligible to benefit from the Patent Prosecution Highway program at the
USPTO. Please see http://www.uspto.gov for more information.)



If Required, Foreign Filing License Granted: 06/06/2011

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 13/115,916

Projected Publication Date: 09/15/2011

Non-Publication Request: No

Early Publication Request: No
                                                       page 1 of 3



                                                   Joint Appendix 1720

                                                                                                                                       QUESTMS-00002411
   Case1:18-cv-01436-MN
  Case  1:18-cv-01436-MN Document
                          Document73-2
                                   95 Filed
                                       Filed12/12/19
                                             09/25/19 Page
                                                       Page67
                                                            61ofof355
                                                                   246PageID
                                                                       PageID#:#:8323
                                                                                  4036




Title
             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Preliminary Class
             514

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3



                                                   Joint Appendix 1721

                                                                                                               QUESTMS-00002412
   Case1:18-cv-01436-MN
  Case  1:18-cv-01436-MN Document
                          Document73-2
                                   95 Filed
                                       Filed12/12/19
                                             09/25/19 Page
                                                       Page68
                                                            62ofof355
                                                                   246PageID
                                                                       PageID#:#:8324
                                                                                  4037




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).




                                                       page 3 of 3



                                                   Joint Appendix 1722

                                                                                                               QUESTMS-00002413
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page69
                                                          63ofof355
                                                                 246PageID
                                                                     PageID#:#:8325
                                                                                4038
                        PATENT APPLICATION FEE DETERMINATION RECORD                                                                   Application or Docket Number
                                                    Substitute for Form PT0-875                                                       13/115,916


                        APPLICATION AS FILED- PART I                                                                                                   OTHER THAN
                                          (Column 1)                    (Column 2)                         SMALL ENTITY                OR             SMALL ENTITY

              FOR                    NUMBER FILED                 NUMBER EXTRA                        RATE($)              FEE($)                 RATE($)            FEE($)

BASIC FEE
(37 CFR 1.16(a), (b), or (c))
                                              N/A                          N/A                          N/A                                         N/A               330
SEARCH FEE
(37 CFR 1.16(k), (i), or (m))
                                              N/A                          N/A                          N/A                                         N/A               540
EXAMINATION FEE
(37 CFR 1.16(o), (p), or (q))
                                              N/A                          N/A                          N/A                                         N/A               220
TOTAL CLAIMS
(37 CFR 1.16(i))
                                        23          minus 20=
                                                                             3                                                         OR     X      52       =       156
INDEPENDENT CLAIMS
(37 CFR 1.16(h))
                                         2          minus 3 =                                                                                 X     220       =      0.00
                                  If the specification and drawings exceed 1 00
APPLICATION SIZE                  sheets of paper, the application size fee due is
FEE                               $270 ($135 for small entity) for each additional                                                                                   0.00
(37 CFR U6(s))                    50 sheets or fraction thereof. See 35 U.S.C.
                                  41 (a)(1 )(G) and 37 CFR 1.16(s).

MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR U6(j))                                                                                                                      0.00
* If the difference in column 1 is less than zero, enter "0" in column 2.                              TOTAL                                       TOTAL             1246

                  APPLICATION AS AMENDED- PART II

                                                                                                                                                       OTHER THAN
                                 (Column 1)                  (Column 2)          (Column 3)                SMALL ENTITY                OR             SMALL ENTITY
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
<(                                                                                                     RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus
                                                           ..                    -
                                                                                                  X                =                   OR     X               =
~          (37 CFR 1.16(i))
0
z           Independent                           Minus
                                                           ...                                    X                =                   OR     X               =
           (37 CFR 1.16(h))
w
~
<(       Application Size Fee (37 CFR 1.16(s))

         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                               OR

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                      ADD'L FEE                                   ADD'L FEE

                                 (Column 1)                  (Column 2)          (Column 3)
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
Ill                                                                                                    RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus    ..                    -                X                =
                                                                                                                                       OR     X               =
~
0
z
           (37 CFR 1.16(i))

            Independent                           Minus    ...                   -
                                                                                                  X                =                   OR     X               =
w          (37 CFR 1.16(h))
~
<(       Application Size Fee (37 CFR 1.16(s))
                                                                                                                                       OR
         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                     ADD'L FEE                                    ADD'L FEE
        * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
       ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
      *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
          The "Highest Number Previously Paid For" (Total or Independent) is the highest found in the appropriate box in column 1.




                                                                                     Joint Appendix 1723

                                                                                                                                                                  QUESTMS-00002414
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page70
                                                                      64ofof355
                                                                             246PageID
                                                                                 PageID#:#:8326
                                                                                            4039
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r                  Substitute for form 1449/PTO                                                           Complete if Known                                         ""'''l
                       INFORMATION DISCLOSURE                                   Application Number                       13/115,916
                       STATEMENT BY APPLICANT                                   Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                     (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        ~heet        I1                     I ot I 8                            Attorney Docket Number                   034827-3606                                        ~


                                                                        U.S. PATENT DOCUMENTS

                                      Document Number                                                                                          Pages, Columns, Lines,
         Exam in
                       Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
         er
                       No.
                           1
                                    Number-Kind Code 2 (if               MM-DD-YYYY                       Cited Document                        Passages or Relevant
         Initials*                           known)                                                                                               Fiaures Appear
                      A1       2003/0171605                         09-11-2003                    REDDY ET AL.
                      A2       2004/0235193                         11-25-2004                    SOLD IN
                      A3       2006/0054807                         03-16-2006                    PICARD ET AL.
                      A4       2006/0094125                         05-04-2006                    SINGH ET AL
                      A5       2006/0228808                         10-12-2006                    CLARKE ET AL
                      A6       2006/0228809                         10-12-2006                    CLARKE ET AL
                      A?       2007/0139956                         06-21-2007                    SUGIMOTO ET AL
                      A8       2008/0241955                         10-02-2008                    PURKAYASTHA ET AL.
                      A9       2009/0137056                         05-28-2009                    HOLMQUIST ET AL
                      A10      5,772,874                            06-30-1998                    QUINN ET AL.
                      A11      5,795,469                            08-18-1998                    QUINN ET AL.
                      A12      5,919,368                            07-06-1999                    QUINN ET AL.
                      A13      5,968,367                            10-19-1999                    QUINN ET AL.
                      A14      6,107,623                            08-22-2000                    BATEMAN ET AL.
                      A15      6,124,137                            09-26-2000                    HUTCHENS ET AL.
                      A16      6,204,500                            03-20-2001                    WHITEHOUSE ET AL.
                      A17      6,268,144                            07-31-2001                    KOSTER
                      A18      6,787,660                            09-07-2004                    ARMBRUSTER ET AL.
                      A19      6,977,143                            12-20-2005                    CAULFIELD ET AL.
                      A20      7,087,395                            08-08-2006                    GARRITY ET AL.
                      A21      7,321 '116                           01-22-2008                    PICARD ET AL.
                      A22      7,348,137                            03-25-2008                    CAULFIELD ET AL.
                      A23      7,473,560                            01-06-2009                    SOLD IN
                      A24      7,618,827                            11-17-2009                    STEVEN
                      A25      7,745,226                            06-29-2010                    CLARKE ET AL.




                                                   UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        Filing Date of
        Examiner      Cite              Document                                                  Name of Patentee or Applicant of                Where Relevant
                          1                                            Cited Document
        Initials*     No.       Serial Number-Kind CodeL                                                 Cited Document                         Passages or Relevant
                                                                        MM-DD-YYYY
                                           (if known)                                                                                              Fiaures Appear




                                                                                                             I

        Examiner                                                                                             I Date                       I
        Signature                                                                                            / Considered
                                                                                                                                          I
       *EXAMINER. ln1t1al1f reference considered, whether or not c1tat1on ISm conformance w1th MPEP 609. Draw line through c1ta!lon 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to complete th1s form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U S Patent and Trademark Office,
      P0         1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1                                                                  Joint Appendix 1724

                                                                                                                                                                QUESTMS-00002415
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page71
                                                                      65ofof355
                                                                             246PageID
                                                                                 PageID#:#:8327
                                                                                            4040
                                                                                                                                 PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r              Substitute for form 1449/PTO
                             INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                           Application Number                   13/115,916                                               "
                             STATEMENT BY APPLICANT                                        Filing Date                          5/25/2011
                                                                                           First Named Inventor                 Nigel Clarke
                                                                                           Art Unit                             1629
                    (use as many sheets as necessary)                                      Examiner Name                        Not Yet Assigned
       \..Sheet             12                         1   of   1   8                      Attorney Docket Number              034827-3606                                               ~


                                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                                     I Pages, Columns, Lines, !
        Examiner        I Cite I               Foreign Patent Document
                                                                           I         Publication Date            Name of Patentee or                      Where Relevant      I
        Initials*            No.   1
                                       i       Country Code3'Number4•          I      MM-DD-YYYY             Applicant of Cited Documents            I Passages or Relevant
                                                 Kind Code 5 (if known)                                  !                                                Figures Appear             r
                             A26l W0-2007/039193                                   04-12-2007            I ROCHE DIAGNOSTICS
                                                                                                        I GMBH                                       I
                        I A27 i W0-2007/139956
                                                                           I
                                                                                   12-06-2007            I LABORATORY
                                                                                                        I CORPORATION OF
                                                                                                                                                 +
                                                                                                        · AMERICA HOLDINGS                        I                              l
                        I A28 I W0-2008/097246                          -tD8-14-2008                    I SCHROEDER ET AL                        -r-·
                        1 A29 ; W0-95/33279
                        ! A30 I W0-96/18618
                                                                            I 12-07-1995
                                                                           i06-20-1996
                                                                            I
                                                                                                        i DERRICK ET AL
                                                                                                        I BAYER
                                                                                                        i AKTIENGESELLSCHAFT;
                                                                                                                                                     I
                                                                                                                                                     I


                                                                                                                                                     I
                                                                                                                                                                            +--
                                                                           I                              NIHON BAYER AGROCHEM
                                                                                                                                                     I

                                                                                                                                                                                 !
                        I              I                                   I

                                                                           i                            I K.K.                                    I
                                                                           NON PATENT LITERATURE DOCUMENTS
                                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner        I    Cite
                                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                     r
        Initials*
                        I
                             No. 1         I!                       number(s), publisher, city and/or country where published.
                        I A31 i\ Armas  et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                                 Metab. 89:5387-5391 (2004).
                        I                                                                                                                                                    i
                        i A32              ! Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and                           I
                                           1 ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chern, 2008,
                    I                        391:1917-1930                                                                                                                   I
                    I A33                  1 Ascalone et al, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                                                                                                                                                                             I
                                           j plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                    i                        column. application to Qharmacokinetics, Journal of ChromatograQhy B., 676:95-105, 1996.                                        i
                    I A34 I                : Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                                             and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass                                   i
                    l                      , s_pectrometry, Rapid Commun. Mass S(:1ectrom, 14:967-73 (2000}.                                                                I
                    I A35                  1 Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                                                                                             I


                                                                                                                                                                            I
                    I     I                                                                                                                                                 I
                    I A36 I Capote et al, Identification and determination of fat-soluble vitamins and metabolites in human                                                 I
                                                                                                                                                                            I
                    I     , serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction
                    I     I monitoring, Rapid Commun. Mass. Spectrom., 21:1745-1754,2007.                                                                                   l


        Examiner i                                                                                                    Date                       I                                       I
        Signature II                                                                                                  Considered                 I
      *EXAMINER.Imttaltf reference constdered, whether or not C1tat1on IS 10 conformance wtth MPEP 609. Draw line through cttatton tf not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.usplo.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450.
                                       if you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1                                                                              Joint Appendix 1725

                                                                                                                                                                       QUESTMS-00002416
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page72
                                                                       66ofof355
                                                                              246PageID
                                                                                  PageID#:#:8328
                                                                                             4041
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,.
         OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                            INFORMATION DISCLOSURE                                 Application Number                       13/115,916                                              ""'
                            STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                   First Named Inventor                     Nigel Clarke
                                                                                   Art Unit                                 1629
                   (use as many sheets as necessary)                               Examiner Name                            Not Yet Assigned
        "Sheet          13                       I of   18                         Attorney Docket Number                   034827-3606                                                ~


                                                                     NON PATENT LITERATURE DOCUMENTS

         Examiner [ Cite
                                        i Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Initials* j No. 1                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         r
                                                              number(s), publisher, city and/or country where published.
                        i A37         Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                      Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column
                        I             Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995}.                                                                           I
                        I A38       I Coldwell et al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and
                                    , use in mass spectrometric studies, Steroids, 55: 418-432, 1990.
                       I                                                                                                                                                   I
                        i A39            Coldwell et al., Measurement of Vitamins D2 and D3 and Seven Major Metabolites in a Single
                                         Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and                                                 I'
                                         Environmental Mass Spectrometry, 16:81-85 (1988).
                            A40          Extended Search Report dated 02/02/2009 in EP application 06749272 (034827-3605)


                       1
                            A41          Extended Search Report dated 12/22/2010 in EP application 08853843 (054769-9997)
                                                                                                                                                                           II      ·-



                    II                                                                                                                                                     I
                                    i                                                                                                                                      i
                    I A42             Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with
                                    i atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.                                               I
       ~-
                                                                                                                                                                           i

                    I A43           I Higashi et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                                                                                                                                                       I
                                   Ii dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                    i                                                                                                                                                  I
                   I A44           I Higashi et al' Characterization of urinary metabolites of vitamin D3 in man under physiological
                                    . conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
                                    1 29(5):947-55 (2002)                                                                                                              I
                  1         A45     jHigashi et al, Liquid chromatography-tandem mass spectrometric method for the determination of
                                     salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.
                                   I Bioanal Chern, 2008, 391:229-238                                                                                                  I
                  -I
                    I
                            A46    , Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in

                   I
                                   / Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                                                                                                                                                                       I
       ~-


                   I A47
                                     with a Cookson-TyQe Reagent, Bioi Pharm Bull., 24(7):738-43, (2001}.
                                   !International Preliminary Report on Patentability dated 10/9/2007 in application
                                   . PCT/US2006/012539 (034827-3604)
                                                                                                                                                                       t-·-
                                                                                                                                                                   I
                   l A48
                   I
                                  Tlnternational Preliminary Report on Patentability dated 6/01/2010 in application
                                   I PCT/US2008/084709 (054769-9992)
                                                                                                                                                                --r--  '
                    i
       ____.........L                                                                                                                                             __j __


                            1
        Examiner
        Signature
                                                                                                                i Considered
                                                                                                                  Date
                            1

       *EXAMINER. lnrt1al 1f reference considered, whether or not C1tat1on 1s 1n conformance w1tn MPEP 609. Draw line through c1tat1on 1f not rn conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313·1450
                                  If you need assistance in completing the form, ca/11-80()-PT0-9199 (1-800·786-9199) and select option 2.
DLMR_896934.1                                                                     Joint Appendix 1726

                                                                                                                                                                QUESTMS-00002417
            Case1:18-cv-01436-MN
           Case  1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page73
                                                                     67ofof355
                                                                            246PageID
                                                                                PageID#:#:8329
                                                                                           4042
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known                                 ~

                          INFORMATION DISCLOSURE                                       Application Number                      13/115,916
                          STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                       First Named Inventor                    Nigel Clarke
                                                                                       Art Unit                                1629
                     (use as many sheets as necessary)                                 Examiner Name                           Not Yet Assigned
        \_Sheet          /4                             I of I 8                       Attorney Docket Number                  034827-3606                                      ~


                                                                         NON PATENT LITERATURE DOCUMENTS
                                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I        Cite         I         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                              -r'
         Initials*   I        No. 1
                                           'I


                                                                     number(s), publisher, city and/or country where published.

                     I A49                      International Search Report and Written Opinion dated 1/26/2011 in application
                                           j    PCT/US2010/056461 (034827-0381)
                     I                                                                                                                                                     i
                     ! A50                 I International Search Report and Written Opinion dated 1/27/2011 in application                                                I
                     I
                           I PCT/US2010/057627 (034827-0741)
                     I'                    I                                                                                                                               i
                     I A51 /International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765                                                I
                           I (034827-1052)                                                                                                                                 !
                     I
                     I A52 / International Search Report and Written Opinion dated 2/8/2011 in application PCT/US2010/059746                                               !
                           . (034827-0771)
                     I     I               I
                                                                                                                                                                       I
                     i A53 I International Search Report dated 02/24/2009 in application PCT/US2008/084 709 (054 769-9992)
                     I                     I
                                                                                                                                                                       I
                     I

                     i     I               I                                                                                                                           I
                         A54            /International Search Report dated 1/14/2011 in PCT/US2010/056886 (095276-0201)
                     1
                                                                                                                                                                       I
                     I
                     I                 I                                                                                                                               I
                     I A55 i International Search Report dated 1/4/2007 in application PCT/US2006/012539 (034827-3604)
                     I     I

                           I
                                                                                                                                                                       I
                     I A56 International Search Report dated 2/11/2011 in application PCT/US201 0/059771                                        (034827-1 022)
                                                                                                                                                                       I
                     i     I                                                                                                                                           I
                     i A57             jlnterview Summary dated 01/28/2009 in application 11/101,166 (054769-9993)                                                     I
                     I                 j                .                                                                                !
                     ! A58             I Jemal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomedical Chromatography, 14:422- -~
                     I                 . 429, 2ooo.                                                                                                                    1
                                       I

       ---+A59                         I Jones et al, Biological activity of 1,25-Dihydroxyvitamin D2 in the Chick-, Biochemistry, 15(3): 713-                         I
                     I                 I 716. 1976.                                                                                                                    I
                     I                                                                                                                                                 l
                     I A60             1        Jones et al, Current understanding of the molecular actions of Vitamin D, Physiological Reviews,
                                       i        78(4): 1193-1231,1998.                                                                                                 i
                     I                                                                                                                                                 j



        Examiner                                                                                                   I Date
        Signature                                                                                                  i Considered
      *EXAMINER. Initial if reference considered, whether or not CitatiOn ISm conformance w1th MPEP 609. Draw lme through Citation 1f not mconformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection IS estimated to take 2 hours to complete, including
      gathering. preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S Patent and Trademark Office,
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                      If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1                                                                         Joint Appendix 1727

                                                                                                                                                                 QUESTMS-00002418
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page74
                                                                      68ofof355
                                                                             246PageID
                                                                                 PageID#:#:8330
                                                                                            4043
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE


       ,. Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
                                    Substitute for form 1449/PTO
                               INFORMATION DISCLOSURE                                       Application Number
                                                                                                                             Complete if Known
                                                                                                                                    13/115,916                                 ""
                               STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                            First Named Inventor                    Nigel Clarke
                                                                                            Art Unit                                1629
                      (use as manv sheets as necessary)                                     Examiner Name                           Not Yet Assigned
        \@heet                is                             I of I 8                       Attorney Docket Number                  034827-3606                                ~

                                                                              NON PATENT LITERATURE DOCUMENTS
                                                      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner                 Cite
          Initials*                No.
                                       1                  item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                          number(s), publisher, city and/or country where published.
                          , A61                 '!
                                                     Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in Modern Chromatographic Analysis of
                                                     Vitamins, Third Edition, 2002, 79 pgs.
                          I
                          I A62                      Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                                                     The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                          I
                          ! A63
                          I
                                                I Kiss meyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biological fluids by liquid
                                                  chromatography-tandem mass spectrometry, J Chromatogr A., 935(1-2):93-103 (2001)
                          l
                          I A64                Kobayashi et al, Tandem immunoaffinity chromatography for plasma 1a,25-dihydroxyvitamin D3                                  I
                                               utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                                               1a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Molec. Bioi., 54(5/6): 217-226,                      I   1


                          i                  ' 1995.
                          I A65                KOBAYASHI, et al, Production of a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and its                      I
                          I
                          I
                                               derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-11                   I
                          I


                              A66            1       Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                     for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
                                                     Chemistry, 51:9 1683-1690, (2005).
                                                     Merchant et al, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-
                      I A67                          mass spectrometry, Electrophoresis 21 : 1164-1177 (2000).

                      ! A68

                      I
                      : A69                 ! Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs
                                            : of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).
                      I
                      'A70                           Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)
                                                                                                                                                                       I
                      I                                                                                                                                                I
                      I A71                 1        Polson et al, Optimization of protein precipitation based upon effectiveness of protein removal and I
                                                     ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, 1
                                            1        785:263-275 (2003).                                                                                 '
                      f       A72                    Robb et al, Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography- 1
                      !                              Mass Spectrometry, Anal. Chem., 72(15): 3653-3659 (2000).                                           i
                                                                                                                                                                       i
                               I

          Examiner i                                                                                                    I Date
      I   Signature !                                                                                                   I Considered
      *EXAMINER. lnitial1f reference considered, whether or not cttatlon IS 1n conformance w1th MPEP 609. Draw lme through citat1on 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese ,Patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomnation is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                           If you need assistance in completing tne fomn, ca/11-800-PT0-9199 {1-800-786-9199) and select option 2.
DLMR_896934.1                                                                              Joint Appendix 1728

                                                                                                                                                                QUESTMS-00002419
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page75
                                                                       69ofof355
                                                                              246PageID
                                                                                  PageID#:#:8331
                                                                                             4044
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMS control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                         INFORMATION DISCLOSURE                                     Application Number                      13/115,916
                                                                                                                                                                               ""
                         STATEMENT BY APPLICANT                                     Filing Date                             5/25/2011
                                                                                    First Named Inventor                    Nigel Clarke
                                                                                    Art Unit                                1629
                     (use as many sheets as necessary)                              Examiner Name                           Not Yet Assigned
        ~heet        )6                            1 of   1a                        Attorney Docket Number                  034827-3606                                        ~


                                                                      NON PATENT LITERATURE DOCUMENTS

                    I Cite              I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*     No.     1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue    r
                    I                              number(s), publisher, city and/or country where published.
                    I A73 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                              Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                    I         Therapeutics 22 Supl. 8:871-885 (2000)                                                            l
                    I A74 Singh et al, C-3 epimers can account for a significant proportion of total circulating 25-
                           I hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D
                    I         status, The Journal of Clinical Endocrinology & Metabolism, 91 (8): 3055-3061, 2006.               I
                    I A75 Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-         I
                             Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring
                    I        22:608-12 (2000}                                                                                    I
                    I A76 I Tsugawa et al, Determination of 25-hydroxyvitamin D in human plasma using high-performance           I
                    I
                           !liquid chromatography-tandem mass spectrometry, Anal. Chem., 77:3001-3007, 2005.

                    I A77 US Notice of Allowance dated 12/15/2009 in application 11/101, 166 (054 769-9993)
                                        1
                                                                                                                                                                        l
                    I      I                                                                                                    I                                          I

                    ! A78
                    I      I US   Notice of Allowance dated   3/2/2011 in application 11/386,215 (034827-3603)                  I
                    I      I                                                                                                    lI
                   tA79    I US Notice of Allowance dated 3/3/2011 in application 11/946,765 (054769-9991)                    ~-
                    I      I                                                                                                    I
                     I ABO          ! US Notice of Allowance dated 5/20/2011 in application 12/630,790 (034827-0740)                                                    I
                                                                                                                                                                        II
                                    I                                                                                                                              --+---~
                         A81        1       US Notice of Allowance dated 8/19/2009 for U.S. App. No. 11/101,166 (054769-9993)                                           I
                     I
                     II A82
                                    l
                                    I US Office Action dated 04/12/2010 in application 11/386,215 (034827 -3603)                                                        t-
                     I              I
                                    I
                                                                                                                                                                        I
                                                                                                                                                                       l
                     ! A83     ·-!          US Office Action dated 1/6/2011 in application 12/630,790 (034827-0740)

                     I              I                                                                                                                                   I
       ~-




                     I A84          I US Office Action dated 10/08/2008 in application 11/101,166 (054769-9993)
                                    I
                     I              I
                                                                                                                                                                       I
             .   !
         Exammer ,                                                                                              I Date
         Signature       i                                                                                      1   Considered
       •EXAMINER. lmt1al1f reference considered, whether or not c1tat10n 1s 1n conformance w1th MPEP 609. Draw line through Citation 1f not 1n conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if poss·lble. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
       P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450,

                                   If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934, 1                                                                     Joint Appendix 1729

                                                                                                                                                                  QUESTMS-00002420
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page76
                                                                      70ofof355
                                                                             246PageID
                                                                                 PageID#:#:8332
                                                                                            4045
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r             Substitute for form 1449/PTO
                         INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                      Application Number                      13/115,916                                        "
                         STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                      First Named Inventor                    Nigel Clarke
                                                                                      Art Unit                                1629
                     (use as many sheets as necessary)                                Examiner Name                           Not Yet Assigned
        ~heet        17                            I of I 8                           Attorney Docket Number                  034827-3606                                       ~

                                                                        NON PATENT LITERATURE DOCUMENTS
                                       I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I       Cite
                                                item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
         Initials*   j       No. 1     I,                       number(s), publisher, city and/or country where published.
                     i A85             1    US Office Action dated 10/5/2010 in application 11/386,215 (034827-3603)

                     I'A86             I
                                       ! US Office Action dated        12/17/2010 in application 11/946,765 (054769-9991)
                                                                                                                                                                            I

                     i
                     I A87             II US Office Action dated 12/17/2010 in application 12/630,796 (054769-9993)
                     I A88 I US Office Action dated 6/24/201 0 in application 11/946,765 (054 769-9991)
                                            US Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)
                                                                                                                                                                        I
                                       1    US Office Action dated 7/7/2010 in application 12/630,796 (054769-9993)
                                                                                                                                                                       II
                                      I
                                       I Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone relationship                            ~--
                                      1     suggest a different reason why older adults require more Vitamin D, The Journal of Clinical                                I
                                            Endocrinology & Metabolism, 88(1 ): 185-191, 2003.                                                                         i
                      I                                                                                                       I
                                            Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,
                      '                     69:842-856, 1999.                                                                                                          II


            ---~~--r~~--~-                               -----~~~--~=-~~~~~~~~-~~~~~
                      I Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin D3                                           1

                      I by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                                               1



                      I Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                      1 its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass               I
                                                                                                                                                                       r--
               I      j Spectrometry, 22:621-632, (1993).

               I A95 II Watson   et al, Analysis of Vitamin D and its metabolites using thermospray liquid
                        chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.

                     I Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                                      i                                                                                                                               I

        Examiner                                                                                                  I Date
      I Signature        1                                                                                        i Considered
       *EXAMINER ln1t1al 1f reference ccns1dered, whether or not c1ta!lon IS mccnformance w1th MPEP 609. Draw lme through c1ta!10n 1f not mconformance and not
      considered. Include ccpy of this form with next communication to applicant 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code {WI PO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This ccllection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file {and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1. 14. This collection is estimated to take 2 hours to ccmplete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to           this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. US Patent and Trademark Office,
      P0         1450,             VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934.1                                                                        Joint Appendix 1730

                                                                                                                                                                QUESTMS-00002421
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page77
                                                                      71ofof355
                                                                             246PageID
                                                                                 PageID#:#:8333
                                                                                            4046
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE
                                                                                                 Complete if Known
                                                                                  Application Number                      13/115,916
                                                                                                                                                                             "
                          STATEMENT BY APPLICANT                                  Filing Date                             5/25/2011
                                                                                  First Named Inventor                    Nigel Clarke
                                                                                  Art Unit                                1629
                      (use as many sheets as necessary)                           Examiner Name                           Not Yet Assigned
        \..Sheet      Ia                       1of    Ia                          Attorney Docket Number                  034827-3606                                       .J

                                                                    NON PATENT LITERATURE DOCUMENTS

          Examiner    I   Cite
                                    !   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials*   I   No. 1
                                     I                      number(s), publisher, city and/or country where published.
                                     . Wright et al, Proteinchip surface enhanced laser desorption/ionization (SELDI) mass spectrometry: a
                                    I, novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
                                    I mixtures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).




                                   I                                                                                                                                    I




         Examiner                                                                                              i Date
         Signature                                                                                             ! Considered
       *EXAMINER ln1t1al1f reference considered, whether or not c1tat1on IS 1n conformance With MPEP 609. Draw line through C1tat1on 1f not rn conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1. 14. This collection '1s estimated to take 2 hours to complete. including
       gathering. preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to            this form and/or suggestions for reducing this burden. should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P.O Box 1450,                VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                  If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934. 1                                                                   Joint Appendix 1731

                                                                                                                                                                  QUESTMS-00002422
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page78
                                                              72ofof355
                                                                     246PageID
                                                                         PageID#:#:8334
                                                                                    4047
                                     Electronic Acknowledgement Receipt

                       EFSID:                         10297877


                 Application Number:                  13115916


          International Application Number:


                Confirmation Number:                  4404




                                                      METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                      SPECTROMETRY




         First Named Inventor/Applicant Name:         Nigel Clarke


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Alison Lalonde


                 Filer Authorized By:                 Anthony Charles Kuhlmann


              Attorney Docket Number:                 034827-3606


                     Receipt Date:                    14-JUN-2011


                     Filing Date:                     25-MAY-2011


                     TimeStamp:                       19:50:22


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                  Multi         Pages
                     Document Description                  File Name
  Number                                                                                  Message Digest                     Part /.zip   (ifappl.)

                                                                                                  1281217
     1                                                     IDS_3606.pdf                                                         yes           10
                                                                                     4583f4f70d77a8995adbbc85ec61 def013c7
                                                                                                     d3da




                                                Joint Appendix 1732

                                                                                                                                      QUESTMS-00002423
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                      95 Filed
                                            Filed12/12/19
                                                   09/25/19     Page 79  73ofof355
                                                                                246PageID
                                                                                    PageID#:#:8335
                               Multipart Description/PDF files in Page
                                                                  .zip description             4048

                                    Document Description                                Start                 End


                                        Transmittal Letter                                1                     2


                        Information Disclosure Statement (IDS) Form (SBOS)                3                    10

Warnings:
Information:
                                                        Total Files Size (in bytes)               1281217

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                       Joint Appendix 1733

                                                                                                              QUESTMS-00002424
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page80
                                                               74ofof355
                                                                      246PageID
                                                                          PageID#:#:8336
                                                                                     4049



                                                                               Atty. Dkt. No. 034827-3606


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:        Clarke, et al.

        Title:            METHODS FOR DETECTING
                          VITAMIN D MET ABO LITES
                          BY MASS SPECTROMETRY

        Appl. No.:        13/115,916

        Filing Date:      05/25/2011

        Examiner:        Not Yet Assigned

        Art Unit:         1629

        Confirmation     4404
        Number:

                                 INFORMATION DISCLOSURE STATEMENT
                                         UNDER 37 CFR §1.56

        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:

                 Submitted herewith on Form PTO/SB/08 is a listing of the documents cited by or
        submitted to the U.S. PTO in parent application Serial Nos. 111101,166 filed on 4/6/2005 and
        111386,215 filed on 3/2112006. As provided in 37 CFR §1.98(d), copies ofthe documents are
        not being provided since they were previously submitted to the United States Patent &
        Trademark Office in the above-identified parent application.

                 The submission of any document herewith, which is not a statutory bar, is not intended as
        an admission that such document constitutes prior art against the claims of the present
        application or that such document is considered material to patentability as detined in 37 CFR
        §1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



DLMR_896930.1                                            -1-

                                                 Joint Appendix 1734

                                                                                                     QUESTMS-00002425
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page81
                                                                 75ofof355
                                                                        246PageID
                                                                            PageID#:#:8337
                                                                                       4050


                                                                               Atty. Dkt. No. 034827-3606


         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima facie art reference against the claims ofthe present application.



                                       TIMING OF THE DISCLOSURE


                The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
        the mailing date ofthe first Office Action on the merits.



                                   RELEVANCE OF EACH DOCUMENT


                All of the documents are in English.

                Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.


                Although Applicant believes that no fee is required, the Commissioner is hereby
        authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                              Respectfully submitted,




        FOLEY & LARDNER LLP                                   Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6776                            Attorneys for Applicant
        Facsimile:  (858) 792-6773




DLMR_896930.1


                                                  Joint Appendix 1735

                                                                                                     QUESTMS-00002426
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page82
                                                               76ofof355
                                                                      246PageID
                                                                          PageID#:#:8338
                                                                                     4051
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             08/04/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  08/04/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1736
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002427
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page83
                                                                      77ofof355
                                                                             246PageID
                                                                                 PageID#:#:8339
                                                                                            4052
                                                                                       Application No.                               Applicant(s)

                                                                                        13/115,916                                   CLARKE ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit

                                                                                       MONIQUE COLE                                  1773
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)IZ! Responsive to communication(s) filed on 25 Mav 2011.
       2a)0 This action is FINAL.                                    2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-23 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8J Claim(s) 1-23 is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers
           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119
       12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
              a)O All        b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                              5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date _ _ .                                                                 6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                 Part of Paper No./Mail Date 20110731
                                                                              Joint Appendix 1737

                                                                                                                                                              QUESTMS-00002428
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page84
                                                          78ofof355
                                                                 246PageID
                                                                     PageID#:#:8340
                                                                                4053


 Application/Control Number: 13/115,916                                               Page 2
 Art Unit: 1773

                                    DETAILED ACTION

                                     Double Patenting

        The nonstatutory double patenting rejection is based on a judicially created

 doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

 unjustified or improper timewise extension of the "right to exclude" granted by a patent

 and to prevent possible harassment by multiple assignees. A nonstatutory

 obviousness-type double patenting rejection is appropriate where the conflicting claims

 are not identical, but at least one examined application claim is not patentably distinct

 from the reference claim(s) because the examined application claim is either anticipated

 by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

 1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

 USPQ 644 (CCPA 1969).

        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

 may be used to overcome an actual or provisional rejection based on a nonstatutory

 double patenting ground provided the conflicting application or patent either is shown to

 be commonly owned with this application, or claims an invention made as a result of

 activities undertaken within the scope of a joint research agreement.




                                        Joint Appendix 1738

                                                                                         QUESTMS-00002429
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page85
                                                          79ofof355
                                                                 246PageID
                                                                     PageID#:#:8341
                                                                                4054


 Application/Control Number: 13/115,916                                                     Page 3
 Art Unit: 1773

           Effective January 1, 1994, a registered attorney or agent of record may sign a

 terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

 37 CFR 3.73(b).

           Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double

 patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,745,226 ("the

 '226 patent"). Although the conflicting claims are not identical, they are not patentably

 distinct from each other.

           The '226 patent is directed to determining the presence or amount of vitamin D

 metabolites (vitamin 02, vitamin 03, or both) via tandem mass spectrometry, wherein

 purification (which embraces all forms of purification, including immunopurification and

 HPLC) is performed prior to ionization. The instant application claims are broad enough

 to read on the mass/charge ratios recited in the '226 patent.        Since the present

 application method is similar to that of the '226 patent, it would be obvious to expect

 similar mass to charge ratios (m/z) to be obtained.

           It is noted that the '226 patent recites an additional step of "effecting a collision

 between the isolated precursor ion and an inert collision gas to produce at least one

 fragment ion detectable in a mass spectrometer". However, those of ordinary skill in

 the art understand this step to be a requisite component of performing tandem mass

 spectrometry. Thus, this limitation is considered to be incorporated into the present

 claims.

           Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double

 patenting as being unpatentable over claims 1-8, 10-16, 19-28 and 31 of U.S. Patent




                                            Joint Appendix 1739

                                                                                              QUESTMS-00002430
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page86
                                                          80ofof355
                                                                 246PageID
                                                                     PageID#:#:8342
                                                                                4055


 Application/Control Number: 13/115,916                                              Page 4
 Art Unit: 1773

 No. 7,972,867 ("the '867 patent"). Although the conflicting claims are not identical, they

 are not patentably distinct from each other.

       The '867 patent is directed to generating a protonated and dehydrated precursor

 ion of 25-hydroxyvitamin 03; generating one or more fragment ions of the precursor ion;

 and detecting the presence or amount of one or more ions and relating the presence of

 the detected ions to the amount of 25-hydroxyvitamin 03 in the sample. The instant

 application claims are broad enough to encompass the scope of the '867 patent claims.

 The present patent claims embrace vitamin 0 metabolites 25-hydroxyvitamin 03, 25-

 hydroxyvitamin 02, 1,25-hydroxyvitamin 03, and 1,25-hydroxyvitamin 02.



       Any inquiry concerning this communication or earlier communications from the

 examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

 1463. The examiner can normally be reached on MON - THUR (9-5).

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

 supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

 the organization where this application or proceeding is assigned is 571-273-8300.




                                       Joint Appendix 1740

                                                                                       QUESTMS-00002431
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page87
                                                          81ofof355
                                                                 246PageID
                                                                     PageID#:#:8343
                                                                                4056


 Application/Control Number: 13/115,916                                            Page 5
 Art Unit: 1773

        Information regarding the status of an application may be obtained from the

 Patent Application Information Retrieval (PAIR) system. Status information for

 published applications may be obtained from either Private PAIR or Public PAIR.

 Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

 you have questions on access to the Private PAIR system, contact the Electronic

 Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

 USPTO Customer Service Representative or access to the automated information

 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /Jill Warden/                                              Monique Cole
 Supervisory Patent Examiner, Art Unit 1773                 Examiner
                                                            Art Unit 1773




                                      Joint Appendix 1741

                                                                                      QUESTMS-00002432
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page88
                                                               82ofof355
                                                                      246PageID
                                                                          PageID#:#:8344
                                                                                     4057

                                        Application/Control No.              Applicant(s)/Patent Under
                                                                             Reexamination
           Search Notes                 13115916                             CLARKE ET AL.

                                        Examiner                             Art Unit

                                        MONIQUE COLE                         1773




                                                   SEARCHED

       Class          I                    Subclass                      I           Date    I Examiner
 436                  1173,131                                           I          7/2011   I MC

                                                  SEARCH NOTES

                                   Search Notes                          I           Date    I   Examiner
                                                                         I                   I

                                          INTERFERENCE SEARCH

       Class          I                    Subclass                      I          Date     I   Examiner
                      I                                                  I                   I




U.S. Patent and Trademark Office                   Joint Appendix 1742                            Part of Paper No. :

                                                                                                         QUESTMS-00002433
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page89
                                                           83ofof355
                                                                  246PageID
                                                                      PageID#:#:Page
                                                                                 8345
                                                                                  4058
                                                                                     1 of 1



                    UNI1ED STATES PATENT AND TRADEMARK OFFICE
                                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                                              United States Patent and Trademark Office
                                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                                      P.O. Box 1450
                                                                                                      Alexandria, Virginia 22313-1450
                                                                                                      www.uspto.gov


     BIB DATA SHEET
                                                                                                         CONFIRMATION NO. 4404

  SERIAL NUMBER                        FILING or 371 (c)               CLASS           GROUP ART UNIT                ATTORNEY DOCKET
                                            DATE                                                                            NO.
         13/115,916                       05/25/2011                      436                 1773                      034827-3606
                                              RULE
    APPLICANTS
       Nigel Clarke, Oceanside, CA;
       Brett Holmquist, Mission Viejo, CA;
      Gloria Kwangja Lee, Irvine, CA;
       Richard E. Reitz, San Clemente, CA;
** CONTINUING DATA *************************
     This application is a CON of 11/101,166 04/06/2005 PAT 7,745,226                                *
           and is a CON of 11/386,215 03/21/2006 PAT 7,972,867
            (*)Data provided by applicant is not consistent with PTO records.
** FOREIGN APPLICATIONS *************************
** IF REQUIRED, FOREIGN FILING LICENSE GRANTED **
       06/06/2011
Foreign Priority claimed           DYes      ~No                         STATE OR       SHEETS             TOTAL               INDEPENDENT
35 USC t t 9(a-d) conditions met   0   Yes   ~No     0    Metafter
                                                                         COUNTRY       DRAWINGS           CLAIMS                  CLAIMS
                                                          Allowance
Verified and         /MONIQUE T COLE/                MC
Acknowledged          Examiner's Signature           Initials                 CA          4                     23                       2

    ADDRESS
          FOLEY & LARDNER LLP
          P.O. BOX 80278
          SAN DIEGO, CA 92138-0278
          UNITED STATES
    TITLE
          METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY

                                                                                          0   All Fees
                                                                                          0   1.16 Fees (Filing)
  FILING FEE          FEES: Authority has been given in Paper
                      No.              to charge/credit DEPOSIT ACCOUNT
                                                                                          0   1.17 Fees (Processing Ext. of time)
  RECEIVED
      1246            No.              for following:                                     0   1.18 Fees (Issue)
                                                                                          0   Other
                                                                                          0   Credit




BIB (Rev. 05/07).


                                                                 Joint Appendix 1743

                                                                                                                                        QUESTMS-00002434
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page90
                                                                      84ofof355
                                                                             246PageID
                                                                                 PageID#:#:8346
                                                                                            4059
Receipt date: 06/14/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        ~                  Substitute for form 1449/PTO                                                           Complete if Known                                         ~

                       INFORMATION DISCLOSURE                                   Application Number                       13/115,916
                       STATEMENT BY APPLICANT                                   Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                     (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        ~heet        I 1                     I   ot     1 8                     Attorney Docket Number                   034827-3606                                        ~


                                                                        U.S. PATENT DOCUMENTS

                                      Document Number                                                                                          Pages, Columns, Lines,
         Exam in
                       Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
         er
                       No.
                           1
                                    Number-Kind Code 2 (if               MM-DD-YYYY                       Cited Document                        Passages or Relevant
         Initials*                           known)                                                                                               Figures Appear
                      A1       2003/0171605                         09-11-2003                    REDDY ET AL.
                      A2       2004/0235193                         11-25-2004                    SOLD IN
                      A3       2006/0054807                         03-16-2006                    PICARD ET AL.
                      A4       2006/0094125                         05-04-2006                    SINGH ET AL
                      A5       2006/0228808                         10-12-2006                    CLARKE ET AL
                      A6       2006/0228809                         10-12-2006                    CLARKE ET AL
                      A?       2007/0139956                         06-21-2007                    SUGIMOTO ET AL
                      A8       2008/0241955                         10-02-2008                    PURKAYASTHA ET AL.
                      A9       2009/0137056                         05-28-2009                    HOLMQUIST ET AL
                      A10      5,772,874                            06-30-1998                    QUINN ET AL.
                      A11      5,795,469                            08-18-1998                    QUINN ET AL.
                      A12      5,919,368                            07-06-1999                    QUINN ET AL.
                      A13      5,968,367                            10-19-1999                    QUINN ET AL.
                      A14      6,107,623                            08-22-2000                    BATEMAN ET AL.
                      A15      6,124,137                            09-26-2000                    HUTCHENS ET AL.
                      A16      6,204,500                            03-20-2001                    WHITEHOUSE ET AL.
                      A17      6,268,144                            07-31-2001                    KOSTER
                      A18      6,787,660                            09-07-2004                    ARMBRUSTER ET AL.
                      A19      6,977,143                            12-20-2005                    CAULFIELD ET AL.
                      A20      7,087,395                            08-08-2006                    GARRITY ET AL.
                      A21      7,321 '116                           01-22-2008                    PICARD ET AL.
                      A22      7,348,137                            03-25-2008                    CAULFIELD ET AL.
                      A23      7,473,560                            01-06-2009                    SOLD IN
                      A24      7,618,827                            11-17-2009                    STEVEN
                      A25      7,745,226                            06-29-2010                    CLARKE ET AL.




                                                      UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        Filing Date of
        Examiner      Cite              Document                                                  Name of Patentee or Applicant of                Where Relevant
                          1                                            Cited Document
        Initials'     No.       Serial Number-Kind Code"                                                 Cited Document                         Passages or Relevant
                                                                        MM-DD-YYYY
                                           (if known)                                                                                              Figures Appear




                                                                                                             I

        Examiner                  /Monique Cole/                                                             I Date                       I
                                                                                                                                                  07/31/2011
        Signature                                                                                            / Considered
                                                                                                                                          I
       *EXAMINER. ln1t1al1f reference considered, whether or not c1tat1on ISm conformance w1th MPEP 609. Draw line through c1ta!lon 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to complete th1s form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U S Patent and Trademark Office,
      P0         1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
                                              Joint Appendix 1744
DLMR_896934.1
                           ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002435
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page91
                                                                      85ofof355
                                                                             246PageID
                                                                                 PageID#:#:8347
                                                                                            4060
Receipt date: 06/14/2011                                                                                                         PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r                         Substitute for form 1449/PTO

                             INFORMATION DISCLOSURE                                        Application Number
                                                                                                                        Complete if Known
                                                                                                                                13/115,916                                               "
                             STATEMENT BY APPLICANT                                        Filing Date                          5/25/2011
                                                                                           First Named Inventor                 Nigel Clarke
                                                                                           Art Unit                             1629
                    (use as many sheets as necessary)                                      Examiner Name                        Not Yet Assigned
       \..Sheet             12                         1   of   1   8                      Attorney Docket Number              034827-3606                                               ~


                                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                                     I Pages, Columns, Lines, !
        Examiner        I Cite I               Foreign Patent Document
                                                                           I         Publication Date           Name of Patentee or                       Where Relevant      I
        Initials*            No.
                                   1
                                       i
                                                             3
                                               Country Code 'Number •
                                                                      4
                                                                               I      MM-DD-YYYY            Applicant of Cited Documents             I Passages or Relevant
                                                           5
                                                 Kind Code (if known)                                   !                                                 Figures Appear             r
                             A26l W0-2007/039193                                   04-12-2007           I ROCHE DIAGNOSTICS
                                                                                                        I GMBH                                       I
                        I A27 i W0-2007/139956
                                                                           I
                                                                                   12-06-2007           I LABORATORY
                                                                                                        I CORPORATION OF
                                                                                                                                                 +
                                                                                                        · AMERICA HOLDINGS                        I                              l
                        I A28 I W0-2008/097246                          -tD8-14-2008                    I SCHROEDER ET AL                        -r-·
                        1 A29 ; W0-95/33279
                        ! A30 I W0-96/18618
                                                                            I 12-07-1995
                                                                           i06-20-1996
                                                                            I
                                                                                                        i DERRICK ET AL
                                                                                                        I BAYER
                                                                                                        i AKTIENGESELLSCHAFT;
                                                                                                                                                     I
                                                                                                                                                     I


                                                                                                                                                     I
                                                                                                                                                                            +--
                                                                           I                              NIHON BAYER AGROCHEM
                                                                                                                                                     I

                                                                                                                                                                                 !
                        I              I                                   I

                                                                           i                            I K.K.                                    I
                                                                           NON PATENT LITERATURE DOCUMENTS

                                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner        I    Cite
                                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                     r
        Initials*
                        I
                             No.
                                 1
                                           I!                       number(s), publisher, city and/or country where published.
                        I A31 i\ Armas  et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                                 Metab. 89:5387-5391 (2004).
                        I                                                                                                                                                    i
                        i A32              ! Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and                           I
                                           1 ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chern, 2008,
                    I                        391:1917-1930                                                                                                                   I
                    I A33                  1 Ascalone et al, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                                                                                                                                                                             I
                                           j plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                    i                        column. application to Qharmacokinetics, Journal of ChromatograQhy B., 676:95-105, 1996.
                                           : Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                                                                                                                                                                             i
                    I A34 I                  and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass                                   i
                    l                      , s_pectrometry, Rapid Commun. Mass S(:1ectrom, 14:967-73 (2000}.                                                                I
                    I A35                  1 Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                                                                                             I


                                                                                                                                                                            I
                    I     I                                                                                                                                                 I
                    I A36 I Capote et al, Identification and determination of fat-soluble vitamins and metabolites in human                                                 I
                                                                                                                                                                            I
                    I     , serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction
                    I     I monitoring, Rapid Commun. Mass. Spectrom., 21:1745-1754,2007.                                                                                   l


        Examiner i                                                                                                    Date                       I                                       I
                                                    /Monique Cole/                                                                                         07/31/2011
        Signature II                                                                                                  Considered                 I
      *EXAMINER.Imttaltf reference constdered, whether or not C1tat1on IS 10 conformance wtth MPEP 609. Draw line through cttatton tf not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.usplo.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450.

                                       if you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
                                                    Joint Appendix 1745
DLMR_896934.1
                                 ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                       QUESTMS-00002436
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page92
                                                                       86ofof355
                                                                              246PageID
                                                                                  PageID#:#:8348
                                                                                             4061
 Receipt date: 06/14/2011                                                                                                        PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,.
         OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                            INFORMATION DISCLOSURE                                 Application Number                       13/115,916                                              ""'
                            STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                   First Named Inventor                     Nigel Clarke
                                                                                   Art Unit                                 1629
                   (use as many sheets as necessary)                               Examiner Name                            Not Yet Assigned
        "Sheet          13                       I of   18                         Attorney Docket Number                   034827-3606                                                ~


                                                                     NON PATENT LITERATURE DOCUMENTS

         Examiner [ Cite
                                        i Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Initials* j No. 1                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         r
                                                              number(s), publisher, city and/or country where published.
                        i A37             Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                          Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column
                        I                 Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995}.                                                                       I
                        I A38       I     Coldwell et al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and
                                        , use in mass spectrometric studies, Steroids, 55: 418-432, 1990.
                        I                                                                                                                                                  I
                        i A39            Coldwell et al., Measurement of Vitamins D2 and D3 and Seven Major Metabolites in a Single
                                         Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and                                                 I'
                                         Environmental Mass Spectrometry, 16:81-85 (1988).
                            A40          Extended Search Report dated 02/02/2009 in EP application 06749272 (034827-3605)


                       1
                            A41          Extended Search Report dated 12/22/2010 in EP application 08853843 (054769-9997)
                                                                                                                                                                           II      ·-



                    II                                                                                                                                                     I
                                    i                                                                                                                                      i
                    I A42             Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with
                                    i atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.                                               I
       ~-
                                                                                                                                                                           i

                    I A43           I Higashi et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                                                                                                                                                       I
                                   I dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                    i               i
                                                                                                                                                                       I
                    I A44          I Higashi et al' Characterization of urinary metabolites of vitamin D3 in man under physiological
                                    . conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
                                    1 29(5):947-55 (2002)                                                                                                              I
                  1         A45     jHigashi et al, Liquid chromatography-tandem mass spectrometric method for the determination of
                                     salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.
                                   I Bioanal Chern, 2008, 391:229-238                                                                                                  I
                  -I
                    i
                            A46    , Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in

                   I
                                   / Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                                                                                                                                                                       I
       ~-


                   I A47
                                     with a Cookson-TyQe Reagent, Bioi Pharm Bull., 24(7):738-43, (2001}.
                                   !International Preliminary Report on Patentability dated 10/9/2007 in application
                                   . PCT/US2006/012539 (034827-3604)
                                                                                                                                                                       t-·-
                                                                                                                                                                   I
                   l A48
                   I
                                  Tlnternational Preliminary Report on Patentability dated 6/01/2010 in application
                                   I PCT/US2008/084709 (054769-9992)
                                                                                                                                                                --r--  '
                    i
       ____.........L                                                                                                                                             __j __


        Examiner '
        Signature
                                        /Monique Cole/                                                          i Considered
                                                                                                                  Date
                                                                                                                                                    07/31/20i i
                            1

       *EXAMINER. lnrt1al 1f reference considered, whether or not C1tat1on 1s 1n conformance w1tn MPEP 609. Draw line through c1tat1on 1f not rn conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313·1450
                                  If you need assistance in completing the form, ca/11-80()-PT0-9199 (1-800·786-9199) and select option 2.
DLMR_896934.1                                      Joint Appendix 1746
                                ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002437
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page93
                                                                       87ofof355
                                                                              246PageID
                                                                                  PageID#:#:8349
                                                                                             4062
Receipt date: 06/14/2011                                                                                                            PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
            OMB control number
        r                      Substitute for form 1449/PTO                                                             Complete if Known                                       ~

                          INFORMATION DISCLOSURE                                       Application Number                   13/115,916
                          STATEMENT BY APPLICANT                                       Filing Date                         5/25/2011
                                                                                       First Named Inventor                Nigel Clarke
                                                                                       Art Unit                             1629
                     (use as many sheets as necessary)                                 Examiner Name                       Not Yet Assigned
        \_Sheet          /4                             I of I 8                       Attorney Docket Number                  034827-3606                                      ~


                                                                         NON PATENT LITERATURE DOCUMENTS

                                           I     Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I        Cite
                                                     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                              -r'
         Initials*   I        No.
                                  1        'I


                                                                     number(s), publisher, city and/or country where published.

                     I A49                      International Search Report and Written Opinion dated 1/26/2011 in application
                                           j    PCT/US2010/056461 (034827-0381)
                     I                                                                                                                                                     i
                     ! A50                 I International Search Report and Written Opinion dated 1/27/2011 in application                                                I
                     I
                           I PCT/US2010/057627 (034827-0741)
                     I'                    I                                                                                                                               i
                     I A51 /International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765                                                I
                           I (034827-1052)                                                                                                                                 !
                     I
                     I A52 / International Search Report and Written Opinion dated 2/8/2011 in application PCT/US2010/059746                                               !
                           . (034827-0771)
                     I     I               I
                                                                                                                                                                       I
                     i A53 I International Search Report dated 02/24/2009 in application PCT/US2008/084 709 (054 769-9992)
                     I                     I
                                                                                                                                                                       I
                     I

                     i     I               I                                                                                                                           I
                     1 A54              /International Search Report dated 1/14/2011 in PCT/US2010/056886 (095276-0201)
                                                                                                                                                                       I
                     I
                     I                 I                                                                                                                               I
                     I A55 i International Search Report dated 1/4/2007 in application PCT/US2006/012539 (034827-3604)
                     I     I

                           I
                                                                                                                                                                       I
                     I A56 International Search Report dated 2/11/2011 in application PCT/US201 0/059771                                        (034827-1 022)
                                                                                                                                                                       I
                     i     I                                                                                                                                           I
                     i A57             jlnterview Summary dated 01/28/2009 in application 11/101,166 (054769-9993)                                                     I
                     I                 j                .                                                                                !
                     ! A58             I Jemal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomedical Chromatography, 14:422- -~
                     I                 . 429, 2ooo.                                                                                                                    1
                                       I

       ---+A59                         I Jones et al, Biological activity of 1,25-Dihydroxyvitamin D2 in the Chick-, Biochemistry, 15(3): 713-                         I
                     I                 I 716. 1976.                                                                                                                    I
                     I                                                                                                                                                 l
                     I A60             1        Jones et al, Current understanding of the molecular actions of Vitamin D, Physiological Reviews,
                                       i        78(4): 1193-1231,1998.                                                                                                 i
                     I                                                                                                                                                 j



        Examiner                                    /Monique Cole/                                                 I Date                                07/31/2011
        Signature                                                                                                  i Considered
      *EXAMINER. Initial if reference considered, whether or not CitatiOn ISm conformance w1th MPEP 609. Draw lme through Citation 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection IS estimated to take 2 hours to complete, including
      gathering. preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S Patent and Trademark Office,
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450

                                      If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
                                                  Joint Appendix 1747
DLMR_896934.1
                               ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                 QUESTMS-00002438
         Case1:18-cv-01436-MN
              1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page94
                                                                  88ofof355
                                                                         246PageID
                                                                             PageID#:#:8350
 ReceiptCase
         date: 06/14/2011                                                               4063
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r                              Substitute for form 1449/PTO                                                             Complete if Known
                                                                                                                                                                               ...,
                                  INFORMATION DISCLOSURE                                       Application Number                      13/115,916
                                  STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                               First Named Inventor                    Nigel Clarke
                                                                                               Art Unit                                1629
                      (use as many sheets as necessary)                                        Examiner Name                           Not Yet Assigned
        \._Sheet              Is                               I of I 8                        Attorney Docket Number                  034827-3606                             ~

                                                                                 NON PATENT LITERATURE DOCUMENTS
                              i                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner
          Initials*
                                      Cite
                                      No.
                                          1                item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                        r
                                                   I                       number(s), publisher, city and/or country where published.
                              , A61                    Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in Modern Chromatographic Analysis of
                                                       Vitamins, Third Edition, 2002, 79 pgs.
                          I
                          I A62                        Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                                                       The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                          j
                          I A63
                          I
                                                   I Kiss meyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biological fluids by liquid                      I
                                                     chromatography-tandem mass spectrometry, J Chromatogr A., 935(1-2):93-103 (2001)
                          i                                                                                                                                                I
                          I A64                      Kobayashi et al, Tandem immunoaffinity chromatography for plasma 1a,25-dihydroxyvitamin D3
                                                     utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                                                     1a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Molec. Bioi., 54(5/6): 217-226,
                                                                                                                                                                           I
                          I                        ' 1995.                                                                                                                 I
                          I A65                      KOBAYASHI, et al, Production of a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and its                    I
                          I                          derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-11
                          I
                          I                                                                                                                                                I
                                  A66           1      Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                       for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
                                                       Chemistry, 51:9 1683-1690, (2005).
                                                       Merchant et al, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-
                          I A67                        mass spectrometry, Electrophoresis 21 : 1164-1177 (2000).

                          ! A68                        Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics, 11:333-339, 1999.                      i

                      I                        I                                                                                                                       I
                      : A69                    ! Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs                      I

                                                       of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).
                      I
                                               1
                                                                                                                                                                       I
                                                                                                                                                                       I

                      ~           A70                  Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)
                                                                                                                                                                       I
                      I                                                                                                                                                I
                      I A71                    I    Polson et al, Optimization of protein precipitation based upon effectiveness of protein removal and I
                                                    ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, 1
                      I                        I    785:263-275 (2003).                                                                                 '
                      I A72                         Robb et al, Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography- 1
                                                    Mass Spectrometry, Anal. Chem., 72(15): 3653-3659 (2000).                                                          1

                      I
                      I                                                                                                                                                i
                                  I

                                                                                                                           I Date
      I Examiner i
        Signature !                                    /Monique Cole/                                                      I Considered
                                                                                                                                                          07/31/2011
      *EXAMINER. lnitial1f reference considered, whether or not cttatlon IS 1n conformance w1th MPEP 609. Draw lme through citat1on 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese ,Patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here If English language Translation is attached.
      This collection of lnfomnation is required by 37 CFR 1.97 and 1.98. The Information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                              If you need assistance in completing tne fomn, ca/11-800-PT0-9199 {1-800-786-9199) and select option 2.
DLMR_896934.1                                            Joint Appendix 1748
                                      ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002439
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page95
                                                                      89ofof355
                                                                             246PageID
                                                                                 PageID#:#:8351
                                                                                            4064
Receipt date: 06/14/2011                                                                                                         PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r              Substitute for form 1449/PTO                                              Complete if Known
                        INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                                                                                                                                                                              ""
                        STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                    (use as many sheets as necessary)                           Examiner Name                            Not Yet Assigned
       ~heet        )6                           1 of   1a                      Attorney Docket Number                   034827-3606                                          ~


                                                                 NON PATENT LITERATURE DOCUMENTS

                   I Cite             I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner
        Initials*     No.     1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue    r
                   I                              number(s), publisher, city and/or country where published.
                   I A73 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                             Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                   I         Therapeutics 22 Supl. 8:871-885 (2000)                                                            l
                   I A74 Singh et al, C-3 epimers can account for a significant proportion of total circulating 25-
                          I hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D
                   I         status, The Journal of Clinical Endocrinology & Metabolism, 91 (8): 3055-3061, 2006.               I
                   I A75 Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-         I
                            Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring
                   I        22:608-12 (2000}                                                                                    I
                   I A76 I Tsugawa et al, Determination of 25-hydroxyvitamin D in human plasma using high-performance           I
                   I
                          !liquid chromatography-tandem mass spectrometry, Anal. Chem., 77:3001-3007, 2005.

                   I A77 US Notice of Allowance dated 12/15/2009 in application 11/101, 166 (054 769-9993)
                                      1
                                                                                                                                                                       l
                   I      I                                                                                                    I                                          I

                   ! A78
                   I      I US   Notice of Allowance dated   3/2/2011 in application 11/386,215 (034827-3603)                  I
                   I      I                                                                                                    lI
                  tA79    I US Notice of Allowance dated 3/3/2011 in application 11/946,765 (054769-9991)                    ~-
                   I      I                                                                                                    I
                    I ABO         ! US Notice of Allowance dated 5/20/2011 in application 12/630,790 (034827-0740)                                                     I
                                                                                                                                                                       II
                                  I                                                                                                                               --+---~
                        A81       1       US Notice of Allowance dated 8/19/2009 for U.S. App. No. 11/101,166 (054769-9993)                                            I
                    I
                    II A82
                                  l
                                  I US Office Action dated 04/12/2010 in application 11/386,215 (034827 -3603)                                                         t-
                    I             I
                                  I
                                                                                                                                                                       I
                                                                                                                                                                      l
                    ! A83     ·-!         US Office Action dated 1/6/2011 in application 12/630,790 (034827-0740)

                    I             I                                                                                                                                    I
       ~-




                    I A84         I US Office Action dated 10/08/2008 in application 11/101,166 (054769-9993)
                                  I
                    I             I
                                                                                                                                                                      I
            .   !
        Exammer ,                           /Monique Cole/                                                   I Date                                   07/31/2011
        Signature       i                                                                                    1   Considered
      •EXAMINER. lmt1al1f reference considered, whether or not c1tat10n 1s 1n conformance w1th MPEP 609. Draw line through Citation 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if poss·lble. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.


                            ALLUF-rEaFFtREnrZfcE:slhcor~tsJoint
                                                                                1

                                                           iD Appendix
                                                                                     0
                                                                EFi"Ecr£~oxc·flpfwHE
                                                                                                                                 1
DLMR_896934.1                                                          1749          RE uNEo THRouGH. /M.c./
                                                                                                                                                                 QUESTMS-00002440
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page96
                                                                      90ofof355
                                                                             246PageID
                                                                                 PageID#:#:8352
                                                                                            4065
Receipt date: 06/14/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r             Substitute for form 1449/PTO
                             INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                          Application Number                      13/115,916                                "
                             STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                          First Named Inventor                    Nigel Clarke
                                                                                          Art Unit                                1629
                     (use as many sheets as necessary)                                    Examiner Name                           Not Yet Assigned
        ~heet            /7                               I of I 8                        Attorney Docket Number                  034827-3606                               ~

                                                                            NON PATENT LITERATURE DOCUMENTS
                                              I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner        I       Cite
                                                       item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
         Initials*       j       No. 1        I,                       number(s), publisher, city and/or country where published.
                         i A85                1    US Office Action dated 10/5/2010 in application 11/386,215 (034827-3603)

                     I                        I
                                              ! US Office Action dated     12/17/2010 in application 11/946,765 (054769-9991)
                                                                                                                                                                        I
                     l A86

                     I
                     . A87                    II US Office Action dated 12/17/2010 in application 12/630,796 (054769-9993)
                     I
                     I A88                    I US Office Action dated 6/24/201 0 in application 11/946,765 (054 769-9991)

                                                   US Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)
                                                                                                                                                                       I
                                                                                                                                                                       II
                     ! A90                    1    US Office Action dated 7/7/2010 in application 12/630,796 (054769-9993)

                     I                    I
                     I       A91           I Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone relationship                       ~--
                     I                    1        suggest a different reason why older adults require more Vitamin D, The Journal of Clinical                         I
                                                   Endocrinology & Metabolism, 88(1 ): 185-191, 2003.                                                                  i
                     1       A92          1        Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,                   I
       f----·----+l-:-::--:----+l--:-6-:-9-:8_4_2--8.56, 1999.                    ._                                                                                   I
                     :       A93          I Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin D3                       1

                                          I by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                           1



                                                                                                                                                                       r--
                     1

                     I A94                I Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                     1       its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass
                                          ,                                                                                                                            I
                     I     j Spectrometry, 22:621-632, (1993).
                     1 A95 I Watson et al, Analysis of Vitamin D and its metabolites using thermospray liquid
                     I     I chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.
                     1 A96 I Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                     I                    i                                                                                                                           I

        Examiner                                       /Monique Cole/                                                 I Date
      I Signature            1                                                                                        i Considered                   07/31/2011
       *EXAMINER ln1t1al 1f reference ccns1dered, whether or not c1ta!ion IS mccnformance w1th MPEP 609. Draw lme through c1ta!10n 1f not mconformance and not
      considered. Include ccpy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code {WI PO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This ccllection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file {and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to ccmplete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to           this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. US Patent and Trademark Office,
      P0         1450,             VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                         If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934.1                                        Joint Appendix 1750
                                  ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002441
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page97
                                                                      91ofof355
                                                                             246PageID
                                                                                 PageID#:#:8353
                                                                                            4066
Receipt date: 06/14/2011                                                                                                          PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r                  Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE                                 Application Number
                                                                                                                    Complete if Known
                                                                                                                          13/115,916
                                                                                                                                                                             "
                          STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                 First Named Inventor                     Nigel Clarke
                                                                                 Art Unit                                 1629
                      (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        \..Sheet      Ia                     1of    Ia                           Attorney Docket Number                   034827-3606                                       .J

                                                                  NON PATENT LITERATURE DOCUMENTS

          Examiner    I   Cite
                                  !   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials*   I   No. 1
                                   I                      number(s), publisher, city and/or country where published.
                                   . Wright et al, Proteinchip surface enhanced laser desorption/ionization (SELDI) mass spectrometry: a
                                  I, novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
                                  I mixtures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).




                                  I                                                                                                                                     I




         Examiner                 /Monique Cole/                                                                 i Date                                  07/31/2011
         Signature                                                                                               ! Considered
       *EXAMINER ln1t1al1f reference considered, whether or not c1tat1on IS 1n conformance With MPEP 609. Draw line through C1tat1on 1f not rn conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1. 14. This collection '1s estimated to take 2 hours to complete. including
       gathering. preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to            this form and/or suggestions for reducing this burden. should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P.O Box 1450,                VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                             5

                           ALLUREF EREN°cE!~rco1Jsl-o
                                                                                      0

                                                        ERED1751
                                                                                                   11        6

                                                                 EXc £fprn\ArH ERl~ uNEo THRouGH. /M.c./
                                                                                                                               1
DLMR_896934. 1                                    Joint Appendix

                                                                                                                                                                  QUESTMS-00002442
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page98
                                                                 92ofof355
                                                                        246PageID
                                                                            PageID#:#:8354
                                                                                       4067


                                                                           Atty. Dkt. No. 034827-3606


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:        Clarke, et al.

       Title:            METHODS FOR DETECTING VITAMIN D
                         METABOLITES BY MASS SPECTROMETRY

        Appl. No.:       131115,916

        Filing Date:     5/25/2011

       Examiner:         Monique T. Cole

       Art Unit:         1773

        Conf. No.:       4404



                                AMENDMENT AND REPLY UNDER 37 CFR 1.111

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450
        Sir:
                This communication is responsive to the Non-Final Office Action dated August 4, 2011,
        concerning the above-referenced patent application.

                Remarks/Arguments begin on page 2 of this document.




                                                       -1-
DLMR_929315.1



                                                  Joint Appendix 1752

                                                                                                   QUESTMS-00002443
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page99
                                                                 93ofof355
                                                                        246PageID
                                                                            PageID#:#:8355
                                                                                       4068


                                                                               Atty. Dkt. No. 034827-3606


                                                    REMARKS

                  By the present communication, no claims are amended, added, or canceled. Claims 1-23,
        as originally filed, are pending and under examination.

       Non-statutory Double Patenting

                  All pending claims stand rejected, on the ground of non-statutory obviousness-type
        double patenting, over claims 1-23 of U.S. Patent No. 7,745,226 and over claims 1-8, 10-16, 19-
        28, and 31 of U.S. Patent No. 7,972,867. Submitted concurrently herewith are Terminal
       Disclaimers over each ofthe two above-identified U.S. patents. Applicants respectfully submit
       that are traversed in view of these Terminal Disclaimers and the rejections should be withdrawn.

                                                  CONCLUSION

                  Applicants submit that the present application is now in condition for immediate
        allowance. Favorable consideration of the application is respectfully requested. In the event any
        matters remain to be resolved in view of this communication, the Examiner is encouraged to
        contact the undersigned so that they can be resolved without additional action and response
       thereto.

                  The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 37 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741. If any extensions of time are needed for timely acceptance of




                                                          -2-
DLMR_929315.1



                                                    Joint Appendix 1753

                                                                                                       QUESTMS-00002444
       Case 1:18-cv-01436-MN
       Case 1:18-cv-01436-MN Document
                             Document 73-2
                                      95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page100
                                                                94 of
                                                                   of 355
                                                                      246 PageID
                                                                          PageID #:
                                                                                 #: 8356
                                                                                    4069


                                                                              Atty. Dkt. No. 034827-3606


       papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. § 1.136
       and authorizes payment of any such extensions fees to Deposit Account No. 19-0741.

                                                             Respectfully submitted,



        Date _ _g__._L_J.'- ~- r-[- '- 1 _ _ __              By~
       FOLEY & LARDNERLLP                                    Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                            Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                       -3-
DLMR_929315.1



                                                 Joint Appendix 1754

                                                                                                     QUESTMS-00002445
     Case 1:18-cv-01436-MN
     Case 1:18-cv-01436-MN Document
                           Document 73-2
                                    95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page101
                                                              95 of
                                                                 of 355
                                                                    246 PageID
                                                                        PageID #:
                                                                               #: 8357
                                                                                  4070



      Under the Pa erwork Reduction Act of 1995, no
           TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                    REJECTION OVER A "PRIOR" PATENT

In reApplication of: Nigel Clarke, Brett Holmquist, Kwang-Ja Lee and Richard E. Reitz

Application No.: 13/115,916

Filed: 5/25/2011

For: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 745 226            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
    is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0     For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
           etc.}, the undersigned is empowered to act on behalf of the business/organization.

          I here by declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such     willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2. [{]     The undersigned is an attorney or agent of reco[




                                                                           Signature                                                               Date


                                                                                    Anthony C. Kuhlmann
                                                                                     Typed or printed name


                                                                                                                                     (858) 847-6776
                                                                                                                                   Telephone Number

     [{]    Terminal disclaimer fee under 37 CFR 1.20(d} included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b} is required if terminal disclaimer is signed by the assignee (owner}.
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

This collection of information is required by 37 CFR 1.321. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of I ime you require to complete lh is form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                      If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                           Joint Appendix 1755

                                                                                                                                                                 QUESTMS-00002446
     Case 1:18-cv-01436-MN
     Case 1:18-cv-01436-MN Document
                           Document 73-2
                                    95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page102
                                                              96 of
                                                                 of 355
                                                                    246 PageID
                                                                        PageID #:
                                                                               #: 8358
                                                                                  4071


                                                                                                                                               PTO/SB/26 {07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                           Docket Number (Optional)
                                                                                                                      034827-3606

In reApplication of: Nigel Clarke, Brett Holmquist, Kwang-Ja Lee and Richard E. Reitz

Application No.: 13/115,916

Filed: 5/25/2011

For: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY


The owner*, Quest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 972 867            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the tenm of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that th ese statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such       willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0

                                                                                                                                                Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

This collect1on of mformat1on is required by 37 CFR 1.321. The mformat1on is reqUired to obtam or retam a benef1t by the public which IS to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                         Joint Appendix 1756

                                                                                                                                                              QUESTMS-00002447
         Case 1:18-cv-01436-MN
         Case 1:18-cv-01436-MN Document
                               Document 73-2
                                        95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page103
                                                                  97 of
                                                                     of 355
                                                                        246 PageID
                                                                            PageID #:
                                                                                   #: 8359
                                                                                      4072


                                                            Atty. Dkt. No. 034827-3606
                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:              Clarke, et al.

       Title:                  METHODS FOR DETECTING
                               VITAMIN D MET ABO LITES BY
                               MASS SPECTROMETRY

        Appl. No.:             13/115,916

       Filing Date:            5/25/2011

       Examiner:               Cole, Monique T.

        Art Unit:              1773

       Confirmation No.:       4404

                               INFORMATION DISCLOSURE STATEMENT
                                       UNDER 37 CFR §1.56

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

        Sir:

                Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
       in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                A copy of each non-U.S. patent document and each non-patent document is being
        submitted to comply with the provisions of37 CFR §1.97 and §1.98.

                The submission of any document herewith, which is not a statutory bar, is not intended as
       an admission that such document constitutes prior art against the claims of the present
       application or that such document is considered material to patentability as defined in 37 CFR
        § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
       antedate or otherwise remove as a competent reference any document which is determined to be a
       prima facie art reference against the claims of the present application.


DLMR_923995.1
                                                        -1-

                                                     Joint Appendix 1757

                                                                                                         QUESTMS-00002448
         Case 1:18-cv-01436-MN
         Case 1:18-cv-01436-MN Document
                               Document 73-2
                                        95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page104
                                                                  98 of
                                                                     of 355
                                                                        246 PageID
                                                                            PageID #:
                                                                                   #: 8360
                                                                                      4073


                                                                                       Atty. Dkt. No. 034827-3606


                                                    TIMING OF THE DISCLOSURE


                   The listed documents are being submitted in compliance with 37 CFR §1.97(b), within
       three (3) months ofthe filing date ofthe application.


                                                   RELEVANCE OF EACH DOCUMENT


                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
       and be made of record in the present application and that an initialed copy ofF orm PTO/SB/08
       be returned in accordance with MPEP §609.


                   Although Applicant believes that no fee is required, the Commissioner is hereby
       authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.

                     Should no proper payment be enclosed herewith, as by the credit card payment
       instructions in EFS-Web being incorrect or absent, resulting in a rejected or incorrect credit card
       transaction, the Commissioner is authorized to charge the unpaid amount to Deposit Account No.
        19-0741.
                                                                      Respectfully submitted,



        Date    --~--'----~~- - 1>-'t - lr- - -L
                                              l,.____( _ _
                                                                      By~--.,.
       FOLEY & LARDNER LLP                                            Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                         Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6776                                     Attorneys for Applicant
       Facsimile:  (858) 792-6773




DLMR_923995.1                                                   -2-

                                                             Joint Appendix 1758

                                                                                                               QUESTMS-00002449
           Case 1:18-cv-01436-MN
           Case 1:18-cv-01436-MN Document
                                 Document 73-2
                                          95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page105
                                                                    99 of
                                                                       of 355
                                                                          246 PageID
                                                                              PageID #:
                                                                                     #: 8361
                                                                                        4074
                                                                                                                               PTO/SB/08 (09-06)
                                                                                         Approved for use through 03/31/2007. OMB 0651-0031
                                                                     U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       OMB control number
       ~                   Substitute for form 1449/PTO                                                         Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                      STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                              First Named Inventor                     Nigel Clarke
                                                                              Art Unit                                 1773
                    (use as many sheets as necessary)                         Examiner Name                            Cole, Monig_ue      T.
       ~heet        I1                     I of     11                        Attorney Docket Number                   034827-3606                                        ~


                                                                      U.S. PATENT DOCUMENTS
                                    Document Number                                                                                          Pages, Columns, Lines,
       Exam in
                      Cite                                            Publication Date           Name of Patentee or Applicant of               Where Relevant
       er                 1                              2
                      No.         Number-Kind Code (if                 MM-DD-YYYY                       Cited Document                        Passages or Relevant
       Initials*                           known)                                                                                                Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                            Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                Name of Patentee or                     Where Relevant
                          1     Country Code~ Number -
        Initials*     No.                                               MM-DD-YYYY                 Applicant of Cited Documents              Passages or Relevant
                                            5
                                  Kind Code (if known)                                                                                          Figures Appear           rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                      No.
                          1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                        r
                                                     number(s), publisher, city and/or country where published.

                      A1       US Notice of Allowance dated 7/6/2011 in application 12/630,796 (054769-9993)



                      A2       US Notice of Allowance dated 8/4/2011 in application 13/115,935 (034827-0742)



                      A3       US Office Action dated 6/29/2011 in application 13/115,935(034827-0742)



                      A4       US Office Action dated 7/21/2011 in application 13/165,685 (054769-9973)



                      A5       US Office Action dated 7/29/2011 in application 13/117,997 (054769-9990)




      [Examiner
        Signature
                                                                                                               Date
                                                                                                               Considered                                                     )
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_923996.1
                                                                               Joint Appendix 1759

                                                                                                                                                                QUESTMS-00002450
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page106
                                                                    100ofof355
                                                                            246PageID
                                                                                PageID#:#:8362
                                                                                           4075

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                           United States Patent and Trademark Office
                                                                                                           Address: COMMISSIONER FOR PATENTS
                                                                                                                  P.O. Box 1450
                                                                                                                  Alexandria, Virginia 22313-1450
                                                                                                                  www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                 EXAMINER
       30542           7590          07/06/2011
   FOLEY & LARDNER LLP                                                                                                       COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                       ART UNIT                     PAPER NUMBER

                                                                                                                    1773

                                                                                                         DATE MAILED: 07/06/2011



   APPLICATION NO.            FILING DATE                         FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       12/630,796              12/03/2009                             Brett Holmquist                            054769-9993                         1419
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY             ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                      $1510                $300                    $0                      $1810                    10/06/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                          If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                      A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                 B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                      claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                             Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                  the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                      Page
                                                                   Joint    1 of31760
                                                                         Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                                                QUESTMS-00002451
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document 95FEE(S)
                                            73-2
                                       PART B-   Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                      TRANSMITTAL Page107
                                                                       101ofof355
                                                                               246PageID
                                                                                   PageID#:#:8363
                                                                                              4076
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               07/06/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         12/630,796                  12/03/2009                                    Brett Holmquist                                   054769-9993                         1419
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     10/06/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                                               Joint Appendix 1761
PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002452
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page108
                                                                    102ofof355
                                                                            246PageID
                                                                                PageID#:#:8364
                                                                                           4077

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/630,796              12/03/2009                    Brett Holmquist          054769-9993                         1419

                                                                                                       EXAMINER
       30542           7590          07/06/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 07/06/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                              Page
                                                           Joint    3 of31762
                                                                 Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002453
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page109
                                                          103ofof355
                                                                  246PageID
                                                                      PageID#:#:8365
                                                                                 4078




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.


                                               Joint Appendix 1763

                                                                                                      QUESTMS-00002454
               Case1:18-cv-01436-MN
              Case  1:18-cv-01436-MN Document
                                      Document73-2
                                               95 Filed
                                                   Filed12/12/19
                                                         09/25/19 Page
                                                                   Page110
                                                                        104ofof355
                                                                                246PageID
                                                                                    PageID#:#:8366
                                                                                               4079

                                                                               Application No.                         Applicant(s)

                                                                               12/630,796                              HOLMQUIST ET AL.
                            Notice of Allowability                             Examiner                                Art Unit

                                                                               MONIQUE COLE                            1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. 1Zl This communication is responsive to the RCE filed 6/8/2011.
2. 1Zl The allowed claim(s) is/are 70-93.

3. D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1. D Certified copies of the priority documents have been received.
                      2. D Certified copies of the priority documents have been received in Application No. _ _ .
                      3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.    0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                                5.   D   Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                        6. [gilnterview Summary (PT0-413),
                                                                                                 Paper No./Mail Date 20110615.
3. [gilnformation Disclosure Statements (PTO/SB/08),                                     7. [gl Examiner's Amendment/Comment
        Paper No./Mail Date 20110615
4. D Examiner's Comment Regarding Requirement for Deposit                                8.   D   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                         9.   D   Other _ _ .
                                                                                          /Jill Warden/
                                                                                         Supervisory Patent Examiner, Art Unit 1773




 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 08·06)                                                       Notice of Allowability                        Part of Paper No./Mail Date 20110615
                                                                          Joint Appendix 1764

                                                                                                                                            QUESTMS-00002455
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page111
                                                               105ofof355
                                                                       246PageID
                                                                           PageID#:#:8367
                                                                                      4080
                                                                    Application No.                 Applicant(s)

                                                                    12/630,796                      HOLMQUIST ET AL.
       Examiner-Initiated Interview Summary
                                                                    Examiner                        Art Unit

                                                                    MONIQUE COLE                    1773

 All Participants:                                                   Status of Application: Allowed

     (1) MONIQUE COLE.                                                  (3) _ _ .

     (2) Mr. Kuhlmann.                                                  (4) _ _ .

 Date of Interview: 15 June 2011                                     Time: 1:00pm

 Type of Interview:
   1Z1 Telephonic
   D Video Conference
   D Personal (Copy given to:       D Applicant       D Applicant's representative)
 Exhibit Shown or Demonstrated: DYes               DNo
   If Yes, provide a brief description:

 Part I.
 Rejection(s) discussed:
 of record

 Claims discussed:
 of record


 Prior art documents discussed:
 of record


 Part II.
 SUBSTANCE OF INTERVIEW DESCRIBING THE GENERAL NATURE OF WHAT WAS DISCUSSED:
 At the Examiner's suggestion, Mr. Kuhlmann agreed to cancel claims 1-4 and 9-13 in order to place the application in condition tor
 allowance.


 Part Ill.
IZ!It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
   directly resulted in the allowance of the application. The examiner will provide a written summary of the substance
   of the interview in the Notice of Allowability.
D It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
   did not result in resolution of all issues. A brief summary by the examiner appears in Part II above.




/Jill Warden/
Supervisory Patent Examiner, Art Unit 1773

                                                               (Applicant/Applicant's Representative Signature -if appropriate)

U.S. Patent and Trademark Office
PTOL·413B (04·03)                             Examiner Initiated Interview Summary                    Paper No. 20110615
                                                         Joint Appendix 1765

                                                                                                                       QUESTMS-00002456
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page112
                                                          106ofof355
                                                                  246PageID
                                                                      PageID#:#:8368
                                                                                 4081


  Application/Control Number: 12/630,796                                           Page 2
  Art Unit: 1773

                               EXAMINER'S AMENDMENT

        An examiner's amendment to the record appears below. Should the changes

  and/or additions be unacceptable to applicant, an amendment may be filed as provided

  by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

  submitted no later than the payment of the issue fee.

        Authorization for this examiner's amendment was given in a telephone interview

  with Mr. Kuhlmann on June 15, 2011.

        The application has been amended as follows:

         Please cancel claims 1-4and 9-13.



        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.




                                        Joint Appendix 1766

                                                                                       QUESTMS-00002457
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page113
                                                          107ofof355
                                                                  246PageID
                                                                      PageID#:#:8369
                                                                                 4082


  Application/Control Number: 12/630,796                                            Page 3
  Art Unit: 1773

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                              Monique Cole
  Supervisory Patent Examiner, Art Unit 1773                 Examiner
                                                             Art Unit 1773




                                       Joint Appendix 1767

                                                                                       QUESTMS-00002458
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page114
                                                                    108ofof355
                                                                            246PageID
                                                                                PageID#:#:8370
                                                                                           4083

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                            United States Patent and Trademark Office
                                                                                                            Address: COMMISSIONER FOR PATENTS
                                                                                                                   P.O. Box 1450
                                                                                                                   Alexandria, Virginia 22313-1450
                                                                                                                   www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                  EXAMINER
       30542           7590           08/04/2011
   FOLEY & LARDNER LLP                                                                                                        COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                        ART UNIT                     PAPER NUMBER

                                                                                                                     1773

                                                                                                          DATE MAILED: 08/04/2011



   APPLICATION NO.            FILING DATE                          FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/115,935              05/25/2011                              Brett Holmquist                            034827-0742                         4443
TITLE OF INVENTION: VITAMIN D METABOLITE DETERMINATION UTILIZING MASS SPECTROMETRY FOLLOWING DERIVATIZATION




    APPLN. TYPE          SMALL ENTITY              ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                       $1510                $300                    $0                      $1810                    11104/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                           If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                       A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                  B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                       claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                              Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                   the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                       Page
                                                                    Joint    1 of31768
                                                                          Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                                                 QUESTMS-00002459
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document 95FEE(S)
                                            73-2
                                       PART B-   Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                      TRANSMITTAL Page115
                                                                       109ofof355
                                                                               246PageID
                                                                                   PageID#:#:8371
                                                                                              4084
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               08/04/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         13/115,935                  05/25/2011                                    Brett Holmquist                                   034827-0742                         4443
TITLE OF INVENTION: VITAMIN D METABOLITE DETERMINATION UTILIZING MASS SPECTROMETRY FOLLOWING DERIVATIZATION




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     ll/04/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                                               Joint Appendix 1769
PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002460
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page116
                                                                    110ofof355
                                                                            246PageID
                                                                                PageID#:#:8372
                                                                                           4085

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       13/115,935              05/25/2011                    Brett Holmquist          034827-0742                         4443

                                                                                                       EXAMINER
       30542           7590           08/04/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 08/04/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                              Page
                                                           Joint    3 of31770
                                                                 Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002461
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page117
                                                          111ofof355
                                                                  246PageID
                                                                      PageID#:#:8373
                                                                                 4086




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.


                                               Joint Appendix 1771

                                                                                                      QUESTMS-00002462
               Case1:18-cv-01436-MN
              Case  1:18-cv-01436-MN Document
                                      Document73-2
                                               95 Filed
                                                   Filed12/12/19
                                                         09/25/19 Page
                                                                   Page118
                                                                        112ofof355
                                                                                246PageID
                                                                                    PageID#:#:8374
                                                                                               4087

                                                                               Application No.                         Applicant(s)

                                                                               13/115,935                              HOLMQUIST ET AL.
                            Notice of Allowability                             Examiner                                Art Unit

                                                                               MONIQUE COLE                            1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8J This communication is responsive to the response filed 7113/2011.

2. [8J The allowed claim(s) is/are 84-164.

3.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1. D Certified copies of the priority documents have been received.
                      2. D Certified copies of the priority documents have been received in Application No. _ _ .
                      3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.    0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                                5. D     Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                        6. D  Interview Summary (PT0-413),
                                                                                                Paper No./Mail Date _ _ .
3.   D    Information Disclosure Statements (PTO/SB/08),                                 7. ~Examiner's Amendment/Comment
           Paper No./Mail Date _ _
4.   D    Examiner's Comment Regarding Requirement for Deposit                           8.   D   Examiner's Statement of Reasons for Allowance
           of Biological Material
                                                                                         9.   D   Other _ _ .
                                                                                         /Jill Warden/
                                                                                         Supervisory Patent Examiner, Art Unit 1773



 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 08·06)                                                       Notice of Allowability                        Part of Paper No./Mail Date 20110730
                                                                          Joint Appendix 1772

                                                                                                                                            QUESTMS-00002463
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page119
                                                          113ofof355
                                                                  246PageID
                                                                      PageID#:#:8375
                                                                                 4088


  Application/Control Number: 13/115,935                                             Page 2
  Art Unit: 1773

                                    Terminal Disclaimer

        The terminal disclaimer filed on July 13, 2011, disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  USP 7,977,117 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

        Any inquiry concerning this communication or earlier communications from the
  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-
  1463. The examiner can normally be reached on MON - THUR (9-5).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's
  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for
  the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the
  Patent Application Information Retrieval (PAIR) system. Status information for
  published applications may be obtained from either Private PAIR or Public PAIR.
  Status information for unpublished applications is available through Private PAIR only.
  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
  you have questions on access to the Private PAIR system, contact the Electronic
  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
  USPTO Customer Service Representative or access to the automated information
  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /Jill Warden/                                              Monique Cole
  Supervisory Patent Examiner, Art Unit 1773                 Examiner
                                                             Art Unit 1773




                                       Joint Appendix 1773

                                                                                       QUESTMS-00002464
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page120
                                                               114ofof355
                                                                       246PageID
                                                                           PageID#:#:8376
                                                                                      4089
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,935               05/25/2011                Brett Holmquist        034827-0742                          4443

       30542            7590             06/29/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  06/29/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1774
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002465
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page121
                                                                   115ofof355
                                                                           246PageID
                                                                               PageID#:#:8377
                                                                                          4090
                                                                                     Application No.                               Applicant(s)

                                                                                      13/115,935                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 25 Mav 2011.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 68-151 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        5)[8J Claim(s) 84-107 and 128-151 is/are allowed.
        6)[8J Claim(s) 68-83 and 108-127is/are rejected.
        7)0 Claim(s) _ _ is/are objected to.
        8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

        9)0 The specification is objected to by the Examiner.
      10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 06/14111.                                                           6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110614
                                                                            Joint Appendix 1775

                                                                                                                                                            QUESTMS-00002466
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page122
                                                          116ofof355
                                                                  246PageID
                                                                      PageID#:#:8378
                                                                                 4091


  Application/Control Number: 13/115,935                                                                    Page 2
  Art Unit: 1773

                                            DETAILED ACTION



                                   Claim Rejections - 35 USC § 102

         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

  form the basis for the rejections under this section made in this Office action:

         A person shall be entitled to a patent unless-

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.

         Claims 67-83 are rejected under 35 U.S.C. 102(b) as being anticipated by

  Aronov eta/. "Metabolic profiling of major vitamin D metabolites using Diels-Aider

  derivatization and ultra-performance liquid chromatography-tandem mass spectrometry"

  ("Aronov").

         Aronov discloses a method for the quantification of 1o,25-dihydroxyvitamin 03,

  1o,25-dihydroxyvitamin 02, 25-hydroxyvitamin 03 and 25-hydroxyvitamin 02 (collectively

  "vitamin D metabolites") via ultra-performance liquid chromatography (a variant of high-

  performance liquid chromatography) and tandem mass spectrometry. See abstract.

  Aronov disclose that each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-

  4-triazoline-3,5-dione (PTAO). The methodology includes the use of a solid-phase

  extraction column and a HPLC analytical column. See pages 1919- 1920. Table 1

  discloses the mass spectrometry conditions of which the precursor ion (m/z) and

  product ion (m/z) corresponds to instant claims 12, 13, 15 and 16. See page 1920.




                                                 Joint Appendix 1776

                                                                                                               QUESTMS-00002467
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page123
                                                          117ofof355
                                                                  246PageID
                                                                      PageID#:#:8379
                                                                                 4092


  Application/Control Number: 13/115,935                                               Page 3
  Art Unit: 1773

                                      Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

         A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

         Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).




                                         Joint Appendix 1777

                                                                                          QUESTMS-00002468
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page124
                                                          118ofof355
                                                                  246PageID
                                                                      PageID#:#:8380
                                                                                 4093


  Application/Control Number: 13/115,935                                               Page 4
  Art Unit: 1773

         Claims 108-126 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 87-100 of

  copending Application No. 12/630,790 ("the '790 application"). Although the conflicting

  claims are not identical, they are not patentably distinct from each other because the

  scope of the '790 application overlaps with that of the instant application.

         The '790 application is directed to a method for determining the amount of one or

  more dihydroxyvitamin 0 metabolites in a sample by tandem mass spectrometry having

  the same steps as that of the claims in the present application. However, claim 87 of

  the '790 application does not recite specific vitamin 0 metabolites, whereas instant

  claim 108 recites vitamin 0 metabolites 02 and 03. One of ordinary skill in the art would

  have recognized that "vitamin 0 metabolites" would be inclusive of vitamin 0

  metabolites 02 and 03, particularly in light of the fact that claims 92 and 95 of the '790

  application recite such. This is a provisional obviousness-type double patenting

  rejection because the conflicting claims have not in fact been patented.



                                  Allowable Subject Matter

         Claims 84-107 and 128-151 are allowed.



                                  Response to Arguments

         Applicant's arguments filed May 25, 2011 with respect to claim 68 and its

  dependent claims have been fully considered but they are not persuasive. Applicant has

  argued that claim 68 includes previously allowable subject matter. However, the




                                         Joint Appendix 1778

                                                                                          QUESTMS-00002469
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page125
                                                          119ofof355
                                                                  246PageID
                                                                      PageID#:#:8381
                                                                                 4094


  Application/Control Number: 13/115,935                                             Page 5
  Art Unit: 1773

  previously allowable subject matter (turbulent flow liquid chromatography column) is not

  present in the claims. Accordingly, the previous rejection of the claims from the Final

  rejection of the '790 application is being reinstated.

         Applicant's arguments with respect to independent claims 84, 108 and 128 (and

  their dependent claims) have been fully considered and are persuasive.



         Any inquiry concerning this communication or earlier communications from the
  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-
  1463. The examiner can normally be reached on MON - THUR (9-5).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's
  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for
  the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the
  Patent Application Information Retrieval (PAIR) system. Status information for
  published applications may be obtained from either Private PAIR or Public PAIR.
  Status information for unpublished applications is available through Private PAIR only.
  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
  you have questions on access to the Private PAIR system, contact the Electronic
  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
  USPTO Customer Service Representative or access to the automated information
  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                                Monique Cole
  Supervisory Patent Examiner, Art Unit 1773                   Examiner
                                                               Art Unit 1773




                                         Joint Appendix 1779

                                                                                       QUESTMS-00002470
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page126
                                                                       120ofof355
                                                                               246PageID
                                                                                   PageID#:#:8382
                                                                                              4095
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      13/115,935                          HOLMQUIST ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 1
                                                                                      MONIQUE COLE                        1773
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

         A      US-

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Aronov et al. "Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and ultra-performance liquid
 *       u
                chromatography-tandem mass spectrometry" (previously cited)



         v


         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110614

                                                                               Joint Appendix 1780

                                                                                                                                                QUESTMS-00002471
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page127
                                                               121ofof355
                                                                       246PageID
                                                                           PageID#:#:8383
                                                                                      4096
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131165,685               06/2112011                Brett Holmquist        054769-9973                          4343

       30542            7590             07/21/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  07/2112011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1781
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002472
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page128
                                                                   122ofof355
                                                                           246PageID
                                                                               PageID#:#:8384
                                                                                          4097
                                                                                     Application No.                               Applicant(s)

                                                                                      13/165,685                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)IZ! Responsive to communication(s) filed on 21 June 2011.
       2a)0 This action is FINAL.                                  2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-24 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8J Claim(s) 1-24 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) 0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2) 0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3) 0    Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
          Paper No(s)/Mail Date _ _ .                                                              6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110713
                                                                            Joint Appendix 1782

                                                                                                                                                            QUESTMS-00002473
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page129
                                                          123ofof355
                                                                  246PageID
                                                                      PageID#:#:8385
                                                                                 4098


  Application/Control Number: 13/165,685                                                                  Page 2
  Art Unit: 1773

                                            DETAILED ACTION

                                   Claim Rejections - 35 USC § 112

         The following is a quotation of the first paragraph of 35 U.S.C. 112:

         The specification shall contain a written description of the invention, and of the manner and process of
         making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the
         art to which it pertains, or with which it is most nearly connected, to make and use the same and shall
         set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1-8 are rejected under 35 U.S. C. 112, first paragraph, as failing to comply

  with the written description requirement. The claim(s) contains subject matter which

  was not described in the specification in such a way as to reasonably convey to one

  skilled in the relevant art that the inventor(s), at the time the application was filed, had

  possession of the claimed invention. In prosecution of related application 12/630,796,

  Applicant pointed to Examples 3-5, in particular, to support the newly added claim

  limitation that the ionized dihydroxyvitamin D metabolites are not dehydrated prior to

  ionization.

         The Examiner has reviewed the noted support in the specification, and is not

  convinced of the support for the present claim amendments. While it appears that

  examples 3-5 do not dehydrate the metabolites prior to ionization, it is not clear that

  these examples are representative of the present invention (i.e., there is no express

  exclusion of hydrated metabolites).           It is requested that Applicant further clarify the

  support or remove the language from the claims.




                                                Joint Appendix 1783

                                                                                                             QUESTMS-00002474
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page130
                                                          124ofof355
                                                                  246PageID
                                                                      PageID#:#:8386
                                                                                 4099


  Application/Control Number: 13/165,685                                                                     Page 3
  Art Unit: 1773

         The following is a quotation of the second paragraph of 35 U.S.C. 112:

         The specification shall conclude with one or more claims particularly pointing out and distinctly
         claiming the subject matter which the applicant regards as his invention.

         Claims 9-14 are rejected under 35 U.S. C. 112, second paragraph, as being

  indefinite for failing to particularly point out and distinctly claim the subject matter which

  applicant regards as the invention. Claim 9 recites the limitation "1 a,25(0H)2Qg" in the

  determining and relating steps. There is insufficient antecedent basis for this limitation

  in the claim.



                                             Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).




                                                Joint Appendix 1784

                                                                                                               QUESTMS-00002475
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page131
                                                          125ofof355
                                                                  246PageID
                                                                      PageID#:#:8387
                                                                                 4100


  Application/Control Number: 13/165,685                                              Page 4
  Art Unit: 1773

        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

         Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

         Claims 9-24 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 70-77 of

  copending Application No. 12/630,796 ("the '796 application") in view of Coldwell et al.

  "The Measurement of Vitamins 02 and 03 and Seven Major Metabolites in a Single

  Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, 1988

  ("Coldwell"). The claims of the '796 application parallel those of the present application

  except that the '796 application claims are directed to 1a,25(0H)2~ rather than

  1a,25(0H)2~ as is presently claimed. Coldwell teaches that it is well known and

  appreciated in the art to use mass spectrometry techniques to measure both vitamins

  02 and 03 and their metabolites. See Title and Introduction. Accordingly, it would have

  been obvious to skilled artisan to use the method claimed in the '796 application for the

  measurement of either of 1a,25(0H)2~ or 1a,25(0H)~.

        This is a provisional obviousness-type double patenting rejection.




                                        Joint Appendix 1785

                                                                                         QUESTMS-00002476
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page132
                                                          126ofof355
                                                                  246PageID
                                                                      PageID#:#:8388
                                                                                 4101


  Application/Control Number: 13/165,685                                            Page 5
  Art Unit: 1773

        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                              Monique Cole
  Supervisory Patent Examiner, Art Unit 1773                 Examiner
                                                             Art Unit 1773




                                       Joint Appendix 1786

                                                                                       QUESTMS-00002477
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page133
                                                               127ofof355
                                                                       246PageID
                                                                           PageID#:#:8389
                                                                                      4102
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131117,997               05/27/2011                Brett Holmquist        054769-9990                          8738

       30542            7590             07/29/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  07/29/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1787
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002478
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page134
                                                                   128ofof355
                                                                           246PageID
                                                                               PageID#:#:8390
                                                                                          4103
                                                                                     Application No.                               Applicant(s)

                                                                                      13/117,997                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 27 Mav 2011.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-40 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        5)0 Claim(s) _ _ is/are allowed.
        6)[8J Claim(s) 1-40 is/are rejected.
        7)0 Claim(s) _ _ is/are objected to.
        8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

        9)0 The specification is objected to by the Examiner.
      10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date _ _ .                                                               6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110620
                                                                            Joint Appendix 1788

                                                                                                                                                            QUESTMS-00002479
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page135
                                                          129ofof355
                                                                  246PageID
                                                                      PageID#:#:8391
                                                                                 4104


  Application/Control Number: 13/117,997                                                                     Page 2
  Art Unit: 1773

                                            DETAILED ACTION

                                   Claim Rejections - 35 USC § 112

         The following is a quotation of the second paragraph of 35 U.S.C. 112:

         The specification shall conclude with one or more claims particularly pointing out and distinctly
         claiming the subject matter which the applicant regards as his invention.



         Claims 36-38 recite the limitation "1 a,25(0H)2D2"· There is insufficient

  antecedent basis for this limitation in the claims.

         Claim 36 is rejected under 35 U.S. C. 112, second paragraph, as being indefinite

  for failing to particularly point out and distinctly claim the subject matter which applicant

  regards as the invention. Claim 35 expressly precludes derivatization of the vitamin D

  metabolite, yet claim 36 requires derivatization. Further clarification is required.




                                   Claim Rejections - 35 USC § 103

         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

  obviousness rejections set forth in this Office action:

         (a) A patent may not be obtained though the invention is not identically disclosed or described as set
         forth in section 102 of this title, if the differences between the subject matter sought to be patented and
         the prior art are such that the subject matter as a whole would have been obvious at the time the
         invention was made to a person having ordinary skill in the art to which said subject matter pertains.
         Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over

  Higashi et al. "Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-

  Hydroxyvitamin 03 in Human Plasma by Liquid Chromatography- Tandem Mass




                                                 Joint Appendix 1789

                                                                                                               QUESTMS-00002480
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page136
                                                          130ofof355
                                                                  246PageID
                                                                      PageID#:#:8392
                                                                                 4105


  Application/Control Number: 13/117,997                                                Page 3
  Art Unit: 1773

  Spectrometry Employing Derivatization with a Cookson- Type Reagent ("Higashi") in

  view of USP 6,787,660 to Armbruster et al. ("Armbruster").

         Higashi teaches the individual and simultaneous determination of vitamin D2 and

  vitamin 03 after being derivatized with PTAD utilizing atmospheric pressure chemical

  ionization (APCI). The method is clearly directed to biological samples obtained from

  human subjects. The disclosed methodology also involves tandem mass spectrometry.

  See Abstract; page 738, last paragraph of the introduction; and page 739, 1st full

  paragraph.

         Higashi differs from the instant claims in that it does not require immunopurifying

  the vitamin D metabolites. It should be noted that, at page 738, the third full paragraph,

  Higashi discloses that it is conventionally known to purify the sample volumes with

  HPLC prior to quantification. However, in the practice of the methodology therein,

  Higashi actually utilizes commercially purchased vitamin D.

         Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

  metabolites. Armbruster notes that its product is available for routine diagnostic use

  and in research (col. 5, lines 47-54). Armbruster teaches that to detect vitamin D

  derivatives anti-vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

  may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

  facilitates non-radioactive detection of vitamin D derivatives without extensive safety

  measures being required. Moreover, the competitive method is "suitable for routine

  investigations, ... , for diagnostics is general, and in research." See col. 7, lines 8-14.




                                         Joint Appendix 1790

                                                                                            QUESTMS-00002481
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page137
                                                          131ofof355
                                                                  246PageID
                                                                      PageID#:#:8393
                                                                                 4106


  Application/Control Number: 13/117,997                                               Page 4
  Art Unit: 1773

         In the instances where the skilled artisan were using HPLC instead of and/or in

  addition to APCI, it would have been obvious to one of ordinary skill in the art to modify

  the Higashi methodology by the inclusion of immunopurification via anti-vitamin D

  antibodies to ensure a purified initial product for further research. Certainly, a

  commercial supplier of vitamin D derivatives would perform a quality control process

  such as that detailed by Armbruster to ensure the purity of the commercial product.

         With respect to the claims reciting specific mass/charge ratios, it is the

  Examiner's position that the practice of the combined methodology of

  Higashi/Armbruster would generate ions having similar mass/charge ratios, absent any

  evidence to the contrary.



                                      Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.




                                         Joint Appendix 1791

                                                                                          QUESTMS-00002482
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page138
                                                          132ofof355
                                                                  246PageID
                                                                      PageID#:#:8394
                                                                                 4107


  Application/Control Number: 13/117,997                                                 Page 5
  Art Unit: 1773

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

            A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

            Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

            Claims 35, 39 and 40 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 1, 10, 18 and 19

  of copend ing Application No. 11/946,765 ("the '765 appl ication"). 1 Although the

  conflicting claims are not identical, they are not patentably distinct from each other

  because the scope of the present application and the noted claims of the '765

  application are the same. The independent claim of the '765 application does not

  expressly recite that the vitamin D metabolite is 03 or the specific mass/charge ratios.

  However, claims 10, 18 and 19 recite these limitations. Thus, it would have been

  obvious to the skilled artisan to arrive at the subject matter of the presently claimed

  invention.


  1
      11/946,765 will be U.S. Patent 7,972,868 on July 5, 2011.



                                                Joint Appendix 1792

                                                                                            QUESTMS-00002483
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page139
                                                          133ofof355
                                                                  246PageID
                                                                      PageID#:#:8395
                                                                                 4108


  Application/Control Number: 13/117,997                                            Page 6
  Art Unit: 1773

        This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.



        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                               Monique Cole
  Supervisory Patent Examiner, Art Unit 1773                  Examiner
                                                              Art Unit 1773




                                        Joint Appendix 1793

                                                                                       QUESTMS-00002484
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page140
                                                                       134ofof355
                                                                               246PageID
                                                                                   PageID#:#:8396
                                                                                              4109
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      13/117,997                          HOLMQUIST ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 1
                                                                                      MONIQUE COLE                        1773
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-6, 787,660                           09-2004           Armbruster et al.                                                      552/653

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Higashi et al. "Simultaneous Determination of 25-Hydroxyvitamin 02 and 25-Hydroxyvitamin 03 in Human Plasma by Liquid
 *       u
                Chromatography-Tandem Mass Spectrometry Employing Derivatization with a Cookson-Type Reagent"



         v


         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110620

                                                                               Joint Appendix 1794

                                                                                                                                                QUESTMS-00002485
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page141
                                                              135ofof355
                                                                      246PageID
                                                                          PageID#:#:8397
                                                                                     4110


                            Electronic Patent Application Fee Transmittal
Application Number:                             13115916


Filing Date:                                    25-May-2011




                                                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                SPECTROMETRY




First Named Inventor/Applicant Name:            Nigel Clarke


Filer:                                          Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                         034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                 Sub-Total in
                        Description                     Fee Code      Quantity        Amount
                                                                                                   USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


                                            Joint Appendix 1795

                                                                                                  QUESTMS-00002486
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page142
                                                             136ofof355
                                                                     246PageID
                                                                         PageID#:#:8398
                                                                                    4111
                                                                                                      Sub-Total in
                          Description                           Fee Code       Quantity      Amount
                                                                                                        USD($)


Miscellaneous:


                 Statutory or terminal disclaimer                  1814           2           140         280


                                                                          Total in USD ($)            280




                                                    Joint Appendix 1796

                                                                                                       QUESTMS-00002487
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page143
                                                             137ofof355
                                                                     246PageID
                                                                         PageID#:#:8399
                                                                                    4112
                                      Electronic Acknowledgement Receipt

                         EFSID:                        10808033


                  Application Number:                  13115916


         International Application Number:


                  Confirmation Number:                 4404




                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                       SPECTROMETRY




       First Named Inventor/Applicant Name:            Nigel Clarke


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-3606


                      Receipt Date:                    24-AUG-2011


                       Filing Date:                    25-MAY-2011


                      TimeStamp:                       20:05:40


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $280

RAM confirmation Number                                7844

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 1797
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002488
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page144
                                                             138ofof355
                                                                     246PageID
                                                                         PageID#:#:8400
                                                                                    4113
                                                                                                       85255
     1            Miscellaneous Incoming Letter        034827-3606_Transmittal.pdf                                                  no          3
                                                                                     76980e0a9db520b623dff316cff5212eb3a2
                                                                                                    eec8


Warnings:

Information:

                                                                                                        73705
     2                                                       034827-3606_Resp.pdf                                                   yes         3
                                                                                     44f75f22565ccf3bc51323d44aff732f0eded
                                                                                                      boo


                                              Multipart Description/PDF files in .zip description

                                    Document Description                                                Start                             End


                     Amendment/Req. Reconsideration-After Non-Final Reject                                  1                              1



                      Applicant Arguments/Remarks Made in an Amendment                                      2                              3


Warnings:

Information:

                                                                                                        73565
     3         Statutory disclaimers per MPEP 1490.      034827-3606_TD- 226.pdf                                                    no          1
                                                                                     8ac4eab81 ac76c9dbb0817d68053f53ddf8
                                                                                                     422f9


Warnings:

Information:

                                                                                                        73496
     4         Statutory disclaimers per MPEP 1490.      034827-3606_TD-867 .pdf                                                    no          1
                                                                                     24945531 b03cef7 ee90915a7 eae7f823e09
                                                                                                       a113


Warnings:

Information:

                                                                                                       134201
     5                                                       034827-3606_1DS.pdf                                                    yes         3
                                                                                     f6223 646b6c99d 3 dS 28b5 afcl ff70a9bf6 7 a
                                                                                                         587


                                              Multipart Description/PDF files in .zip description

                                    Document Description                                                Start                             End


                                        Transmittal Letter                                                  1                              2



                        Information Disclosure Statement (IDS) Form (SB08)                                  3                              3


Warnings:

Information:

                                                                                                      396815
     6                Non Patent Literature                  USNtcAIIw_7-6-11.pdf                                                   no          8
                                                                                     f0ada5058cf191 bc9a974d0f4157d2b7de2
                                                                                                         21cf


Warnings:

Information:

                                                       Joint Appendix 1798

                                                                                                                                          QUESTMS-00002489
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page145
                                                             139ofof355
                                                                     246PageID
                                                                         PageID#:#:8401
                                                                                    4114
                                                                                                   359129
     7                 Non Patent Literature           USNtcAIIw_8-4-11.pdf                                                        no         6
                                                                                   782df3f5 b00961 3 cef26927085 85 988e69e 3
                                                                                                      8d65


Warnings:
Information:

                                                                                                   242402
     8                 Non Patent Literature             USOA_6-29-11.pdf                                                          no         7
                                                                                   1d7be8b 12ffe2546a5e96db4995c92c62e5
                                                                                                   aba56


Warnings:
Information:

                                                                                                   215449
     9                 Non Patent Literature             USOA_7-21-11.pdf                                                          no         6
                                                                                   ef8b11154ffa59fba8e69c4d8839c37814a()j
                                                                                                     92e


Warnings:
Information:

                                                                                                   277916
     10                Non Patent Literature             USOA_7-29-11.pdf                                                          no         8
                                                                                   f36a9bebeb824d924399ca8d968a24fe63c
                                                                                                  5a71d


Warnings:
Information:

                                                                                                    30543
     11               Fee Worksheet (SB06)                  fee-info. pdf                                                          no         2
                                                                                   bb6481bf09d2ae4a003ace6d5c311 08a7b0
                                                                                                  66005


Warnings:
Information:
                                                     Total Files Size (in bytes)                                         1962476


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 1799

                                                                                                                                        QUESTMS-00002490
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page146
                                                                  140ofof355
                                                                          246PageID
                                                                              PageID#:#:8402
                                                                                         4115


                                                                                  Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OJ<riCE

       Applicant:           Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABO LITES
                           BY MASS SPECTROMETRY

        Appl. No.:          13/115,916

       Filing Date:         5/25/2011

       Examiner:            COLE, Monique T.

       Art Unit:            1773

       Confirmation         4404
       Number:

                                             AMENDMENT TRANSMITTAL

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

        Sir:

                   Transmitted herewith is an amendment in the above-identified application.

               ]   Small Entity status under 3 7 C.F .R. § 1. 9 and § 1.27 has been established by a previous
                   assertion of Small Entity status.

        [ X 1 Information Disclosure Statement and Form PTO/SB08 are enclosed.

        [X]        Terminal Disclaimers over U.S. Patent Nos. 7,745,226 and 7,972,867 are enclosed.




DLMR_929320.1                                               -1-

                                                        Joint Appendix 1800

                                                                                                                QUESTMS-00002491
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page147
                                                                  141ofof355
                                                                          246PageID
                                                                              PageID#:#:8403
                                                                                         4116


                                                                                      Atty. Dkt. No. 034827-3606


                    [ ]     The fee required for additional claims is calculated below:

                                                                         Extra
                                  Claims
                                    As           Previously             Claims                        Additional
                                 Amended          Paid For              Present           Rate        Claims Fee
             Total Claims:          23               23                     0     X       $52.00            $0.00

              Independent            2                3                     0     X     $220.00             $0.00
                  Claims:
                          First presentation of any Multiple Dependent Claims: +        $390.00             $0.00

                                                                          CLAIMS FEE TOTAL                  $0.00


        [     ]     Applicant hereby petitions for an extension oftime under 37 C.F.R. § 1.136(a) for the
                    total number of months checked below:

                  ] Extension for response filed within the first month:                  $130.00          $0.00
                  ] Extension for response filed within the second month:                 $490.00          $0.00
                  ] Extension for response filed within the third month:                $1,110.00          $0.00
                  ] Extension for response filed within the fourth month:               $1,730.00          $0.00
                  ] Extension for response filed within the fifth month:                $2,350.00          $0.00
                                                                     EXTENSION FEE TOTAL:                  $0.00
            [X J Statutory Disclaimer Fees under 37 C.F.R. 1.20(d): $140.00                              $280.00
                              CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                                $280.00
            [ ]                                 Small Entity Fees Apply (subtract Yz of above):            $0.00
                                                                                                      ----
                                                                Extension Fees Previously Paid:            $0.00
                                                                                  TOTAL FEE:             $280.00

                    The above-identified fees of$280.00 arc being paid by credit card via EFS-Web.




DLMR_929320.1                                                 -2-

                                                          Joint Appendix 1801

                                                                                                              QUESTMS-00002492
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page148
                                                                  142ofof355
                                                                          246PageID
                                                                              PageID#:#:8404
                                                                                         4117


                                                                               Atty. Dkt. No. 034827-3606


                The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
        Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
        Deposit Account No. 19-0741.


                If any extensions oftime are needed for timely acceptance of papers submitted herewith,
        applicant hereby petitions for such extension under 37 C.F.R. § 1.136 and authorizes payment of
        any such extensions fees to Deposit Account No. 19-0741.

                Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                              Respectfully submitted,




        Date _ _
               'B",___/    ~ - '- 1.- -~~{
                                      {      _ __             By    At()-
        FOLEY & LARDNERLLP                                    Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6722                            Attorneys for Applicant
        Facsimile:  (858) 792-6773




DLMR_929320.1                                           -3-

                                                     Joint Appendix 1802

                                                                                                            QUESTMS-00002493
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                   95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page149
                                                                143ofof355
                                                                         246PageID
                                                                               PageID#:#:8405
                                                                                          4118
                              Application/Control No.     Applicant(s)/Patent under
      Application Number                                  Reexamination

                                    13/115,916                 CLARKE ET AL.
           IIIII
                                                                               I
 Document Code- DISQ                                Internal Document- DO NOT MAIL


TERMINAL
DISCLAIMER
                                   ~APPROVED                     0   DISAPPROVED



                                   This patent is subject
       Date Filed : 8/24/11            to a Terminal
                                         Disclaimer




Approved/Disapproved by:

Felicia D. Roberts- 2 TDs approved with this filing date:

1. 7, 745,226
2. 7,972,867




U.S. Patent and Trademark Office




                                         Joint Appendix 1803

                                                                                       QUESTMS-00002494
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page150
                                                           144ofof355
                                                                   246PageID
                                                                       PageID#:#:8406
                                                                                  4119



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                       Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                       United States Patent and Trademark Office
                                                                                       Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                                PO Box 1450
                                                                                                Alexandria, Virgmia 22313-1450
                                                                                                W\Vw.uspto.gov

    APPLICATION NUMBER            FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                       ATTY. DOCKET NO./TITLE

        13/115,916                    05/25/2011                             Nigel Clarke                                034827-3606
                                                                                                           CONFIRMATION NO. 4404
30542                                                                                 PUBLICATION NOTICE
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                        111111111111111111111111]~!1]~~~~~~~~~1~U~~~1~] 11111111111111111111111
SAN DIEGO, CA 92138-0278




Title:METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Publication No.US-20 XX-XXXXXXX-A 1
Publication Date:09/15/2011



                             NOTICE OF PUBLICATION OF APPLICATION
The above-identified application will be electronically published as a patent application publication pursuant to 37
CFR 1.211, et seq. The patent application publication number and publication date are set forth above.
The publication may be accessed through the USPTO's publically available Searchable Databases via the
Internet at www.uspto.gov. The direct link to access the publication is currently http://www.uspto.gov/patft/.

The publication process established by the Office does not provide for mailing a copy of the publication to
applicant. A copy of the publication may be obtained from the Office upon payment of the appropriate fee set forth
in 37 CFR 1.19(a)(1 ). Orders for copies of patent application publications are handled by the USPTO's Office of
Public Records. The Office of Public Records can be reached by telephone at (703) 308-9726 or (800) 972-6382,
by facsimile at (703) 305-8759, by mail addressed to the United States Patent and Trademark Office, Office of
Public Records, Alexandria, VA 22313-1450 or via the Internet.
In addition, information on the status of the application, including the mailing date of Office actions and the
dates of receipt of correspondence filed in the Office, may also be accessed via the Internet through the Patent
Electronic Business Center at www.uspto.gov using the public side of the Patent Application Information and
Retrieval (PAIR) system. The direct link to access this status information is currently http://pair.uspto.gov/. Prior to
publication, such status information is confidential and may only be obtained by applicant using the private side of
PAIR.
Further assistance in electronically accessing the publication, or about PAIR, is available by calling the Patent
Electronic Business Center at 1-866-217-9197.



Office of Data Managment, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                            page 1 of 1



                                                       Joint Appendix 1804

                                                                                                                                              QUESTMS-00002495
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page151
                                                                    145ofof355
                                                                            246PageID
                                                                                PageID#:#:8407
                                                                                           4120

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                           United States Patent and Trademark Office
                                                                                                           Address: COMMISSIONER FOR PATENTS
                                                                                                                  P.O. Box 1450
                                                                                                                  Alexandria, Virginia 22313-1450
                                                                                                                  www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                 EXAMINER
       30542           7590           09116/2011
   FOLEY & LARDNER LLP                                                                                                       COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                       ART UNIT                     PAPER NUMBER

                                                                                                                    1773

                                                                                                         DATE MAILED: 09/16/2011



   APPLICATION NO.            FILING DATE                          FIRST NAMED INVENTOR                   ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/115,916              05/25/2011                               Nigel Clarke                             034827-3606                         4404
TITLE OF INVENTION: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY              ISSUE FEE DUE   PUBLICATION FEE DUE    PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                       $1510               $300                    $0                      $1810                    12/16/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                          If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                      A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                 B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                      claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                             Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                  the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                       Page
                                                                    Joint    1 of31805
                                                                          Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                                                QUESTMS-00002496
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document 95FEE(S)
                                            73-2
                                       PART B-   Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                      TRANSMITTAL Page152
                                                                       146ofof355
                                                                               246PageID
                                                                                   PageID#:#:8408
                                                                                              4121
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               09116/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         13/115,916                  05/25/2011                                     Nigel Clarke                                     034827-3606                         4404
TITLE OF INVENTION: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     12/16/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.


                                                                               Joint Appendix 1806
PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002497
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page153
                                                                    147ofof355
                                                                            246PageID
                                                                                PageID#:#:8409
                                                                                           4122

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       13/115,916              05/25/2011                     Nigel Clarke            034827-3606                         4404

                                                                                                       EXAMINER
       30542           7590           09116/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 09/16/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                              Page
                                                           Joint    3 of31807
                                                                 Appendix
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002498
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page154
                                                          148ofof355
                                                                  246PageID
                                                                      PageID#:#:8410
                                                                                 4123




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.


                                               Joint Appendix 1808

                                                                                                      QUESTMS-00002499
                 Case1:18-cv-01436-MN
                Case  1:18-cv-01436-MN Document
                                        Document73-2
                                                 95 Filed
                                                     Filed12/12/19
                                                           09/25/19 Page
                                                                     Page155
                                                                          149ofof355
                                                                                  246PageID
                                                                                      PageID#:#:8411
                                                                                                 4124

                                                                               Application No.                         Applicant(s)

                                                                               13/115,916                              CLARKE ET AL.
                              Notice of Allowability                           Examiner                                Art Unit

                                                                               MONIQUE COLE                            1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8] This communication is responsive to the response filed 8/24/2011.

2.   D    An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
           requirement and election have been incorporated into this action.

3. [8] The allowed claim(s) is/are 1-23.

4.   D    Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)   D   All      b)   D Some*   c)   D None    of the:
                        1. D   Certified copies of the priority documents have been received.
                        2. D   Certified copies of the priority documents have been received in Application No. _ _ .
                        3. D   Copies of the certified copies of the priority documents have been received in this national stage application from the
                               International Bureau (PCT Rule 17.2(a)).
               * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

5.   0    A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
           INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

6.   D    CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
         (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                        1)   D hereto or 2) D   to Paper No./Mail Date _ _ .
         (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                    Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

7.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                                5.   D   Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                        6.   D   Interview Summary (PT0-413),
                                                                                                   Paper No./Mail Date _ _ .
3. [8] Information Disclosure Statements (PTO/SB/08),                                    7.   D   Examiner's Amendment/Comment
        Paper No./Mail Date _ _
4. D Examiner's Comment Regarding Requirement for Deposit                                8.   D   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                         9.   D   Other _ _ .
                                                                                         /Jill Warden/
                                                                                         Supervisory Patent Examiner, Art Unit 1773



 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 03·11)                                                       Notice of Allowability                        Part of Paper No./Mail Date 20110901
                                                                          Joint Appendix 1809

                                                                                                                                             QUESTMS-00002500
            Case1:18-cv-01436-MN
           Case  1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page156
                                                                     150ofof355
                                                                             246PageID
                                                                                 PageID#:#:8412
                                                                                            4125
 Receipt date: 08/24/2011                                                                                                      PTO/SB/08 (09-06)
                                                                                         Approved for use through 03/31/2007. OMB 0651-0031
                                                                     U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       OMB control number
       ~                   Substitute for form 1449/PTO                                                         Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                      STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                              First Named Inventor                     Nigel Clarke
                                                                              Art Unit                                 1773
                    (use as many sheets as necessary)                         Examiner Name                            Cole, Monig_ue      T.
       ~heet        I1                     I of     11                        Attorney Docket Number                   034827-3606                                        ~


                                                                      U.S. PATENT DOCUMENTS
                                    Document Number                                                                                          Pages, Columns, Lines,
       Exam in
                      Cite                                            Publication Date           Name of Patentee or Applicant of               Where Relevant
       er                 1                              2
                      No.         Number-Kind Code (if                 MM-DD-YYYY                       Cited Document                        Passages or Relevant
       Initials*                           known)                                                                                                Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                            Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                Name of Patentee or                     Where Relevant
                          1     Country Code~ Number -
        Initials*     No.                                               MM-DD-YYYY                 Applicant of Cited Documents              Passages or Relevant
                                            5
                                  Kind Code (if known)                                                                                          Figures Appear           rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                      No.
                          1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                        r
                                                     number(s), publisher, city and/or country where published.

                      A1       US Notice of Allowance dated 7/6/2011 in application 12/630,796 (054769-9993)



                      A2       US Notice of Allowance dated 8/4/2011 in application 13/115,935 (034827-0742)



                      A3       US Office Action dated 6/29/2011 in application 13/115,935(034827-0742)



                      A4       US Office Action dated 7/21/2011 in application 13/165,685 (054769-9973)



                      A5       US Office Action dated 7/29/2011 in application 13/117,997 (054769-9990)




ALL REFERENCES CONSIDERED EXCEPT WHERE LiNED THROUGH. /M.C./
        Examiner                        /rvlonique Cole/                                                       Date
                                                                                                                                                    09/01/201 i
        Signature                                                                                              Considered
      *EXAMINER: lmtJaiJf reference considered, whether or not cJtabon 1s m conformance w1th MPEP 609. Draw lme through cJtatJon 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_923996.1
                                                                               Joint Appendix 1810

                                                                                                                                                                QUESTMS-00002501
                 Case1:18-cv-01436-MN
                Case  1:18-cv-01436-MN Document
                                        Document73-2
                                                 95 Filed
                                                     Filed12/12/19
                                                           09/25/19 Page
                                                                     Page157
                                                                          151ofof355
                                                                                  246PageID
                                                                                      PageID#:#:8413
                                                                                                 4126
                                                                Application/Control No.                                       Applicant(s)/Patent Under Reexamination

 Issue Classification                                           13115916                                                      CLARKE ET AL.

                                                                Examiner                                                      Art Unit

       IIIIII                                                   MONIQUE COLE                                                  1773


                                      ORIGINAL                                                                      INTERNATIONAL CLASSIFICATION
                     CLASS                                       SUBCLASS                                         CLAIMED                                          NON-CLAIMED
 436                                              173                                      G      0    1      N               24 I 00 (2006.01.01)



                            CROSS REFERENCE(S)

  CLASS                     SUBCLASS {ONE SUBCLASS PER BLOCK)
 436                131




 181            Claims renumbered in the same order as presented by applicant                              D             CPA              181      T.D.            D       R.1.47

   Final         Original     Final    Original         Final      Original   Final    Original       Final        Original       Final         Original   Final       Original      Final       Original




 /MONIQUE COLE/
 Examiner.Art Unit 1773                                                                                                 9/1/2011                              Total Claims Allowed:

                                                                                                                                                                            23
 (Assistant Examiner)                                                                                                    (Date)
 /JILL WARDEN/
 Supervisory Patent Examiner.Art Unit 1773                                                                            09/11/2011                     O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                      (Date)                               1                              1

U.S. Patent and Trademark Office                                                                                                                                          Part of Paper No. 2011 0901

                                                                                      Joint Appendix 1811

                                                                                                                                                                                  QUESTMS-00002502
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page158
                                                              152ofof355
                                                                      246PageID
                                                                          PageID#:#:8414
                                                                                     4127

                                         Application/Control No.              Applicant(s)/Patent Under
                                                                              Reexamination
           Search Notes                  13115916                             CLARKE ET AL.

                                         Examiner                             Art Unit

                                         MONIQUE COLE                         1773




                                                    SEARCHED

       Class                                Subclass                                 Date             Examiner
 436                      173,131                                                    7/2011         MC
                          updated                                                    9/2011         MC



                                                   SEARCH NOTES

                                    Search Notes                          I           Date      I      Examiner
                                                                          I                     I

                                           INTERFERENCE SEARCH

       Class          I                     Subclass                      I          Date       I     Examiner
 436                  1173,131                                            I          9/2011     I MC




U.S. Patent and Trademark Office                    Joint Appendix 1812                       Part of Paper No. : 2011 0901

                                                                                                              QUESTMS-00002503
            Case1:18-cv-01436-MN
           Case  1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page159
                                                                     153ofof355
                                                                             246PageID
                                                                                 PageID#:#:8415
                                                                                            4128

J
                                                                                 Atty. Dkt. No. 034827-3606


                          IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

           Applicant:       Clarke, et al.

           Title:           METHODS FOR DETECTING VITAMIN D
                            METABOLITES BY MASS SPECTROMETRY

           Appl. No.:       13/115,916

           Filing Date:     5/25/2011

           Examiner:        Monique T. Cole

           Art Unit:        1773

           Conf. No.:       4404



                                        AMENDMENT UNDER 37 C.F.R. § 1.312

           Mail Stop Amendment
           Commissioner for Patents
           P.O. Box 1450
           Alexandria, VA 22313-1450
           Sir:
                    Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
           application. Prior to payment of the issue fee, please amend the application as follows:

                    Amendments to the Claims may be found in the Listing of Claims, which begin on
           page 2 of this document.

                    Remarks/Arguments begin on page 5 of this document.




                                                           -1-
    DLMR_933357.1



                                                      Joint Appendix 1813

                                                                                                        QUESTMS-00002504
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page160
                                                                 154ofof355
                                                                         246PageID
                                                                             PageID#:#:8416
                                                                                        4129


                                                                                  Atty. Dkt. No. 034827-3606


                                            Amendments to the Claims

                This listing of claims will replace all prior versions, and listings, of claims in the
       application:

                                                  Listing of Claims

                 1.     (Original) A method for determining the amount of a vitamin D metabolite in a
       sample by tandem mass spectrometry, comprising:
                (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                (b) generating one or more fragment ions of said precursor ion; and
                (c) detecting the presence or amount of one or more of said ions generated in step (a) or
       (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
       sample.

                2.      (Original) The method of claim 1, wherein said sample is subjected to a
       purification step prior to ionization.

                 3.     (Original) The method of claim 2, wherein said purification step comprises
       chromatography.

                 4.     (Original) The method of claim 3, wherein said chromatography comprises liquid
       chromatography.

                 5.     (Original) The method of claim 3, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                 6.     (Original) The method of claim 2, wherein said purification step comprises
       protein precipitation.

                 7.     (Original) The method of claim 6, wherein said purification step does not include
       high turbulence liquid chromatography (HTLC).



                                                           -2-
DLMR_933357.1



                                                      Joint Appendix 1814

                                                                                                         QUESTMS-00002505
        Case1:18-cv-01436-MN
       Case  1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page161
                                                                 155ofof355
                                                                         246PageID
                                                                             PageID#:#:8417
                                                                                        4130


                                                                              Atty. Dkt. No. 034827-3606


                8.    (Original) The method of claim 2, wherein said purification step comprises chiral
       chromatography.

                9.    (Original) The method of claim 1, wherein said sample or said vitamin D
       metabolite is not subjected to gas-chromatography prior to said ionization step.

                10.   (Canceled)

                11.   (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
       hydroxyvitamin D3.

                12.   (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
       hydroxyvitamin D2.

                13.   (Original) The method of claim 1, wherein said vitamin D metabolite is 1,25-
       dihydroxyvitamin D2.

                14.    (Original) A method for determining the amounts oftwo or more vitamin D
       metabolites in a sample in a single assay, said method comprising:
                (a)    ionizing two or more vitamin D metabolites to generate protonated and
       dehydrated precursor ions specific for each of said two or more vitamin D metabolites;
                (b)    generating one or more fragment ions of each of said precursor ions; and
                (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
       both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
       said sample.

                15.    (Original) The method of claim 14, wherein said sample is subjected to a
       purification step prior to said ionization step.

                16.    (Original) The method of claim 15, wherein said purification step comprises
       chromatography.



                                                          -3-
DLMR_933357.1



                                                    Joint Appendix 1815

                                                                                                          QUESTMS-00002506
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page162
                                                                156ofof355
                                                                        246PageID
                                                                            PageID#:#:8418
                                                                                       4131


                                                                            Atty. Dkt. No. 034827-3606


                17.   (Original) The method of claim 16, wherein said chromatography comprises
       liquid chromatography.

                18.   (Original) The method of claim 16, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                19.   (Original) The method of claim 15, wherein said purification step comprises
       protein precipitation and does not include high turbulence liquid chromatography.

                20.   (Original) The method of claim 14, wherein said sample or said two or more
       vitamin D metabolites are not subjected to gas-chromatography prior to said ionization step.

                21.   (Original) The method of claim 14, wherein said vitamin D metabolites comprise
       25-hydroxyvitamin D3 and 25-hydroxyvitamin D2.

                22.   (Original) The method of claim 14, wherein said two or more vitamin D
       metabolites comprise one or more vitamin D metabolites selected from the group consisting of
       25-hydroxyvitamin D3, 25-hydroxyvitamin D2, 1,25-dihydroxyvitamin D3 and 1,25-
       dihydroxyvitamin D2.

                23.   (Original) The method of claim 14, wherein said two or more vitamin D
       metabolites comprise 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D2.

                24.   (New) The method of claim 1, wherein said vitamin D metabolite is 1,25-
       dihydroxyvitamin D3.




                                                       -4-
DLMR_933357.1



                                                 Joint Appendix 1816

                                                                                                      QUESTMS-00002507
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page163
                                                                157ofof355
                                                                        246PageID
                                                                            PageID#:#:8419
                                                                                       4132


                                                                               Atty. Dkt. No. 034827-3606


                                                   REMARKS

                By the present communication, claim 24 is newly added and claim 10 is canceled. No
       new matter is introduced by the addition of claim 24. Claim 24 depends from claim 1 and
       specifies that the vitamin D metabolite is 1,25-dihydroxyvitamin D3, one of the vitamin D
       metabolites listed in the original claim 10 (now canceled). Support for claim 24 may be found,
       for example, in the Markush Group of vitamin D metabolites listed original claim 10 and
       throughout the Specification.

                After amending the claims as set forth above, Claims 1-9 and 11-24 are pending. A
       detailed listing of all claims that are in the application is presented herewith beginning on page 2,
       along with an appropriate defined status identifier.

                New claim 24 is drawn to a single vitamin D metabolite originally recited in the Markush
       group listed in claim 10. Claims drawn to each of the other individual members of the Markush
       group are found in dependent claims 11-13. With the cancelation of claim I 0, new claim 24 is
       needed to provide coverage of each individual member of the allowed Markush Group. New
       claim 24 requires no additional search or examination and is patentable because the specific
       vitamin D metabolite was a member of the Markush Group in claim 10, a claim that has already
       been searched, examined, and allowed.

                                                 CONCLUSION

                In view of the above amendments and remarks, reconsideration and favorable action on
       all claims are respectfully requested. In the event any matters remain to be resolved in view of
       this communication, the Examiner is encouraged to contact the undersigned so that a prompt
       disposition of this application can be achieved.




                                                          -5-
DLMR_933357.1



                                                   Joint Appendix 1817

                                                                                                         QUESTMS-00002508
       Case1:18-cv-01436-MN
      Case  1:18-cv-01436-MN Document
                              Document73-2
                                       95 Filed
                                           Filed12/12/19
                                                 09/25/19 Page
                                                           Page164
                                                                158ofof355
                                                                        246PageID
                                                                            PageID#:#:8420
                                                                                       4133


                                                                                Atty. Dkt. No. 034827-3606


                It is believed that no fees are due in connection with this Rule 312 amendment. In the
       event this is not correct, the undersigned authorizes the Commissioner to charge Deposit Account
       No. 19-0741.

                                                               Respectfully submitted,



       Date _ _
                      9_12_2~/---'t(_ _ __
       FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                              Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                         -6-
DLMR_933357.1



                                                   Joint Appendix 1818

                                                                                                         QUESTMS-00002509
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page165
                                                             159ofof355
                                                                     246PageID
                                                                         PageID#:#:8421
                                                                                    4134
                                     Electronic Acknowledgement Receipt

                       EFSID:                         11018877


                 Application Number:                  13115916


          International Application Number:


                Confirmation Number:                  4404




                                                      METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                      SPECTROMETRY




         First Named Inventor/Applicant Name:         Nigel Clarke


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                 Anthony Charles Kuhlmann


              Attorney Docket Number:                 034827-3606


                     Receipt Date:                    22-SEP-2011


                     Filing Date:                     25-MAY-2011


                     TimeStamp:                       17:33:54


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                       Multi         Pages
                     Document Description                  File Name
  Number                                                                                  Message Digest                          Part /.zip   (ifappl.)

                                                                                                     176338
     1                                            034827-3606_Amend.pdf                                                              yes           6
                                                                                     29ed bc04fl 75 adf9bccc5 3 bb98f042 96806a
                                                                                                       b8f6




                                                Joint Appendix 1819

                                                                                                                                           QUESTMS-0000251 0
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                     95 Filed
                                            Filed12/12/19
                                                   09/25/19    Page 166 160ofof355
                                                                                 246PageID
                                                                                     PageID#:#:8422
                               Multipart Description/PDF files inPage
                                                                  .zip description              4135

                                   Document Description                                 Start                 End


                         Amendment after Notice of Allowance (Rule 312)                   1                     1



                                             Claims                                       2                     4



                       Applicant Arguments/Remarks Made in an Amendment                   5                     6


Warnings:
Information:
                                                       Total Files Size (in bytes)                 176338


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                      Joint Appendix 1820

                                                                                                              QUESTMS-00002511
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page167
                                                               161ofof355
                                                                       246PageID
                                                                           PageID#:#:8423
                                                                                      4136
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             10117/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  10/17/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1821
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002512
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page168
                                                                       162ofof355
                                                                               246PageID
                                                                                   PageID#:#:8424
                                                                                              4137

                                                                        Application No.                   Applicant(s)

                                                                        13/115,916                        CLARKE ET AL.
    Response to Rule 312 Communication
                                                                        Examiner                          Art Unit

                                                                        MONIQUE COLE                      1773

                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -




  1. ~The amendment filed on 9/2212011 under 37 CFR 1.312 has been considered, and has been:
        a) ~ entered.

        b)   D    entered as directed to matters of form not affecting the scope of the invention.

        c)   D    disapproved because the amendment was filed after the payment of the issue fee.
                      Any amendment filed after the date the issue fee is paid must be accompanied by a petition under 37 CFR 1.313(c)(1)
                      and the required fee to withdraw the application from issue.

       d)    D    disapproved. See explanation below.

        e)   D    entered in part. See explanation below.




 /Jill Warden/                                                                /Monique Cole/
 Supervisory Patent Examiner, Art Unit 1773                                   Examiner, Art Unit 1773

U.S. Patent and Trademark Off1ce
PTOL-271 (Rev. 04·01)                                   Reponse to Rule 312 Communication                  Part of Paper No. 20111007

                                                                   Joint Appendix 1822

                                                                                                                              QUESTMS-00002513
            Case1:18-cv-01436-MN
                 1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page169
                                                                     163ofof355
                                                                             246PageID
                                                                                 PageID#:#:8425
    ReceiptCase
             date: 09/22/2011                                         OK TO ENTER: /M.C./
                                                                                            4138

J
                                                                                  Atty. Dkt. No. 034827-3606


                           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

            Applicant:       Clarke, et al.

            Title:           METHODS FOR DETECTING VITAMIN D
                             METABOLITES BY MASS SPECTROMETRY

            Appl. No.:       13/115,916

            Filing Date:     5/25/2011

            Examiner:        Monique T. Cole

            Art Unit:        1773

            Conf. No.:       4404



                                         AMENDMENT UNDER 37 C.F.R. § 1.312

            Mail Stop Amendment
            Commissioner for Patents
            P.O. Box 1450
            Alexandria, VA 22313-1450
            Sir:
                     Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
            application. Prior to payment of the issue fee, please amend the application as follows:

                     Amendments to the Claims may be found in the Listing of Claims, which begin on
            page 2 of this document.

                     Remarks/Arguments begin on page 5 of this document.




                                                            -1-
     DLMR_933357.1



                                                       Joint Appendix 1823

                                                                                                         QUESTMS-00002514
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page170
                                                                  164ofof355
                                                                          246PageID
                                                                              PageID#:#:8426
                                                                                         4139


                                                                               Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicants:        Clarke, et al.

        Title:             METHODS FOR DETECTING VITAMIN D
                           MET ABO LITES BY MASS SPECTROMETRY

        Appl. No.:         13/115,916

        Filing Date:       5/25/2011

        Examiner:          Monique T. Cole

        Art Unit:          1773

        Conf. No.:         4404

                                        AMENDMENT UNDER 37 CFR 1.312

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450



         Sir:
                   Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
         application. Prior to payment of the issue fee, please amend the application as follows:

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.


                   Remarks/Arguments begin on page 5 of this document.




                                                          -1-
4830-9159-5021.1


                                                     Joint Appendix 1824

                                                                                                       QUESTMS-00002515
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page171
                                                                   165ofof355
                                                                           246PageID
                                                                               PageID#:#:8427
                                                                                          4140


                                                                                   Atty. Dkt. No. 034827-3606


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                    1.     (Currently Amended) A method for determining the amount of a vitamin D
         metabolite in a sample by tandem mass spectrometry, comprising:
                    (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                    (b) generating one or more fragment ions of said precursor ion; and
                    (c) detecting the presence or amount of one or more of said ions generated in step (a) or
         (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
         sample.

                    2.     (Original) The method of claim I, wherein said sample is subjected to a
         purification step prior to ionization.

                    3.     (Original) The method of claim 2, wherein said purification step comprises
         chromatography.

                    4.     (Original) The method of claim 3, wherein said chromatography comprises liquid
         chromatography.

                    5.     (Original) The method of claim 3, wherein said chromatography comprises high
         performance liquid chromatography (HPLC).

                    6.     (Original) The method of claim 2, wherein said purification step comprises
         protein precipitation.

                    7.     (Original) The method of claim 6, wherein said purification step does not include
         high turbulence liquid chromatography (HTLC).

                    8.     (Original) The method of claim 2, wherein said purification step comprises chiral
         chromatography.

                                                             -2-
4830-9159-5021 .1


                                                        Joint Appendix 1825

                                                                                                               QUESTMS-00002516
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page172
                                                                  166ofof355
                                                                          246PageID
                                                                              PageID#:#:8428
                                                                                         4141


                                                                                 Atty. Dkt. No. 034827-3606


                   9.     (Original) The method of claim 1, wherein said sample or said vitamin D
        metabolite is not subjected to gas-chromatography prior to said ionization step.

                   10.    (Canceled)

                   11.    (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
        hydroxyvitamin D3.

                   12.    (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
        hydroxyvitamin D2.

                   13.    (Original) The method of claim 1, wherein said vitamin D metabolite is 1,25-
        dihydroxyvitamin D2.

                   14.    (Original) A method for determining the amounts of two or more vitamin D
        metabolites in a sample in a single assay, said method comprising:
                   (a)    ionizing two or more vitamin D metabolites to generate protonated and
         dehydrated precursor ions specific for each of said two or more vitamin D metabolites;
                   (b)    generating one or more fragment ions of each of said precursor ions; and
                   (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
         both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
         said sample.

                   15.    (Original) The method of claim 14, wherein said sample is subjected to a
        purification step prior to said ionization step.

                   16.    (Original) The method of claim 15, wherein said purification step comprises
         chromatography.

                   17.·   (Original) The method of claim 16, wherein said chromatography comprises
         liquid chromatography.



                                                            -3-
4830-9159-5021.1


                                                       Joint Appendix 1826

                                                                                                             QUESTMS-00002517
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page173
                                                                  167ofof355
                                                                          246PageID
                                                                              PageID#:#:8429
                                                                                         4142


                                                                               Atty. Dkt. No. 034827-3606


                    18.   (Original) The method of claim 16, wherein said chromatography comprises high
         performance liquid chromatography (HPLC).

                    19.   (Original) The method of claim 15, wherein said purification step comprises
         protein precipitation and does not include high turbulence liquid chromatography.

                    20.   (Original) The method of claim 14, wherein said sample or said two or more
         vitamin D metabolites are not subjected to gas-chromatography prior to said ionization step.

                    21.   (Original) The method of claim 14, wherein said vitamin D metabolites comprise
         25-hydroxyvitamin 03 and 25-hydroxyvitamin 02.

                    22.   (Original) The method of claim 14, wherein said two or more vitamin 0
         metabolites comprise one or more vitamin D metabolites selected from the group consisting of
         25-hydroxyvitamin 03, 25-hydroxyvitamin D2, 1,25-dihydroxyvitamin 03 and 1,25-
         dihydroxyvitamin 02.

                    23.   (Original) The method of claim 14, wherein said two or more vitamin D
         metabolites comprise 1,25-dihydroxyvitamin 03 and 1,25-dihydroxyvitamin 02.

                    24.   (Previously Presented) The method of claim 1, wherein said vitamin D metabolite
         is 1,25-dihydroxyvitamin 03.




                                                          -4-
4830-9159-5021. 1



                                                     Joint Appendix 1827

                                                                                                        QUESTMS-00002518
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page174
                                                                  168ofof355
                                                                          246PageID
                                                                              PageID#:#:8430
                                                                                         4143


                                                                                   Atty. Dkt. No. 034827-3606


                                                     REMARKS

                   By the present communication, claim 1 is amended, and no claims are canceled or added.
        No new matter is introduced by the present amendment. Claim 1 is amended to remove the
        words "or presence", making the claim consistent with the preamble. The amended claim
        requires no additional search or examination and is patentable because the amendment does not
        change the scope of a claim that has already been searched, examined, and allowed.

                   After amending the claims as set forth above, claims 1-9 and 11-24 are now pending in
        this application. A detailed listing of all claims that are in the application is presented herewith
        beginning on page 2, along with an appropriate defined status identifier.

                   It is believed that no fees are due in connection with this Rule 312 amendment. In the
        event this is not correct, the undersigned authorizes the Commissioner to charge Deposit Account
        No. 19-0741.

                                                    CONCLUSION

                   In view of the above amendments and remarks, reconsideration and favorable action on
         all claims are respectfully requested. In the event any matters remain to be resolved in view of
        this communication, the Examiner is encouraged to contact the undersigned so that a prompt
         disposition of this application can be achieved.

                                                                  Respectfully submitted,



         Date          1/ ;,; ff
                --------~--------------------



         FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6776                               Attorneys for the Applicants
         Facsimile:  (858) 792-6773




                                                            -5-
4830-9159-5021.1



                                                      Joint Appendix 1828

                                                                                                            QUESTMS-00002519
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page175
                                                             169ofof355
                                                                     246PageID
                                                                         PageID#:#:8431
                                                                                    4144
                                     Electronic Acknowledgement Receipt

                       EFSID:                         11348714


                 Application Number:                  13115916


          International Application Number:


                Confirmation Number:                  4404




                                                      METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                      SPECTROMETRY




         First Named Inventor/Applicant Name:         Nigel Clarke


                  Customer Number:                    30542


                         Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                 Anthony Charles Kuhlmann


              Attorney Docket Number:                 034827-3606


                     Receipt Date:                    07-NOV-2011


                     Filing Date:                     25-MAY-2011


                     TimeStamp:                       18:59:57


                  Application Type:                   Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                            I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                  Multi         Pages
                     Document Description                  File Name
  Number                                                                                  Message Digest                     Part /.zip   (ifappl.)

                                                                                                   161090
     1                                          034827-3606_Amend-312.pdf                                                       yes           5
                                                                                     f3d50de878c684b22276feefad93da9c11 c2
                                                                                                     ed7f




                                                Joint Appendix 1829

                                                                                                                                      QUESTMS-00002520
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                     95 Filed
                                            Filed12/12/19
                                                   09/25/19    Page 176 170ofof355
                                                                                 246PageID
                                                                                     PageID#:#:8432
                               Multipart Description/PDF files inPage
                                                                  .zip description              4145

                                   Document Description                                 Start                 End


                         Amendment after Notice of Allowance (Rule 312)                   1                     1



                                             Claims                                       2                     4



                       Applicant Arguments/Remarks Made in an Amendment                   5                     5


Warnings:
Information:
                                                       Total Files Size (in bytes)                 161090


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                      Joint Appendix 1830

                                                                                                              QUESTMS-00002521
                  Case1:18-cv-01436-MN
                 Case  1:18-cv-01436-MN Document
                                         Document73-2
                                                  95 Filed
                                                      Filed12/12/19
                                                            09/25/19 Page
                                                                      Page177
                                                                           171ofof355
                                                                                   246PageID
                                                                                       PageID#:#:8433
                                                                                                  4146
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,OMB control number
                               Substitute for form 1449/PTO                                                            Complete if Known
                                                                                                                                                                            """""'
                          INFORMATION DISCLOSURE                                    Application Number                       13/115,916
                          STATEMENT BY APPLICANT                                    Filing Date                              5/25/2011
                                                                                    First Named Inventor                     Nigel Clarke
                      Date Submitted: November 7, 2011
                                                                                    Art Unit                                 1773
                      (use as many sheets as necessary)                             Examiner Name                            COLE, Monique T.
        ~heet         J    1                     1   of   1   1                     Attorney Docket Number                   034827-3606                                    .,j



                                                                            U.S. PATENT DOCUMENTS
         ~   ----------   -----~---




                                     Document Number                                                                                             Pages, Columns, Lines,
         Exam in
                           Cite r - - - - - - - - - - - - -                  Publication Date          Name of Patentee or Applicant of             Where Relevant
         er                    1                     2
                           No.      Number-Kind Code (if                      MM-DD-YYYY                      Cited Document                      Passages or Relevant
         Initials*                               known)                                                                                              Figures Appear
                                                 --·                                                                                -




                                                          UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                   ----

                                        U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                              Filing Date of
         Examiner          Cite    r----=-     Document
                                                                             Cited Document
                                                                                                       Name of Patentee or Applicant of             Where Relevant
                               1                                2
         Initials*         No.         Serial Number-Kind Code                                                Cited Document                      Passages or Relevant
                                                                              MM-DD-YYYY
                     . 1----- --
                                                (if known)                                                                                           Figures A(:l!)ear~



                                                                         FOREIGN PATENT DOCUMENTS                                               -------

         Examiner         -~~e- r_fore[g_n Patent D_<J_c_ume,r!__            Publication Date                Name of Patentee or
                                                                                                                                                Pages, Columns, Lines,
                                                                                                                                                   Where Relevant
         Initials*         No. 1        Country Code-r-Number-                MM-DD-YYYY                 Applicant of Cited Documents            Passages or Relevant
                                                   5
                                         Kind Code (if known)                                                                                       Figures Appear        r
        r-----            ------ t - - · - - - - - - -                                                        -·                                                         ~




                                                                      NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                            number(s}, publisher, city and/or country where published.

                           A1        US Notice of Allowance dated 8/24/2011 in application 13/165,685 (054769-9973)


        -------           --·--     ---------                         ------ - - - - - - - - - - - - - - - - - - - - -
                           A2        Examination Report dated 9/20/2011 for EP Application No. 08 853 843.4 (054769-9997)


        - - - - - ----- - - -




       [Examiner
         Signature
                                                                                                                   I
                                                                                                                       Date
                                                                                                                       Considered
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                                     )
        considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
        documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
483 7-0095-6685.1                                                                       Joint Appendix 1831

                                                                                                                                                                    QUESTMS-00002522
            Case1:18-cv-01436-MN
           Case  1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page178
                                                                     172ofof355
                                                                             246PageID
                                                                                 PageID#:#:8434
                                                                                            4147



                      UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                                       liNITJill STATES DEPARTMENT 01<' COMMlcRCE
                                                                                                                       United States Patent and Trademark Office
                                                                                                                       Addro&" COMMISSIONER 1-'0R PATENTS
                                                                                                                              P_O Btl)( 1450
                                                                                                                              Alexandria. Virginia2nl3-l450
                                                                                                                              www_uspto_gnv



                                      NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                            EXAMINER
         3054:>.        75911          IJK/24/:>.01 I
   FOLEY & LARDNER LLP                                                                                                                  COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                                   ART UNIT                   PAPERNUMllER

                                                                                                                                1773


                                                                                                                    DATE MAILED: 08/24/2011



   APPLICATION NO.              FILING DATE                              FIRST NAMED INVENTOR                        ATTORNEY DOCKET NO.               CONr1RMATION NO.

         131165,685              06/2112011                                  Brett Holmquist                                 054769-9973                       4343
11TLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE            SMALL ENTITY                 ISSUE I'EE DUE   Pt!J3LICATIO~   I'EE DUE   !'REV. PAID ISSllE FEE    TOTAL I'EE(S) DUE               DATE DUE

    nonprovisional              NO                          $1510                 $300                        $0                       $1810                  11125/2011

THE APPLICATION IDENTU'IED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF TilE OFFICE OR UPON
PETITION BY TilE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS I<'ROM THE
MAILING DATE OF TillS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.           THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B O.F THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
l>lJE.

HOW TO REPLY TO TillS NOTICE:
I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                                 If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                             A. Pay TOTAL FEE(S) DUE shown above, or
above.
11. Ir the status above is to he removed, check hox 5h on Part 11 -                      B. Ir applicant claimed SMAI J ~ ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                             claiming SMALL ENTITY status, check hox Sa on Part B - Fee(s)
and twice the mnount of the ISSUE I<'EE shown above, or                                  Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                         the ISSUE FEE shown ahove.

II. PART B- FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you arc charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the fonn should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issum1ce to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORT ANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                             Page 1 of3
PTOL-85 (Rev. 02/11)
                                                                            Joint Appendix 1832

                                                                                                                                                                QUESTMS-00002523
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page179
                                                                       173ofof355
                                                                               246PageID
                                                                                   PageID#:#:8435
                                                                                              4148
                                                                      PART B- FEE(S) TRANSMITTAL
    Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                           Commissioner for Patents
                                                                           P.O. Box 1450
                                                                           Alexandria, Virginia 22313-1450
                                                                    orin (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE PEE and PUBLICATION PEE (if required). Blocks I through 5 should be completed where
approp1iate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current wrrespondence address as
indicated unless corrected below or directed otherwise in Block 1, by (a) specifying a new correspondence address; and/or (h) indicating a separate "PEE ADDRESS" for
maintenance fee noti1kations.
   CURRENT CORRESPONDEN('E ADDRESS (Note: Usc llll)ck l for any change of address)            Note: A certificate of mailing can only he used for domestic. mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot he used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
          311542            75911             OK/24120 I I
     FOLEY & LARDNER LLP                                                                                                    Certificate of Mailing or Transmission
                                                                                                         I hcrchy certify that this Fee(s) Transmittal is being deposited with the United
     P.O. BOX 80278                                                                                      States Postal Service with sufficient postage for first class mail in an envelor.e
     SAN DIEGO, CA 92138-0278                                                                            addressed to the Mail Stop ISSUE PEE address above, or being facsimile
                                                                                                         transmitted to the USPTO (571) 273-288.'i, on the date indicated below.
                                                                                                                                                                               (Dcpooitor's name)

                                                                                                                                                                                      (Signature)

                                                                                                                                                                                           (Dat~:;)




I    APPLICATION NO.
                              I      FILL"lGDATE
                                                              I                 FIRST NAMED INVENTOR                              I ATIORNEYDOCKETNO. I            CONFIRMATION NO.

          13/165,685                  06/21/2011                                       Brett Holmquist                                    054769-9973                         4343
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




        APPLN.TYPE             SMALL ENTITY                  ISSTJEI'EEDilli     PUllLICATlON FEE DUE          PREV. PAID ISSUE FEE         TOTAL I'EE(S) Dllli              DATEDilli

     nonprovisional                  NO                           $1510                      $300                           $0                        $1810                  11/25/2011

                    EXAMINER                                   ART UNIT               CLASS-SUBCLASS

                COLE, MONIQtTE T                                  1773                    436·173000

J. Change of correspondence address or indication of "Fee Address" (37                2. Por printing on the patent front page, list
CFR 1.363).                                                                                                                                                       --------
                                                                                      (I) the names of up to 3 registered patent attorneys         ------~-




    0 Change of correspondence address (or Change of Correspondence                   or agents OR, alternatively,
    Address form PTO/SB/122) attached.                                                                                                            2 _ _ _ __
                                                                                      (2) the name of a single firm (having as a member a
    0  "Fee Address" indication (or "Pee Address" Indication ti.xm                    registered attorney or agent) and the names of up to
                                                                                      2 registered patent attorneys or agents. If no name is
    PTO/SBJ..17; Rev 03-02 or more recent) attached. Use of a Customer                                                                            3
    l\muher i~ reCJnired.                                                             listed, no name will he printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED OK THE PATEKT (print or type)
    PLEASE NOTI': linless an assignee is identilied below, no assignee data will appear on the patent. If an assignee is identilied below, the document has been filed for
    recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substirute for filing an assignment.
    (A) NAME OF ASSIGNEE                                                          (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent):          0   Individual    0   Corporation or other private group entity    0   Government

4:L The following fec(s) are submitted:                                        4h. Payment ofFee(s):     (Pleas~   first rea(>ply any previously paid issue fee shown above)
    0    Issue Fee                                                                0   A check is enclosed.
    0    Publication Fee (No small entity discount permitted)                     0   Payment by credit card. Form PT0-2038 is attached.
    0    Advance Order-# of Copies _ _ _ _ _ _ _ _ __                             0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                      overpayment, to Deposit Account Number--~-- (enclose an extra copy of this form) .
."i. Change in Entity Status (from status indicated above)
    0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.                0    b. Applicant is no longer claiming SMALL EKTITY status. See 37 CPR 1.27(g)(2).
NO'!TI: The Issue Fee and Publication Fee (if required) will not he accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other pruty in
interest as shown by the records of the United Stales Patent and Trademark Office.


    Authorized Signature __________ -----~----··------------ _ _ _                                                  Date

    Typed or printed name.-·-·-------~~-----------~-----~--                                                         Registration No.~--~---

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the publitc which is lo lile (and by the USPTO to process)
an application_ Cord.identiality is governed by 35 U.S.C. 122 and 37 CPR l.l4. This collection is estimated to take 12 minutes to complete, including gathering, prepanng, and
suhnutting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or sug!lestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Oflice, U.S. Department of Commerce, P.O.
Box 1450, A!exandna, Virginia 223 U-1450. DO NOT SEND FEES OR COMPLETED PORMS TO TIIIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alex:mdria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of info1mation unless it displays a valid OMI3 control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/31/2013.                             OMB 0651-0033         U.S. Patent and Trademark Office; U.S. DEPAR1MENT OF COMMERCE
                                                                                       Joint Appendix 1833

                                                                                                                                                                               QUESTMS-00002524
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page180
                                                                    174ofof355
                                                                            246PageID
                                                                                PageID#:#:8436
                                                                                           4149



                    UNITED ST A TI~S pATENT AND TRADEMARK OFFICE
                                                                                   liNITlill STATES DEPARTMENT OF COMMERCE
                                                                                   United States Patent and Trademark Office
                                                                                   Addeo~"   COMMISSIONER bOR PATENTS
                                                                                             P.O Hnx 1450
                                                                                             Alex<UJdria, Virginia 2:?313-1450
                                                                                             www.usphl.gllV


   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR        ATTORNEY DOCKET NO.                    CONFIRMATION NO.

       Ll/165,685               06/2l/20J l               llrett Ilolmquist             054769-9973                              4343

                                                                                                             EXAMINER
       :\1154"         75911           OH/24/20 I I
   POLEY & LARDNER LLP                                                                                  COLE, MON!QlJE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                              ART UNIT                           PAPER NUMilER

                                                                                                1773

                                                                                 DATE MAILED: 08/24/2011




                               Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                           (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Inf01mation Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment detennination should be directed to the Office of
Patent Legal Administration at (571 )-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571)-272-4200.




                                                          Page 3 of3
PTOL-85 (Rev. 02/ll)
                                                          Joint Appendix 1834

                                                                                                                                  QUESTMS-00002525
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page181
                                                          175ofof355
                                                                  246PageID
                                                                      PageID#:#:8437
                                                                                 4150




                                         Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested inl(xmation, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The inforn1ation provided by you in this form will be subject to the following routine uses:
   I. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Inforn1ation Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Inforn1ation Act.
   2. A record from this system of records may be disclosed, as a routine usc, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of infom1ation shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      lJ.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      pufJ.~Jses of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make detemunations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine usc, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Purther, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were ternunated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USJYI'O becomes aware of a violation or potential violation of law or
      regulation.




                                                 Joint Appendix 1835

                                                                                                               QUESTMS-00002526
                Case1:18-cv-01436-MN
               Case  1:18-cv-01436-MN Document
                                       Document73-2
                                                95 Filed
                                                    Filed12/12/19
                                                          09/25/19 Page
                                                                    Page182
                                                                         176ofof355
                                                                                 246PageID
                                                                                     PageID#:#:8438
                                                                                                4151



                                                                                   Application No.                        Applicant(s)

                                                                                   13/165,685                             HOLMQUIST ET AL.
                              Notice of Allowability                               Examiner                               Art Unit

                                                                                   MONIQUE COLE                           1773

             •• The MAILING DATE of this communication appears on the cover sheet with the correspondence address-
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1.   1:8:1 This communication              is responsive to the response of 7/27/2011.

2.   IZl The allowed claim(s) is/are                1-24.

3.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)   0   All       b)   0   Some*     c)   0   None   of the:
                        1. 0     Certified copies of the priority documents have been received.
                        2. 0     Certified copies of the priority documents have been received in Application No. _ _ .
                        3. 0     Copies of the certified copies of the priority documents have been received in this national stage application from the
                                 International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _ .

 Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
 noted below. Failure to timely comply will result in ABANDONMENT of this application.
 THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.   0     A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
           INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
         (a)   0    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                        1)   0   hereto or 2)   0   to Paper No./Mail Date _ _ .
         (b)   0    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                    Paper No./Mail Date _ _ .
     Identifying indicia such as the application number {see 37 CFR 1.84(c)) should be written on the drawings in the front {not the back) of
     each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121(d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
           attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. 0 Notice of References Cited (PT0-892)                                                   5. 0     Notice of Informal Patent Application
2.   0    Notice of Draftperson's Patent Drawing Review (PT0-948)                           6. 0     Interview Summary (PT0-413),
                                                                                                      Paper No./Mail Date _ _ .
3. [8llnformation Disclosure Statements (PTO/SB/08),                                        7.   0   Examiner's Amendment/Comment
        Paper No./Mail Date _ _
4. 0 Examiner's Comment Regarding Requirement for Deposit                                   8.   0   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                            9.   0   Other _ _.
                                                                                            /Jill Warden/
                                                                                            Supervisory Patent Examiner, Art Unit 1773



 US Patent and Trademark Off1ce
 PTOL-37 (Rev. 08-06)                                                          Notice of Allowability                         Part of Paper No./Mail Date 20110812


                                                                               Joint Appendix 1836

                                                                                                                                                      QUESTMS-00002527
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page183
                                                                    177ofof355
                                                                            246PageID
                                                                                PageID#:#:8439
                                                                                           4152

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMS control number.
        r              Substitute for form 1449/PTO                                              Complete if Known
                        INFORMATION DISCLOSURE                                    Application Number                      13/165,685
                                                                                                                                                                             """
                        STATEMENT BY APPLICANT                                    Filing Date                             6/21/2011
                                                                                  First Named Inventor                    Brett Holmquist
                                                                                  Art Unit                                1773
                      (use as many sheets as necessary)                           Examiner Name                           COLE, Monique T.
        \,.Sheet      I1                     J of     I8                          Attorney Docket Number                  054769-9973                                        ~


                                                                         U.S. PATENT DOCUMENTS
                                      Document Number                                                                                           Pages, Columns, Lines,
          Exam in
                        Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
          er                                               2
                        No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
          Initials*                          known)                                                                                                 Figures Appear
                       A1        2003/0171605                       09-11-2003                     REDDY ET AL.
                       A2        2004/0235193                       11-25-2004                     SOLD IN
                       A3        2006/0054807                       03-16-2006                     PICARD ETAL
                       A4        2006/0094125                       05-04-2006                     SINGH ET AL
                       A5        2006/0228808                       10-12-2006                     CLARKE ET AL
                       A6        2006/0228809                       10-12-2006                     CLARKE ET AL
                       A?        2007/0139956                       06-21-2007                     SUGIMOTO ET AL
                       A8        2008/0241955                       10-02-2008                     PURKAYASTHA ET AL.
                       A9        2009/0137056                       05-28-2009                     HOLMQUIST ET AL
                       A10       5,772,874                          06-30-1998                     QUINN ET AL.
                       A11       5,795 469                          08-18-1998                     QUINN ET Al.
                       A12       5,919,368                          07-06-1999                     QUINN ET Al.
                       A13       5,968,367                          10-19-1999                     QUINN ET AL.
                       A14       6,107,623                          08-22-2000                     BATEMAN ET AL.
                       A15       6,124,137                          09-26-2000                     HUTCHENS ET AL.
                       A16       6,204,500                          03-20-2001                     WHITEHOUSE ET AL.
                       A17       6 268,144                          07-31-2001                     KOSTER
                       A18       6,787,660                          09-07-2004                     ARMBRUSTER ET Al.
                       A19       6,977,143                          12-20-2005                     CAULFIELD ET AL.
                       A20       7 087,395                          08-08-2006                     GARRITY ET AL.
                       A21       7 321 116                          01-22-2008                     PICARD ET AL.
                       A22       7348137                            03-25-2008                     CAULFIELD ET AL
                       A23       7,473,560                          01-06-2009                     SOLDIN
                       A24       7,618 827                          11-17-2009                     STEVEN
                       A25       7,745,226                          06-29-2010                     CLARKE ETAL



                                                                     FOREIGN PATENT DOCUMENTS
                                                                                                                                              Pages, Columns, Lines,
         Examiner      Cite       Foreign Patent Document               Publication Date                 Name of Patentee or                     Where Relevant
         Initials*     No. 1      Country Code.,.Number ·                MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                    Kind Code 5 (IY known)                                                                                       Figures Appear           ~
                       A26      W0-2007/039193                      04-12-2007                     ROCHE DIAGNOSTICS
                                                                                                   GMBH




      I  Examiner
         Signature
                       I
                       I
                                           /Monique Cole/                                                       Date
                                                                                                                Considered
                                                                                                                                                        08/12/2011
                                                                                                                                                                              I
       .EXAMINER. ln111al1f
                    .. reference conSidered. whether or not Cltalion      IS Inconformance With MPEP 609. Draw lme through Citation 1f not 1n conformance and not
       considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1. 14. This collection is estimated to take 2 hours to complete, including
       gathenng, prepanng, and submitting the completed application form to the USPTO. Time will vary dependmg upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO; Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450
                                If you need assistance m completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_ 920292.1             ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                  Joint Appendix 1837

                                                                                                                                                                        QUESTMS-00002528
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page184
                                                                      178ofof355
                                                                              246PageID
                                                                                  PageID#:#:8440
                                                                                             4153

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the PapeJWork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number.
        r              Substitute for form 1449/PTO                                              Complete if Known
                               INFORMATION DISCLOSURE                                            Application Number                     13/165,685
                                                                                                                                                                                            ""
                               STATEMENT BY APPLICANT                                            Filing Date                            6/21/2011
                                                                                                 First Named Inventor                   Brett Holmq!JJ~!_____
                                                                                                 Art Unit                               1773
                      (use as many sheets as necessary)                                          Examiner Name                          COLE, Monique T.
                                                                                                                                                                                          --
        ~heet             12                               I of I 8                              Attorney Docket Number                 054 769-9973                                        ~


                                              -----------------~F~O=oR~E=IG~N~PATENTDOCUME=N~T~~S,__________ _
        --------,-~----f                                                                                         I        -                             ~~C-olumns,         Lines,l__ _
          Examiner          Cite .__ Foreign ~~ent Docum~~                              Publication Date                  Name of Patentee or            I     Where Relevant
          Initials*         No. 1 i Country Code"'Number                                 MM-DD-YYYY              I    Applicant of Cited Documents       i   Passages or Relevant / ...o
                          I       I    Kind Code 5 {if known)                                                                                                   Figures Appear       1
                               A27        I W0-2007/139956                           12-06-2007                 LABORATORY           I'            ,
                                          1                                                                     CORPORATION OF
                          I          ~                                           I                              AMERICA HOLDINGS                                                      i
          ---=--~A1_?__;__1['(Q.::2008/0~7246 ----r8-14-2008                                                  ~ljROEDER ET AL______-..=t--=.=_:_-~---~
        _
        ___ _-i- ~;~ 1-~g~~~~~~~~~--- --------~ ~~~~~ ~~~-----¥s;~:~CK J=T 6L_ -~- _---+,-- ____
                                          I                                      I                               I AKTIENGESELLSCHAFT;
                                                                                                                                                                    -------r----      i
                                                                                                                                                         I
                          1


                                          i                                      I                                   NIHON BAYER AGROCHEM                                         I
                          1               I                                                                      [KK

                                                                                 NON PATENT LITERATURE DOCUMENTS
                                               !!Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner                 Cite                                                                                                                                                   ...a
          Initials*
                          Ii       No.1
                                               ,
                                                      item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                      number(s), publisher, city and/or country where published.
                                                                                                                                                                                          1-

                          i A31                1   Armas et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                          j     I Metab. 89:5387-5391 (2004).
         -------------f -A:3"2--t Aronov et al~etabollc-proffiing of mafor vitamin D metabolites-usir\gDieis:Aider denvatlzation anc:i--c---
                          ·

                         ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chem, 2008,
                 1
        ________ 1____ 1 391:1917-1930
                   A33f  Ascalone et ai, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                         plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                                                                                                                          .  ~
                                                                                                                                                                                 t
        ___________ -~_!_umn. ~QQ!ication tojlharmacokinetics, Journal of Chromatography B., 676:95-105, 1996~--~---- _
                   A34   Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                         and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass

                 j A35                        1
        _ -----1--- -~ectrometry, Rapid Commun. Mass Spectrom, 14:967-73 (2000).
                         Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                          _ _ _        ____ 1
                                                                                                                            !
                      I                       I                                                                                                                                   I
                                                                                                                                                                                  I
                                              Tcapoteefai, Tderitification and determination of fat-soluble vitaminsand metabolites in human -·-·· T
                                              i
        ------ - ;--A36--
                      ,                       : serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction                                         i
        -------!-------
                  A37 ~
                                              Lr:r!Cl_llJ!c:J~i'}g_,__B_~Q.()rT}r_Tl_l!_ll._M_CI_l>__S._~e9rom2t.:!l15-1754, 2007'----------------------------L-
                        : Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without        1
                      1 ! Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column 1
        _______ l____ ~bydration, Journal of Mass Spectrom~!_ry, 30:3~§.:-1_~. (199~-'-- -------------~------L_




      I  Examiner
         Signature
                               I
                               !
                                                        /Monique Cole/                                                        ! Date
                                                                                                                              i Considered
        'EXAMINER. ln1t1al1f reference consrdered, whether or not c1tat1on IS 1n conformance w1th MPEP 609. Draw line through C1tal10n 1f nolm conformance and not
                                                                                                                                                                       08/12/2011                1
       considered Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www. uspto.gov or MPEP 901.04. 3 Enter Office lhat issued the document, by the two-letter code {WI PO Standard ST.3) 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST. 16 if possible 6 Applicant Is to place a check mark here if English language Translation is attached.
       This collectiOn of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1 14. This collection is estimated to take 2 hours to complete, including
       gathermg, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the 1nd1vidua1 case. Any comments on the amount of
       time you require to complete this form and/or suggest1ons for reducing this burden, should be sent to the Chief Information Officer. U S. Patent and Trademark Office,
       P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450

                                          If you    need assistance in completing tne form,   ca/11-800-PT0-9199 (1-800·786-9199) and select option 2
DLMR_920292. 1                     ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                   Joint Appendix 1838

                                                                                                                                                                                  QUESTMS-00002529
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page185
                                                                   179ofof355
                                                                           246PageID
                                                                               PageID#:#:8441
                                                                                          4154

Receipt date: 07/19/2011
                                                                                                                                 PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       , OMS control number.
                      Substitute for form 1449/PTO                                              Complete if Known
                                                                                                                                                                                ,
                            INFORMATION DISCLOSURE                                             Application Number                  13/165,685
                            STATEMENT BY APPLICANT                                             Filing Date                         6/21/2011
                                                                                               First Named Inventor                Brett Holmquist
                                                                                               Art Unit                            1773
                  _(use as many sheets as necessary)                                           Examiner Name                       COLE, Moniaue T.
       \.,Sheet         I3                           I of I 8                                  Attorney Docket Number              054769-9973                                  ~


                                                                          NON PATENT LITERATURE DOCUMENTS
                        i              1 Include name of the author (in CAPITAL LEITERS}, title of the article (when appropriate), title of the
         ~t~;~~er   I           ~~~    )     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      ~
                    1                  1                     number(s), publisher, city and/or country where published.
                    l A38              1.. Coldwellet al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthes..is and

                    l
                                                                                                                                                                           1
                                           use in mass spectrometric studies, Steroids, 55: 418-432, 1990.

                                                                                                                                                                   TI
                                       1                                                                                                                                   1


                  ~ . A391 COldWell ei•L' Mea'"cemeot of Wamios D2 ood D3 '"d. Sev.en Major Metabolites In a' sfngle.______
                                                                                                                                                                       r-
        ---
                                           Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and
       ______ __                           !;_ovir()nmentaiMassSpectro_metJy,16:81-85(1988).__________                    . _                                                      _
        ~--· I· A40                    I E>teoded se,ch Report d•te<t 02/0212:9 '" EP•pplicatioo 06749272 (034827.3605) · -
                    i A41             rxtended Search Report dated 12/22/201 0 in EP application 08853843 (054 769-9997)                                               I



                    i
       - - - - -~--- - -
                                       I
                                       -j-~---------.-              -·   ...... ---.-.,-- ..~;""""-c--•                 -~~---~------~-----;- ------------f~·-1
                                                                                                                                                                       I
                 i A42                 1    Guo et al, Steroid profiles us1ng IJquJd chromatography-Tandem mass spectrometry w1th                                      [
                    I                  I   atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.

                                                                                                                                                                    i-
                                                                                                                                                                       1




                .. 'j i\4.3'
                    1

                        -                  Higashi   et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                       I dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                                       1

                    1

                                       1

       ·-----iM4-- -Higa-shieta!, Characterization of urinary metabolites of vitamin D3 in man under physiological        --- · · ---
                    1     conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
       r-------1----~@:~47-55_(?_QQ_~                                                                                            ~~
                ,
                    I
                  A45                  I                                                         ··-·-----
                          Higashi et al, Liquid chromatography-tandem mass spectrometric method for the determination
                          salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.        1
                                                                                                                                                              orr
                :       [ Bioanal Chern, 2008, 391:229-238
       ----~-----TA46___fHigashTet a!, SimL,-Itaneous beterrii-inatfori()f 25-Hydrox-yvitamin D2 and 25-HydroxY'vitamfn-o:fin--~-
        ----+   j       : Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                        1 with_?~Q9kSOf1:_'IY_pe Reagent, Bioi Pharm Bull., 24(7):738-43&00_1L                            ~--~~
                                                                                                                                 J




                                                                                                                                                                    +
                  A47   I International Preliminary Report on Patentability dated 10/9/2007 in application                       -
       ----+---~-~~CT/~S2006/012539 (034827-3604)
                    1                                                                                                              --~---~--          _________   _J_
                    •       A48            International Preliminary Report on Patentability dated 6/01/2010 in application                                            1

                    1                      PCT/US2008/084709 (054769-9992)

       ------+A49                      llnternational Search Report and Written Opinion dated 1/26/2011                           in-appiicaiion-------~                       ---
                    J                    PCT/US2010/056461 (034827-0381)
       ._____ _,______________ ----·-·-- ----                   .                  ---- _.                . . . . ...                       .-______________l _

        Examiner            I                /Monique Cole/                                                                'i Date                    08/12i2011
        Signature           !                                                                                             I1 Considered
      •EXAMINER. Jmt1al 1f reference cons1dered. whether or not C1tat10n ISm conformance with MPEP 609. Draw line through Citation 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection Is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reduc1ng this burden. should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O Box 1450, Alexandria. VA 22313-1450 DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.

DLMR_920292.1

                                                                                                 Joint Appendix 1839

                                                                                                                                                                           QUESTMS-00002530
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page186
                                                                    180ofof355
                                                                            246PageID
                                                                                PageID#:#:8442
                                                                                           4155

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r-             Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE
                                                                                                 Complete if Known
                                                                                    Application Number                         13/165,685                                               "'
                          STATEMENT BY APPLICANT                                    Filing Date                                6/21/2011
                                                                                    First Named Inventor                       Brett Holmquist
                                                                                    Art Unit                                   1773
                      (use as many sheets as necessary)                             Examiner Name                              COLE, Monique T.
        ~heet         J4                          l of I 8                          Attorney Docket Number                     054769-9973                                          ..J
                                                                     NON PATENT LITERATURE DOCUMENTS
                      !
                          Cite
                                       i   Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
          Examiner    i
          Initials•   I   No. 1
                                       i
                                               item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                               number(s), publisher, city and/or country where published.
                      i A50            /International Search Report and Written Opinion dated 1/27/2011 in application
                      i                  PCT/US2010/057627 (034827-0741)
        f---------~~-~-~------1~                                  ---·---- ------·----·--···· -·--·-·--···-·---·· ·--------···-·····------------·. -· -------·····------·- ·:-· ----·
                   i A51    / International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765
                   1        I (034827 -1 052)
         -~~- ---·    fA52 -~r-friternationai-Search Report and Written Opinion dated 2/8/2011 in application PCT/US201 0/059746 1
                      I       I (034827-0771)                                                                                    I
        -~-~-~ -1\53-rtemaiiimai Seacoh Report dated 0212412009 '" applioatio" PCTIUS2008/084709 (054769~9992}+~.
        ---1 A54- · lrite.rnational Search Report dated 1/14/2011 in PCT/US2010/056886(095276-0201)---~~·                                                                      I
                                                                                                   ap~lcatio"                                     (034827~3604) -1·--
               -t
        ---tASS                   tl"tematio"atSeacch Report dat0d 114120071"                                          PCTIUS20001012S39

       ~- ~ ASS-~ l"t0m8t10ial Se9coh Report dated 211112011 '" applicatio" PCTIUS201 OIOS9771 (034827~1022)                                                                   !--
        ___ --- -rf\.57-Lilien.riew summar)t<Tat6d o1ti8ti6o9-lii application 111101,166 (054769-9993)
                      1             I
                                                                                                                                                           -   --~- -~--~- 1---
        _____J·7\5a-+Temal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomeciicalctiromatograph-y~14:422=-                                                             -- ·
                                   i 429, 2000.
       -----~1-A59--~es etal:Biologlcal activity of I ,25-Dihydroxyvitamin 02 in the Chick, Biochemistry, 15(3): 713-
                      1            :       716, 1976.

        --- -------h\60 -         TJonesetal, Current understanding of the molecular actions of Vitamin D, PhysiOlogical ReVIews~---r-
                      1            ! 78(4): 1193-1231, 1998.                                                                                                                   '

       ---- - f-A6f- -- r-JOnes et at, Vitamin               os:Metabolites and Analogs, Chapter 2 in-Modern Chromatographic Analysis of                                       I
                   ·               1
                                       Vitamins, Third Edition, 2002, 79 pgs.                                                                                                  i
       -----   --~~--      --·    . i.          -· --------·------                    --~---·-·-·--------~-~---··-~---------------j ___ _




      I  Examiner !                                                                                                    Date
                                                                                                                                                                                        I
                                                                                                                   1

                                           /Monique Cole/                                                                                                      08/12/2011
         Signature                                                                                                 j   Considered                 I
       *EXAMINER. lmt1al1f reference considered, whether or not citation IS 1n conformance with MPEP 609. Draw lme through Citation If not 1n conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of Information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which Is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S C 122 and 37 CFR 1 14 This collection is estimated to take 2 hours to complete, including
       gathering, prepanng. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you reqUire to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P 0. Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313·1450

                                  If you need assistance in completing tile form, ca/11-800-.PT0-9199 (1-800-786-9199) and select option 2.
DLMR_920292.1
                           ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                      Joint Appendix 1840

                                                                                                                                                                               QUESTMS-00002531
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page187
                                                                    181ofof355
                                                                            246PageID
                                                                                PageID#:#:8443
                                                                                           4156

Receipt date: 07/19/2011
                                                                                                                                   PTO/SB/08 (09-06)
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number
       r                Substitute for form 1449/PTO                                              Complete if Known                                ""'I
                          INFORMATION DISCLOSURE                                Application Number                        13/165,685
                          STATEMENT BY APPLICANT                                Filing Date                               6/21/2011
                                                                                First Named Inventor                      Brett Holmquist
                                                                                Art Unit                                  1773
                      (use as many sheets as necessary)                         Examiner Name                             COLE, Monique T.
        \..Sheet      Is                       I of I 8                         Attorney Docket Number                  i 054 769-9973                                       ~

                                                                  NON PATENT LITERATURE DOCUMENTS

          Examiner
                      I
                      I Cite        I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Initials*   j No. 1               item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                            number(s), publisher, city and/or country where published.
                      i A62
                          Kamao eta!, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                      I   The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                                    1


          -------+---c~ !___________ - - - - ------------------·-- --------·-· - ------·- . ----- ---------- 7
                 ! A63 ll Kissmeyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biolo-g ic-a-cl-;:fl,--u-:-id:--s"""'b-y--:l-=-iq-u id-,---------t-----il
                                                                                                                                                 7


                      I   chromatography-tandem mass spectrometry, J Chromatogr A, 935(1-2):93-103 (2001)
                                    1
        ------        j A64        ·t-f<obayashi eta!, Tandem immunoaffinity chromatography for plasma                         1i.25~dthyd-roxyvitamin-153
                                                                                                                                          - - --- --
                                                                                                                                              1
                      :             ! utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                      i             11 a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Melee. Bioi., 54(5/6): 217-226,

        ------r
        ____
                              5-   I~'b",txvASHI, el ''· Pcoductloo of a ,,oup-speclfiC-a.iiliiOdY i0-1 •lPh0;25-dlhydffi;<yV;t,m~ D,--n--dc--:i:-:--ts--1~-·
                                    : derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroi~~(~~=4)~-5~(~}~~~~-1_1_                                 _ _




                A67
                          A66      i Letter from Vicki G. Norton, Ph.D. Partner, Duane Morris LLP, September 4, 2008 (originally cited 1n
                          an Information Disclosure Statement on October 15,2008 for U.S. Patent Application No.
                                   J

                    ___j__101977, 121 L_____________
                        1 Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                                                                                               ---
                                                                                                                                                                  rl
                        j for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical         :
        ________ ______j__Qlem~1_:_9__!683.:_1_690L(20Q_§).
                                                                                                                             1
                                                                       .                          _
                A68     ' Merchant eta!, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-


       -----1
                          mass spectrometry, Electrophoresis 21:1164-1177 (2000).

                          A69- -Milieret a!, Genetic causes of rickets, Current""C5pinions-lri_P_ediatrics, 11:333-339, 1999.

                      I


            L,        l A70 --- Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D -Receptor Affinity of Analogs --- ·- ·
                                of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).

       1----l             A71      I Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)                                                  ~--
                      :            I
        -----t            A72-   ----r~'Polson et. a!, Optimization o-f protein precipitation based upon effectiveness of protein removal~-­
                                        ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, I
                                                                                                                                                                        I




       ----- +A73                -~ ·~~;:~~T.::.;{~t~~~~~encPressure Photoionization: An Ionization Method for Liquid ChromatOgraphy+-
                      !                 Mass Spectrometry, Anal. Chern., 72(15): 3653-3659 (2000).                                                                      i
          ___________ !.__________ __,__________________                       ------------                             ----   -----   -------                      __ L_

                          I
                                                                                                              I Date
      I Examiner
        Signature
                          l
                          i                    /Monique Cole/                                                 1 Considered
                                                                                                                                           !I
                                                                                                                                            i
                                                                                                                                                      08/12/2011
      'EXAMINER. ln:t1al1f reference considered, whether or not C1!at10n IS In conformance With MPEP 609 Draw ltne through C1tat1on 1f not tn conformance and not
                                                                                                                                                                              I
      considered. Include copy of th:s form w1th next commun:cation to applicant. 1 Applicant's unique citation designation number (optional}. 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto gov or MPEP 901.04. 3 Enter Office that Issued the document. by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1 97 and 1. 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process} an application Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitt:ng the completed application form to the USPTO Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P 0. Box 1450, Alexandria, VA 22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO; Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.


DLMR_920292.1

                                                                                  Joint Appendix 1841

                                                                                                                                                                       QUESTMS-00002532
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page188
                                                                    182ofof355
                                                                            246PageID
                                                                                PageID#:#:8444
                                                                                           4157

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                              INFORMATION DISCLOSURE                                       Application Number                         13/165,685
                                                                                                                                                                                                           ""
                              STATEMENT BY APPLICANT                                       Filing Date                                6/21/2011
                                                                                           First Named Inventor                       Brett Holmquist
                                                                                           Art Unit                                   1773
                      (use as many sheets as necessary)                                    Examiner Name                              COLE, Monique T.
        ~heet             16                            I of I 8                           Attorney Docket Number                     054769-9973                                                          ~


                                                                             NON PATENT LITERATURE DOCUMENTS
                                            1
                                              Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner        I       Cite
                                            1.




                                                  item (book, magazine, journal. serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials·       i       No. 1     1
                          !                 ,                     number(s), publisher, city and/or country where published.




                                                                                                                                                                                              +-
                          ! A74             '1 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                                            I Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                                            i-{fr,e~~~~~t~~t~2e~~~~~~:~J~f:c~-ft,~~~ significanTProportion-offotai-CircuTating 25--
                          1

        -·------ h\75 --                                                                                                                                                 ... ---·- -- -
                          :                 ! hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D                                                       1
        ___ I ---····                       ,. _statu~. The Journ_al_of(::!injcal t::n_cjoc~inQJ()gy_g. ~~t_a_Q_o_lisrn, 91 (8): 3055-3061, 2006. _                                                I
                !A76                             Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-                                                    I
                                                 Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring                                                          1




                  t           An--f~~-~ g~~-:~~~~~~etermination of 25-hydroxyvitamin Din human plasma usfr1g11igh-:-pertormance___ , ~---
                                                    6
       -----
                                            1    liquid chromatography-tandem mass spectrometry, Anal. Chern., 77:3001-3007, 2005.
                                            I
       ---- AiB- :crs··Notice of Allowance dated                                     12/15/2009 in application 11/101,166 (054769-9993f____ _
                      iI                    II
       ----- -~-A79 -~DSNoticeof Allowance datecT312/2offinapplication                                              11 /386,2""1"'c5:-("o.:""34-:-:8'"'2:=7c-:-3=-=6-=-o3-:::)---------~-----1--·-


       ---------+A86                  --+-os        Notice of Allov,iance-dated 3/3/2011 inapplication 11/946,765 (054769-9991f-- --                                     --·             -+-j              --
                      1                    I
       - - ------ba-1--r                         LfSNotice of Allowance dated 5/20/2011            in application 12/630,790 (034827-0-740)- - - - - - - - -                                           -

                      ll      A82
                                           i: US -Notice-of-Allowance
                                                                 -- . . dated
                                                                        . . 7/6/2011
                                                                              . . · ·- in- -application     ---~----------------------~---------------1--------
                                                                                            ·-· -·----- . 12/630,796  (054769-9993)                                                            1


             --       ~A83 ~
                      :                    I
                                                 US Notice of Allowance dated 8/19/2009 for U.S. App-:-No 11/101,166                        (054769~9993)             - - - - ·•·•           i--
                                                                                                                                                                                               r

       ---~ - [-AM - -+.- Os office -Action dated 04/12i2D10 in application 11/386,215 (034827-3603) ---- --- --- · -----------~---~
                      I                    1                                                                                                                                                   I
                                           i                                                                                                                                                   I
       --------[Aas---tus Office Action dated1i6T2oTfTr1 application 12/630,790 (034827~0740)                                                     ----------------------------~r--~
                      I




                      ,
                      i
                                           •i                                                                                                                                                 II
       ·----· ---- __ ;____________l ___ ------------~-----------~·--~---------·------------~----                                                           .. ·-·   -----·--~-   __________ L___. . . .




      I                                                                                                                  I Date
                                                                                                                                                                                                           I
                              1


        Examiner
        Signature             I                     /Monique Cole/                                                       i Considered                                  08/12/20i i
       "EXAMINER Initial 1f reference considered, whether or not c1tatton IS 1n conformance wrth MPEP 609. Draw line through Cltat1on If not In conformance and not
      considered. Include copy of this form with r1ext communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at WWoN uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two letter code (WIPO Standard ST3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1. 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathenng, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you reqwe to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S. Patent and Trademar~. Office,
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.

                                          It you need assistance in completmg tile torm. call 1-800-PT0-9199 (1-800-?86-9199) and select option 2.
DLMR_920292.1                     ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                             Joint Appendix 1842

                                                                                                                                                                                               QUESTMS-00002533
           Case1:18-cv-01436-MN
          Case  1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page189
                                                                    183ofof355
                                                                            246PageID
                                                                                PageID#:#:8445
                                                                                           4158

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/3112007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                               INFORMATION DISCLOSURE                                  Application Number                13/165,685                                                      ""'
                               STATE ME NT BY APPLICANT                                Filing Date                       6/21/2011
                                                                                       First Named Inventor              Brett Holmquist
                                                                                       Art Unit                          1773
                     _{use as many sheets as necessary)                                Examiner Name                     COLE, Monique T.
        "-Sheet           17                               Jof I 8                     Attorney Docket Number            054769-9973                                                     .J

                                                                            NON PATENT LITERATURE DOCUMENTS
                    i              Cite      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                             1
          Examiner ,                       1                                                                                                                                           ...a
          Initials' 1              No.1    1     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                          1
                          !                !                     number(s), publisher, city and/or country where published.
                          I A86            i        US Office Action dated 10/08/2008 in application 11/1 01 ,166 (054 769-9993)                                                   I
        ------~                A87        -~        US Office Action dated10/5/2016 in application 11/386,215 (034827 -3603)                         -------r-
        ----~88                       -iusoffice Action dated 12/17/2010 in application 11/946,765 (054769-9991)                                    -----                       I
                                                                                                                                                                                I
        .. --~I T         II

                               AB9' .
                                           i
                                           I


                                                    us- Qffioe Actiim dated 121171201 0 '" applloaHoo 12/630'796 (054769-9993)           -      .. . -          - -            -r· .
          ---- ·          ~ A90            :        Ds Office Action dated 6/24/2010 in application 11t946~765(o547f:f9-999-1) _____         ---------1 -
        ~-----~ A91------r:-:-l
               :
                            US- Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)- -                                     ----        --------+--
                                                                                                                                                                 I
                          I                                                                                                                                                     I

       •-_-_-_-_-~2]                                US Offioe AoHoo dated 6129/2011 lo   applloat~o 13/115,935(034827-0742)          ---          ------                 --


                  ~ A93 I US Offioe Actloo dated 7rll2010 lo applloaHoo 12/630,796 (054769-9993)                                                                              -+,----11
       --~ ~rasaffioe !\CtJ., .,
                      / A94                                             034827 -o740 om 61281201 o                                                         _          _ _                  _


                      \        A95            Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone rela-tlo"'hlp I
                                           I· suggest  a different reason why older adults require more Vitamin D, The Journal of Clinical
                     1 _ _ _ _ _l;ndocri_nology
        .• ___ _____j_                                          & Metabolism, 88(1): 185-191,2003.                 ________________                                                 ___ _
                      ' A96                      Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,
                      I
                      I                          69:842-856, 1999.
       ·- ----- -----i---------   ·--~------------------------------~--------~--                                      -------~--                                                    -~----
                    1 A97       ,. Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin 03                                        ,
                      I                    i by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                                  /
       ---     ·--·~.J__ __________ --.l..     .•   -~-- -~---------- --~---      -----------------------------------------                              ------------------1...... __ _




                               i
      I Examiner
        Signature              1                       /Monique Cole/
                                                                                                                Date
                                                                                                               iI Considered                       08/12/2011
      *EXAMINER. ln1t1al tf reference considered, whether or not citation is 1n conformance w:th MPEP 609. Draw line through citat1on tf not 1n conformance and not
                                                                                                                                                                                              I
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional)_ 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the tndication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check marl< here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
      gathenng, preparing. and submitting the completed application form to the USPTO. Time will val)' depending upon the Individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P.O Box 1450, Alexandria. VA 22313·1450 DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Pahmts, P.O.
      Box 1450, Alexandria, VA 22313-1450


DLMR_920292.1

                                                                                         Joint Appendix 1843

                                                                                                                                                                               QUESTMS-00002534
             Case1:18-cv-01436-MN
            Case  1:18-cv-01436-MN Document
                                    Document73-2
                                             95 Filed
                                                 Filed12/12/19
                                                       09/25/19 Page
                                                                 Page190
                                                                      184ofof355
                                                                              246PageID
                                                                                  PageID#:#:8446
                                                                                             4159

Receipt date: 07/19/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                                                                                                                                                                                """"'
                         INFORMATION DISCLOSURE                                     Application Number                      13/165,685
                         STATEMENT BY APPLICANT                                     Filing Date                             6/21/2011
                                                                                    First Named Inventor                    Brett Holmquist
                                                                                    Art Unit                                1773
                     (use as many sheets as necessary)                              Examiner Name                           COLE, Monique T.
        "'-Sheet     Ia                         j of ja                             Attorney Docket Number                  054769-9973                                         ~

                                                                     NON PATENT LITERATURE DOCUMENTS

         ExaminerI Cite I Include     name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
                 I No.
         Initials•            1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                    number(s), publisher, city and/or country where published.
                 . A98 Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                                    J

                 I         1 its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass
        ________ I ____ ____J__§Qectrometl}', 22:621-632, (19@.                                      _       _ --~--- ... ___________ _
                     f A99          i Watson et al, Analysis of Vitamin D and its metabolites using thermospray liquid                                              1-~

       -·-1          j              ! chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.

                         A160 iWhartoO eia( RfCkej,: The hocet, 362' 1389-1400, 2003.                                                · ·----

                                                                                                                                                                        1
                                                                                                                                                                            -




       e--------,..1,A1011Wri9ht et al, Proteinchip surface enhanced laser desorption/ionizatlori(SE-LDI) mass spectrometry: a I
                                    I novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
       __ ___j_ _____       J'_mixtur~_s'"-_F'r:_<;>~tG!Jf:l_9anf?~r1_cj_Prostatic Diseases, 2:264-76, (1999L
                     I A 102 Yeung et al, Characterization of the Metabolic Pathway of 1,25-Dihydroxy-16-Ene Vitamin 03 in Rat
                                                                                                                                                                        ~--~


        ______ .--+-----
                     1


                     i A 103        1
                                        Kidney By On-Line High Performance Liquid Chromatography-Eiectrospray Tandem Mass
                                        §fJectrometfYt._Biochemical Pharmacology, Y.Q!-_49,__~_1h_efl.1 0_99-11jQ_,___(19~2:________________
                                        Yeung et al, Characterization of vitamin D3 metabolites using continuous-flow fast atom
                                                                                                                                                                       t--
                     1              ;   bombardment tandem mass spectrometry and high performance liquid chromatography,                     i

        ------~ A1~~~~;J~~~r~~~~~);~~:~~f~a~~ ::~ctrometry
                                                                       9
                                                                                     in vitamin D research,-Mass -Spec                       Revlew$,.(1995}.-c--~-
                     IA1o5 . :~~~::~ :~. compiirison
                                                       4

       r--- - -                                                      of turbulent-flow chromatography with automated solid-phase extraction in
                                        96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                                        chromatograph)':tandem mass spectrometl}', J. Chromatogr. A 854:23-35 (1999)                _ ____     --·--·




                         i
      I Examiner
        Signature [
                                               /Monique Cole/                                                   \ Date
                                                                                                                j Considered
                                                                                                                                                    08/12/2011
      •EXAMINER. lnJt1al 1f reference considered, whether or not c1tat1on is 1n conformance w1th MPEP 609. Draw lme through citation if not 1n conformance and not
                                                                                                                                                                                  I
      considered Include copy of lhis form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor musl precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality IS governed by 35 U.S C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                  If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_920292.1                ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                      Joint Appendix 1844

                                                                                                                                                                        QUESTMS-00002535
            Case1:18-cv-01436-MN
           Case  1:18-cv-01436-MN Document
                                   Document73-2
                                            95 Filed
                                                Filed12/12/19
                                                      09/25/19 Page
                                                                Page191
                                                                     185ofof355
                                                                             246PageID
                                                                                 PageID#:#:8447
                                                                                            4160


                                                             Application/Control No.                                      Applicant(s)/Patent Under Reexamination
  Issue Classification                                       13165685                                                     HOLMQUIST ET AL.



       11111111111111111                Ill                  Examiner

                                                             MONIQUE COLE
                                                                                                                          Art Unit

                                                                                                                          1773


                                   ORIGINAL                                                                     INTERNATIONAL CLASSIFICATION
                CLASS                                         SUBCLASS                                        CLAIMED                                         NON-CLAIMED
 436                                           173                                     G      0    1      N               24/ DO (2006.01 01)


                       CROSS REFERENCE(S)
  CLASS                SUBCLASS {ONE SUBCLASS PER BLOCK)




 ~         Claims renumbered in the same order as presented by applicant                               D             CPA             ~      T.D.              D       R.1.47

   Final    Original     Final      Original         Final      Original   Final   Original       Final        Original      Final       Original     Final       Original      Final       Original

               1                      17

               2                      18

               3                      19

               4                      20

               5                      21

               6                      22

               7                      23
               8                      24

               9

               10

               11

               12

               13

               14

               15

               16



 /MONIOUE COLE/
 Examiner.Art Unit 1773                                                                                            8/12/2011                             Total Claims Allowed:

                                                                                                                                                                       24
 (Assistant Examiner)                                                                                                (Date)
 /JILL WARDEN/
 Supervisory Patent Examiner.Art Unit 1773                                                                        08/15/2011                    O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                  (Date)                              1                              1

U.S. Paten1 and Trademark Office                                                                                                                                     Part of Paper No. 20110812




                                                                                   Joint Appendix 1845

                                                                                                                                                                                    QUESTMS-00002536
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page192
                                                             186ofof355
                                                                     246PageID
                                                                         PageID#:#:8448
                                                                                    4161



                                         Application/Control No.                Applicant(s}/Patent Under
                                                                                Reexamination
           Search Notes                  13165685                               HOLMQUIST ET AL.

                                         Examiner                               Art Unit

                                         MONIQUE COLE                           1773




                                                    SEARCHED

       Class                               Subclass                                    Date            Examiner
 436                      173                                                          7/2011         MC
                          updated                                                      8/2011         MC



                                                   SEARCH NOTES

                                    Search Notes                            I           Date      I     Examiner
                                                                            I                     I

                                           INTERFERENCE SEARCH

       Class          I                    Subclass                         I          Date       I    Examiner
 436                  I 173                                                 l          8/2011     I MC




U.S. Patent and Trademark Office                                                                Part of PaperNo.: 20110812


                                                      Joint Appendix 1846

                                                                                                                     QUESTMS-00002537
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page193
                                                              187ofof355
                                                                      246PageID
                                                                          PageID#:#:8449
                                                                                     4162

        Europiiisches
        Patentamt                                                                                               European Patent Office
        European
        Patent Office
                                                                        V J P Dusseldorf                        80298 MUNICH
                                                                                                                GERMANY
        Office europeen
                                                                        Erhalten I Received                     Tel: +49 89 2399 0
        des brevets                                                                                             Fax: +49 89 2399 4465

                                                                                26.   ~ep.   2011
                                                                                      1                         Formalities Officer
                                                                                                                Name: Reis Passinhas, Dora
                                                                10
       11111111111111111111111111111111111111111111111111111.1'-trist---:ue
                                                                       Date:    =         ==:=.I
                                                                                                                Tel: +49 89 2399-8792
                                                                                                                or call
                                                                                                                +31 (0)70 340 45 00
    Dokter, Eric-Michael
    Viering, Jentschura & Partner                                                                               Substantive Examiner
    Grillparzerstrasse 14
    81675 Munchen
                                                             VJP            Munchen                             Name: Bayer, Martin
                                                                                                                Tel: +49 89 2399-8347
                                                           Erhalten I Received
    ALLEMAGNE
                                                                     2 1. Sep. 2011

L                                                Frist I Due Date:




                                                             1
            Application No.                                          Ref.                                      Date
            08 853 843.4 - 2401
           Applicant
                                                                     p 44436
                                                                                                           I   20.09.2011

            Quest Diagnostics Investments Incorporated




       Communication pursuant to Article 94(3} EPC


       The examination of the above-identified application has revealed that it does not meet the requirements of the
       European Patent Convention for the reasons enclosed herewith. If the deficiencies indicated are not rectified
       the application may be refused pursuant to Article 97(2) EPC.

       You are invited to file your observations and insofar as the deficiencies are such as to be rectifiable, to correct
       the indicated deficiencies within a period

                                                                     of     4    months

       from the notification of this communication, this period being computed in accordance with Rules 126(2) and
       131(2) and (4) EPC. One set of amendments to the description, claims and drawings is to be filed within the
       said period on separate sheets (R. 50(1) EPC).

       If filing amendments, you must identify them and indicate the basis for them in the application as filed. Failure
       to meet either requirement may lead to a communication from the Examining Division requesting that you
       correct this deficiency (R. 137(4) EPC).

       Failure to comply with this invitation in due time will result in the application being deemed to be
       withdrawn (Art. 94(4) EPC).

       The notification of this communication starts the 24-month period according to Rule 36(1 )(a) EPC for
       filing a voluntary divisional application divided from this application or from any sequential
       application. For further information see Guidelines for Examination, A-IV, 1.1.1.2 and 1.1.1.4.



        ~                 L?- '. Qo.c;. '2~Ac._
                          \)~     - cO-~~- 2-0}A                                          W\J -.. L CJ • ~ \) • ~.J A

        L~              \f\    Q:J, Q'\. ~}~                                                   Qf\Q\-.r
                         \JT ;. LO . ~1- cCJ f1
                                                                Joint Appendix 1847

                                                                                                                               QUESTMS-00002538
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page194
                                                          188ofof355
                                                                  246PageID
                                                                      PageID#:#:8450
                                                                                 4163



  Date 20.09.2011                  Sheet2                         Application No.: 08 853 843.4




  Bayer, Martin
  Primary Examiner
  For the Examining Division

  Enclosure{s):     3 pagef.:> reasons (Form 2906)




                                            Joint Appendix 1848

                                                                                                  QUESTMS-00002539
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page195
                                                          189ofof355
                                                                  246PageID
                                                                      PageID#:#:8451
                                                                                 4164
  Datum                                    Blatt                               Anmelde-Nr:
  Date       2 0 . 0 9 . 2 0 11            Sheet      1                        Application No:   08 853 843.4
  Date                                     Feuille                             Demande no:




   The examination is being carried out on the following application documents


   Description, Pages

    1-28                    as published



   Claims, Numbers

    1-14                    received on       18-07-2011      with letter of                        18-07-2011



   Reference is made to the following documents; the numbering will be adhered to in
   the rest of the procedure.


    D1             YEAUNG B., VOUROS P.: "Role of mass spectrometry in vitamin D
                   research",
                   MASS SPECTROMETRY REVIEWS, vol. 14, no. 3, May 1995 (1995-05),
                   pages 179-194,

    D2             KOBAYASHI NORIHIRO ET AL: "Tandem immunoaffinity
                   chromatography for plasma 1-alpha,25-dihydroxyvitamin D-3 utilizing two
                   antibodies having different specificities: A novel and powerful
                   pretreatment tool for 1-alpha,25-dihydroxyvitamin D-3 radioreceptor
                   assays",JOURNAL OF STEROID BIOCHEMISTRY AND MOLECULAR
                   BIOLOGY, vol. 54, no. 5-6, 1995, pages 217-226

     D3            KOBAYASHI NET AL: "PRODUCTION OF A GROUP-SPECIFIC
                   ANTIBODY TO 1ALPHA,25-DIHYDROXYVITAMIN D AND ITS
                   DERIVATIVES HAVING THE 1ALPHA,3BETA-DIHYDROXYLATED A-
                   RING STRUCTURE'\ STEROIDS, ELSEVIER SCIENCE PUBLISHERS,
                   NEW YORK, NY, US, vol. 59, no. 7, 1 July 1994 (1994-07-01), pages
                   404-411



   If not otherwise indicated, reference is made to the passages cited in the European
   supplementary search report.




                                              Joint Appendix 1849
  EPO Form 2906 01.91TRI
                                                                                                          QUESTMS-00002540
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page196
                                                          190ofof355
                                                                  246PageID
                                                                      PageID#:#:8452
                                                                                 4165
   Datum                              Blatt                      Anmelde·Nr:
   Date      2 0 . 0 9 . 2 0 11       Sheet     2                Application No:   08 853 843.4
   Date                               Feuille                    Demande n":




   The application provides methods of detecting the presence or amount of a
   dihydroxyvitamin D metabolite in a sample using mass spectrometry. The methods
   generally comprise ionizing a dihydroxyvitamin D metabolite in a sample. The
   methods further include immunopurifying the dihydroxyvitamin D metabolites prior to
   mass spectrometry.




   1.      Amendments (Article 123 EPC)
   The entire set of the amended claims 1-14 filed with letter of 18.07.2011 is allowable
   under Article 123(2) EPC.




   2.      Novelty (Article 54 EPC)
   Document 01 discloses the mass spectrometric analysis of dihydroxyvitamin D
   metabolites. The spectra of derivatized dihydroxyvitamin D (1 ,25(0HhD3 -PTAD) are
   disclosed comprising the ions and fragments thereof with rn/z values of 574, 314 and
   298.
   In the present wording of claim 1 the term "optionally" is not a limiting feature.
   Expressions of this kind have no limiting effect on the scope of a claim; that is to say,
   the feature following any such expression is to be regarded as entirely optional
   (Guidelines C-111, 4.9).
   Hence, the present claims are novel over 01, since the claims feature a different
   ionization method, i.e. APCI.




   3.      Inventive Step (Article 56 EPC) and Enablement (Article 83 EPC)
   The argumentation of the applicant in view of the inventiveness of the added feature
   APCI cannot be followed. The APCI method is only mentioned in paragraph 57 as an
   equally preferred alternative of e.g. ESI or FAB. Thus, said feature is regarded as a
   mere arbitrary selection that cannot warrant acknowledgement of an inventive activity
   since paragraph 57 clearly states that "the skilled artisan will understand that the
   choice of ionization method can be determined based on the analyte to be measured,
   type of sample, the type of detector, the choice of positive versus negative mode, etc.
   (emphasis added)".


                                        Joint Appendix 1850
  EPO Form 2906 01.91TRI
                                                                                           QUESTMS-00002541
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page197
                                                          191ofof355
                                                                  246PageID
                                                                      PageID#:#:8453
                                                                                 4166
   Datum                             Blatt                      Anmelde-Nr:
   Date      2 0 . 0 9 . 2 0 11      Sheet      3               Application No:   08 853 843 _4
   Date                              Feuille                    Demande no:




   The argumentation of the applicant in view of example 1 cannot support inventive
   step, in that the particular conditions (specific analyte, type of sample, the type of
   detector), and method steps (such as HPLC and derivatization with PTAD) recited in
   said example do not at all form part of the independent claims, but are of paramount
   importance for a functional, sensitive method.


   Whether particular method steps in conjunction with a particular kind of sample and
   reagent combination can provide a superior sensitivity over the prior art and can
   therefore be regarded as an inventive contribution remains to be shown.




   4.      Concluding Remarks
   The applicant is invited to file new claims which take account of the above objections.
   The attention of the applicant is drawn to the fact that the application may not be
   amended in such a way that it contains subject-matter which extends beyond the
   content of the application as filed (Article 123(2) EPC).
   In order to facilitate the examination of the conformity of the amended application with
   the requirements of Article 123(2) EPC, the applicant is requested to clearly identify
   the amendments carried out, irrespective of whether they concern amendments by
   addition, replacement or deletion, and indicate the passages of the application as filed
   on which these amendments are based.
   If the applicant regards it as appropriate these indications could be submitted in
   handwritten form on a copy of the relevant parts of the application as filed.




                                       Joint Appendix 1851
  EPO Form 2906 01.91TRI
                                                                                           QUESTMS-00002542
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page198
                                                              192ofof355
                                                                      246PageID
                                                                          PageID#:#:8454
                                                                                     4167


                            Electronic Patent Application Fee Transmittal
Application Number:                             13115916


Filing Date:                                    25-May-2011




                                                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                SPECTROMETRY




First Named Inventor/Applicant Name:            Nigel Clarke


Filer:                                          Anthony Charles Kuhlmann/Cynthia Ortiz


Attorney Docket Number:                         034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                  Sub-Total in
                        Description                     Fee Code       Quantity          Amount
                                                                                                    USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


                                            Joint Appendix 1852

                                                                                                   QUESTMS-00002543
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page199
                                                             193ofof355
                                                                     246PageID
                                                                         PageID#:#:8455
                                                                                    4168
                                                                                                      Sub-Total in
                      Description                               Fee Code       Quantity      Amount
                                                                                                        USD($)


Miscellaneous:


          Submission- Information Disclosure Stmt                  1806           1           180         180


                                                                          Total in USD ($)            180




                                                    Joint Appendix 1853

                                                                                                       QUESTMS-00002544
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page200
                                                             194ofof355
                                                                     246PageID
                                                                         PageID#:#:8456
                                                                                    4169
                                      Electronic Acknowledgement Receipt

                         EFSID:                        11362630


                  Application Number:                  13115916


         International Application Number:


                  Confirmation Number:                 4404




                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                       SPECTROMETRY




       First Named Inventor/Applicant Name:            Nigel Clarke


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Cynthia Ortiz


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-3606


                      Receipt Date:                    08-NOV-2011


                       Filing Date:                    25-MAY-2011


                      TimeStamp:                       20:43:41


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $180

RAM confirmation Number                                6187

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 1854
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002545
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page201
                                                              195ofof355
                                                                      246PageID
                                                                          PageID#:#:8457
                                                                                     4170
                                                                                                             84487
       1                     Transmittal Letter              03482736061DSTrans.PDF                                                           no         3
                                                                                          751 bee 79018a46e068f57c85943f9c17ab83
                                                                                                            87c0


Warnings:
Information:

                                                                                                             72840
                  Information Disclosure Statement (IDS)
       2                                                     03482736061DSSB08.PDF                                                            no         1
                               Form (SB08)
                                                                                          d 3 e0b3c 4 3 68ef82ba848c0f72a 13 9a 12 6 7fc
                                                                                                               2c4d


Warnings:
Information:
This is not an USPTO supplied IDS fillable form

                                                                                                           1190948
                                                           054769-9973_NOA_08242011.
       3                   Non Patent Literature                                                                                              no        15
                                                                      PDF
                                                                                          aS a206df6489e696abd9e 7 e 37 3 87 e 35 f9d7
                                                                                                             428f5


Warnings:
Information:

                                                                                                            188425
       4                   Non Patent Literature           EPExamReport09202011.PDF                                                           no         5
                                                                                          d Of6b885aed 1e 58fede0baee3 5 3240c95 2a
                                                                                                             dcd74


Warnings:
Information:

                                                                                                             30588
       5                   Fee Worksheet (SB06)                    fee-info. pdf                                                              no         2
                                                                                          82f4a4b2301 05c690bbaab51 f540a 1fb7eb
                                                                                                           c578


Warnings:
Information:
                                                            Total Files Size (in bytes)                                             1567288


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.



                                                           Joint Appendix 1855

                                                                                                                                                   QUESTMS-00002546
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page202
                                                                  196ofof355
                                                                          246PageID
                                                                              PageID#:#:8458
                                                                                         4171


                                                                                Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Clarke, et al.

        Title:             METHODS FOR DETECTING
                           VITAMIN D MET ABO LITES
                           BY MASS SPECTROMETRY

         Appl. No.:        13/115,916

         Filing Date:      5/25/2011

        Examiner:          COLE, Monique T.

        Art Unit:          1773

        Confirmation       4404
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                   A copy of each non-patent document is being submitted to comply with the provisions of
         37 CFR §1.97 and §1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




4835-6700-1101.1                                          -1-

                                                      Joint Appendix 1856

                                                                                                          QUESTMS-00002547
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page203
                                                                  197ofof355
                                                                          246PageID
                                                                              PageID#:#:8459
                                                                                         4172


                                                                                Atty. Dkt. No. 034827-3606


        antedate or otherwise remove as a competent reference any document which is determined to be a
        primafacie art reference against the claims of the present application.



                                         TIMING OF THE DISCLOSURE


                   The listed documents are being submitted in compliance with 37 CFR §1.97(d), before
        payment of the issue fee.



                                      RELEVANCE OF EACH DOCUMENT


                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.

                                                    STATEMENT

                   The undersigned hereby states in accordance with 37 CFR §1.97(e)(2) that no item of
        information contained in this information disclosure statement was cited in a communication
        from a foreign patent office in a counterpart foreign application and, to the knowledge of the
        undersigned, after making reasonable inquiry, no item of information contained in the
        information disclosure statement was known to any individual designated in 37 CFR § 1.56(c)
         more than three months prior to the filing of the information disclosure statement.

                                                             FEE


                   Fees in the amount of $180.00 to cover the fee associated with an information disclosure
         statement under 37 CFR §1.97(d) are being paid by credit card via EFS-Web.


4835-6700-1101.1                                              -2-

                                                          Joint Appendix 1857

                                                                                                         QUESTMS-00002548
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page204
                                                                   198ofof355
                                                                           246PageID
                                                                               PageID#:#:8460
                                                                                          4173


                                                                                              Atty. Dkt. No. 034827-3606


                     The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this submission under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.
                                                                         Respectfully submitted,



         Date _ _          /-+- -=/~ "- '- - /- - '- -/I_ __             By~~~4'~~~~~:-~_-_--_--         _ _ _ _ _ __ _


         FOLEY & LARDNER LLP                                                         Anthony C. Kuhlmann
         Customer Number: 30542                                                      Attorney for Applicant
         Telephone:  (858) 847-6776                                                  Registration No. 57,147
         Facsimile:  (858) 792-6773




4835-6700-11 01 .1                                                 -3-

                                                               Joint Appendix 1858

                                                                                                                      QUESTMS-00002549
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page205
                                                               199ofof355
                                                                       246PageID
                                                                           PageID#:#:8461
                                                                                      4174
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             11117/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  11/17/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1859
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002550
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page206
                                                                       200ofof355
                                                                               246PageID
                                                                                   PageID#:#:8462
                                                                                              4175

                                                                        Application No.                   Applicant(s)

                                                                        13/115,916                        CLARKE ET AL.
    Response to Rule 312 Communication
                                                                        Examiner                          Art Unit

                                                                        MONIQUE COLE                      1773

                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -




  1. ~The amendment filed on 07 November 2011 under 37 CFR 1.312 has been considered, and has been:
        a) ~ entered.

        b)   D    entered as directed to matters of form not affecting the scope of the invention.

        c)   D    disapproved because the amendment was filed after the payment of the issue fee.
                      Any amendment filed after the date the issue fee is paid must be accompanied by a petition under 37 CFR 1.313(c)(1)
                      and the required fee to withdraw the application from issue.

       d)    D    disapproved. See explanation below.

        e)   D    entered in part. See explanation below.




 /Jill Warden/                                                                /Monique Cole/
 Supervisory Patent Examiner, Art Unit 1773                                   Examiner, Art Unit 1773

U.S. Patent and Trademark Off1ce
PTOL-271 (Rev. 04·01)                                   Reponse to Rule 312 Communication                  Part of Paper No. 20111114

                                                                   Joint Appendix 1860

                                                                                                                              QUESTMS-00002551
           Case1:18-cv-01436-MN
                1:18-cv-01436-MN Document
                                  Document73-2
                                           95 Filed
                                               Filed12/12/19
                                                     09/25/19 Page
                                                               Page207
                                                                    201ofof355
                                                                            246PageID
                                                                                PageID#:#:8463
   ReceiptCase
            date: 11/08/2011                                                               4176
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,OMB control number
                               Substitute for form 1449/PTO                                                          Complete if Known
                                                                                                                                                                            """""'
                          INFORMATION DISCLOSURE                                    Application Number                       13/115,916
                          STATEMENT BY APPLICANT                                    Filing Date                              5/25/2011
                                                                                    First Named Inventor                     Nigel Clarke
                      Date Submitted: November 7, 2011
                                                                                    Art Unit                                 1773
                      (use as many sheets as necessary)                             Examiner Name                            COLE, Monique T.
        ~heet         J    1                     1   of   1   1                     Attorney Docket Number                   034827-3606                                    .,j



                                                                            U.S. PATENT DOCUMENTS
         ~   ----------   -----~---




                                     Document Number                                                                                             Pages, Columns, Lines,
         Exam in
                           Cite r - - - - - - - - - - - - -                  Publication Date          Name of Patentee or Applicant of             Where Relevant
         er                    1                     2
                           No.      Number-Kind Code (if                      MM-DD-YYYY                      Cited Document                      Passages or Relevant
         Initials*                               known)                                                                                              Figures Appear
                                                 --·                                                                                -




                                                          UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                   ----

                                        U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                              Filing Date of
         Examiner          Cite    r----=-     Document
                                                                             Cited Document
                                                                                                       Name of Patentee or Applicant of             Where Relevant
                               1                                2
         Initials*         No.         Serial Number-Kind Code                                                Cited Document                      Passages or Relevant
                                                                              MM-DD-YYYY
                     . 1----- --
                                                (if known)                                                                                           Figures A(:l!)ear~



                                                                         FOREIGN PATENT DOCUMENTS                                               -------

         Examiner         -~~e- r__fore[g_n Patent D_<J_c_ume,rL             Publication Date                Name of Patentee or
                                                                                                                                                Pages, Columns, Lines,
                                                                                                                                                   Where Relevant
         Initials*         No. 1        Country Code-r-Number-                MM-DD-YYYY                 Applicant of Cited Documents            Passages or Relevant
                                                   5
                                         Kind Code (if known)                                                                                       Figures Appear        r
        r----             ------ t - - · - - - - - - -                                                        -·                                                         ~




                                                                      NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                            number(s}, publisher, city and/or country where published.

                           A1        US Notice of Allowance dated 8/24/2011 in application 13/165,685 (054769-9973)


        -------           --·--     ---------                         ------ - - - - - - - - - - - - - - - - - - - - -
                           A2        Examination Report dated 9/20/2011 for EP Application No. 08 853 843.4 (054769-9997)


        - - - - - ----- - - -




         Examiner                            /Monique Cole/                                                         Date
                                                                                                                                                   i i /14/2011
         Signature                                                                                                  Considered
        *EXAMINER: lmt1al1f reference considered, whether or not c1tat1on IS 1n conformance w1th MPEP 609. Draw hne through c1tat1on 1f not 1n conformance and not
        considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
        documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
483 7-0095-6685.1                                     Joint Appendix 1861
                                   ALL REFERENCES CONSIDERED          EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                    QUESTMS-00002552
        Case1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed
                                            Filed12/12/19
                                                  09/25/19 Page
                                                            Page208
                                                                 202ofof355
                                                                         246PageID
                                                                             PageID#:#:8464
ReceiptCase
         date: 11/07/2011                                                               4177
                                                                OK TO ENTER: /M.C./

                                                                               Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicants:        Clarke, et al.

        Title:             METHODS FOR DETECTING VITAMIN D
                           MET ABO LITES BY MASS SPECTROMETRY

        Appl. No.:         13/115,916

        Filing Date:       5/25/2011

        Examiner:          Monique T. Cole

        Art Unit:          1773

        Conf. No.:         4404

                                        AMENDMENT UNDER 37 CFR 1.312

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450



         Sir:
                   Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
         application. Prior to payment of the issue fee, please amend the application as follows:

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.


                   Remarks/Arguments begin on page 5 of this document.




                                                          -1-
4830-9159-5021.1


                                                     Joint Appendix 1862

                                                                                                       QUESTMS-00002553
               Case1:18-cv-01436-MN
              Case  1:18-cv-01436-MN Document
                                      Document73-2
                                               95 Filed
                                                   Filed12/12/19
                                                         09/25/19 Page
                                                                   Page209
                                                                        203ofof355
                                                                                246PageID
                                                                                    PageID#:#:8465
                                                                                               4178
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ,.OMB control number
                              Substitute for form 1449/PTO                                                          Complete if Known                                      ~

                          INFORMATION DISCLOSURE                                       Application Number                   13/115,916
                          STATEMENTBYAPPUCANT                                          Filing Date                          5/25/2011
                                                                                       First Named Inventor                 Nigel Clarke
                     Date Submitted: December 14, 2011
                                                                                       Art Unit                             1773
                     (use as many sheets as necessary)                                 Examiner Name                        COLE, Monique T.
       \.Sheet        I   1                      I ot I    1                           Attorney Docket Number               034827-3606                                    ~



                                                                                 U.S. PATENT DOCUMENTS
        ----~-.----                                                                                                             -----


                                            Document Number                                                                                    Pages, Columns, Lines,
         Exam in
                          Cite     ---      --------------~----       ---        Publication Date     Name of Patentee or Applicant of            Where Relevant
         er                   1                              2
                          No.              Number-Kind   Code · (if               MM-DD-YYYY                 Cited Document                     Passages or Relevant
         Initials*                               known)
       1------~       ------        ----------     ---   ---~----
                                                                            ~



                                                                                                                                  -
                                                                                                                                                   Figures ~ear __
        ----              - ----    --~------~--                                                                                                                 ----------




                                                         UNPUBUSHED U.S. PATENT APPLICATION DOCUMENTS
       r---------                                          -------~-·                                                                                              ------

                                       U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                                  Filing Date of
         Examiner         Cite               Document                                                 Name of Patentee or Applicant of             Where Relevant
                              1                                                  Cited Document
         Initials*        No.      --seria1Numi;er-~K:ir1d-code 2 --                                         Cited Document                      Passages or Relevant
                                                                                  MM-DD-YYYY
       r--~--             --~
                                   _ ~--·--- __l,i_fk!!_C!_Wr!)_ --~--- ----                                                                        Figures Aj:!j:!ear




                                                                             FOREIGN PATENT DOCUMENTS
                                                                            --                                                                                    --,-----
                                                                                                                                               Pages, Columns, Lines,
         Examiner         Cite ~_for~igr!_Pat~_'!!)?OCUf"!l~QL_                  Publication Date            Name of Patentee or                  Where Relevant
                              1   Country Code ·Number -
         Initials*        No.                                                     MM-DD-YYYY             Applicant of Cited Documents           Passages or Relevant
                                               5
                                     Kind Code (if known)                                                                                          Figures Appear         r
        ----~         -·-           - ----------------                      -~-------------~
                                                                                                    f-                                                          ---    --




                                                                        NON PATENT LITERATURE DOCUMENTS
                                      Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                          Cite
                          No.
                              1           item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.
                          A1        International Search Report dated 12/1/2011 in application EP 11184151.6 (034827-3607)

        ---~-- ~---
                                   1----                                                                 -----------~-----~----




        · - - - - - f - - - - - - ----·--·-                                                                                                                               ·--




       [Examiner
         Signature
                                                                                                                   Date
                                                                                                                   Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                               )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                    If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
4826-4494-7214.1                                                                         Joint Appendix 1863

                                                                                                                                                                   QUESTMS-00002554
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page210
                                                          204ofof355
                                                                  246PageID
                                                                      PageID#:#:8466
                                                                                 4179

          Europ:ilsche5
          Patl!t1tarnt
                                                                                                           European Patent Office    J)v£....
                                                                                                           80298 MUNICH
          Euntp!!llrl
          Patent Office                                                                                    GERMANY
          Offlcc cotapi:cn                                                                                 TeL +49 (0)89 2399 - 0
          de1   brev~:ts
                                                                                                           Fax +49 (0)89 2399 - 4465




         lllllllllllllllllllllllllllllllllllllllllllllllllllllll
         Viering, Jentschura & Partner
                                                                                                           For any questions about
                                                                                                           this communication:
                                                                                                           TeL:+31 (0)70 340 45 00
         Kennedydamm 55/Rof3str.
         40476 DOsseldorf
         ALLEMAGNE                                             V J P Dusseldorf                -
                                                              E:rhatten I Received

                                                                    Dt Dez. 2011
                                                                                      I unta
                                                     ~~ueDate;                                             01.12.11
                                                                                                                                        l
             eterence
           P48047                                              ~~~~~~
                                                                             : =-
                                                               11184151.6-2404
         ~~~p~tc~nn~~~p~r~ter-o~r------------------~----------------------------------------------
                                                                                                                                       J
           Quest Diagnostics Investments Incorporated

                                                                                      W\..1 '~ CJ ). ~ 6U, -'LO ) c
                                                                   Communication                                 -et~o\-- ~·
         The extended European search report is enclosed.

         The extended European search report includes, pursuant to Rule 52 EPC, the European search report
         (R. 61 EPC) or the partial European search report/ declaration of no search (R. 63 EPC) and the
         European search opinion.
         Copies of documents cited in the European search report are attached.

                EiiJ          0 additional set(s) of copies of such documents is {are) enclosed as well.

         The following have been approved:
                              Abstract                         ~     Title

                               The Abstract was modified and the definitive text is attached to this communication.

         The following figure{s) will be published together with the abstract: none




         Refund of search fee

         if applicable under Article 9 Rules relating to fees, a separate communication from the Receiving Section
         on the refund of the search fee will be sent later.

                           ~BS     Patenta



         (''<~)
             ~ !/!) ..,,t-~
                 c..,
                    <'~f:l                     '3
                    •
                         0
                             Jna   a ~ni!J •
         EPO Form 1507N                  08.10             Joint Appendix 1864

                                                                                                                             QUESTMS-00002555
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page211
                                                          205ofof355
                                                                  246PageID
                                                                      PageID#:#:8467
                                                                                 4180




                                                                                                                              Application Number
                                                       EUROPEANSEARCHREPORT
                                                                                                                       EP 11 18 4151


                    DOCUMENTS CONSIDERED TO BE RELEVANT
         Category         Cltatlon of document with Indication, where appropriate,                Relevant        CLASSIFICATION OF THE
                                      of relevant passages                                        to claim        APPLICATION (I PC)


         X           KISSMEYER A-M ET AL: "Sensitive analysis 1-14                                               INV.
                     of 1alpha,25-dihydroxyvitamin D3 in                                                         G01N33/82
                     biological fluids by liquid                                                                 GD1N33/68
                     chromatography-tandem mass spectrometry",
                     JOURNAL OF CHROMATOGRAPHY, ELSEVIER
                     SCIENCE PUBLISHERS B.V. AMSTERDAM, NL,
                     vol. 935, no. 1-2,
                     23 November 2001 (2001-11-23), pages
                     93-103, XP004322066,
                     ISSN: 0021-9673
                     * abstract,
                     page 95, right-hand column, line 27- page
                     96,
                     figure 2*
         y           JONES, G., ET AL:                    "Biological Activity of 1,3-6,8,
                    · 1, 25-Di hydroxyvi tami n 02 in the Chick",                 10-13
                     BIOCHEMISTRY,
                     vol. 15, no. 3, 1976, pages 713-716,
                     XPOD2507929,
                     *the whole document,                                                                           TECHNICAL FIELDS
                                                                                                                    SEARCHED      (IPC)
                     especially figure 2*
                                                                                                                 GOlN
         X           TSUGAWA N ET AL: "DETERMINATION OF        1-14                                              C07C
                     25-HYDROXYVITAMIN D IN HUMAN PLASMA USING
                     HIGH-PERFORMANCE LIQUID
                     CHROMATOGRAPHY-TANDEM MASS SPECTROMETRY",
                     ANALYTICAL CHEMISTRY, AMERICAN CHEMICAL
                     SOCIETY. COLUMBUS, US, [Online]
                     vol. 77, 2 April 2005 (2005-04-02), pages
                     3001-3007, XP008075265,
                     ISSN: 0003-2700
         y           *abstract,                                1-14
                     page 3002, right-hand column, line 26 -
                     page 3003, left-hand column, line 45*
                                                                           -1--


         .~·        -- ---------------------------------~
                      The present search report has been drawn up for all claims
   2r------=--~~--------~------~~--~~--~--~----~--~~----------~
                     ~:~~~~~roh                          I       ~~cl~:::~~~;··;;ll                 I Lindbe~";'~"' Pi a
                  CATEGORY OF CITED DOCUMENTS                              T : theory or principle underlying the Invention
                                                                           E: eanler palenl document, but published on, or
             X : particularly relevanllf laken alone                           afler !he filing dale
             Y : pa!llcularly ralevanllf combined with anolher             0 : document clled In lhe appllcallon
   ::i           documenl or lhe same calegory                             L: document clled for other masons
   0:        A: lechnologlcaf background
   0         0 : non-wrlllen disclosure
   "-                                                                      & : member of !he same palenf family, corresponding
             P : lnlermedlale documenl                                        documenl
   ~
   w~--------------------------------------------------------------------~

                                                                 Joint Appendix 1865                                             page 1 of 2
                                                                                                                                                   QUESTMS-00002556
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page212
                                                          206ofof355
                                                                  246PageID
                                                                      PageID#:#:8468
                                                                                 4181



                Europ.Usd\ts
                 P.stent:~~mt

                EP(Opt"lf\
                P.:~~tcnt   Office                                                                                                    AppllcaUon Number
                Office ea.ucpien
                                                         EUROPEAN SEARCH REPORT
                des   br~nu                                                                                                   EP 11 18 4151

                      DOCUMENTS CONSIDERED TO BE RELEVANT
          Category               Citation of document with Indication, where appropriate,                 Relevant        CLASSIFICATION OF THE
                                             of relevant passages                                         to claim        APPLICATION (IPC)


          Y             WATSON D ET AL: "ANALYSIS OF VITAMIN D 1-14
                        AND ITS METABOLITES USING THERMOSPRAY
                        LIQUID CHROMATOGRAPHY/MASS SPECTROMETRY",
                        BIOMEDICAL CHROMATOGRAPHY,
                        vol. 5, 1 January 1991 (1991-01-01), pages
                        153-160, XP008075295,
                        * figure 1 *




                                                                                                                            TECHNICAL FIELDS
                                                                                                                            SEARCHED      (IPC)




          ~      ... -. --------------------------------------------1
                            The present search report has been drawn up for all claims
   2r-----~~~~------~------~~~~~~~~.---~~~~--------~
         Place ol search I Date or complatlon of tho search I Examiner

   8                        Munich                                       16 November 2011                         Lindberg, Pia
   ~~--------------------------~--------------------------~------------------------~
    ~               CATEGORY OF CITED DOCUMENTS                                   T: theory or principle underlying the Invention
    g                                                                             E : earlier patent document, but published on, or
              X: particularly relevant if taken alone                                after lhe filing date
   §          Y: particularly relevant II combined with another                   0: document cited in the appUcatlon
   ::;;           document of the same calegory                                   L: document cUed lor other reasons
   l§         A : technological background
   u..        0: non-written disclosure                                           & :member of the same patent family, corresrondlng
    :;:       P : lnlcrmedlale document                                              doc;ument
    WL---------------------------------------------------------------------------------~


                                                                        Joint Appendix 1866                                              page 2 of 2
                                                                                                                                                          QUESTMS-00002557
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page213
                                                          207ofof355
                                                                  246PageID
                                                                      PageID#:#:8469
                                                                                 4182


      Datum                                          Blatt                   Anmelde-Nr:
      D~c       cf Form 1507                         Sheet     1             Applical!on No:   11 18 4 151 . 6
      Date                                           Feuille                 Demande n":




       The search opinion is given for the following application documents




       Description, Pages

        1-35                   as originally filed



       Claims, Numbers

        1-14                   as originally filed



       Drawings, Sheets

        1/4-4/4                as originally filed

       Reference is made to the following documents; the numbering will be adhered to in
       the rest of the procedure.
        01             KISS MEYER A-M ET AL: "Sensitive analysis of 1alpha,25-
                       dihydroxyvitamin 03 in biological fluids by liquid cl1romatography-tandem
                       mass spectrometry",
                       JOURNAL OF CHROMATOGRAPHY, ELSEVIER SCIENCE
                       PUBLISHERS B.V. AMSTERDAM, NL,
                       vol. 935, no. i -2, 23 November 2001 (2001-11-23), pages 93-1 03,
                       XP004322066,
                       ISSN: 0021-9673

        02             JONES, G., ET AL: "Biological Activity of 1,25-Dihydroxyvitamin 02 in the
                       Chick",
                       BIOCHEMISTRY,
                       vol. 15, no. 3, 1976, pages 713-716, XP002507929,

        D3             TSUGAWA NET AL: "DETERMINATION OF 25-HYDROXYVITAMIN D
                       IN HUMAN PLASMA USING HIGH-PERFORMANCE LIQUID
                       CHROMATOGRAPHY-TANDEM MASS SPECTROMETRY",
                       ANALYTICAL CHEMISTRY, AMERICAN CHEMICAL SOCIETY.
                       COLUMBUS, US, [Online]
                       vol. 77, 2 April2005 (2005-04-02), pages 3001-3007, XP008075265,
                       ISSN: 0003-2700




      EPO Form 1703 01.91TAI




                                                      Joint Appendix 1867

                                                                                                            QUESTMS-00002558
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page214
                                                          208ofof355
                                                                  246PageID
                                                                      PageID#:#:8470
                                                                                 4183


      Datum                                 Blatt                      Anmelde-Nr:
      D~e       cf Form 1507                Sheet     2                Application No:   11 18 4 151 . 6
      Date                                  Feullle                    Demande n":




           04         WATSON 0 ET AL: "ANALYSIS OF VITAMIN D AND ITS METABOLITES
                      USING THERMOSPRAY LIQUID CHROMATOGRAPHY/MASS
                      SPECTROMETRY",
                      BIOMEDICAL CHROMATOGRAPHY,
                      val. 5, 1 January 1991 (1991-01-01), pages 153-160, XP008075295,



       ;          Subject-matter of the application
       1.1        The present application relates to a method for determining the amount of
                  vitamin D metabolites in samples by applying HPLC- MS/ MS. Especially the
                  application claims the measurement of 25-hydroxyvitamin 0 3 (25(0H)D3}, 25-
                  hydroxyvitamin 0 2 (25(0H)D2), 1,25-dihydroxyvitamin 0 3 (1 ,25(0H)203) and
                  i ,25-dihydroxyvitamin 0 2 (1 ,25(0H)202}.


       2          Double patenting
       2.1        The present application is a divisional application of its parent application with
                  the application number EP06749272 and refers to the same subject-matter as
                  the parent application. However, the parent and the divisional application may
                  not claim the same subject-matter (see Guidelines, C-IV, 7.4). This means not
                  only that they must not contain claims of substantially identical scope, but also
                  that one application must not claim subject-matter claimed in the other, even
                  in different words. The difference between the claimed subject- matter of the
                  two applications must be clearly distinguishable (see Guidelines, C-VI, 9.1.6}.
                  If the Applicant considers the subject-matter of the present application to differ
                  from the parent application, the Applicant is requested to identify the
                  difference of the presently claimed subject- matter and to indicate the
                  passages of the description as filed on which the claimed subject- matter is
                  based. Further the already claimed subject- matter of the parent application
                  should be excised from the present application.


       3          Art. 123(2) and 76(1) EPC
       3.1        Claim 14 states that " .. wherein said sample comprises plasma or serum". It is
                  not apparent which part of the description provides a basis for the wording that
                  the sample comprises plasma or serum and possibly something else, Art. 123
                  (2}, 76(1) EPC.



      EPO Form 1703 01.91TRI




                                             Joint Appendix 1868

                                                                                                     QUESTMS-00002559
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page215
                                                          209ofof355
                                                                  246PageID
                                                                      PageID#:#:8471
                                                                                 4184


      Datum                                  Blatt                     Anmelde-Nr:
      Date      cf Form 1507                 Sheet     3              Application No:   11 18 4 151 • 6
      Date                                   Feuille                   Demande n":




                  Based on paragraph [0035] of the description the "sample ffi_ a biological
                  sample" and "particularly preferred are samples obtained from a human, such
                  as blood, plasma .. ". Thus based on the description the sample is plasma or
                  serum.


       4          Clarity
       4.1        Claim 1 is not considered clear insofar as the step c) refers to the detection of
                  "the presence or amount of one or more of said ions generated in step (a) or
                  (b) or both". The preamble of claim 1 only refers to a method for determining
                  the amount of vitamin D metabolite, Art. 84 EPC.
       4.2        Claims 11 and 12 referring to methods of detection of 1,25-dihydroxyvitamin
                  0 2 alone or in a single assay together with 1,25-dihydroxyvitamin 0 3 are not
                  supported by the description. The only reference to 1,25-dihydroxyvitamin 0 2
                  and D 3 is made in the description of the application in connection with cross
                  reactivity in the 250HD2 and 250HD3 assays (see example 7). The
                  application documents do not disclose any examples of measuring 1 ,25-
                  dihydroxyvitamin 0 2 or 0 3 itself in a sample. The requirements of Art. 84 EPC
                  are thus not fulfilled. See also item 5.4. below.


       5          Novelty and Inventive step
                  The application does not fulfil the requirements of Art. 54 and 56 EPC with
                  respect to novelty and inventive step for the following reasons;
       5.1        Document D1 refers to the HPLC-MS/MS analysis of i ,25-dihydroxyvitamin
                  D 3 in biological fluids by generating protonated and dehydrated precursor
                  ions, see abstract, page 95, right-hand column, line 27 - page 96 and figure 2.
                  Due to the disclosure of 02, the subject-matter of claims i -8 and 10-14 is not
                  novel and the subject- matter of claim 9 is not considered inventive over 01,
                  Art. 54 and 56 EPC.
       5.2        Document D2 discloses the analysis of 1,25-dihydroxyvitamin 0 2 in sample
                  by applying chromatographic separation and mass spectrometry, see 02 the
                  whole document, especially figure 2. As the use of tandem mass spectrometry
                  in the analysis of vitamin D metabolites is known from the prior art
                  (exemplified in documents 01 and 03), the modification of the analysis
                  method of 02 to contain MS/ MS analysis is considered obvious. Thus the
                  subject-matter of claims 1, 3-6, 8 and 10-13 is not considered inventive over
                  02 combined with 01 or 03, Art. 56 EPC.

      EPO Form 1703 01.91TRI




                                              Joint Appendix 1869

                                                                                                    QUESTMS-00002560
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page216
                                                          210ofof355
                                                                  246PageID
                                                                      PageID#:#:8472
                                                                                 4185


      Datum                                 Blat!                     Anmelde-Nr:
      D~e       cf Form 1507                Sheet     4               Application No:   11 18 4 1 51 _6
                                            Feuille                   Demande n":




       5.3        Document 03 discloses a method for determining in a single assay 25-
                  hydroxyvitamin 0 2 and 25-hydroxyvitamin 0 3 in a human plasma sample by
                  applying HPLC- MS/ MS in multiple reaction monitoring mode. The assay
                  detects the precursor/product ion for 250H02 (m/z 413,4/355,4) and 250H03
                  ( ml z 401,4/257,0), the m/ z representing the protonated and hydrated
                  precursor vitamin D metabolite ions, see 03 abstract and page 3002, right-
                  hand column, line 26 -page 3003, lett-hand column, line 45.
                  The measurement of hydrated or dehydrated ionized analyte molecules is
                  merely one of several straightforward possibilities well known in the art. As
                  also shown in document 04, the spectrum of 25-hydroxyvitamin 0 3 obtained
                  from HPLC-MS run discloses hydrated and dehydrated precursor ions as well
                  as ammonium adduct ions. Depending on which precursor ion mass is
                  selected for further fragmentation, different daughter masses are obtained.
                  Therefore the subject- matter of claims 1-14 is not considered inventive over
                  the disclosure of 03 alone or in combination with 04, Art. 56 EPC.
       5.4        Furthermore it is noted that as already objected above under item 4.2, based
                  on the application documents as filed, no examples have been provided for a
                  method of measuring i ,25- dihydroxyvitamin 0 3 and/or 1,25-dihydroxyvitamin
                  0 2 in a sample by applying (tandem} mass spectrometry. The subject-matter
                  of claims 11 (partially) and 12 thus does not fulfil the requirements of Art. 56
                  EPC, since the technical problem underlying these claims has not been
                  solved.


       6          Further remarks
       6.1        Reference to documents in the description in form of "which is hereby
                  incorporated by reference" should be deleted from the description as the
                  European application should be self contained (see the Guidelines C-11, 4.1 9}.




      EPO Form 1703 01.91TRI




                                            Joint Appendix 1870

                                                                                                     QUESTMS-00002561
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page217
                                                              211ofof355
                                                                      246PageID
                                                                          PageID#:#:8473
                                                                                     4186


                            Electronic Patent Application Fee Transmittal
Application Number:                             13115916


Filing Date:                                    25-May-2011




                                                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                SPECTROMETRY




First Named Inventor/Applicant Name:            Nigel Clarke


Filer:                                          Anthony Charles Kuhlmann/Cynthia Ortiz


Attorney Docket Number:                         034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                  Sub-Total in
                        Description                     Fee Code       Quantity          Amount
                                                                                                    USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


                                            Joint Appendix 1871

                                                                                                   QUESTMS-00002562
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page218
                                                             212ofof355
                                                                     246PageID
                                                                         PageID#:#:8474
                                                                                    4187
                                                                                                      Sub-Total in
                      Description                               Fee Code       Quantity      Amount
                                                                                                        USD($)


Miscellaneous:


          Submission- Information Disclosure Stmt                  1806           1           180         180


                                                                          Total in USD ($)            180




                                                    Joint Appendix 1872

                                                                                                       QUESTMS-00002563
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page219
                                                             213ofof355
                                                                     246PageID
                                                                         PageID#:#:8475
                                                                                    4188
                                      Electronic Acknowledgement Receipt

                         EFSID:                        11621648


                  Application Number:                  13115916


         International Application Number:


                  Confirmation Number:                 4404




                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                       SPECTROMETRY




       First Named Inventor/Applicant Name:            Nigel Clarke


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Cynthia Ortiz


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-3606


                      Receipt Date:                    14-DEC-2011


                       Filing Date:                    25-MAY-2011


                      TimeStamp:                       19:37:37


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $180

RAM confirmation Number                                8075

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 1873
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002564
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page220
                                                              214ofof355
                                                                      246PageID
                                                                          PageID#:#:8476
                                                                                     4189
                                                                                                            90537
       1                     Transmittal Letter             034827-36061DSTrans.PDF                                                           no         3
                                                                                          79c6c0a 1 b4193039462554ef06cd0451420
                                                                                                           d17e5


Warnings:
Information:

                                                                                                             71225
                  Information Disclosure Statement (IDS)
       2                                                     034827-36061 DSSB08.PDF                                                          no         1
                               Form (SB08)
                                                                                          3 ef7 d 8464 9e 708f4b9a2e8a5 73 bb 749 3 331
                                                                                                              cbbbe


Warnings:
Information:
This is not an USPTO supplied IDS fillable form

                                                                                                           295267
                                                           034827-3607 _ESR_12-1-2011.
       3                   Non Patent Literature                                                                                              no         7
                                                                      PDF
                                                                                          41 c56d97d757314e22c5d27dc75a9941 ca9
                                                                                                          a7746


Warnings:
Information:

                                                                                                            30587
       4                   Fee Worksheet (SB06)                    fee-info. pdf                                                              no         2
                                                                                          39e68261 Oe309f5d641 02f0cfe 1efa 1524f68
                                                                                                           dSO


Warnings:
Information:
                                                            Total Files Size (in bytes)                                              487616


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                           Joint Appendix 1874

                                                                                                                                                   QUESTMS-00002565
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page221
                                                                  215ofof355
                                                                          246PageID
                                                                              PageID#:#:8477
                                                                                         4190


                                                                                Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Clarke, et al.

        Title:             METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

         Appl. No.:        13/115,916

         Filing Date:      5/25/2011

         Examiner:         COLE, Monique T.

        Art Unit:          1773

        Confirmation       4404
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of a document known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CPR § 1.56.

                   A copy of each non-U.S. patent document and each non-patent document is being
         submitted to comply with the provisions of 37 CPR§ 1.97 and§ 1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CPR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




4824-6092-2126.1                                           -1-

                                                      Joint Appendix 1875

                                                                                                          QUESTMS-00002566
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page222
                                                                  216ofof355
                                                                          246PageID
                                                                              PageID#:#:8478
                                                                                         4191


                                                                                 Atty. Dkt. No. 034827-3606


         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima facie art reference against the claims ofthe present application.



                                          TIMING OF THE DISCLOSURE
                   The listed document is being submitted in compliance with 37 CFR § 1.97(d), before
         payment of the issue fee.



                                      RELEVANCE OF EACH DOCUMENT
                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy of Form PTO/SB/08
         be returned in accordance with MPEP §609.

                                                          STATEMENT

                   The undersigned hereby states in accordance with 37 CFR § 1. 704(d) that each item of
         information contained in the information disclosure statement was first cited in any
         communication from a patent office in a counterpart foreign or international application or from
         the Office, and that this communication was not received by any individual designated in 37 CFR
         § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

                   The undersigned hereby states in accordance with 37 CFR §1.97(e)(l) that each item of
         information contained in this information disclosure statement was first cited in any
         communication from a foreign patent office in a counterpart foreign application not more than
         three (3) months prior to tiling of this Statement.




4824-6092-2126.1                                           -2-

                                                      Joint Appendix 1876

                                                                                                           QUESTMS-00002567
         Case1:18-cv-01436-MN
        Case  1:18-cv-01436-MN Document
                                Document73-2
                                         95 Filed
                                             Filed12/12/19
                                                   09/25/19 Page
                                                             Page223
                                                                  217ofof355
                                                                          246PageID
                                                                              PageID#:#:8479
                                                                                         4192


                                                                                     Atty. Dkt. No. 034827-3606


                                                         FEE



                   Fees in the amount of $180.00 to cover the fee associated with an information disclosure
         statement under 37 CFR § 1.97(d) are being paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this submission under 37 C.P.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.
                                                                Respectfully submitted,




         FOLEY & LARDNER LLP                                                Anthony C. Kuhlmann
         Customer Number: 30542                                             Attorney for Applicant
         Telephone:  (858) 847-6776                                         Registration No. 57,147
         Facsimile:  (858) 792-6773




4824-6092-2126.1
                                                          -3-

                                                      Joint Appendix 1877

                                                                                                            QUESTMS-00002568
              Case1:18-cv-01436-MN
             Case  1:18-cv-01436-MN Document
                                     Document73-2
                                              95 Filed
                                                  Filed12/12/19
                                                        09/25/19 Page
                                                                  Page224
                                                                       218ofof355
                                                                               246PageID
                                                                                   PageID#:#:8480
                                                                                              4193
                                                                         PART B- FEE(S) TRANSMITTAL
    Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                           Commissioner for Patents
                                                                           P.O. Box 1450
                                                                           Alexandria, Virginia 22313-1450
                                                                    or Fax (571)-273-2885
INSTRUCTIO~S: This form should be used for transmitting the ISSl_TE FEE and PUBLICATION FEE (if required). Blocks I through 5 should bt: completed where
appropriate. All further correspondence including the Patent, advance orders and notit1cation of mainttmance fees will be mailed to the current correspondence address as
indicated unless corr~cted below or directed otherwise in Block !, by (a) specifying a new correspondence address; and/or (b) indicating a separate "PEE ADDRESS" for
mamtenance fee nollhcatwns.
   CURRENT CORRESPONDENCE ADDRESS (Note: Usc Bltlck l for any change of address)              Note: A certit1cate of mailing can only he used for domestic mailings of the
                                                                                              Fee(s) TransmittaL This certificate cannot he used for any other accompanying
                                                                                              papers. Each additional paper. such as an assignment or formal drawing. must
                                                                                              have its own certificate of mailing or transmissiOn.
          111542            75911             11'1/16/211 I I
     FOLEY & LARDNER LLP                                                                                                          Certificate of Mailing or Tran~mission
                                                                                                              I hereby certify that this Fcc(s) Transmittal is being deposited with the United
     P.O. BOX 80278                                                                                           States Postal Service with sufficient postage for first class mail in an envelor.e
     SAN DIEGO, CA 92138-027H                                                                                 addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                              transmitted to the lJSPTO (.'i71) 273-288.'i, on the date indicated below.
                                                                                                                                                                                (Depositor's name)

                                                                                                                                                                                       {Signature)

                                                                                                                                                                                            (Date)



I    APPLICATION NO.
                              I       FILING DATE
                                                                 I                     FIRST NAMED INVENTOR                           I AITORNEY DOCKET NO. I         CONFIRMATION NO.

          13/115,916                   05/25/2011                                             Nigel Clarke                                   034827--3606                     4404
11TLE OF INVENTION: METiiODS !"OR DETECTING VITAMI:-.1 D METABOLITES BY YIASS SPECTROMETRY




        APPLN. TYPE            SMALL ENTITY                     ISSUE l'EE DUE         PUBLICATION l'EE DUE         PREY. PAID ISSUE FEE       TOTAL l'EE(S) DUE             DATE DUE

     nonprovisional                   NO                             $QS:PQ 17 4   0              $300                          $0                       $~                  12116/2011
                                                                                                                                                      $2040
                    EXAMINER                                      ART UNIT                 CLASS-SUBCLASS

               CO!lo, MONIQCE T                                      1773                      436-173000
I. Change of correspondence address or indication of "Fee Address" (37                     2. For printing on the patent front page, list
CFR I.363).
                                                                                           (I) the names of up to J r~gistcred patent attorneys      1 _l"c:ll~y_ _~ L_a_I'd_!l_er LLP
   0 Change of correspondence address (or Change of Correspondence                         or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                                2
                                                                                           (2) the name of a single firm (having as a member a
    0  "Fee Address" indication (or "Fee Address" Indication forn1                         registered attorney or agent) and the names of up to
    PTO/SB/47; Rev 03-02 or more recenl) attached. lise of a Customer                      2 registered patent attorneys or agents. If no name is    3
    !\umber ;, required.                                                                   listc.d, no name will he printed.

3. ASSIG~ NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
    PLEASE NOTE: Unless an assignete is identified below, no assignee data will appear on the patenL If an assignee is identified below, the document has been 11led for
    recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for tiling an assignment.
    (A) NAME OF ASSIGNEE                                                               (B J RESIDENCE: (CITY and STATE OR COUNTRY)
Quest Diagnostics Investments Incorporated                                                                                 Wilmington, Delaware

Pleaste check the appropriate assignee category or categories (will not be printed on the patent):             0   Individual    Ql Corporation or other private group entity 0   Government

4a. The following ftee{s) are suhrniltted:                                         4h. Payment ofFee(s): (PI~as~ first    r~apply    any previously paid issue fee shown above)
    JQl Issue l'ee                                                                    0 A check is enclosed.
    ~Publication Fee (No small entity discount permitted)                              119 Paymentbycreditcard.oo»>MX~~!M.l~ Via EFS-Web
    0    Advance Order-# of Copies __                                                  J19The Director is hereby authorized to charge the required fee(s), any deficiency, or <Tedit any
                                                                                          overpayment, to Deposit Account !\'umber l.9_-,_Q 24l (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.                         0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).




                                                                                                                       Date

    Typed or printed name
                                    Anthony C. Kuhlmann
This collection of information is required by 3 7 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR Ll4. This collection is estimated to take 12 minutes to complete, including gathering, prepanng, and
submitting the completed appli<;ation form to the USPTO. Time will vary depending upon the individual case. Any commtents on the amount of time you require to complete
this form and/or sug!lestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, l '.S. Department of Commerce, P.O.
Box 1450, Alexandna, Virginia 223LI-1450. DO NOT SEND PEES OR COMPLETED PORMS TO TillS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/I1) Approved for use through 08/3112013.                                  OMB 0651-0033         U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                             Joint Appendix 1878

                                                                                                                                                                                  QUESTMS-00002569
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page225
                                                              219ofof355
                                                                      246PageID
                                                                          PageID#:#:8481
                                                                                     4194


                                 Electronic Patent Application Fee Transmittal

Application Number:                                          13115916


Filing Date:                                                 25-May-2011




                                                             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                             SPECTROMETRY




First Named Inventor/Applicant Name:                         Nigel Clarke


Filer:                                                       Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                                      034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                              Sub-Total in
                           Description                               Fee Code      Quantity        Amount
                                                                                                                USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


                        Utility Appl issue fee                          1501           1             1740          1740


                Publ. Fee- early, voluntary, or normal                   1504          1             300           300
                                                         Joint Appendix 1879

                                                                                                               QUESTMS-00002570
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page226
                                                             220ofof355
                                                                     246PageID
                                                                         PageID#:#:8482
                                                                                    4195
                                                                                         Sub-Total in
                     Description                   Fee Code       Quantity      Amount
                                                                                           USD($)


Extension-of-Time:


Miscellaneous:


                                                             Total in USD ($)            2040




                                       Joint Appendix 1880

                                                                                          QUESTMS-00002571
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page227
                                                             221ofof355
                                                                     246PageID
                                                                         PageID#:#:8483
                                                                                    4196
                                      Electronic Acknowledgement Receipt

                         EFSID:                        11632744


                  Application Number:                  13115916


         International Application Number:


                  Confirmation Number:                 4404




                                                       METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                       SPECTROMETRY




       First Named Inventor/Applicant Name:            Nigel Clarke


                   Customer Number:                    30542


                          Filer:                       Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:                Anthony Charles Kuhlmann


                Attorney Docket Number:                034827-3606


                      Receipt Date:                    15-DEC-2011


                       Filing Date:                    25-MAY-2011


                      TimeStamp:                       19:45:25


                    Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                 yes

Payment Type                                         Credit Card

Payment was successfully received in RAM              $2040

RAM confirmation Number                                7085

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description         Joint Appendix 1881
                                                            File Name                 File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                         (ifappl.)
  Number
                                               I                                  I   Message Digest       Part /.zip
                                                                                                                   QUESTMS-00002572
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page228
                                                             222ofof355
                                                                     246PageID
                                                                         PageID#:#:8484
                                                                                    4197
                                                                                                      125896
      1                                                  034827-3606_1FT.pdf                                                             yes         2
                                                                                     96cd 921 fea37 6 71 0 7825 d6 79283 2aaf5 6b4
                                                                                                         9de20


                                             Multipart Description/PDF files in .zip description

                                   Document Description                                                Start                                   End


                                 Miscellaneous Incoming Letter                                              1                                   1



                                  Issue Fee Payment (PT0-85B)                                               2                                   2


Warnings:
Information:

                                                                                                       32278
     2                Fee Worksheet (SB06)                       fee-info. pdf                                                           no          2
                                                                                     a03ba8ab345640dc831553c316ae6384fac
                                                                                                        2878f


Warnings:
Information:
                                                       Total Files Size (in bytes)                                              158174


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                     Joint Appendix 1882

                                                                                                                                               QUESTMS-00002573
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page229
                                                                   223ofof355
                                                                           246PageID
                                                                               PageID#:#:8485
                                                                                          4198

                                                                                        Atty. Dkt. No. 034827-3606

                            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:          Clarke, et al.

         Title:             METHODS FOR DETECTING VITAMIN D
                            MET ABO LITES BY MASS SPECTROMETRY

         Appl. No.:         13/115,916

         Filing Date:       5/25/2011

         Examiner:          COLE, Monique T.

         Art Unit:          1773

         Confirmation       4404
         Number:

                                               ISSUE FEE TRANSMITTAL

         Mail Stop Issue Fee
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Enclosed herewith please find Issue Fee Transmittal Form PTOL-85(B).

                   Fees in the amount of $2,040.00 for payment of the Issue Fee and the Publication Fee are being
         paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be required
         regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to Deposit Account
         No. 19-0741. Should no proper payment be enclosed herewith, as by the credit card payment instructions
         in EFS-Web being incorrect or absent, resulting in a rejected or incorrect credit card transaction, the
         Commissioner is authorized to charge the unpaid amount to Deposit Account No. 19-0741.

                                                                  Respectfully submitted,



         Date_J_2_/(-j_--"----/J_/_ __

         FOLEY & LARDNER LLP                                          Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                       Anthony C. Kuhlmann,      Reg. No. 57,147
         Telephone:   (858) 847-6776                                  Attorneys for Applicant
         Facsimile:   (858) 792-6773


4848-7127-1182.1                                         Joint Appendix 1883

                                                                                                                    QUESTMS-00002574
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page230
                                                           224ofof355
                                                                   246PageID
                                                                       PageID#:#:8486
                                                                                  4199



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                 Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                         PO Box 1450
                                                                                         Alexandria, Virgmia 22313-1450
                                                                                         W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D                ATTY.DOCKET.NO
  13/115,916      05/25/2011                   1546                      034827-3606                        23      2
                                                                                                    CONFIRMATION NO. 4404
30542                                                                            CORRECTED FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                  llllllllllllllllllllllll]~!l]~~~~~~~~~~~~~~ ~~u~~~~~~~~~~~~~~~~~~~~~~~~~~~
SAN DIEGO, CA 92138-0278

                                                                                                           Date Mailed: 12/19/2011




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Nigel Clarke, Oceanside, CA;
                 Brett Holmquist, Mission Viejo, CA;
                 Gloria Kwangja Lee, Irvine, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 11/386,215 03/21/2006 PAT 7972867
                  which is a CIP of 11/101,166 04/06/2005 PAT 7745226
Foreign Applications (You may be eligible to benefit from the Patent Prosecution Highway program at the
USPTO. Please see http://www.uspto.gov for more information.)



If Required, Foreign Filing License Granted: 06/06/2011

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 13/115,916

Projected Publication Date: Not Applicable

Non-Publication Request: No

Early Publication Request: No
                                                       page 1 of 3



                                                   Joint Appendix 1884

                                                                                                                                        QUESTMS-00002575
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page231
                                                           225ofof355
                                                                   246PageID
                                                                       PageID#:#:8487
                                                                                  4200




Title
             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Preliminary Class
             436

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3



                                                   Joint Appendix 1885

                                                                                                               QUESTMS-00002576
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page232
                                                           226ofof355
                                                                   246PageID
                                                                       PageID#:#:8488
                                                                                  4201




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.


This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).



                                                     SelectUSA
The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location
  for business investment, innovation and commercialization of new technologies. The USA offers tremendous
 resources and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation
works to encourage, facilitate, and accelerate business investment. To learn more about why the USA is the best
country in the world to develop technology, manufacture products, and grow your business, visit SelectUSA.gov.




                                                       page 3 of 3



                                                   Joint Appendix 1886

                                                                                                               QUESTMS-00002577
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page233
                                                               227ofof355
                                                                       246PageID
                                                                           PageID#:#:8489
                                                                                      4202
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             12/23/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  12/23/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                      Joint Appendix 1887
PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002578
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19
                                            UNITED
                                                         Page
                                                          Page
                                                     STATES
                                                               234
                                                                228ofof355
                                                             DEPARTMENT 246PageID
                                                                            PageID#:#:8490
                                                                                       4203
                                                                             OF COMMERCE
                                            U.S. Patent and Trademark Office
                                                                Address: COMMISSIONER FOR PATENTS
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450



   APPLICATION NO./          FILING DATE              FIRST NAMED INVENTOR I                          AHORNEY DOCKET NO.
   CONTROL NO.                                        PATENT IN REEXAMINATION
    13/115,916                25 May 2011                CLARKE ET AL.                                     034827-3606

                                                                                                      EXAMINER
   FOLEY & LARDNER LLP
   P.O. BOX 80278                                                                                  MONIQUE COLE
   SAN DIEGO, CA 92138-0278
                                                                                        ART UNIT           I   PAPER

                                                                                        1773                   20111219

                                                                                       DATE MAILED:




  Please find below and/or attached an Office communication concerning this application or
  proceeding.


                                                                                               Commissioner for Patents

Attached please find an initialed 114 from 14 December 2011.




/Jill Warden/
Supervisory Patent Examiner, Art Unit 1773



PT0-90C (Rev.04-03)

                                                        Joint Appendix 1888

                                                                                                                          QUESTMS-00002579
          Case1:18-cv-01436-MN
               1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page235
                                                                   229ofof355
                                                                           246PageID
                                                                               PageID#:#:8491
  ReceiptCase
          date: 12/14/2011                                                                4204
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ,.OMB control number
                              Substitute for form 1449/PTO                                                          Complete if Known                                      ~

                          INFORMATION DISCLOSURE                                     Application Number                     13/115,916
                          STATEMENTBYAPPUCANT                                        Filing Date                            5/25/2011
                                                                                     First Named Inventor                   Nigel Clarke
                     Date Submitted: December 14, 2011
                                                                                     Art Unit                               1773
                     (use as many sheets as necessary)                               Examiner Name                          COLE, Monique T.
       \.Sheet        I   1                      I of I   1                          Attorney Docket Number                 034827-3606                                    ~



                                                                               U.S. PATENT DOCUMENTS
        ----~-.----                                                                                                             -----


                                           Document Number                                                                                     Pages, Columns, Lines,
         Exam in
                          Cite     ----------------------           ---        Publication Date       Name of Patentee or Applicant of            Where Relevant
         er                   1                            2
                          No.             Number-Kind  Code · (if               MM-DD-YYYY                   Cited Document                     Passages or Relevant
         Initials*                              known)
       1------~       ------        ----------    -----------             ~



                                                                                                                                  -
                                                                                                                                                   Figures ~ear __
        ----              - ----   --~---------                                                                                                                  ----------




                                                       UNPUBUSHED U.S. PATENT APPLICATION DOCUMENTS
       r---------                                         -------~-·                                                                                               ------

                                    U.S. Patent Application                                                                                     Pages, Columns, Lines,
                                                                          Filing Date of
         Examiner         Cite            Document                                                    Name of Patentee or Applicant of             Where Relevant
                              1                                          Cited Document
         Initials*        No.   --seria1Numi;er-~K:ir1d-code 2 --                                            Cited Document                      Passages or Relevant
                                                                          MM-DD-YYYY
                                ________ __l,i_fk!!_C!._Wr!)_______ ----                                                                            Figures Aj:!j:!ear
       r----              --~




                                                                           FOREIGN PATENT DOCUMENTS
                                                                          --                                                                                      --,---
                                                                                                                                               Pages, Columns, Lines,
         Examiner         Cite _ _for~igr!_Pat~_'!!)?OCUf"!l~QL_               Publication Date               Name of Patentee or                 Where Relevant
                              1    Country Code ·Number -
         Initials*        No.                                                   MM-DD-YYYY                Applicant of Cited Documents          Passages or Relevant
                                                5
                                     Kind Code (if known)                                                                                          Figures Appear         r
        ----~         -·-          - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - f-                                                         ---    --




                                                                      NON PATENT LITERATURE DOCUMENTS
                                      Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                          Cite
                          No.
                              1           item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.
                          A1        International Search Report dated 12/1/2011 in application EP 11184151.6 (034827-3607)
        !M.CJ
        ---~-- ~---
                                   1---                                                                   -----------~-----~----




        - - - - - - f - - - - - - ----·--·-                                                                                                                               ·--




         Examiner                     /rv1onique Cole/                                                             Date
         Signature                                                                                                 Considered
                                                                                                                                                     /Monique Cole/
       *EXAMINER: lm!lal1f reference cons1dered, whether or not c1tat1on 1s In conformance With MPEP 609. Draw line through c1tat1on 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                    If you need assistance in completing the form. cal/ 1-800-PT0-9199 (1-800-786-9199) and select option 2.
4826-4494-7214.1                                                                       Joint Appendix 1889

                                                                                                                                                                   QUESTMS-00002580
        Case1:18-cv-01436-MN
             1:18-cv-01436-MN Document
                               Document73-2
                                        95 Filed                                  Page 1 of 1
       Case                                 Filed12/12/19
                                                  09/25/19 Page
                                                            Page236
                                                                 230ofof355
                                                                         246PageID
                                                                             PageID#:#:8492
                                                                                        4205



                                UNITED STATES PATENT AND TRADEMARK 0FF1CE
                                                                                                                        UNITED STATES DEPARTMENT 017 COMMERCE
                                                                                                                        United States Patent and Traden1ark Office
                                                                                                                       Address. COMMISSJO:-IER FOR PATF.NTS
                                                                                                                             PO. Box 1450
                                                                                                                             Alexandria, Vugmia 22313-1450
                                                                                                                             WW'I\'.UIIpto.gov




111111111111111111111111111111111111111111111111111111111111~11111111                                                                    CONFIRMATION NO. 4404
Bib Data Sheet

                                                          FILING OR 371 (c)
                                                               DATE                                                                                     ATIORNEY
   SERIAL NUMBER                                                                                CLASS               GROUP ART UNIT
                                                                   05/25/2011                                                                           DOCKET NO.
      13/115,916                                                                                   436                  1773
                                                                                                                                                        034827-3606
                                                             RULE
APPLICANTS
     Nigel Clarke, Oceanside, CA;
     Brett Holmquist, Mission Viejo, CA;
     Gloria Kwangja Lee, Irvine, CA;
     Richard E. Reitz, San Clemente, CA;

**CONTINUING DATA***********************"*

** FOREIGN APPLICATIONS **"**"*******"**"***

IF REQUIRED, FOREIGN FILING LICENSE GRANTED
** 06/06/2011
Fo,igo P'imity ol•imed                                    D ye• .~ 00
                                                                                                    STATE OR         SHEETS              TOTAL               INDEPENDENT
35 USC 119 (a-d) conditions 1:] yes     no                                 I:J Met after            COUNTRY         DRAWING              CLAIMS                 CLAIMS
met                         Allowance
Verified and                                                                                           CA              4                         23               2
Acknowledqed          Examiner's Siqnature                                         Initials
ADDRESS
30542
TITLE
METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY

                                                                                                                        jo All Fees                                    I
                                                                                                                        jo 1.16 Fees (Filing)                          I
    FILING FEE                          FEES: Authority has been given in Paper                                         1:1 1.17 Fees ( Processing Ext. of
    RECEIVED                            No.            to charge/credit DEPOSIT ACCOUNT                                 time)
                                        No.            for following:
        1246
                                                                                                                        jD 1.18 Fees (Issue)                           I
                                                                                                                        jl:l Other                                     I
                                                                                                                        jCI Credit                                     I




                                                                                              Joint Appendix 1890

                                                                                                                                                                  QUESTMS-00002581
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page237
                                                               231ofof355
                                                                       246PageID
                                                                           PageID#:#:8493
                                                                                      4206
                     UNITED STATES pATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www .uspto.gov


      APPLICATION NO.             ISSUE DATE               PATENT NO.        ATTORNEY DOCKET NO.                  CONFIRMATION NO.

          13/115,916              01124/2012                 8101427              034827-3606                                4404

            30542         7590        01/04/2012
        FOLEY & LARDNER LLP
        P.O. BOX 80278
        SAN DIEGO, CA 92138-0278




                                                   ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 0 day(s). Any patent to issue from the above-identified application will include
an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Application Assistance Unit (AAU) of the Office of Data Management
(ODM) at (571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
Nigel Clarke, Oceanside, CA;
Brett Holmquist, Mission Viejo, CA;
Gloria Kwangja Lee, Irvine, CA;
Richard E. Reitz, San Clemente, CA;




                                                       Joint Appendix 1891
IR103 (Rev. 10/09)
                                                                                                                             QUESTMS-00002582
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page238
                                                                   232ofof355
                                                                           246PageID
                                                                               PageID#:#:8494
                                                                                          4207


                                                                                   Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Clarke, et al.

         Title:            METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

         Patent. No.:      8,101,427

         Issue Date:       1/24/2012

         Examiner:         COLE, Monique T.

         Art Unit:         1773

         Confirmation      4404
         Number:

                            REQUEST FOR CERTIFICATE OF CORRECTION FOR
                              PTO MISTAKE PURSUANT TO 37 C.F.R. § 1.322(a)

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450


         Commissioner:
                   Enclosed, is a Certificate of Correction, Form PT0-1 050, for United States Patent
         Number 8,101,427 issued January 24,2012. The following Patent Office printing errors appear
         in the issued patent:

         ON THE FRONT PAGE OF THE PATENT

                   Please correct the following:


                   In Item (75), the third inventor's name "Kwang-Ja Lee" should read -Gloria Kwang-Ja
         Lee




                                                           -1-
4819-8183-8095.1



                                                       Joint Appendix 1892

                                                                                                           QUESTMS-00002583
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page239
                                                                   233ofof355
                                                                           246PageID
                                                                               PageID#:#:8495
                                                                                          4208


                                                                                                                   Atty. Dkt. No. 034827-3606


                   Related U.S. Application Data is missing. After Item (22), please insert the following
         paragraph:
                   --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         11/3 86,215, filed Mar. 21, 2006, incorporated herein by reference in their entirety--




         IN THE CLAIMS

                   Please correct the following:

                   Claim 23, line 25 "D3" should read D 3 .

                   Applicant submits that the above changes would not constitute new matter, and correction
         thereof would not require reexamination.


                   Pursuant to 37 C.F.R. § 1.322, Applicant requests that the enclosed Certificate of
         Correction be approved.


                   Although Applicant believes that no fee is required for this Request, the Commissioner is
         hereby authorized to charge any additional fees which may be required for this Request to
         Deposit Account No. 19-0741.


                                                                    Respectfully submitted,
                                                                                          . I ;/,1 -- .·'._
                     _1~--
                                                                                      ,       I       '   .·             I




         Date _
                    3      r__J_L__:__I_:2_-_ _ _ __                By   '--
                                                                                  ,       /

                                                                                 "'"'./ """\
                                                                               t~-t-
                                                                                                  )



                                                                                          -· /t..: ~ -- -
                                                                                                               I         ,'

                                                                                                                   - . --<


         FOLEY & LARDNER LLP                                             Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                          Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6776                                      Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                              -2-
4819-8183-8095.1



                                                       Joint Appendix 1893

                                                                                                                                          QUESTMS-00002584
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page240
                                                                   234ofof355
                                                                           246PageID
                                                                               PageID#:#:8496
                                                                                          4209



                                                                                                                                      MODIFIED PTO/SB/44 (04-05)
                                                                                                            Approved for use through 04/30/2007. OMS 0651-0033
                                                                                       U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMS control number.
        Also Form PT0-1050


                                         UNITED STATES PATENT AND TRADEMARK OFFICE
                                                   CERTIFICATE OF CORRECTION
         PATENT NO.                                      8,101,427

         APPLICATION NO.                                 13/115,916

         DATED                                            1/24/2012

         INVENTOR(S)                                     Nigel Clarke; Brett Holmquist; Kwang-Ja Lee; Richard E. Reitz

                 It is certified that an error appears or errors appear in the above-identified patent and that said
         Letters Patent is hereby corrected as shown below:

         (75) "Kwang-Ja Lee" should read -Gloria Kwang-Ja Lee--


         (62) --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         11/386,215, filed Mar. 21,2006, incorporated herein by reference in their entirety--


         IN THE CLAIMS
         Claim 23, line 25 "D3" should read D3




         MAILING ADDRESS OF SENDER (Please do not use customer number below):

         P.O. Box 80278
         San Diego, California 92138-0278
         This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public which
         is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to
         take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon
         the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent
         to the Chief Information Officer,
         US. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
         COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for
         Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                   If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.
4820-5097-8575.1


                                                                               Joint Appendix 1894

                                                                                                                                                                  QUESTMS-00002585
          Case1:18-cv-01436-MN
         Case  1:18-cv-01436-MN Document
                                 Document73-2
                                          95 Filed
                                              Filed12/12/19
                                                    09/25/19 Page
                                                              Page241
                                                                   235ofof355
                                                                           246PageID
                                                                               PageID#:#:8497
                                                                                          4210



                                                                                                                                      MODIFIED PTO/SB/44 (04-05)
                                                                                                            Approved for use through 04/30/2007. OMB 0651-0033
                                                                                        U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
        Also Form PT0-1050


                                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                                   CERTIFICATE OF CORRECTION
         PATENT NO.                                     8,101,427

         APPLICATION NO.                                 13/115,916

         DATED                                           1/24/2012

         INVENTOR(S)                                     Nigel Clarke; Brett Holmquist; Kwang-Ja Lee; Richard E. Reitz

                 It is certified that an error appears or errors appear in the above-identified patent and that said
         Letters Patent is hereby corrected as shown below:

         (75) "Kwang-Ja Lee" should read -Gloria Kwang-Ja Lee--


         (62) --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         111386,215, filed Mar. 21, 2006, incorporated herein by reference in their entirety--


         IN THE CLAIMS
         Claim 23, line 25 "D3" should read D3




         MAILING ADDRESS OF SENDER (Please do not use customer number below):

         P.O. Box 80278
         San Diego, California 92138-0278
        This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public which
        is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to
        take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon
        the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent
        to the Chief Information Officer,
        U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
        COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for
        Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.
4820-5097-8575.1



                                                                              Joint Appendix 1895

                                                                                                                                                                 QUESTMS-00002586
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                        Filed12/12/19
                                              09/25/19 Page
                                                        Page242
                                                             236ofof355
                                                                     246PageID
                                                                         PageID#:#:8498
                                                                                    4211
                                      Electronic Acknowledgement Receipt

                         EFSID:                                12440941


                 Application Number:                           13115916


          International Application Number:


                Confirmation Number:                           4404




                                                               METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                               SPECTROMETRY




         First Named Inventor/Applicant Name:                  Nigel Clarke


                  Customer Number:                             30542


                          Filer:                               Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                          Anthony Charles Kuhlmann


               Attorney Docket Number:                         034827-3606


                     Receipt Date:                             30-MAR-2012


                      Filing Date:                             25-MAY-2011


                     TimeStamp:                                20:52:31


                  Application Type:                            Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                     I   no

File Listing:
 Document                                                                                          File Size( Bytes)/                    Multi         Pages
                     Document Description                           File Name
  Number                                                                                           Message Digest                       Part /.zip   (ifappl.)

                                                                                                              135648
                                                               034827-3606_ Cert-of-
     1           Request for Certificate of Correction                                                                                     no            4
                                                                  CorrTrans.pdf
                                                                                              96ba6f62e2ce521 d8d 106cfa7375d71 a71 a
                                                                                                               386b


Warnings:

Information:                                             Joint Appendix 1896

                                                                                                                                                QUESTMS-00002587
    Case1:18-cv-01436-MN
   Case  1:18-cv-01436-MN Document
                           Document73-2
                                    95 Filed
                                         Filed  12/12/19 Page  Page243
                                                                    237ofof355
                                                                            246PageID  #:#:8499
                                      Total Files 09/25/19
                                                  Size (in bytes)               PageID
                                                                                135648
                                                                                            4212

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                    Joint Appendix 1897

                                                                                                              QUESTMS-00002588
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page244
                                                          238ofof355
                                                                  246PageID
                                                                      PageID#:#:8500
                                                                                 4213




    DATE                          April 5. 2012

    TO SPE OF           : ART UNIT          1773
    SUBJECT             : Request for Certificate of Correction for Appl. No.: 13115916   Patent No.: 8101427

                                                                                      CofC mailroom date:   Mar. 30,
                                                                             2012
    Please respond to this request for a certificate of correction within 7 days.
    FOR IFW FILES:
    Please review the requested changes/corrections as shown in the COCIN document(s) in
    the IFW application image. No new matter should be introduced, nor should the scope or
    meaning of the claims be changed.
    Please complete the response {see below) and forward the completed response to scanning
    using document code COCX.
    FOR PAPER FILES:
    Please review the requested changes/corrections as shown in the attached certificate of
    correction. Please complete this form (see below) and forward it with the file to:
             Certificates of Correction Branch (CofC)
             Randolph Square- 9D1o-A
             Palm Location 7580
    Note: - - - - - - - - - - - -
                                                                                      Certificates of Correction Branch

                                                                                      703-756-1814----
    Thank You For Your Assistance
    The request for issuing the above-identified correctlon(s) is hereby:
    Note your decision on the appropriate box.

                  l:l Approved                                       All changes apply.

                  l:l Approved in Part                               Specify below which changes do not apply.

                  l:l Denied                                         State the reasons for denial below.

    Comments: ________-------------------------------------------------




PTOL·306 (REV. 7/03)                                                                                                         ce

                                                          Joint Appendix 1898

                                                                                                                          QUESTMS-00002589
 Case1:18-cv-01436-MN
Case  1:18-cv-01436-MN Document
                        Document73-2
                                 95 Filed
                                     Filed12/12/19
                                           09/25/19 Page
                                                     Page245
                                                          239ofof355
                                                                  246PageID
                                                                      PageID#:#:8501
                                                                                 4214




                        p
                                                  SPE                Art Unit




 PTOL·306 (REV. 7/03)


                                    Joint Appendix 1899

                                                                                QUESTMS-00002590
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page246
                                                           240ofof355
                                                                   246PageID
                                                                       PageID#:#:8502
                                                                                  4215



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        13/115,916                8101427                         1773                                            9200

                                                                         llllllllllllllllllllllll~~g~~mUI~~~~~IIIIIIIIIIIIIIIIIIIIIII
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 23524 on 09/06/2012
  • Correspondence Address
The address of record for Customer Number 23524 is:
23524
FOLEY & LARDNER LLP
150 EAST GILMAN STREET
P.O. BOX 1497
MADISON, WI 53701-1497




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1


                                            Joint Appendix 1900

                                                                                                                         QUESTMS-00002591
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page247
                                                           241ofof355
                                                                   246PageID
                                                                       PageID#:#:8503
                                                                                  4216


                                  SPE RESPONSE FOR CERTIFICATE OF CORRECTION

                                                                                          Paper No. :20130306

DATE                : March 6, 2013

TO SPE OF :ART UNIT 1773

SUBJECT             : Request for Certificate of Correction on Patent No.: 8,101,427

A response is requested with respect to the accompanying request for a certificate of correction.

Please complete this form and return with file, within 7 days to:
Certificates of Correction Branch- PK 3-910
Palm location 7590- Tel. No. 305-8201

With respect to the change(s) requested, correcting Office and/or Applicant's errors, should the patent
read as shown in the certificate of correction? No new matter should be introduced, nor should the scope or
meaning of the claims be changed.



Thank You For Your Assistance                                   Certificates of Correction Branch


The request for issuing the above-identified correction(s) is hereby:
Note your decision on the appropriate box.


          D Approved                                      All changes apply.

          1Zl Approved in Part                            Specify below which changes do not apply.

          D Denied                                        State the reasons for denial below.

Comments:

The continuity data is correct in the patent and does not need to be corrected.




                                                          SPE: /Jill Warden/                     Art Unit 1773




PTOL-306 (Rev. 7/03)                                         U.S. DEPARTMENT OF COMMERCE Patent and Trademark Office




                                                 Joint Appendix 1901

                                                                                                          QUESTMS-00002592
      Case1:18-cv-01436-MN
     Case  1:18-cv-01436-MN Document
                             Document73-2
                                      95 Filed
                                          Filed12/12/19
                                                09/25/19 Page
                                                          Page248
                                                               242ofof355
                                                                       246PageID
                                                                           PageID#:#:8504
                                                                                      4217
).
                                                                      UNITED STATES DEPARTMENT OF COMMERCE
                                                                      Patent and Trademark Office
                                                                      ASSISTANT SECRETARY OF COMMERCE AND
                                                                      COMMISSIONER OF PATENTS AND TRADEMARKS
                                                                      Washington, D.C. 20231

         Date: March 9, 2013

         Patent No.      : 8,101,427 B2
         Application No.: 13/115,916
         Issued           : January 24, 2012
         Inventor        : Clarke, et al.
         Title           :METHODS FOR DETECTING VITAMIN D METABOLITES BY
         MASS SPECTROMETRY

          RE: Certificate of Correction

         Consideration has been given your request for the issuance of a certificate of correction,
         for the above-identified patent under the provision of Rule 1.322 or Rl.323.

         Respecting the alleged error, on the title page item (62), the continuity data is correct in
         the patent and does not need to be corrected. Therefore, no correction(s) is in order here
         under United States Codes (U.S.C.) 254 or 255 the Code of Federal Regulation (C.F.R.)
         Rl.322 or R.1323.

         In view of the foregoing, your request is hereby denied.

         A certificate of correction will be issued to correct the remaining errors noted in your
         request.

         Further correspondence concerning this matter should be filed and directed to Decisions
         and Certificates of Correction Branch. Any response must be filed within a four week
         period.


         Valerie Jackson
         Decisions & Certificates
          of Correction Branch
         (571) 272-3423


         Foley & Lardner LLP
         P.O. Box 80278
         San Diego, CA 92138-0278



         VJ




                                                Joint Appendix 1902

                                                                                                        QUESTMS-00002593
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page249
                                                              243ofof355
                                                                      246PageID
                                                                          PageID#:#:8505
                                                                                     4218

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       :January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ja Lee" should read --Gloria Kwang-Ja Lee--

         IN THE CLAIMS
         Claim 23, line 25 "D3" should read --D 3 --




                                                                                       Signed and Sealed this
                                                                                      Ninth Day of April, 2013



                                                                                                   Teresa Stanek Rea
                                                                            Acting Director ofthe United States Patent and Trademark Office



                                                           Joint Appendix 1903

                                                                                                                                  QUESTMS-00002594
     Case1:18-cv-01436-MN
    Case  1:18-cv-01436-MN Document
                            Document73-2
                                     95 Filed
                                         Filed12/12/19
                                               09/25/19 Page
                                                         Page250
                                                              244ofof355
                                                                      246PageID
                                                                          PageID#:#:8506
                                                                                     4219

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       :January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ja Lee" should read --Gloria Kwang-Ja Lee--

         IN THE CLAIMS
         Claim 23, Colunm 22, line 25 "D3" should read --D 3 --




         This certificate supersedes the Certificate of Correction issued April 9, 2013.




                                                                                      Signed and Sealed this
                                                                                    Thirtieth Day of April, 2013



                                                                                                   Teresa Stanek Rea
                                                                            Acting Director ofthe United States Patent and Trademark Office



                                                           Joint Appendix 1904

                                                                                                                                  QUESTMS-00002595
  Case1:18-cv-01436-MN
 Case  1:18-cv-01436-MN Document
                         Document73-2
                                  95 Filed
                                      Filed12/12/19
                                            09/25/19 Page
                                                      Page251
                                                           245ofof355
                                                                   246PageID
                                                                       PageID#:#:8507
                                                                                  4220



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        13/115,916                8101427                         1773                                            9200

                                                                         111111111111111111111111~~m~~m~~~~~w ~~ 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 109855 on 01/15/2014
  • Correspondence Address
  • Maintenance Fee Address
The address of record for Customer Number 109855 is:
109855
Quest Diagnostics
1311 Calle Batido
San Clemente, CA 92673




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1


                                            Joint Appendix 1905

                                                                                                                          QUESTMS-00002596
       CaseCase
      Case  1:18-cv-01436-MN
           1:18-cv-01436-MN    Document
                              Document
                1:18-cv-01436-MN        95 Filed
                                       73-2
                                  Document  3Filed 12/12/19
                                                    09/25/19
                                                Filed        Page
                                                      09/17/18Page2521of
                                                                   246
                                                                Page   of355
                                                                       of 1246PageID
                                                                                   #: #:
                                                                               PageID
                                                                            PageiD     #:8508
                                                                                       97 4221
AO 120 (Rev 08/10)

                             Mail Stop 8                                                        REPORT ON THE
TO:
          Director ofthc U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A I)ATENT OR
                     Alexandria, VA 22313-1450                                                    TRADEMARK

                 [n Compliance with 35 tLS.C. § 2.90 and/or 15 U.S. C. § ll 16 you are hereby advised that a court action has been
          filed in the U.S. District Court                             District of Delaware                                 on the following
      [J Trademarks or        ~Patents.      ( [J the patent ac1lon invoives 35 U.S.C. § 292.):

DOCKET NO.                       DATEFlLED                         U.S. DlSTRlCT COURT
                                             9/17/2018                                            District of Delaware
PLAINTIFF                                                                   DEFENDANT

 QUEST DIAGNOSTICS INVESTMENTS LLC                                            LABORATORY CORPORATION OF AMERICA
                                                                              HOLDINGS, ESOTERIX, INC. and ENDOCRINE
                                                                              SCIENCES, INC.

        PATENTOR                       DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l   8,409,862 82                             4/2/2013                 Quest Diagnostics Investments LLC

2 8,101,427 82                               1/24/2012                Quest Diagnostics Investments LLC

3 7,972,867 82                               7/5/2011                 Quest Diagnostics Investments LLC

4 7,972,868 82                               7/5/2011                 Quest Diagnsotics Investments LLC

5


                                In the above-entitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                                         n   Amendment         [J Answer           [J Cross Bill        [J Other Pleadmg
        PATENTOR                       DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l

2

3

4

5


                     [n the above----·entitled case, the following decision has been rendered or judgement issued:
DECISIONiJUDGEMENT




                                                             I
                                                             1]3\1 DEPUTI CLERK



CollY 1-----ljpon initiation of action, mail this wpy to i)irector Copy 3·----lJ (lOti termination of adion, mail this wpy to nirector
Copy 2----·IJjmn filing document adding patent(s), mail this wpy to l)irector Copy 4·----Case file wpy
                                                                  Joint Appendix 1906

                                                                                                                                      QUESTMS-00002597
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2531 of
                                                        Page    of 355 PageID#:#:4222
                                                                   22 PageID      8509




                         EXHIBIT I




                                    Joint Appendix 1907
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2542 of
                                                        Page    of 355 PageID#:#:4223
                                                                   22 PageID      8510




                                    Joint Appendix 1908
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2553 of
                                                        Page    of 355 PageID#:#:4224
                                                                   22 PageID      8511




                                    Joint Appendix 1909
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2564 of
                                                        Page    of 355 PageID#:#:4225
                                                                   22 PageID      8512




                                    Joint Appendix 1910
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2575 of
                                                        Page    of 355 PageID#:#:4226
                                                                   22 PageID      8513




                                    Joint Appendix 1911
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2586 of
                                                        Page    of 355 PageID#:#:4227
                                                                   22 PageID      8514




                                    Joint Appendix 1912
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2597 of
                                                        Page    of 355 PageID#:#:4228
                                                                   22 PageID      8515




                                    Joint Appendix 1913
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2608 of
                                                        Page    of 355 PageID#:#:4229
                                                                   22 PageID      8516




                                    Joint Appendix 1914
Case
 Case1:18-cv-01436-MN
      1:18-cv-01436-MN Document
                        Document95
                                 73-3Filed 12/12/19
                                        Filed 09/25/19Page 2619 of
                                                        Page    of 355 PageID#:#:4230
                                                                   22 PageID      8517




                                    Joint Appendix 1915
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 262
                                                      Page 10ofof355 PageID #:
                                                                  22 PageID #: 4231
                                                                               8518




                                   Joint Appendix 1916
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 263
                                                      Page 11ofof355 PageID #:
                                                                  22 PageID #: 4232
                                                                               8519




                                   Joint Appendix 1917
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 264
                                                      Page 12ofof355 PageID #:
                                                                  22 PageID #: 4233
                                                                               8520




                                   Joint Appendix 1918
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 265
                                                      Page 13ofof355 PageID #:
                                                                  22 PageID #: 4234
                                                                               8521




                                   Joint Appendix 1919
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 266
                                                      Page 14ofof355 PageID #:
                                                                  22 PageID #: 4235
                                                                               8522




                                   Joint Appendix 1920
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 267
                                                      Page 15ofof355 PageID #:
                                                                  22 PageID #: 4236
                                                                               8523




                                   Joint Appendix 1921
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 268
                                                      Page 16ofof355 PageID #:
                                                                  22 PageID #: 4237
                                                                               8524




                                   Joint Appendix 1922
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 269
                                                      Page 17ofof355 PageID #:
                                                                  22 PageID #: 4238
                                                                               8525




                                   Joint Appendix 1923
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 270
                                                      Page 18ofof355 PageID #:
                                                                  22 PageID #: 4239
                                                                               8526




                                   Joint Appendix 1924
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 271
                                                      Page 19ofof355 PageID #:
                                                                  22 PageID #: 4240
                                                                               8527




                                   Joint Appendix 1925
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 272
                                                      Page 20ofof355 PageID #:
                                                                  22 PageID #: 4241
                                                                               8528




                                   Joint Appendix 1926
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 273
                                                      Page 21ofof355 PageID #:
                                                                  22 PageID #: 4242
                                                                               8529




                                   Joint Appendix 1927
Case
Case 1:18-cv-01436-MN
     1:18-cv-01436-MN Document
                      Document 95
                               73-3Filed  12/12/19
                                      Filed 09/25/19Page 274
                                                      Page 22ofof355 PageID #:
                                                                  22 PageID #: 4243
                                                                               8530




                                   Joint Appendix 1928
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 275 of 355 PageID #: 8531




                       EXHIBIT J




                                Joint Appendix 1929
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 276 of 355 PageID #: 8532




                                Joint Appendix 1930
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 277 of 355 PageID #: 8533




                                Joint Appendix 1931
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 278 of 355 PageID #: 8534




                                Joint Appendix 1932
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 279 of 355 PageID #: 8535




                                Joint Appendix 1933
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 280 of 355 PageID #: 8536




                        EXHIBIT K




                                 Joint Appendix 1934
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 281 of 355 PageID #: 8537

                                                                                                      USOO7348137B2


  (12) United States Patent                                                        (10) Patent No.:                 US 7,348,137 B2
         Caulfield et al.                                                          (45) Date of Patent:                     *Mar. 25, 2008
  (54) DETERMINATION OF TESTOSTERONE BY                                         Choi et al., “Determination of Four Anabolic Steroid Metabolites by
          MASS SPECTROMETRY                                                     Gas Chromatogrophy/Mass Spectrometry with Negative Ion
                                                                                Chemical Ionization and Tandem Mass Spectrometry” Rapid Com
  (75) Inventors: Michael P. Caulfield, San Clemente,                           mun. Mass Spectrom 12, 1749-55 (1998).
                 CA (US); Darren A Carns, Rancho                                Dorgan et al., “Measurement of steroid sex hormones in serum: a
                 Santa Margarita, CA (US); Richard E                            comparison of radioimmunoassay and mass spectrometry.” Steroids
                 Reitz, San Clemente, CA (US)                                   67: 151-8 (2002).
                                                                                Draisci et al., Quantitation of anabolic hormones and their metabo
  (73) Assignee: Quest Diagnostics Investments                                  lites in bovine serum and urine by liquid chromatography—tandem
                 Incorporated, Wilmington, DE (US)                              mass spectrometry. Journal of Chromatography, 870: 511-522,
                                                                                2000.
  (*) Notice:              Subject to any disclaimer, the term of this          Furuta et al., “Simultaneous Measurements of Endogenous and
                           patent is extended or adjusted under 35              Deuterium-Labelled Tracer Variants of Androstenedione and
                           U.S.C. 154(b) by 0 days.                             Testosterone by Capillary Gas Chromatography-Mass Spectrom
                                                                                etry.” J Chrom, Biomed Appl vol. 525: 15-23, (1990).
                           This patent is Subject to a terminal dis             Giraudi et al., “Effect of Tracer Binding to Serum Proteins on the
                           claimer.                                             Reliability of a Direct Free Testosterone Assay.” Steriods 52: 423-4
                                                                                (1988).
  (21) Appl. No.: 11/247,409                                                    Griffiths et al., Derivatisation for the characterization of neutral
  (22) Filed:              Oct. 11, 2005                                        oxosteroids by electrospray and matrix-assisted laser desorption/
                                                                                ionization tandem mass spectrometry: the Girard P derivative.
  (65)                        Prior Publication Data                            Rapid Communications in Mass Spectrometry, 17:924-935, 2003.
                                                                                Lewis et al., DOT/FAA/AM-00/20 A Novel method for the deter
          US 2006/004O256 A1                 Feb. 23, 2006                      mination of Sildenafil (ViagraR) and its metabolite (UK-103,320) in
                                                                                postmortem specimens using LC/MS/MS and LC/MS/MS/MS.
              Related U.S. Application Data                                     National Technical Information Service, 2000, 3 cover pages and
  (63) Continuation of application No. 10/726,919, filed on                     pp. 1-12.
       Dec. 2, 2003, now Pat. No. 6,977,143.                                    Marcus and Durnford, “A Simple Enzyme-Linked Immunosorbent
                                                                                Assay for Testosterone.” Steroids 46: 975-86 (1985).
  (60) Provisional application No. 60/501,255, filed on Sep.                    Merchant and Weinberger, “Recent advancements in Surface-en
          8, 2003.                                                              hanced laser desorption/ionization-time of flight-mass spectrom
                                                                                etry.” Electrophoresis 21: 1164-67 (2000).
  (51) Int. Cl.                                                                 Minut et al., “Urinary 5o-androstanediol and 5 B-androstanediol
       CI2O I/00                         (2006.01)                              measurement by gas chromatography after Solid-phase extraction
          GOIN 33/00                     (2006.01)                              and high-performance liquid chromatography.” Int'l J Biol. Mark
  (52) U.S. Cl. ........................................... 435/4; 436/128      ers, vol. 14(3): 154-59 (1999).
  (58) Field of Classification Search ..................... None                Ooi and Donnelly, “More on the Analog Free-Testosterone Assay.”
       See application file for complete search history.                        Clin. Chem. 45: 714-715 (1999).
                                                                                Robb et al., “Atmospheric pressure photoionization: An ionization
  (56)                       References Cited                                   method for liquid chromatography-mass spectrometry.” Anal.
                      U.S. PATENT DOCUMENTS                                     Chem. 72(15): 3653-3659 (2000).
         5,772,874.   A        6/1998     Quinn et al.                                              (Continued)
         5,795,469    A        8/1998     Quinn et al.
         5,919,368    A        7/1999     Quinn et al.                          Primary Examiner Cecilia J. Tsang
         5,968,367    A       10/1999     Quinn et al.                          Assistant Examiner Marcela Cordero Garcia
         6,107,623    A        8/2000     Bateman et al.                        (74) Attorney, Agent, or Firm—Foley & Lardner, LLP
         6,124,137    A        9, 2000    Hutchens et al.
         6,204,500    B1       3, 2001    Whitehouse et al.                     (57)                      ABSTRACT
         6,268,144    B1       7/2001     Koster
         6.410,913    B1       6, 2002    Brekenfeld et al.
         6,855,703 B1*         2/2005 Hill et al. ................... 514,170
   2004/0235.193 A1           11/2004 Soldin                                    Provided are methods for determining the presence or
                                                                                amount of testosterone in a test sample, comprising ionizing
                       OTHER PUBLICATIONS
                                                                                all or a portion of the testosterone present in the sample to
                                                                                produce one or more testosterone ions that are detectable in
  Williams et al. Electrospray Collision-induced Dissociation of                a mass spectrometer. All or a portion of the testosterone
  Testosterone and Testosterone Hydroxy Analogs. J Mass Spectrom.               present in the sample is ionized to produce one or more
  1999. vol. 34, pp. 206-216.*                                                  testosterone ions, which may be isolated and fragmented to
  Carignan et al., “High-performance liquid chromatographic analysis            produce precursor ions. A separately detectable internal
  of estradiol valerate-testosterone enanthate in oily formulations' J          testosterone standard can be provided in the sample. In a
  Chrom 301(1):292-96 (1984).                                                   preferred embodiment, the reference is 2,2,4,6,6-d test
  Choi et al., “Rapid HPLC-ElectrosprayTandem Mass Spectrometric                OSterOne.
  Assay for Urinary Testosterone and Dihydrotestosterone
  Glucuronides from Patients with Benign Prostate Hyperplasia.”
  Clin. Chem. 49: 322-5 (2003).                                                                    50 Claims, No Drawings
                                                                     Joint Appendix 1935
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 282 of 355 PageID #: 8538


                                                          US 7,348,137 B2
                                                                   Page 2

                    OTHER PUBLICATIONS                                  Winters et al., “The analog free testosterone assay: are the results in
                                                                        men clinically useful?” Clin. Chem. 44:2178-2182, (1998).
  Ropero-Miller et al., Simultaneous quantitation of opioids in blood   Wright et al., “Proteinchip surface enhanced laser desorption?
  by GC-EL-MS analysis following deproteination detautomerization       ionization (SELDI) mass spectrometry: a novel protein biochip
  of keto analytes, Solid-phase extraction, and trimethylsilyl          technology for detection of prostate cancer biomarkers in complex
  derivatization. Journal of Analytical Toxicology, 26:524-528, 2002.   protein mixtures.” Prostate Cancer and Prostatic Diseases 2: 264
                                                                        76 (1999).
  B. Starcevic, et al., “Liquid Chromatography—tandem Mass Spec         Zimmer et al., “Comparison of turbulent-flow chromatography with
  trometry Assay For Human Serum Testosterone And Trideuterated         automated Solid-phase extraction in 96-well plates and liquid-liquid
  Testosterone.” Journal of Chromatographyl B 792: 197-204 (2003).      extraction used as plasma sample preparation techniques for liquid
  Tiller et al., Drug quantitation on a benchtop liquid chromatogra     chromatography-tandem mass spectrometry.” J. Chromatogr: A 854:
  phy-tandem mass spectrometry system. Journal of Chromatography.       23-35 (1999).
  771; 119-125, 1997.                                                   * cited by examiner




                                                             Joint Appendix 1936
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 283 of 355 PageID #: 8539


                                                       US 7,348,137 B2
                                1.                                                                      2
      DETERMINATION OF TESTOSTERONE BY                                               SUMMARY OF THE INVENTION
             MASS SPECTROMETRY
                                                                            In a first aspect, the present invention relates to methods
       CROSS-REFERENCE TO RELATED PATENT                                 for determining the presence or amount of testosterone in a
                 APPLICATIONS                                            test sample, comprising ionizing all or a portion of the
                                                                         testosterone present in the sample to produce one or more
    This application claims priority to U.S. Application Ser.            testosterone ions that are detectable in a mass spectrometer
  No. 60/501,255, filed Sep. 8, 2003, and to U.S. application            operating in positive ion mode, and detecting the ion(s) so
                                                                         produced. The presence or amount of one or more testoster
  Ser. No. 10/726,919 filed Dec. 2, 2003, both of which are         10   one ions can be related to the presence or amount of
  incorporated herein by reference in their entirety including           testosterone in the original test sample.
  all figures and tables.                                                   Such methods may preferably comprise ionizing all or a
                                                                         portion of the testosterone present in the sample to produce
                 FIELD OF THE INVENTION                                  one or more testosterone ions, isolating the testosterone ions
                                                                    15   by mass spectrometry to provide one or more precursor ions,
     The present invention relates to methods for analyzing              fragmenting the precursor ions to provide one or more
  testosterone and for detecting testosterone in samples by              daughter ions that are detectable in a mass spectrometer
  mass spectrometry.                                                     operating in positive ion mode, and detecting the ion(s) so
                                                                         produced. The presence or amount of the testosterone
           BACKGROUND OF THE INVENTION                                   daughter ion(s) can be related to the presence or amount of
                                                                         testosterone in the original test sample. Such methods are
                                                                         known in the art as “tandem mass spectrometry.”
     The following description of the background of the inven               In preferred embodiments, a separately detectable internal
  tion is provided simply as an aid in understanding the                 testosterone standard is provided in the sample, the presence
  invention and is not admitted to describe or constitute prior     25   or amount of which is also determined in said sample. In
  art to the invention.                                                  these embodiments, all or a portion of both the endogenous
     Testosterone (4 androsten 17f8-ol-3-one) is a C19 steroid           testosterone and the internal standard present in the sample
  hormone with a molecular weight of 288.4 daltons. Test                 is ionized to produce a plurality of ions detectable in a mass
  osterone is the major androgen in males and is controlled by           spectrometer operating in positive ion mode, and one or
  luteinizing hormone (LH). LH is released from the anterior        30   more ions produced from each are detected by mass spec
  pituitary exerting the primary control on testosterone pro             trometry.
  duction, and acting directly on the Leydig cells in the testes,           In preferred embodiments, the testosterone ions detect
  where testosterone is produced. Testosterone stimulates                able in a mass spectrometer include ions with a mass/charge
  adult maturation of external genitalia and secondary sex               ratio (m/z) of 289.1+0.5, 109.2+0.5, and/or 96.9-0.5, the
  organs, and the growth of beard, axillary and pubic hair. In      35   latter two being fragments of the larger ion. In particularly
  addition, testosterone has anabolic effects leading to                 preferred embodiments, the precursor ion has m/z of 289.1,
  increased linear growth, nitrogen retention, and muscular              while the fragment ions have an m/z of 109.2 and 96.9.
  development. Clinical evaluation of serum testosterone,                   A preferred internal testosterone standard is 2.2.4.6.6.-ds
  along with serum LH, assists in evaluation of hypogonadal              testosterone. In preferred embodiments, the internal test
  males. Major causes of lowered testosterone in males              40   osterone standard ions detectable in a mass spectrometer
  include hypogonadotropic hypogonadism, testicular failure,             have a mass/charge ratio (m/z) of 294.1+0.5, 113.2+0.5
  hyperprolactinemia, hypopituitarism, some types of liver               and/or 99.9+0.5. In particularly preferred embodiments, a
  and kidney diseases, and critical illness.                             precursor ion of the internal testosterone standard has an m/z.
     Testosterone levels are much lower in females compared              of 294.1, and two fragment ions having an m/z of 113.2 and
                                                                    45   99.9 are each detected.
  to males. The major sources of testosterone in females are                In preferred embodiments, one may determine the speci
  the ovaries, the adrenal glands, and the peripheral conver             ficity of testosterone determination by mass spectrometry by
  sion of precursors, specifically the conversion of andros              calculating a ratio of the daughter ions for that sample and
  tenedione to testosterone. In females, the normal levels of            comparing that ratio with that of a purified testosterone
  androgens may provide a Substrate for estrogen production.        50   standard. The daughter ion ratio for purified testosterone is
  Increased serum testosterone levels in females may be                  1.43 (i.e. 109-97) while the daughter ion ratio of the internal
  indicative of polycystic ovary syndrome and adrenal hyper              testosterone standard (2.2.4.6.6.-ds testosterone) is 1.07 (i.e.
  plasia, among other conditions. The clinical manifestations            113-99). Under experimental conditions with multiple rep
  of excess testosterone in females include infertility, hirsut          licates, a median or mean and range derived from the
  ism, amenorrhea, and obesity.                                     55   standard deviation, coefficent of variation (CV) or percent
     Testosterone strongly binds to plasma proteins such as sex          age for each daughter ion ratio also can be calculated. In this
  hormone-binding globulin (SHBG) or testosterone-estra                  way, the presence of an “unknown compound (interfering
  diol-binding globulin (TEBG). Testosterone also binds with             Substance) can be detected by either an increase or decrease
  low affinity to CBG (cortisol-binding globulins) and albu              in the observed daughter ion ratio.
  min. Less than 2.5% of testosterone circulates unbound to         60      In preferred embodiments, one may increase the signal to
  plasma proteins.                                                       noise detection of testosterone (or the internal standard) by
     Numerous assays for testosterone are known to those of              Summing the signal of the detectable daughter ions for that
  skill in the art. See, e.g., Marcus and Durnford, Steroids 46:         sample. This has the effect of improving detection by
  975-86 (1985): Giraudiet al., Steroids 52:423-4 (1988); Ooi            increasing the signal and effectively reducing the back
  and Donnelly, Clin. Chem. 44; 2178-82 (1988); Dorgan et           65   ground, thus improving the signal to noise ratio. In addition,
  al., Steroids 67: 151-8 (2002); Choi et al., Clin. Chem. 49:           one can quantitate the amount of testosterone in a sample by
  322-5 (2003).                                                          comparing the Summed daughter ion signal of the unknown
                                                          Joint Appendix 1937
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 284 of 355 PageID #: 8540


                                                       US 7,348,137 B2
                                  3                                                                      4
  sample with a standard curve of Summed daughter ion                        Suitable test samples can include any liquid sample that
  signals for known amounts of testosterone.                              can contain one or more testosterone. For example, Samples
     In certain embodiments, the testosterone present in a test           obtained during the manufacture of synthetic testosterone
  sample can be purified prior to ionization. Numerous meth               can be analyzed to determine the composition and yield of
  ods are known in the art to purify testosterone, including              the manufacturing process. In certain embodiments, a
  chromatography, particularly high performance liquid chro               sample is a biological sample; that is, a sample obtained
  matography (HPLC), and thin layer chromatography (TLC);                 from any biological Source, such as an animal, a cell culture,
  electrophoresis, including capillary electrophoresis; extrac            an organ culture, etc. Particularly preferred are samples
  tion methods, including ethyl acetate extraction, and metha             obtained from a mammalian animal. Such as a dog, cat,
  nol extraction; and affinity separations, including immunoaf       10   horse, etc. Particular preferred mammalian animals are
  finity separations; or any combination of the above.                    primates, most preferably humans. Suitable samples include
     Preferred embodiments utilize high turbulence liquid                 blood, plasma, serum, hair, muscle, urine, Saliva, tear, cere
  chromatography (HTLC), alone or in combination with one                 broSpinal fluid, or other tissue sample. Such samples may be
  or more purification methods, to purify testosterone in                 obtained, for example, from a patient; that is, a living person
  samples. HTLC is a form of chromatography that utilizes            15   presenting themselves in a clinical setting for diagnosis,
  turbulent flow of the material being assayed through the                prognosis, or treatment of a disease or condition.
  column packing as the basis for performing the separation.                 The mass spectrometer typically provides the user with an
  HTLC has been applied in the preparation of samples                     ion scan; that is, the relative abundance of each m/z over a
  containing two unnamed drugs prior to analysis by mass                  given range (e.g., 100 to 900). The results of an analyte
  spectrometry. See, e.g., Zimmer et al., J. Chromatogr: A 854:           assay, that is, a mass spectrum, can be related to the amount
  23-35 (1999); see also, U.S. Pat. Nos. 5,968.367, 5,919,368,            of the analyte in the original sample by numerous methods
  5,795,469, and 5,772,874, which further explain HTLC and                known in the art. For example, given that sampling and
  are each hereby incorporated by reference in their entirety             analysis parameters are carefully controlled, the relative
  including all charts and drawings. Persons of ordinary skill            abundance of a given ion can be compared to a table that
  in the art understand “turbulent flow. When fluid flows            25   converts that relative abundance to an absolute amount of
  slowly and smoothly, the flow is called “laminar flow. For              the original molecule. Alternatively, molecular standards
  example, fluid moving through an HPLC column at low flow                can be run with the samples, and a standard curve con
  rates is laminar. In laminar flow the motion of the particles           structed based on ions generated from those standards.
  of fluid is orderly with particles moving generally in Straight         Using Such a standard curve, the relative abundance of a
  lines. At faster velocities, the inertia of the water overcomes    30   given ion can be converted back into an absolute amount of
  fluid frictional forces and turbulent flow results. Fluid not in        the original molecule. Numerous other methods for relating
 contact with the irregular boundary "outruns that slowed by              the presence or amount of an ion to the presence or amount
 friction or deflected by an uneven surface. When a fluid is              of the original molecule are well known to those of ordinary
                                                                          skill in the art.
 flowing turbulently, it flows in eddies and whirls (or vorti        35      In other preferred embodiments, the purifying step
 ces), with more "drag' than when the flow is laminar. Many               involves (i) applying the sample to an HTLC extraction
 references are available for assisting in determining when
 fluid flow is laminar or turbulent (e.g., Turbulent Flow                 column, (ii) washing the HTLC extraction column under
 Analysis. Measurement and Prediction, P. S. Bernard & J.                 conditions whereby testosterone is retained by the column,
 M. Wallace, John Wiley & Sons, Inc., (2000); An Introduc                 (iii) eluting retained testosterone from the HTLC extraction
  tion to Turbulent Flow, Jean Mathieu & Julian Scott, Cam           40   column, (iv) applying the retained material to an analytical
  bridge University Press (2001)).                                        column, and (V) eluting purified testosterone from the ana
     Because the steps involved in these HTLC procedures can              lytical column. In preferred embodiments, the HTLC extrac
  be linked in an automated fashion, the requirement for                  tion column is a large particle C-18 extraction column, and
  operator involvement during the purification of testosterone            the analytical column is a C-18 analytical column. The
                                                                     45   HTLC extraction column is preferably a large particle col
  can be minimized. This can result in savings of time and                l
  costs, and eliminate the opportunity for operator error.                  By “large particle' column is meant a column containing
     Purification in this context does not refer to removing all          an average particle diameter greater than about 35 um. In the
  materials from the sample other than the analyte(s) of                  most preferred embodiment the column contains particles of
  interest. Instead, purification refers to a procedure that         50   about 50 um in diameter, and the C-18 analytical column
  enriches the amount of one or more analytes of interest                 comprises particles of about 4 um in diameter. As used in
  relative to one or more other components of the sample. In              this context, the term “about” meansit 10%.
  preferred embodiments, purification can be used to remove                 The term “analytical column” as used herein refers to a
  one or more interfering Substances, e.g., one or more Sub               chromatography column having Sufficient chromatographic
  stances that would interfere with detection of an analyte ion      55   “plates' to effect a separation of materials in a sample that
  by mass spectrometry.                                                   elute from the column sufficient to allow a determination of
     In various embodiments, the testosterone present in a test           the presence or amount of an analyte. Such columns are
  sample can be ionized by any method known to the skilled                often distinguished from “extraction columns,” which have
  artisan. These methods include, but are not limited to,                 the general purpose of separating or extracting retained
  electron ionization, chemical ionization, fast atom bombard        60   material from non-retained materials in order to obtain a
  ment, field desorption, and matrix-assisted laser desorption            purified sample for further analysis.
  ionization ("MALDI), surface enhanced laser desorption                     In various embodiments, one of more steps of the methods
  ionization (“SELDI), photon ionization, electrospray, and               can be performed in an inline, automated fashion. For
  inductively coupled plasma. The skilled artisan will under              example, in one embodiment steps (i)-(V) are performed in
  stand that the choice of ionization method can be determined       65   an inline, automated fashion. In another, the steps of ion
  based on the analyte to be measured, type of sample, the type           ization and detection are performed inline following steps
  of detector, the choice of positive versus negative mode, etc.          (i)-(v). The term “inline, automated fashion” as used herein
                                                           Joint Appendix 1938
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 285 of 355 PageID #: 8541


                                                        US 7,348,137 B2
                                 5                                                                      6
  refers to steps performed without the need for operator                  a percent confidence of at least 90% or at least 93% or at
  intervention. For example, by careful selection of valves and            least 95% or at least 97% or at least 98% or at least 99%.
  connector plumbing, two or more chromatography columns                   Persons of ordinary skill in the art understand statistical
  can be connected as needed Such that material is passed from             calculations and how to calculate a percent confidence for
  one to the next without the need for any manual steps. In           5    particular assays.
  preferred embodiments, the selection of valves and plumb                    In one embodiment, the assay involves the combination of
  ing is controlled by a computer pre-programmed to perform                LC with mass spectrometry. In a preferred embodiment, the
  the necessary steps. Most preferably, the chromatography                 LC is HTLC. In another preferred embodiment, the mass
  system is also connected in Such an on-line fashion to the               spectrometry is tandem mass spectrometry (MS/MS).
  detector System, e.g., an MS system. Thus, an operator may          10      Liquid chromatography (LC) and high-performance liq
  place a tray of samples in an autosampler, and the remaining             uid chromatography (HPLC) rely on relatively slow, laminar
  operations are performed under computer control, resulting               flow technology. HPLC has been successfully applied to the
  in purification and analysis of all samples selected.                    separation of compounds in biological samples. But a sig
    In contrast, the term “off-line' as used herein refers to a            nificant amount of sample preparation is required prior to the
  procedure requiring manual intervention of an operator.             15   separation and Subsequent analysis with a mass spectrometer
  Thus, if samples are subjected to precipitation, and the                 (MS), making this technique labor intensive. In addition,
  Supernatants are then manually loaded into an autosampler,               most HPLC systems do not utilize the mass spectrometer to
  the precipitation and loading steps are off-line from the                its fullest potential, allowing only one HPLC system to be
  Subsequent steps.                                                        connected to a single MS instrument, resulting in lengthy
     In preferred embodiments, the purified testosterone is                time requirements for performing a large number of assays.
  ionized by one or more of the following methods: electro                 High turbulence liquid chromatography (HTLC) methods
  spray ionization, chemical ionization, photon ionization,                that combine multiple separations in one procedure lessen
  matrix-assisted laser desorption ionization (MALDI), and                 the need for lengthy sample preparation and operate at a
  surface enhanced laser desorption ionization (SELDI). In the             significantly greater speed. Such methods also achieve a
  most preferred embodiment, the testosterone is ionized by           25   separation performance superior to laminar flow (HPLC)
  electrospray ionization. In preferred embodiments, the tes               chromatography. HTLC allows for direct injection of bio
  tosterone ion is in a gaseous state and the inert collision gas          logical samples (plasma, urine, etc.). This is difficult to
  is argon or nitrogen. The test sample is preferably obtained             achieve in traditional forms of chromatography because
  from a patient, for example, blood serum. In other embodi                denatured proteins and other biological debris quickly block
  ments the test sample can be blood plasma, or another liquid        30   the separation columns.
  or biological fluid. In a most preferred embodiment the                     The terms “mass spectrometry” or “MS as used herein
  sample is de-proteinated prior to the ionization step by                 refer to methods of filtering, detecting, and measuring ions
  exposing the test sample to formic acid. The high turbulence             based on their mass-to-charge ratio, or “m/Z. In general,
  liquid chromatography column most preferably contains a                  one or more molecules of interest are ionized, and the ions
  matrix of a C-12 carbon chain. In various embodiments, the          35   are Subsequently introduced into a mass spectrographic
  mass spectroscopy is MS/MS/TOF mass spectroscopy, or                     instrument where, due to a combination of magnetic and
  MALDI/MS/MS/TOF mass spectroscopy, or SELDI/MS/                          electric fields, the ions follow a path in space that is
  MS/TOF mass spectroscopy.                                                dependent upon mass (“m’) and charge (“Z”). See, e.g., U.S.
     In preferred embodiments, the presence or amount of the               Pat. No. 6,204,500, entitled “Mass Spectrometry From Sur
  testosterone ion is related to the presence or amount of            40   faces: U.S. Pat. No. 6,107,623, entitled “Methods and
  testosterone in the test sample by comparison to a reference             Apparatus for Tandem Mass Spectrometry: U.S. Pat. No.
  2.2.4.6.6-d5 testosterone sample.                                        6.268,144, entitled “DNA Diagnostics Based On Mass Spec
     The summary of the invention described above is non                   trometry:” U.S. Pat. No. 6,124,137, entitled “Surface-En
  limiting and other features and advantages of the invention              hanced Photolabile Attachment And Release For Desorption
  will be apparent from the following detailed description of         45   And Detection Of Analytes: Wright et al., “Proteinchip
  the invention, and from the claims.                                      surface enhanced laser desorption/ionization (SELDI) mass
                                                                           spectrometry: a novel protein biochip technology for detec
             DETAILED DESCRIPTION OF THE                                   tion of prostate cancer biomarkers in complex protein mix
                      INVENTION                                            tures.” Prostate Cancer and Prostatic Diseases 2: 264-76
                                                                      50   (1999); and Merchant and Weinberger, “Recent advance
     The present invention describes methods and composi                   ments in Surface-enhanced laser desorption/ionization-time
  tions for unambiguously detecting testosterone in a test                 of flight-mass spectrometry.” Electrophoresis 21: 1164-67
  sample. The methods utilize liquid chromatography (LC),                  (2000), each of which is hereby incorporated by reference in
  most preferably HTLC, to perform an initial purification of              its entirety, including all tables, figures, and claims.
  selected analytes, and combine this with unique methods of          55      For example, in a “quadrupole' or “quadrupole ion trap'
  mass spectrometry (MS), thereby providing a high-through                 instrument, ions in an oscillating radio frequency field
  put assay system for detecting and quantifying testosterone              experience a force proportional to the DC potential applied
  in a liquid sample. The preferred embodiments are particu                between electrodes, the amplitude of the RF signal, and m/z.
  larly well Suited for application in large clinical laboratories.        The Voltage and amplitude can be selected so that only ions
  Testosterone assays are provided that have enhanced speci           60   having a particular m/z travel the length of the quadrupole,
  ficity and are accomplished in less time and with less sample            while all other ions are deflected. Thus, quadrupole instru
  preparation than required in presently available testosterone            ments can act as both a “mass filter' and as a “mass detector”
  assays. In various embodiments the methods of the inven                  for the ions injected into the instrument.
  tion accurately detect testosterone in samples where it is                 Moreover, one can often enhance the resolution of the MS
  present in concentrations of less than 50 ng/dL, less than 25       65   technique by employing “tandem mass spectrometry,” or
  ng/dL, less than 10 ng/dL, less than 5 ng/dL, and even less              “MS/MS. In this technique, a precursor ion or group of ions
  than 1 ng/dL. In various embodiments the concentration has               generated from a molecule (or molecules) of interest may be
                                                           Joint Appendix 1939
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 286 of 355 PageID #: 8542


                                                     US 7,348,137 B2
                                 7                                                                  8
  filtered in an MS instrument, and these precursor ions               retains one or more analytes of interest. As in MALDI, this
  Subsequently fragmented to yield one or more fragment ions           process may also employ an energy-absorbing material to
  that are then analyzed in a second MS procedure. By careful          facilitate ionization.
  selection of precursor ions, only ions produced by certain              The term “electrospray ionization, or "ESI. as used
  analytes of interest are passed to the fragmentation chamber,        herein refers to methods in which a solution is passed along
  where collision with atoms of an inert gas occurs to produce         a short length of capillary tube, to the end of which is applied
  the fragment ions. Because both the precursor and fragment           a high positive or negative electric potential. Solution reach
  ions are produced in a reproducible fashion under a given set        ing the end of the tube, is vaporized (nebulized) into a jet or
  of ionization/fragmentation conditions, the MS/MS tech               spray of very Small droplets of Solution in solvent vapor.
  nique can provide an extremely powerful analytical tool. For    10   This mist of droplets flows through an evaporation chamber
  example, the combination of filtration/fragmentation can be          which is heated slightly to prevent condensation and to
  used to eliminate interfering Substances, and can be particu         evaporate solvent. As the droplets get Smaller the electrical
  larly useful in complex samples, such as biological samples.         Surface charge density increases until Such time that the
     Additionally, recent advances in technology, such as              natural repulsion between like charges causes ions as well as
  matrix-assisted laser desorption ionization coupled with        15   neutral molecules to be released.
  time-of-flight analyzers ("MALDI-TOF) permit the analy                  The term "Atmospheric Pressure Chemical Ionization,” or
  sis of analytes at femtomole levels in very short ion pulses.        “APCI, as used herein refers to mass spectroscopy methods
  Mass spectrometers that combine time-of-flight analyzers             that are similar to ESI; however, APCI produces ions by
  with tandem MS are also well known to the artisan. Addi              ion-molecule reactions that occur within a plasma at atmo
  tionally, multiple mass spectrometry steps can be combined           spheric pressure. The plasma is maintained by an electric
  in methods known as “MS/MS.                                          discharge between the spray capillary and a counter elec
     Ions can be produced using a variety of methods includ            trode. Then ions are typically extracted into the mass ana
  ing, but not limited to, electron ionization, chemical ioniza        lyzer by use of a set of differentially pumped skimmer
  tion, fast atom bombardment, field desorption, and matrix            stages. A counterflow of dry and preheated N gas may be
  assisted laser desorption ionization ("MALDI), surface          25   used to improve removal of Solvent. The gas-phase ioniza
  enhanced laser desorption ionization (“SELDI), photon                tion in APCI can be more effective than ESI for analyzing
  ionization, electrospray ionization, and inductively coupled         less-polar species.
  plasma.                                                                 The term "Atmospheric Pressure Photoionization'
    The term “electron ionization' as used herein refers to            (“APPI) as used herein refers to the form of mass spec
  methods in which one or more analytes of interest in a          30   troscopy where the mechanism for the photoionization of
  gaseous or vapor phase is/are interacted with a flow of              molecule M is photon absorption and electron ejection to
  electrons. Impact of the electrons with the analyte(s) pro           form the molecular M+. Because the photon energy typically
  duces analyte ions, which may then be subjected to a mass            is just above the ionization potential, the molecular ion is
  spectroscopy technique.                                              less Susceptible to dissociation. In many cases it may be
    The term “chemical ionization' as used herein refers to       35   possible to analyze samples without the need for chroma
  methods in which a reagent gas (e.g. ammonia) is subjected           tography, thus saving significant time and expense. In the
  to electron impact, and analyte ions are formed by the               presence of water vapor or protic solvents, the molecularion
                                                                       can extract H to form MH--. This tends to occur if M has a
  interaction of reagent gas ions and analyte molecules.               high proton affinity. This does not affect quantitation accu
    The term “fast atom bombardment as used herein refers
  to methods in which a beam of high energy atoms (often Xe
                                                                  40   racy because the sum of M-- and MH-- is constant. Drug
  or Ar) impacts a non-volatile test sample, desorbing and             compounds in protic solvents are usually observed as MH--,
  ionizing molecules contained in the sample. Samples are              whereas nonpolar compounds such as naphthalene or test
  dissolved in a viscous liquid matrix, Such as glycerol,              osterone usually form M--. Robb, D. B., Covey, T. R. and
  thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown                Bruins, A. P. (2000): See, e.g., Robb et al., Atmospheric
  ether, 2-nitrophenyloctyl ether, Sulfolane, diethanolamine,
                                                                  45   pressure photoionization: An ionization method for liquid
                                                                       chromatography-mass spectrometry. Anal. Chem. 72C15):
  and triethanolamine. The choice of an appropriate matrix for         3653-3659.
  a compound or sample is an empirical process.                           The term “inductively coupled plasma' as used herein
     The term “field desorption' as used herein refers to              refers to methods in which a sample is interacted with a
  methods in which a non-volatile test sample is placed on an     50   partially ionized gas at a sufficiently high temperature to
  ionization Surface, and an intense electric field is used to         atomize and ionize most elements.
  generate analyte ions.                                                  The term "ionization' and “ionizing” as used herein refers
    The term “matrix-assisted laser desorption ionization,” or         to the process of generating an analyte ion having a net
  "MALDI as used herein refers to methods in which a                   electrical charge equal to one or more electron units. Nega
  non-volatile sample is exposed to laser irradiation, which      55   tive ions are those ions having a net negative charge of one
  desorbs and ionizes analytes in the sample by various                or more electron units, while positive ions are those ions
  ionization pathways, including photo-ionization, protona             having a net positive charge of one or more electron units.
  tion, deprotonation, and cluster decay. For MALDI, the                  The term “desorption' as used herein refers to the
  sample is mixed with an energy-absorbing matrix, which               removal of an analyte from a surface and/or the entry of an
  facilitates desorption of analyte molecules.                    60   analyte into a gaseous phase.
     The term "surface enhanced laser desorption ionization.”             In those embodiments, such as MS/MS, where precursor
  or "SELDI' as used herein refers to another method in which          ions are isolated for further fragmentation, collision-induced
  a non-volatile sample is exposed to laser irradiation, which         dissociation (“CID) is often used to generate the fragment
  desorbs and ionizes analytes in the sample by various                ions for further detection. In CID, precursor ions gain energy
  ionization pathways, including photo-ionization, protona        65   through collisions with an inert gas, and Subsequently frag
  tion, deprotonation, and cluster decay. For SELDI, the               ment by a process referred to as "unimolecular decomposi
  sample is typically bound to a Surface that preferentially           tion.” Sufficient energy must be deposited in the precursor
                                                        Joint Appendix 1940
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 287 of 355 PageID #: 8543


                                                       US 7,348,137 B2
                                                                                                      10
  ion so that certain bonds within the ion can be broken due             amount of one or more analytes of interest relative to one or
  to increased vibrational energy.                                       more other components of the sample.
     Sample Preparation for Mass Spectrometry                              The terms “phenyl,” “C-2,” “C-8, and “C-18” as used
     Numerous methods have been described to purify test                 herein refer to functional groups present on a column
  osterone from samples prior to assay. For example, high                packing material. For example, a phenyl column exposes the
  performance liquid chromatography (HPLC) has been used                 material flowing through the column to unsubstituted phenyl
  to purify samples containing testosterone using C-18 col               groups, while a C-18 column exposes the material flowing
  umn with an 8:2 methanol: water mixture at 1 ml/min. Mass              through the column to unsubstituted Straight or branched
 spectrometry and gas chromatography has been used to                    chain 18-carbon alkyl groups.
 analyze metabolites of anabolic steroids (See Choi et al.,         10     The term “analytical column” as used herein refers to a
 Rapid Commun. Mass Spectrom 12, 1749-55 (1998); Furuta                  chromatography column having Sufficient chromatographic
 et al., J Chrom, Biomed Appl (1990), Vol. 525: 15-23:                   “plates' to effect a separation of materials in a sample that
 Carignan et al., J. Chrom 301 (1):292-96 (1984); Minut et al.,          elute from a column sufficient to allow a determination of
 Int'l J. Biol. Markers, Vol. 14(3): 154-59 (1999)).                     the presence or amount of an analyte without further puri
    Recently, high turbulence liquid chromatography                 15   fication on a chromatography column. However, further
 (“HTLC) has been applied for sample preparation of                      purification may occur by one or more other methods (e.g.,
 samples containing two unnamed drugs prior to analysis by               mass spectrometry). Such columns are often distinguished
 mass spectrometry. See, e.g., Zimmer et al., J. Chromatogr:             from “extraction columns, which have the general purpose
 A 854: 23-35 (1999); see also, U.S. Pat. Nos. 5,968,367;                of separating or extracting retained material from non
                                                                         retained materials.
  5,919,368; 5,795,469; and 5,772,874, each of which is                     In preferred embodiments, one or more of the purification
  hereby incorporated by reference in its entirety. Traditional          and/or analysis steps can be performed in an "inline' fash
  HPLC analysis relies on column packings in which laminar               ion. The term “inline' as used herein refers to steps per
  flow of the sample through the column is the basis for                 formed without further need for operator intervention. For
  separation of the analyte of interest from the test sample. The   25   example, by careful selection of valves and connector
  skilled artisan will understand that separation in Such col            plumbing, two or more chromatography columns can be
  umns is a diffusional process. In contrast, it is believed that        connected Such that material is passed from one to the next
  turbulent flow, such as that provided by HTLC columns and              without the need for additional manual steps. In preferred
  methods, may enhance the rate of mass transfer, improving              embodiments, the selection of valves and plumbing is con
  the separation characteristics provided.                          30   trolled by a computer pre-programmed to perform the nec
     Additionally, the commercial availability of HTLC appa              essary steps. Most preferably, the chromatography system is
  ratuses that permit multiplexing of columns and direct                 also connected in such an in-line fashion to the detector
  integration with MS instruments makes such instruments                 system, e.g., an MS system. Thus, an operator may place a
  particularly well Suited to high-throughput applications.              tray of samples in an autosampler, and the remaining opera
     Numerous column packings are available for chromato            35   tions are performed “in-line” under computer control, result
  graphic separation of samples, and selection of an appro               ing in purification and analysis of all samples selected.
  priate separation protocol is an empirical process that                  In contrast, the term "off-line' as used herein refers to a
  depends on the sample characteristics, the analyte of inter            procedure requiring manual intervention of an operator after
  est, the interfering Substances present and their characteris          the test sample is loaded onto the first column. Thus, if
  tics, etc. For HTLC, polar, ion exchange (both cation and         40   samples are subjected to precipitation, and the Supernatants
  anion), hydrophobic interaction, phenyl, C-2, C-8, and C-18            are then manually loaded into an autosampler, the precipi
  columns are commercially available. During chromatogra                 tation and loading steps are off-line from the Subsequent
  phy, the separation of materials is effected by variables such         steps.
  as choice of eluant (also known as a “mobile phase'), choice              Traditional HPLC analysis relies on the chemical inter
  of gradient elution and the gradient conditions, temperature,     45   actions between sample components and column packings,
  etc.                                                                   where laminar flow of the sample through the column is the
     In certain embodiments, an analyte may be purified by               basis for separation of the analyte of interest from the test
  applying a sample to a column under conditions where the               sample. The skilled artisan will understand that separation in
  analyte of interest is reversibly retained by the column               Such columns is a diffusional process. In contrast, it is
  packing material, while one or more other materials are not       50   believed that “turbulent flow, such as that provided by
  retained. In these embodiments, a first mobile phase condi             HTLC columns and methods, enhances the rate of mass
  tion can be employed where the analyte of interest is                  transfer, thereby improving the separation characteristics
  retained by the column, and a second mobile phase condition            provided by the separation system. HTLC columns separate
  can Subsequently be employed to remove retained material               components by means of high chromatographic flow rates
  from the column, once the non-retained materials are              55   through a packed column containing rigid particles. By
  washed through. The second mobile phase may be phased in               employing high flow rates (e.g., 3-4 ml/min), turbulent flow
  gradually, usually under computer control directing the                occurs in the column that causes nearly complete interaction
  composition of mobile phase over time, or by an immediate              between the stationary phase and the analytes. An additional
  change in the mobile phase. The retained materials may also            advantage of HTLC columns is that the macromolecular
  be removed from the column by “backflushing the column,           60   build-up associated with biological fluid matrices is avoided
  or reversing the direction of flow of the mobile phase. This           since the high molecular weight species are not retained
  may be particularly convenient for material that is retained           under the turbulent flow conditions.
  at the top of the column. Alternatively, an analyte may be                Numerous column packings are available for chromato
  purified by applying a sample to a column under mobile                 graphic separation of samples, and selection of an appro
  phase conditions where the analyte of interest elutes at a        65   priate separation protocol is an empirical process that
  differential rate in comparison to one or more other mate              depends on the sample characteristics, the analyte of inter
  rials. As discussed above, Such procedures may enrich the              est, the interfering Substances present and their characteris
                                                          Joint Appendix 1941
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 288 of 355 PageID #: 8544


                                                        US 7,348,137 B2
                                11                                                                     12
  tics, etc. In preferred embodiments the HTLC columns have                sample. This has the effect of improving detection by
  a media composition of Styrene-divinylbenzene cross-linked               increasing the signal and effectively reducing the back
  copolymer with a median particle size of 60 Lum (nominal)                ground, thus improving the signal to noise ratio. In addition,
  and a median particle pore size of 100 A. In one embodiment              one can quantitate the amount of testosterone in a sample by
  the column dimensions are 1.0 mm IDx50 mm length, and                    comparing the Summed daughter ion signal of the unknown
  the wetted parts of the apparatus are 316 stainless steel and            sample with a standard curve of Summed daughter ion
  styrene-divinylbenzene copolymer in a preferred embodi                   signals for known amounts of testosterone. Automated rules
  ment. The preferred columns are silica-based HTLC col                    can be programmed into the calculation/reporting program
  umns configured to offer rapid processing. Various packing               to Sum the daughter ion values for each analysis.
  chemistries can be used depending on the needs (e.g.,               10      The following examples serve to illustrate the present
  structure, polarity, and solubility of compounds being puri              invention. These examples are in no way intended to limit
  fied).                                                                   the scope of the invention.
     In various embodiments the columns are polar, ion
  exchange (both cation and anion), hydrophobic interaction,                                         EXAMPLES
  phenyl, C-2, C-8, C-18 columns, polar coating on porous             15
  polymer, and others are also commercially available. For                                             Example 1
  purification of testosterone, it has been discovered that a
  column packed with a C-18 or C-8 matrix produces an                                            Sample Preparation
  advantageous separation. More preferably, the C-18 matrix
  contains bead sizes of about 50 um, trifunctional, at about                A blood serum sample is collected from a human patient.
  200 mg of beads per 3 ml. The total surface area is about 500            The serum is first de-proteinated using a 10% formic acid
  m/gm. Most preferably, the HTLC may be followed by                       solution or a 1% trichloroacetic acid solution (in methanol).
  HPLC on a C18 column with a porous spherical silica.                     The deproteination also acts to release testosterone from
  During chromatography, the separation of materials is                    SHBG, albumin, and other binding proteins. In other
  effected by variables such as choice of eluant (also known as       25   embodiments proteins can be removed from the blood with
  a “mobile phase'), choice of gradient elution and the gra                other acids such as a with a solution of 1% trichloroacetic
  dient conditions, temperature, etc.                                      acid in methanol.
     In certain embodiments, an analyte may be purified by                    Sex hormone-binding globulin (SHBG) is a glycoprotein
  applying a sample to a column under conditions where the                 synthesized by the liver. SHBG’s has a high affinity for
  analyte of interest is reversibly retained by the column            30   testosterone that impacts bioavailable testosterone levels
  packing material, while one or more other materials are not              because hormone molecules are inactive until they are
  retained. In these embodiments, a first mobile phase condi               released and become free. SHBG binds up to 98 percent of
  tion can be employed where the analyte of interest is                    the steroid hormones in the blood including 5a-dihydrotes
  retained by the column, and a second mobile phase condition              tosterone (DHT), testosterone, and androstenediol with par
  can Subsequently be employed to remove retained material            35   ticularly high affinity. The binding capacity of SHBG for
  from the column, once the non-retained materials are                     testosterone is approximately 30,000 times greater than that
  washed through. Alternatively, an analyte may be purified by             of albumin.
  applying a sample to a column under mobile phase condi                      To understand the stability of testosterone in samples, two
  tions where the analyte of interest elutes at a differential rate        levels of sample pool were subjected to the following
  in comparison to one or more other materials. As discussed          40   conditions:
  above, Such procedures may enrich the amount of one or                     Freeze/Thaw: 1, 2, 3, 4, and 5 cycles.
  more analytes of interest relative to one or more other                    Room Temperature: 0, 8, 24, 48, 96 and 168 hours.
  components of the sample.                                                  Refrigerated (2-8°C.): 0, 1, 2, 4, 7, and 14 days.
     Daughter Ion Ratios for Specificity Determination                     Duplicate runs of samples were run on two separate days.
     In preferred embodiments, one may determine the speci            45
  ficity of testosterone determination by mass spectrometry by             Table 1 summarizes the stability of testosterone in samples:
  calculating a ratio of the daughter ions for that sample and
  comparing that ratio with that of a purified testosterone                                            TABLE 1.
  standard. The daughter ion ratio for purified testosterone is
  1.43 (i.e. 109-97) while the daughter ion ratio of the internal     50                      Sample Stability of TestosterOne
  testosterone standard (2.2.4.6.6,-ds testosterone) is 1.07 (i.e.               Condition                       Stability
  113-99). Under experimental conditions with multiple rep
  licates, a median or mean and range derived from standard                      Refrigerated (0°-8° C.)         7 Days
  deviation, CV or percentage for each daughter ion ratio also                   Room Temp (18-25° C.)           4 Days
                                                                                 Freeze Thaw Cycles:             Up to 5 with no effect
  can be calculated. In this way, the presence of an “unknown         55
  compound (interfering Substance) can be detected by either
  an increase or decrease in the observed daughter ion ratio.
  Under experimental conditions with multiple replicates, a                                            Example 2
  median and range and standard deviation for each daughter
  ion ratio also can be calculated. Automated rules can be            60                           Sample Analysis
  programmed into the calculation/reporting program to look
  for these changes in ratios to help in identifying the presence            This example provides a general description of a preferred
  of an “interfering substance.                                            embodiment of the methods for determining total testoster
     Daughter Ion Summation for Quantitation and Sensitivity               one in a sample.
     In preferred embodiments, one may increase the signal to         65     During the HTLC procedure sample contaminants are
  noise detection of testosterone (or the internal standard) by            eliminated through the turbulent flow regimen. As unbound
  Summing the signal of the detectable daughter ions for that              and unwanted debris is swept through the extraction column
                                                           Joint Appendix 1942
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 289 of 355 PageID #: 8545


                                                         US 7,348,137 B2
                              13                                                                       14
  at high Velocity, the testosterone is captured and concen                                         Example 3
  trated on the column. The extraction column is then back
  flushed and the sample is loaded onto an analytical column.                       Detection and Quantitation of Testosterone by
  The HTLC system is then subjected to an elution gradient. 5                                             MS/MS
  The analytical column is in-line and allows for the chro
  matographic separation of the components of interest. A                       The flow of liquid solvent from the HTLC entered the
  gradient/step function of 60% to 100% methanol is useful solvent/analyte   heated  nebulizer interface of the MS/MS analyzer. The
  for enhancing this step.                                                                     mixture was first converted to vapor in the
                                                                             heated tubing of the interface. The analytes, contained in the
     Detection was accomplished using HTLC/MS/MS. The 10 nebulized solvent, were ionized and a positive charge added
  precursor ion, protonated molecule of interest, and any other by the corona discharge needle of the interface, which
  ions of similar mass are isolated by the first MS (Q1). These applies a large Voltage to the nebulized solvent/analyte
  ions enter a second chamber (Q2) where they collide with mixture. The ions passed through the orifice of the instru
  argon molecules. The collision-induced fragments differ for 15 ment and entered the first quadrapole. Quadrapoles 1 and 3
  each molecular ion. Specific fragments produced only by the based          (Q1 and Q3) were the mass filters, allowing selection of ions
  analyte ion are isolated by the final MS (Q3). The quanti was theoncollision         their mass to charge ratio (m/z). Quadrapole 2 (Q2)
                                                                                                 cell, where ions were fragmented.
  tation is based on the abundance of the final fragment ions.                  The  first quadrapole    of the MS/MS (Q1) selected for
  Mass transitions used for testosterone and the internal stan               molecules with the mass to charge ratio of testosterone
  dard, 2.2.4.6.6-ds testosterone, are shown in Table 2.                  2O (289). Ions with this m/z passed to the collision chamber
                                                                             (Q2), while ions with any other m/z collided with the sides
                                 TABLE 2                                     of the quadrapole and were destroyed. Ions entering Q2
           Testosterone and 2.2.4.6.6-dis Testosterone ion fragments         collided with neutral gas molecules and fragment. This
                                                                             process is called Collisionally Activated Dissociation
      Analyte                         Precursor Ion        Fragment Ions  25 (CAD). The CAD gas used in this example was argon,
      Testosterone                  289.1 - 0.5 miz       109.2 + 0.5 miz
                                                                             resulting in the generation of different fragment ions than
                                                           96.9 0.5 miz      those obtained using nitrogen. The fragment ions generated
      2,2,4,6,6-ds Testosterone     2.94.1 - 0.5 miz      113.2 - 0.5 miz    were passed into quadrapole 3 (Q3), where the two fragment
                                                           99.9 0.5 miz      ions of testosterone to be measured (m/z. 109.2+0.5 m/z &
                                                                          30 96.9+0.5 m/z) were selected for, while other ions were
                                                                             screened out. The selected fragment ions were collected by
     After the removal of proteins from the serum, 90 L of the detector. The same process was carried out for an internal
  extracted sample was injected into the HTLC system using standard, which was a 5-deuterated testosterone molecule.
  methanol and water in the mobile phase. The HTLC system Thus, the ion pairs measured were those shown in Table 2:
  is logically divided into two functions: 1) Solid phase 35 Selected MS/MS parameters were:
  extraction using a large particle size (e.g., 50 um) packed
  column and 2) HPLC chromatography using a binary gra
  dient and a 4 um reverse phase analytical column. In this
                                                                                            Dwell time:                250 msec
  example a C-18 polymer column was used for extraction, 40                                 Res Q1:                     0.5 amu
  which was endcapped, trifunctional, 500 m/g, and had 50                               Res Q2:                        0.7
  um particle size.                                                              Curtain Gas:                  4
                                                                                 CAD Gas:                      1.5
     In the solid phase extraction mode of the HTLC system,                      NC Temp.:                  270° C.
  the sample was first pumped through the extraction column                      Temp:
                                                                                 GS1:
                                                                                                            350° C.
                                                                                                              2O
  at a high (greater than about 1.5 ml/min) flow rate using the 45               GS2:                          O
  HTLC loading pump. The high flow rate creates turbulence                       CE:                          2O
  inside the extraction column. This turbulence ensures opti
  mized binding of testosterone to the large particles in the         As ions collide with the detector, they produce a pulse of
  column and the passage of residual protein and debris to 50 electrons. The pulse was converted to a digital signal, which
  Waste.                                                           was counted to provide an ion count. The acquired data was
     After this loading step, the flow was reversed and the relayed to the computer, which plotted counts of the ions
  sample eluted off of the extraction column and transferred to collected VS. time. Heights of the peaks generated were
  the analytical HPLC column. The HPLC column was an computer-measured, response factors were generated from
  all-purpose reverse phase column with a 4 um, 80 A silica 55 the calibration material, and testosterone thereby quantitated in
  gel. The gel particles were C-12 bonded phase with trim               sample.
  ethyl chlorosiliane (TMS) endcapping suitable for moder parallel.HTLC
                                                                      The
                                                                             Given
                                                                                  system can be operated with 1 to 4 columns in
                                                                                     that a single assay requires about 4.75
  ately polar or non-polar analytes, acids, and bases over a
  broad pH range. Such HPLC columns are commercially on            minutes to traverse the column, by staggering the start time
  available (e.g., MetaChem Polaris).                                  each column, a 4-fold multiplexed system can inject four
                                                                60 times  as many test samples into the MS/MS instrument than
     In the analytical mode of the HTLC, the sample was first with a single column. Thus, a set of 200 samples may be
  loaded onto the analytical column. A binary gradient of from assayed for testosterone in 230 minutes using HTLC 4 fold
  60% to 100% methanol was used, resulting in the separation muliplexing, as opposed to 2000 minutes by HPLC which
  of testosterone from other analytes contained in the sample. 65 allows only for a single column. Furthermore, following
  The separated sample was then transferred to the MS/MS for transfer of samples to the autosampler, no further operator
  quantitation.                                                    handling of samples is required, as the HTLC may be
                                                            Joint Appendix 1943
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 290 of 355 PageID #: 8546


                                                             US 7,348,137 B2
                               15                                                                                16
  computer-controlled to perform the Subsequent purification
  and analysis steps in a fully in-line configuration.                                                       TABLE 5
                                                                                                         Intra-assay precision
                                  Example 4
                                                                                                                              Low Pool           High Pool
                       LOD (Limit of Detection)                                     Average Testosterone Value (ngdL)            21.7              142.8
                                                                                    Standard Deviation                            2.8               16.1
                                                                                    % cw                                         13.1%              11.3
    Twenty one replicates of the Zero standard (stripped                            N:                                           23                 22
  serum; see below) were run to determine the reproducibility            10
  of the method. Statistical analysis was applied to determine
  the mean counts per second. The mean plus three standard                       Three levels of serum pools were run 14 times each over
  deviations was extrapolated into the standard curve and                     6 separate days (13 Separate assays) to obtain a measure of
  viewed to determine the LOD. The LOD for the HTLC/MS/                       inter-assay precision. The results obtained are summarized
  MS assay was 0.6 ng/dL. The results were as follows:                   15   as follows:

                                  TABLE 3                                                                    TABLE 6
                            LOD Determination                                                            Inter-assay precision
                                                  Stripped                                                            Low Pool Mid Pool High Pool
                                                   Serum
                                                                              Average Testosterone Value (pg/mL)        283         2046           9148
             Mean (cps):                            836.3                     Standard Deviation                         37             123        1218
             Standard Deviation (cps):              1402                      % cw                                       12.9%            6.0%       13.3%
             Mean + 3 SD (cps):                    1256.9                     l:                                         32              32          32
             LOD testosterone (ng/dL):                O6                 25



                                                                                                             Example 6
                                  Example 5
                                                                         30                                  Accuracy
                  LOQ (Lower Limit of Quantitation)
                                                                                   Total Testosterone results obtained from the HTLC/MS/
     The LOQ is the point where measurements become                           MS assay were compared to those obtained using two other
  quantitatively meaningful and concentration where CV of
  the replicates is less than 20%. Standards for LOQ deter               35   methodologies: Radioimmunoassay (RIA) and the Bayer
  mination were prepared using an in-house pool of charcoal                   Advia Centaur R automated platform.
  stripped serum. Biocell serum was mixed with Activated                        Radioimmunoassay vs. HTLC/MS/MS:
  Charcoal, centrifuged, and the Supernatant removed and                         140 Female samples were run on both RIA and HTLC/
  saved. The newly prepared Stripped serum was first run to              40   MS/MS Testosterone assays. The results obtained are sum
  check for any endogenous testosterone, of which none was                    marized as follows in Table 6:
  detected. Five pools of different testosterone concentrations                    For 140 female adult samples:
  were prepared by spiking the Stripped serum with testoster
  one standard in methanol. The levels of pools prepared were:
  0.25 ng/dL, 0.5 ng/dL 1.0 ng/dL, and 2.5 ng/dL. Each                   45
  standard was run 5 times. The LOQ for the HTLC/MS/MS                                         Female Samples RLA vs. HTLC/MS/MS
  was determined to be 1 ng/dL from this study. The summa                                      R2:                                 0.573
  rized results were as follows:                                                               Slope                               O840
                                                                                               Y intercept                         6.4
                                  TABLE 4                                                      N:                                140
                                                                         50

                            LOQ Determination
                                                                                Bayer Advia Centaur vs. LC/MS/MS
                         0.25 ng/dL 0.5 ng/dL   1.0 ng/dL    2.5 ng/dL
                                                                                243 adult samples (135 females and 108 males) were run
  Mean Testosterone         1.5          2         1.1          2.5           on both Centaur and LC/MS/MS Testosterone assays. The
                                                                         55
  Value (ng/dL)
  Standard Deviation       O.9            1.6     O.1          O.3            results are summarized as follows in Tables 7, 8, and 9:
  % cw                     60%           7396     9%           12%                 For all 243 samples (male and female):

                                                                         60
                                  Example 6                                                   Female Samples Centaur vs. HTLC/MS/MS
                                                                                               R2:                                 O.974
                   Intra- and Inter-Assay Precision                                            Slope                               O.992
                                                                                               Y intercept                       -15.1
                                                                                               N:                                243
    Two levels of serum pools were run 20 times each within              65
  one run to obtain a measure of intra-assay precision. The
  results obtained are summarized as follows:
                                                               Joint Appendix 1944
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 291 of 355 PageID #: 8547


                                                                        US 7,348,137 B2
                             17                                                                                      18
     For 135 female adult samples:
                                                                                                                 -continued
                                                                                        Compound           Retention Time (mins.) Observed       %
                  Female Samples Centaur vs. HTLC/MS/MS                                 (Dose = 10 g/dL)   (Analyte w/Interference) (ng/DI) Interference
                   R2:                                  O437                          THS                          ND                           O.OS
                   Slope                                O.S29                         DHA                          ND                           O.OS
                   Y intercept                          4.7                           THE                          ND                           O.OS
                   N:                                 135                             THF                          ND                           O.OS
                                                                                      SC-THF                       ND                           O.OS
                                                                                   10 A-CORTOLONE                  ND                           O.OS
                                                                                      B-CORTOL                     ND                           O.OS
     For 108 male adult samples:                                                      CORTOLONE                    ND                           O.OS
                                                                                      C-CORTOL                     ND                           O.OS
                                                                                      THA                          ND                           O.OS
                                                                                      THEB                         ND                           O.OS
                  Female Samples Centaur vs. HTLC/MS/MS                            15 So-THEB                      ND                           O.OS
                                                                                      METHYLTESTO                  ND                           O.OS
                   R2:                                  O.945
                   Slope                                O.98S
                   Y intercept                        -10.6
                   N:                                 108
                                                                                                                 Example 9
                                                                                                   Atmospheric Pressure Photoionization
                                  Example 7
                                                                                           This example describes an embodiment utilizing atmo
                                   Linearity                                            spheric pressure photoionization mass spectroscopy (APPI)
                                                                                   25   in the present invention. As the information that follows
     A serial dilution consisting of 6 levels (Back calculation                         indicates, APPI is a robust and sensitive triple quad MS
  of the standard curve) was run in 10 separate assays.                                 system. The system offers improved ion transfer optics to
  Recovery was calculated for each level. The assay was linear                          enhance stability and sensitivity. An APPI system can be
  to 33333 pg/mL. The final results are summarized as fol                               used either by itself or in combination with an APCI or API
  lows:                                                                            30 SOUC.

                                                                                           The procedure is similar to that described in Example 2,
                                   TABLE 7                                              but utilizes an APPI system, e.g. the Finnigan TSQ Quantum
                                 ASSay Linearity                                        Discovery TM (ThermoFinnigan, San Jose, Calif.) or equiva
                                                                                   35
                                                                                        lent to assay for testosterone. This system is a robust and
  Standard                       137     412   1235   3704      11111     33333         sensitive triple quadrupole mass spectrometry using photo
  AverageTestosterone            1SS     435   1186   3683      11082     33491         ionization. The assay offers enhanced specificity and
  Value (pg/mL)                                                                         reduced run-time and sample preparation. To this end two
  Theoretical Gravimetric        137     412   1235   3704      11111     33333         systems have been combined: HTLC and Tandem Mass
  Value (pg/mL)
  % Recovery                   11.3%. 106% 96%        99%.      100%       1.01%   40
                                                                                        Spectroscopy (e.g., the ThermoFinnigan system). Blood
                                                                                        serum was used as the test sample for the assays described
                                                                                        in this example, however, plasma samples are also accept
                                                                                        able. The mass transitions used where those in Table 2.
                                  Example 8                                                Various parameters of the assay were investigated. The
                                                                                   45   limit of detection (LOD) is the point at which a measured
                             Assay Specificity                                          value is larger than the uncertainty associated with it and is
                                                                                        defined arbitrarily as 3 standard deviations (SD) from zero
                                                                                        concentration. 21 replicates of the Zero standard were ana
                                                                                        lyzed to determine the mean counts per second of the
  Compound                 Retention Time (mins.) Observed       %                 50   twenty-one replicates and 3 SD was added. The mean+3 SD
  (Dose = 10 g/dL)         (Analyte w/Interference) (ng/DI) Interference                was extrapolated back into the standard curve and used to
                                                                                        determine the LOD. The LOD for the assay was determined
  5-AD-17B
  AD
                                       122
                                       ND
                                                       1SOO.O            1S.O
                                                                          O.OS
                                                                                        to be 0.6 ng/dL.
  17-HP                                ND                                 O.OS             The lower limit of quantitation (LOQ) is the point where
  PT                                   ND                                 O.OS     55   measurements become quantitatively meaningful and is set
  ESTRIOL                              ND                                 O.OS
  PTONE                                O.88              SO.O             O.S
                                                                                        at the concentration where the CV of the replicates is <20%.
  5-PT                                 1.13             2OO.O             2.0           Four low concentration pools were analyzed and the results
  CORTISOL                             ND                                 O.OS          statistically analyzed to determine the mean, Standard devia
  PD
  SC-THA
                                       ND
                                       ND
                                                                          O.OS
                                                                          O.OS
                                                                                        tion, and coefficient of variation. The LOO for the assay was
  ETIO                                 ND                                 O.OS     60   determined to be 1.0 ng/dL.
  20C-DEHE                             ND                                 O.OS             Intra-assay variation was measured to determine the pre
  20|B-DHE                             ND                                 O.OS          cision of a sample value within an assay. The coefficient of
  20C-DEHF                             ND                                 O.OS          variation (CV) for 20 replicates of a sample was determined
  20B-DHF                              ND                                 O.OS
  ANDRO                                ND                                 O.OS          and the precision was found to be acceptable (s 15% CV).
  THDOC                                ND                                 O.OS     65   Two sample pools were used to evaluate the intra-assay
  SC-THEB                              ND                                 O.OS          variation, a low concentration pool and a medium concen
                                                                                        tration pool. The low concentration pool (16-27 ng/dl) gave
                                                                          Joint Appendix 1945
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 292 of 355 PageID #: 8548


                                                       US 7,348,137 B2
                                19                                                                      20
  a CV of 13.1% with mean concentration of 21.7 ng/dL, and               art will recognize that the invention is also thereby described
  the medium pool (131-189 ng/dl) gave a CV of 11.3% with                in terms of any individual member or subgroup of members
  a mean of 142.8 ng/dL.                                                 of the Markush group.
     The inter-assay variation of a sample value was evaluated             The invention claimed is:
  using a CV of <20% as acceptable. Three sample pools were                 1. A method for determining the presence or amount of
  analyzed in multiple assays. The low concentration pool                testosterone in a test sample comprising,
  (15-21 ng/dl) was found to have a CV of 11.5% with a mean                 (a) purifying testosterone from the test sample by turbu
  concentration of 18.3 ng/dL.                                                 lent flow chromatography;
     Sample recovery was analyzed using two patient samples                 (b) ionizing the purified testosterone to produce one or
  of different concentrations. These samples were diluted with      10         more testosterone ions detectable by a mass spectrom
  mobile phase (1:1, 1:2, 1:4, 1:8). Sample #1 had 24.5 ng/dl                  eter having a mass/charge ratio selected from the group
  and was diluted in the stated ratios into #2, which had a                    consisting of 289.1+0.5, 109.2+0.5, and 96.9+0.5; and
  concentration of 312.7 ng/dl. Sample #3 had a concentration               (c) detecting the presence or amount of the testosterone
  of 20.5 ng/dland was diluted at the stated ratios into Sample                ion(s) by a mass spectrometer, wherein the presence or
  #4, which had a concentration of 293.0 ng/dl. The samples         15         amount of the testosterone ion(s) is related to the
  were analyzed in singlet and the observed values (y) were                    presence or amount of testosterone in the test sample,
  compared to the expected values (X). Linear regression of                wherein said ionizing and detecting utilize tandem mass
  the combined data showed that the mean percent recovery                      spectrometry/time-of-flight (MS/MS/TOF) spectros
  for all analytes was 103% for the two sets. The mean                        copy.
  recovery was 99%.                                                        2. The method of claim 1 wherein the ionizing of step (b)
    The correlation of the assay was analyzed by assaying 49             comprises,
  serum samples for testosterone according to the APPI                     ionizing said testosterone from said sample to provide a
  method against two commonly accepted testosterone                           precursor ion having a mass/charge ratio (m/z) of about
  assays—the testosterone radioimmunoassay and the ADVIA                      289.10.5;
  CENTAURR) assay (Bayer Diagnostics, Tarrytown, N.Y.).             25     isolating the precursor ion by mass spectroscopy; and
  Linear regression analysis was performed on the combined                 effecting a collision between the isolated precursor ion
  data showing y=0.87x+15.67 with a r of 0.95.                                and an inert collision gas to produce one or more
     The contents of the articles, patents, and patent applica                testosterone ions detectable by mass spectrometry hav
  tions, and all other documents and electronically available                 ing a mass/charge ratio selected from the group con
  information mentioned or cited herein, are hereby incorpo
                                                                    30        sisting of 109.2+0.5, and 96.9+0.5.
  rated by reference in their entirety to the same extent as if            3. The method of claim 1, wherein the purifying step
  each individual publication was specifically and individually          comprises:
  indicated to be incorporated by reference. Applicants reserve            (i) applying the sample to a high turbulence liquid chro
  the right to physically incorporate into this application any               matography (HTLC) extraction column;
  and all materials and information from any Such articles,
                                                                    35     (ii) washing the HTLC extraction column under condi
  patents, patent applications, or other physical and electronic              tions whereby testosterone is retained by the column;
  documents.                                                               (iii) eluting retained testosterone from the HTLC extrac
                                                                              tion column;
     The inventions illustratively described herein may suit               (iv) applying the retained material to an analytical col
  ably be practiced in the absence of any element or elements,      40        umn; and
  limitation or limitations, not specifically disclosed herein.            (V) eluting purified testosterone from the analytical col
  Thus, for example, the terms “comprising”, “including.”                     l
  containing, etc. shall be read expansively and without                    4. The method of claim 3, wherein steps (i)-(v) are
  limitation. Additionally, the terms and expressions                    performed in an in-line automated fashion.
  employed herein have been used as terms of description and        45      5. The method of claim 3, wherein steps (a) and (b) are
  not of limitation, and there is no intention in the use of Such        performed in an in-line automated fashion with steps (i)-(V).
  terms and expressions of excluding any equivalents of the                 6. The method of claim 1 wherein the ionization in step
  features shown and described or portions thereof, but it is            (b) is performed by a method selected from the group
  recognized that various modifications are possible within the          consisting of chemical ionization, photon ionization, and
  scope of the invention claimed. Thus, it should be under          50   surface enhanced laser desorption ionization (SELDI).
  stood that although the present invention has been specifi                7. The method of claim 1 wherein the ionization in step
  cally disclosed by preferred embodiments and optional                  (b) is performed by atmospheric pressure photoionization
  features, modification and variation of the inventions                 (APPI).
  embodied therein herein disclosed may be resorted to by                   8. The method of claim 1 wherein the test sample is
  those skilled in the art, and that Such modifications and         55   obtained from a human.
  variations are considered to be within the scope of this                 9. The method of claim 1 wherein the test sample is blood,
  invention.                                                             serum, plasma, or urine.
     The invention has been described broadly and generically               10. The method of claim 9 wherein the test sample is
  herein. Each of the narrower species and Subgeneric group              deproteinated prior to the ionization step.
  ings falling within the generic disclosure also form part of      60      11. The method of claim 1 wherein the presence or
  the invention. This includes the generic description of the            amount of the testosterone ion is related to the presence or
  invention with a proviso or negative limitation removing any           amount of testosterone in the test sample by comparison to
  Subject matter from the genus, regardless of whether or not            a reference sample.
  the excised material is specifically recited herein.                      12. The method of claim 11, wherein the reference sample
     Other embodiments are within the following claims. In          65   is 2,2,4,6,6,-dis testosterone.
  addition, where features or aspects of the invention are                  13. The method of claim 12, wherein said reference
  described in terms of Markush groups, those skilled in the             sample is detected by ionizing said reference to produce one
                                                          Joint Appendix 1946
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 293 of 355 PageID #: 8549


                                                       US 7,348,137 B2
                             21                                                                      22
  or more ions detectable by mass spectrometry having a                     (iv) applying the retained material to an analytical col
  mass/charge ratio selected from the group consisting of                      umn; and
  2.94.1-0.5, 113.2-0.5, and 99.9-0.5.                                      (V) eluting purified testosterone from the analytical col
     14. The method of claim 13 wherein said ionizing com                      l
  prises generating a precursor ion having a mass/charge ratio              22. The method of claim 21, wherein steps (i)-(v) are
  (m/z) of about 294.1+0.5;                                               performed in an in-line automated fashion.
     isolating the precursor ion by mass spectroscopy; and                  23. The method of claim 21, wherein steps (a) and (b) are
     effecting a collision between the isolated precursor ion             performed in an in-line automated fashion with steps (i)-(V).
        and an inert collision gas to produce one or more                   24. The method of claim 19 wherein the test sample is
        daughter ions detectable by mass spectrometry having         10   obtained from a human.
        a mass/charge ratio selected from the group consisting              25. The method of claim 19 wherein the test sample is
        of 113.2-0.5, and 99.9-0.5.                                       blood, serum, plasma, or unne.
     15. The method of claim 1 further comprising determining               26. The method of claim 25 wherein the test sample is
  the specificity of testosterone detection by calculating a ratio        deproteinated prior to the ionization step.
  of the daughter ions for the sample and comparing that ratio       15
                                                                            27. The method of claim 19 wherein the presence or
  with a daughter ion ratio for a purified sample of testoster            amount of the testosterone ion is related to the presence or
  OC.                                                                     amount of testosterone in the test sample by comparison to
     16. The method of claim 1 wherein detecting the presence             a reference sample.
  or amount of the testosterone ion(s) by mass spectrometry                 28. The method of claim 27, wherein the reference sample
  involves combining the signal for ion 109.2+0.5 with the                is 2,2,4,6,6,-dis testosterone.
  signal for ion 96.9+0.5 to obtained a summed daughter ion                  29. The method of claim 28, wherein said reference
  signal.                                                                 sample is detected by ionizing said reference to produce one
    17. The method of claim 16 wherein the amount of                      or more ions detectable by mass spectrometry having a
  testosterone is detected by comparing the Summed daughter          25
                                                                          mass/charge ratio selected from the group consisting of
  ion signal with a standard curve of Summed daughter ion                 2.94.1-0.5, 113.2-0.5, and 99.9-0.5.
  signals for known amounts of testosterone.                                 30. The method of claim 29 wherein said ionizing com
     18. The method of claim 13 wherein detecting the pres                prises generating a precursor ion having a mass/charge ratio
  ence or amount of the reference testosterone ion(s) by mass             (m/z) of about 294.1+0.5;
  spectrometry involves combining the signal for ion                 30
                                                                             isolating the precursor ion by mass spectroscopy; and
  113.2-0.5, with the signal for ion and 99.9+0.5 to obtain a                effecting a collision between the isolated precursor ion
  Summed daughter ion signal.                                                   and an inert collision gas to produce one or more
     19. A method for determining the presence or amount of                     daughter ions detectable by mass spectrometry having
  testosterone in a test sample comprising,                                     a mass/charge ratio selected from the group consisting
     (a) purifying testosterone from the test sample by turbu        35        of 113.2-0.5, and 99.9-0.5.
        lent flow chromatography;                                            31. The method of claim 19 further comprising determin
     (b) ionizing the purified testosterone by Surface enhanced           ing the specificity of testosterone detection by calculating a
        laser desorption ionization (SELDI) to produce one or             ratio of the daughter ions for the sample and comparing that
        more testosterone ions detectable by a mass spectrom              ratio with a daughter ion ratio for a purified sample of
        eter having a mass/charge ratio selected from the group      40 testOSterOne.
        consisting of 289.1+0.5, 109.2+0.5, and 96.9+0.5; and                32. The method of claim 19 wherein detecting the pres
     (c) detecting the presence or amount of the testosterone             ence or amount of the testosterone ion(s) by mass spectrom
        ion(s) by a mass spectrometer, wherein the presence or            etry involves combining the signal for ion 109.2+0.5 with
        amount of the testosterone ion(s) is related to the               the signal for ion 96.9+0.5 to obtained a summed daughter
        presence or amount of testosterone in the test sample,       45   ion signal.
     wherein said ionizing and detecting utilize tandem mass                33. The method of claim 32 wherein the amount of
        spectrometry/time-of-flight (MS/MS/TOF) spectros                  testosterone is detected by comparing the Summed daughter
        copy.                                                             ion signal with a standard curve of Summed daughter ion
     20. The method of claim 19 wherein the ionizing of step              signals for known amounts of testosterone.
  (b) comprises,                                                     50      34. The method of claim 29 wherein detecting the pres
     ionizing said testosterone from said sample to provide a             ence or amount of the reference testosterone ion(s) by mass
       precursor ion having a mass/charge ratio (m/z) of about            spectrometry involves combining the signal for ion
        289.10.5;                                                         113.2-0.5, with the signal for ion and 99.9+0.5 to obtain a
    isolating the precursor ion by mass spectroscopy; and                 Summed daughter ion signal.
    effecting a collision between the isolated precursor ion         55      35. A method for determining the presence or amount of
       and an inert collision gas to produce one or more                  testosterone in a test sample comprising,
       testosterone ions detectable by mass spectrometry hav                 (a) purifying testosterone from the test sample by turbu
       ing a mass/charge ratio selected from the group con                      lent flow chromatography;
       sisting of 109.2+0.5, and 96.9+0.5.                                   (b) ionizing the purified testosterone by atmospheric
    21. The method of claim 19, wherein the purifying step           60         pressure photoionization (APPI) to produce one or
  comprises:                                                                    more testosterone ions detectable by a mass spectrom
    (i) applying the sample to a high turbulence liquid chro                    eter having a mass/charge ratio selected from the group
       matography (HTLC) extraction column;                                     consisting of 289.1+0.5, 109.2+0.5, and 96.9+0.5; and
    (ii) washing the HTLC extraction column under condi                      (c) detecting the presence or amount of the testosterone
       tions whereby testosterone is retained by the column;         65         ion(s) by a mass spectrometer, wherein the presence or
    (iii) eluting retained testosterone from the HTLC extrac                    amount of the testosterone ion(s) is related to the
        tion column;                                                            presence or amount of testosterone in the test sample,
                                                           Joint Appendix 1947
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 294 of 355 PageID #: 8550


                                                     US 7,348,137 B2
                             23                                                                   24
    wherein said ionizing and detecting utilize tandem mass              44. The method of claim 43, wherein the reference sample
      spectrometry/time-of-flight (MS/MS/TOF) spectros                 is 2,2,4,6,6,-dis testosterone.
       copy.                                                              45. The method of claim 44, wherein said reference
     36. The method of claim 35 wherein the ionizing of step           sample is detected by ionizing said reference to produce one
  (b) comprises,                                                       or more ions detectable by mass spectrometry having a
     ionizing said testosterone from said sample to provide a          mass/charge ratio selected from the group consisting of
       precursor ion having a mass/charge ratio (m/z) of about         2.94.1-0.5, 113.2-0.5, and 99.9-0.5.
       289.10.5;
    isolating the precursor ion by mass spectroscopy; and                 46. The method of claim 45 wherein said ionizing com
    effecting a collision between the isolated precursor ion      10   prises generating a precursor ion having a mass/charge ratio
       and an inert collision gas to produce one or more               (m/z) of about 294.1+0.5;
       testosterone ions detectable by mass spectrometry hav              isolating the precursor ion by mass spectroscopy; and
       ing a mass/charge ratio selected from the group con                effecting a collision between the isolated precursor ion
       sisting of 109.2+0.5, and 96.9+0.5.                                   and an inert collision gas to produce one or more
    37. The method of claim 35, wherein the purifying step        15
                                                                             daughter ions detectable by mass spectrometry having
  comprises:                                                                 a mass/charge ratio selected from the group consisting
    (i) applying the sample to a high turbulence liquid chro                of 113.2-0.5, and 99.9-0.5.
       matography (HTLC) extraction column;
    (ii) washing the HTLC extraction column under condi                   47. The method of claim 45 further comprising determin
       tions whereby testosterone is retained by the column;           ing the specificity of testosterone detection by calculating a
    (iii) eluting retained testosterone from the HTLC extrac           ratio of the daughter ions for the sample and comparing that
       tion column;                                                    ratio with a daughter ion ratio for a purified sample of
    (iv) applying the retained material to an analytical col           testOSterOne.
       umn; and                                                           48. The method of claim 45 wherein detecting the pres
    (V) eluting purified testosterone from the analytical col     25
                                                                       ence or amount of the testosterone ion(s) by mass spectrom
       l
                                                                       etry involves combining the signal for ion 109.2+0.5 with
    38. The method of claim 37, wherein steps (i)-(v) are              the signal for ion 96.9+0.5 to obtained a summed daughter
  performed in an in-line automated fashion.                           ion signal.
    39. The method of claim 37, wherein steps (a) and (b) are            49. The method of claim 48 wherein the amount of
  performed in an in-line automated fashion with steps (i)-(V).   30
                                                                       testosterone is detected by comparing the Summed daughter
    40. The method of claim 35 wherein the test sample is              ion signal with a standard curve of Summed daughter ion
  obtained from a human.
     41. The method of claim 35 wherein the test sample is             signals for known amounts of testosterone.
  blood, serum, plasma, or urine.                                         50. The method of claim 45 wherein detecting the pres
     42. The method of claim 41 wherein the test sample is        35   ence or amount of the reference testosterone ion(s) by mass
  deproteinated prior to the ionization step.                          spectrometry involves combining the signal for ion
     43. The method of claim 35 wherein the presence or                113.2-0.5, with the signal for ion and 99.9+0.5 to obtain a
  amount of the testosterone ion is related to the presence or         Summed daughter ion signal.
  amount of testosterone in the test sample by comparison to
  a reference sample.




                                                        Joint Appendix 1948
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 295 of 355 PageID #: 8551




                        EXHIBIT L
                           Redacted in Full




                                 Joint Appendix 1949
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 296 of 355 PageID #: 8552




                       EXHIBIT M
                            Redacted in Full




                                 Joint Appendix 1962
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 297 of 355 PageID #: 8553




                      EXHIBIT N
                                Redacted




                                 Joint Appendix 2017
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 298 of 355 PageID #: 8554




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                 Plaintiff,
                                                          C.A. No.: 1:18-cv-01436-MN
        v.
                                                          REDACTED PUBLIC VERSION
 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                 Defendants.


          DECLARATION OF DEBORAH FRENCH, PH.D., IN SUPPORT OF
       DEFENDANT LABCORP’S ANSWERING CLAIM CONSTRUCTION BRIEF

        I, Dr. Deborah French, declare as follows:

 I.     PERSONAL BACKGROUND

        1.       I am an Associate Clinical Professor in the Department of Laboratory Medicine at

 the University of California San Francisco (“UCSF”), where I have worked since 2011. I am also

 the Assistant Director of Chemistry, Parnassus and China Basin, and the Director of Mass

 Spectrometry for UCSF Clinical Laboratories, positions I have held since 2011. In 2016, I

 became the Director of Chemistry, Mission Bay and Mount Zion for UCSF Clinical

 Laboratories.

        2.       As the Director of Mass Spectrometry, I oversee the clinical mass spectrometry

 section of UCSF Clinical Laboratories. My responsibilities include training technologists,

 choosing and buying new instrumentation and developing and validating hormone and drug

 assays. I am responsible for the development and validation of new methods using mass

 spectrometers along with training clinical laboratory scientists and trouble-shooting any



                                                  1

                                          Joint Appendix 2018
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 299 of 355 PageID #: 8555




 problems that occur with the instrument. In the past two years, I have overseen the development

 and validation of LC-MS/MS assays to quantify serum isavuconazole and serum estradiol.

        3.      I received a Bachelor of Science with Honors in Biochemistry from the University

 of Strathclyde in Glasgow, Scotland in 1999. I also received a Ph.D. from the University of

 Strathclyde in 2003. I completed two postdoctoral fellowships after receiving my Ph.D. One in

 Pharmaceutical Sciences at St. Jude’s Children’s Research Hospital in Memphis, TN and another

 in Clinical Chemistry at the University of California, San Francisco.

        4.      Since completing my Ph.D. and postdoctoral fellowships, I have received licenses

 and certifications in the area of clinical chemistry. I am a licensed by the State of California as a

 Clinical Chemist Scientist and a Fellow of the American Association for Clinical Chemistry

 Academy. I am also a Diplomate of the American Board of Clinical Chemistry in both Clinical

 Chemistry and Toxicological Chemistry.

        5.      I am active in professional organizations related to clinical chemistry and mass

 spectrometry. For the past 2 years, I have been on the American Board of Clinical Chemistry

 Board of Directors as a Director and the Secretary/Treasurer and currently also as the Vice

 President of Exams. I continued on the Society for Young Clinical Laboratorians (part of the

 American Association for Clinical Chemistry) National Core Committee until August 2019, of

 which I have been a member since 2015. In 2018, I was the Chair of the Northern California

 local section of the American Association for Clinical Chemistry. Last year I became the

 Reviews Editor for the Journal of Applied Laboratory Medicine. I was also on the 2019 Annual

 Meeting Organizing Committee for the American Association for Clinical Chemistry, a meeting

 with over 20,000 attendees. At UCSF, I have been on the Department of Laboratory Medicine

 Appointments, Promotions and Merits (APM) Committee since 2011. I was a faculty member for




                                                    2
                                            Joint Appendix 2019
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 300 of 355 PageID #: 8556




 the American Association for Clinical Chemistry Tandem Mass Spectrometry Online Certificate

 program revision. I have co-chaired the Mass Spectrometry in the Clinical Lab: Best Practices

 and Current Applications 2014 Conference.

        6.       I am also active in an editorial/review capacity with journals related to clinical

 chemistry and mass spectrometry. I have been an editorial board member of Practical Laboratory

 Medicine since 2015 and an associate editor of the Journal of Applied Laboratory Medicine since

 2018. I have been an ad-hoc reviewer for the Journal of Mass Spectrometry and Clinical Mass

 Spectrometry.

        7.       I have received awards and honors relating to my work with mass spectrometry.

 In 2017, I received the Excellence in Education Award from the American Association for

 Clinical Chemistry Mass Spectrometry and Separation Sciences Division. In 2016, I received the

 Outstanding Speaker Award for the American Association for Clinical Chemistry Introductory

 Liquid Chromatography Mass Spectrometry for the Clinical Laboratory Mass Spectrometry

 Online Certificate Program.

        8.       My teaching activities have included teaching the principles and practice of mass

 spectrometry and other Clinical Chemistry topics to medical technologists, students, residents

 and fellows on an informal basis. From 2011 to 2012 I taught a UCSF resident liquid

 chromatography-tandem mass spectrometry with specific emphasis on measuring testosterone in

 serum. In 2017, I was an invited Faculty Instructor at the “Clinical testing using mass

 spectrometry: a hands-on training course” offered by Emory University and the Centers for

 Disease Control and Prevention over 4.5 days. In 2018, I presented in the Mass Spectrometry

 Applications to the Clinical Laboratory (MSACL) annual conference in the Practical Training

 track on “Selecting and planning for the right mass spectrometer” and “Making the most of




                                                    3
                                            Joint Appendix 2020
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 301 of 355 PageID #: 8557




 vendor visits and discussions with colleagues.” In July 2018, I was one of three instructors in a

 full day course at the American Association for Clinical Chemistry University called “The

 secrets to success: Implementing robust LC-MS/MS methods in the clinical laboratory.” My

 presentation titles were “The basics of mass spectrometry” and “Sample preparation.”

        9.      My research interests focus on improving the diagnostic capabilities of the testing

 we do in the clinical laboratory in order to aid clinicians in treating their patients. I am

 particularly interested in determining the applications of mass spectrometry (LC-MS/MS) in

 clinical chemistry. One area my research has focused on is using LC-MS/MS for steroid

 hormone testing and I have helped implement LC-MS/MS in UCSF clinical laboratories for this

 purpose.

        10.     I have been an author of at least 42 peer-reviewed and published articles,

 including at least a dozen that dealt with the topic of mass spectrometry. As a recent example, I

 was the lead author of the 2019 article “Comparison of four clinically validated testosterone LC-

 MS/MS assays: harmonization is an attainable goal” in the journal Clinical Mass Spectrometry.

 As another recent example I was the senior author of the 2018 article “Quantification of serum

 voriconazole, isavuconazole and posaconazole by liquid chromatography tandem mass

 spectrometry (LC-MS/MS)” in the journal Current Protocols in Toxicology.

        11.     I am informed that Plaintiff Quest Diagnostics Investments, LLC (“Quest”) has

 asserted U.S. Patent Nos. 7,972,867 (“the ’867 patent”); 7,972,868 (“the ’868 patent”);

 8,101,427 (“the ’427 patent”); and 8,409,862 (“the ’862 patent”). I have been asked by counsel

 for Defendants Laboratory Corporation of America Holdings, Esoterix, Inc., and Endocrine

 Sciences, Inc. (collectively “LabCorp”) to review the ’862 patent and to opine on what this




                                                    4
                                            Joint Appendix 2021
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 302 of 355 PageID #: 8558




 patent would inform a person of ordinary skill in the art, with reasonable certainty, about the

 scope of the claimed inventions in that patent.

         12.        I am being compensated for the work I have performed on this matter at my

 standard rate of $450 per hour. My compensation is not in any way dependent on the outcome of

 this litigation.

         13.        In preparing this declaration, I have considered the ’862 patent, its prosecution

 history, and the exhibits identified herein.

         14.        I reserve the right to supplement this declaration to address any further

 information that I become aware of in the future.

 II.     Legal Standards

         15.        I am informed by counsel that the following legal standards are applicable to the

 issues I address in this declaration and have relied on these standards in this declaration.

         16.        I understand that the starting point of my analysis is that each claim of a patent is

 presumed valid. It is the burden of the party asserting that a patent claim is invalid to prove such

 assertion by clear and convincing evidence. Clear and convincing evidence of invalidity is

 evidence that shows it is highly probable that the claim is invalid.

         17.        I understand that a patent includes a written description that has a “specification”

 and “claims.” I further understand that the applicable patent law requires: “The specification

 shall conclude with one or more claims particularly pointing out and distinctly claiming the

 subject matter which the inventor or a joint inventor regards as the invention.” I understand that

 the requirement I quote above is referred to as the definiteness requirement and that a claim that

 fails to meet this requirement is invalid for being indefinite.




                                                       5
                                               Joint Appendix 2022
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 303 of 355 PageID #: 8559




        18.     I understand that claim construction is the process in which courts interpret the

 meaning and scope of a patent’s claims and may include an analysis as to whether the claim is

 indefinite. I further understand that the general principle of claim construction is that words of a

 claim are generally given their ordinary and customary meaning, which is the meaning that the

 term would have to a person of ordinary skill in the art in question at the time of the invention. I

 understand that, to ascertain the meaning of a claim term, the court will look to those sources

 available to the public that show what a person of ordinary skill in the art would have understood

 disputed claim language to mean.

        19.     I understand that both claim construction and indefiniteness are viewed from the

 standpoint of a hypothetical person of ordinary skill in the art and what that hypothetical person

 would understand from the claims, specification, and file history. I understand that this process

 involves determining the level of skill in the art at the time the invention was made, because the

 hypothetical person or ordinary skill in the art is deemed to have that level of skill. I further

 understand that a person of ordinary skill in the art is presumed to have known the relevant art at

 the time of the invention.

        20.     I understand that the claims, specification, and file history are referred to as

 intrinsic evidence and that such intrinsic evidence is highly relevant and often the best guide to

 claim construction and indefiniteness. I understand that other evidence, such as expert testimony

 or prior art, may be considered and that such evidence is referred to as extrinsic evidence. I

 further understand that extrinsic evidence may not be used to contradict the intrinsic evidence.

        21.     I understand that a patent is invalid for indefiniteness if its claims, read in light of

 the specification delineating the patent, and the prosecution history, fail to inform, with

 reasonable certainty those skilled in the art about the scope of the invention. I understand that




                                                    6
                                            Joint Appendix 2023
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 304 of 355 PageID #: 8560




 one way a claim is indefinite is if its language might mean several different things and no

 informed and confident choice is available among the contending definitions. I understand that

 another way a claim is indefinite is if the claim is internally inconsistent in a way that renders the

 claim nonsensical. Additionally, I understand that a claim is indefinite if claims use a term in a

 way that is contrary to the description in the specification.

 III.       PERSON OF ORDINARY SKILL IN THE ART

            22.   The field of art of the ’862 patent is analyzing testosterone and detecting

 testosterone in samples by mass spectrometry. Ex. B1 (’862 patent) at 1:22–24.

            23.   In my opinion, a personal of ordinary skill in the art for the ’862 patent would

 have an advanced degree (e.g., M.S. or Ph.D.) in chemistry or a related discipline, such as

 pharmacology or biochemistry, and at least 2-3 years of experience in a clinical or research

 laboratory. In addition, a person of ordinary skill in the art would typically have experience with

 various extraction methods, mass spectrometry, and high performance liquid chromatography

 (HPLC), including the use of such methods for determining levels of analytes in biological

 samples. A person of ordinary skill in the art also would have knowledge regarding what

 parameters would be suitable to adapt for the optimization of extraction, HPLC, and/or mass

 spectrometry to meet the requirements of a particular laboratory test.

            24.   I understand that Plaintiffs have proposed the following definition of a person of

 ordinary skill in the art: “A person of ordinary skill in the art at the time of the testosterone and

 vitamin D inventions is someone having the knowledge of a person with a bachelor’s degree in

 chemistry, medicinal chemistry, biochemistry, pharmaceutics, or a related discipline and at least



        1
       References to Exhibits refer to Exhibits to the Joint Claim Construction Chart and the
 parties’ briefs.




                                                     7
                                             Joint Appendix 2024
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 305 of 355 PageID #: 8561




 three to four years of experience using chromatography to perform analytical assays to

 characterize organic and/or biological materials. The skilled person would be familiar with the

 application of mass spectrometry including tandem mass spectrometry in conjunction with High

 Performance Liquid Chromatography (HPLC) to perform those analytical assays. Alternatively, a

 person of ordinary skill in the art might be a person with an advanced degree (master’s or

 doctorate) in these same fields and a lesser amount of experience, such as one to two years with a

 master’s degree or a few months to a year with a doctorate.” Plaintiff’s Opening Claim

 Construction Brief (“Pl.’s Br.”) at 5, n.3.

           25.   In my opinion, Plaintiff’s definition is substantially the same as my definition of a

 person of ordinary skill in the art. In any event, I have performed my analysis under each

 definition of the level of ordinary skill in the art and under each definition, my opinions,

 analysis, and conclusions are the same.

 IV.       BACKGROUND OF THE TECHNOLOGY

           26.   The ’862 patent is directed to methods for analyzing testosterone and for detecting

 testosterone in samples by mass spectrometry.

           27.   Testosterone is a steroid produced by the human body. In males, testosterone is

 the major androgen, which stimulates maturation into an adult. Ex. B (’862 patent) at 1:34–48. In

 females, testosterone is also present but at much lower levels. Ex. B (’862 patent) at 1:49–59.

 Around August 2002,2 numerous assays for testosterone were known to those of skill in the art,


       2
       I understand that Quest has contended the ’862 patent was conceived of and reduced to
 practice “by at least August 2002,” a date which precedes September 8, 2003, which is the
 earliest filing date listed on the Facepage of the ’862 patent. I have thus performed my analysis
 based on what a person of ordinary skill in the art would have understood from the ’862 patent
 around August 2002. However, I have also considered what a person of ordinary skill in the art
 would have understood from the ’862 patent around September 2003 and my analysis, opinions,
 and conclusions do not change if that timeframe is used instead of August 2002.




                                                       8
                                               Joint Appendix 2025
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 306 of 355 PageID #: 8562




 Ex. B (’862 patent) 1:66–2:4, including assays that use mass spectrometry. Ex. B (’862 patent) at

 2:2–3 citing Dorgan et al., Measurement of Steroid sex hormones in serum: a comparison of

 radioimmunoassay and mass spectrometry, Steroids, 67: 151-8 (2002).

          28.   Mass spectrometry is a technique for analyzing ions generated from an analyte of

 interest in a sample. A mass spectrometer separates those ions by their mass-to-charge ratio

 (m/z), and detects those ions qualitatively or quantitively by their mass-to-charge ratio and

 abundance. The output of a mass spectrometer typically includes data about signal intensity for

 ions with various mass-to-charge ratios. Peaks of these intensities reflect the relative abundance

 of ions with specific mass-to-charge ratios. Analytical techniques can be applied to convert a

 peak or collection of peaks into useful information about the analyte in the sample. One such

 useful piece of information is a concentration of the analyte of interest. This analytical technique

 is called quantitation or quantification. Another useful piece of information is a ratio between

 two different ions which can indicate that the output of a mass spectrometer relates to the analyte

 of interest and not some interfering species.

 V.       THE ’862 PATENT

          29.   I have examined the ’862 patent, and in particular, the terms “capable of detecting

 testosterone at concentrations of less than 10 [or 5 or 1] ng/dL in the sample” in claims 1, 8, 9,

 15, 23, and 24,3 “ionizing” in claims 1 and 15, and “testosterone ions” in claims 1 and 15. In my

 opinion, these terms fail to inform, with reasonable certainty, those skilled in the art of the scope

 of the invention because (1) the terms are imprecise and without clear intrinsic explanation and


      3
       Claims 1 and 15 include the phrase “capable of detecting testosterone at concentrations of
 less than 10 ng/dL in the sample.” Claims 8 and 23 substitute “5” in place of “10” for the
 concentration i.e. “capable of detecting testosterone at concentrations of less than 5 ng/dL in the
 sample.” Claims 9 and 24 substitute “1” in place of “10” for the concentration. I refer to these
 phrases collectively as the “capable of detecting . . .” phrases or limitations.




                                                    9
                                            Joint Appendix 2026
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 307 of 355 PageID #: 8563




 (2) there are multiple ways to potentially interpret the term and its scope, and consequently

 multiple ways of determining infringement.

        A.      “capable of detecting testosterone at concentrations of less than [10 or 5 or 1]
                ng/dL in the sample”

        30.     Turning first to “capable of detecting testosterone at concentrations of less than

 [10 or 5 or 1] ng/dL in the sample,” this phrase is vague, incomplete, and without a clear intrinsic

 definition. One of ordinary skill in the art would not be able to determine with reasonable

 certainty what “capable of detecting testosterone at concentrations of less than [10 or 5 or 1]

 ng/dL in the sample” means.

        31.     Claim Language. The “capable of detecting . . .” limitation is directed to a result

 or function of the claimed method without any claim language explaining how to achieve this

 result or function or even how to determine when the result or function is achieved. Claim 1

 indicates that it is a “method for determining the amount of testosterone in a sample.” Ex. B

 (’862 patent) at 19:50–51. The method recites a purifying step that comprises extracting

 testosterone, an ionizing step, and a step for detecting the amount of testosterone ions and

 relating that to the amount of testosterone in a sample. As I address in more detail below, all of

 these steps were found in the prior art. Claim 1 indicates that testosterone is “not-derivatized”

 before mass spectrometry. But missing from the claim is any indication as to how the method

 achieves the result or function of being “capable of detecting testosterone at concentrations of

 less than 10 ng/dL in the sample” or how to determine if the result or function is satisfied.

        32.     Claim 15 is similar with the only difference being that it recites using a prior art

 method of high turbulence liquid chromatography (HTLC) to extract testosterone and it does not

 contain the negative limitation that testosterone is not derivatized. The dependent claims 8, 9, 23,

 and 24 simply recite a modified function or result of the method with a lower concentration of 5




                                                  10
                                           Joint Appendix 2027
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 308 of 355 PageID #: 8564




 or 1 ng/dL. Nothing in the claims addresses how that function or result is achieved or how to

 determine when it is.

        33.     Specification. Turning the specification of the patent, it does not provide

 reasonable certainty as to how to determine when this limitation is met. Other than in the claims,

 the patent does not use the phrase “capable of detecting testosterone.” The specification states

 that “[t]he present invention describes methods and compositions for unambiguously detecting

 testosterone in a test sample.” Ex. B (’862 patent) at 5:50–51. It goes on to indicate:

 “Testosterone assays are provided that have enhanced specificity and are accomplished in less

 time and with less sample preparation than required in presently available testosterone assays.”

 Ex. B (’862 patent) at 5:58–62. The patent continues: “In various embodiments the methods of

 the invention accurately detect testosterone in samples where it is present in concentrations of

 less than 50 ng/dL, less than 25 ng/dL, less than 10 ng/dL, less than 5 ng/dL, and even less than 1

 ng/dL.” Ex. B (’862 patent) at 5:62–65. Other than in the claims and the single passage above,

 the patent does not refer to these concentration values of “less than 10 [or 5 or 1] ng/dL.” Instead

 the specification discloses at least four possible meanings for the “capable of detecting . . .”

 limitations and therefore there are multiple ways of determining if a method meets the claim

 requirement.

        34.     The first meaning that this phrase could have is that the claimed function or result

 means a method with a Limit of Detection (LOD) below 10 (or 5 or 1) ng/dL. The patent

 indicates that LOD is only one of the “[v]arious parameters of the assay [that] were

 investigated.” Ex. B (’862 patent) at 18:24–33. The patent indicates that LOD is “the point at

 which a measured value is larger than the uncertainty associated with it” and that the inventors

 “arbitrarily” defined LOD to be 3 standard deviations from zero concentration. Ex. B (’862




                                                   11
                                            Joint Appendix 2028
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 309 of 355 PageID #: 8565




 patent) at 18:24–28. One of ordinary skill in the art would understand that this definition of LOD

 was an attempt by the inventors to determine when a signal produced by a detector rises an

 arbitrary amount above the uncertainty, e.g. noise, in the detector signal. The inventors included

 an example related to LOD in Example 4. Ex. B (’862 patent) at 14:55–15:10. According to this

 example, the LOD was 0.6 ng/dL.

          35.    One of skill in the art would consider LOD a candidate meaning of the “capable

 of detecting . . .” phrases given the similar language: Limit of Detection and “capable of

 detecting.” 4 But given the patent’s clear statements that “the methods of the invention accurately

 detect testosterone” (5:62–65) and the “present invention describes methods and compositions

 for unambiguously detecting testosterone,” (5:50–51) a person of ordinary skill in the art would

 look to the additional possible meanings found in the patent that I discuss below.

          36.    The second meaning that the “capable of detecting testosterone . . .” limitations

 could have is that this claimed function or result means a method with a Lower Limit of

 Quantitation (LOQ) below 10 (or 5 or 1) ng/dL. LOQ is another of the “various parameters” that

 the inventors investigated. Ex. B (’862 patent) at 18:34–40. The patent indicates that LOQ “is the

 point where measurements become quantitatively meaningful” and was set “at the concentration

 where the “coefficient of variation” CV of the replicates is <20%.” Ex. B (’862 patent) at 18:34–

 36. One of ordinary skill in the art would understand that this discussion of LOQ reflects the

 inventors’ attempt to determine at what point the measured concentration of the method differs

 from the actual concentration in the sample with a CV of less than 20%. The inventors included

 an example related to LOQ in Example 5. Ex. B (’862 patent) at 15:12–15:42. According to this

 example, the LOQ was determined to be 1 ng/dL. Ex. B (’862 patent) at 15:30–31.


    4
        All emphasis in quoted material is added unless stated otherwise.




                                                   12
                                            Joint Appendix 2029
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 310 of 355 PageID #: 8566




        37.     As with LOD, one of skill in the art would consider LOQ to be a candidate

 meaning of the “capable of detecting . . .” phrases. In particular, LOQ would be a measure that

 would be relevant to determining whether “the methods of the invention accurately detect

 testosterone.” Ex. B (’862 patent) at 5:62–63. However, one of skill in the art would recognize

 that the LOQ determined by the inventors was 1.0 ng/dL—a value that does not fall within the

 scope of claims 9 and 24, which require a method “capable of detecting testosterone at

 concentrations of less than 1 ng/dL in the sample.” Thus, one of skill in the art would keep

 looking.

        38.     The third meaning that the “capable of detecting testosterone . . .” limitations

 could have is that this claimed function or result means a method with sufficient “specificity of

 testosterone determination.” Ex. B (’862 patent) at 11:36–40. The patent discussed a method that

 uses daughter ions—fragments of a precursor ion—to evaluate specificity. The patent indicates

 that “one may determine the specificity of testosterone determination by mass spectrometry by

 calculating a ratio of the daughter ions for that sample and comparing that ratio with that of a

 purified testosterone standard.” Ex. B (’862 patent) at 11:36–40. The patent goes on to suggest

 that “[u]nder experimental conditions with multiple replicates” various statistical values can be

 calculated. Ex. B (’862 patent) at 11:43–46; see also id. at 2:58–60 (“a median or mean and

 range derived from the standard deviation, coeffic[i]ent of variation (CV) or percentage for each

 daughter ion ratio also can be calculated.”) And these statistical values can be used to determine

 “an increase or decrease in the observed daughter ion ratio” which indicates the presence of an

 “’unknown’ compound (interfering substance).” Ex. B (’862 patent) at 11:46–48. One of skill in

 the art would understand that here, the patent is referring to comparing measured daughter ion

 ratios to the daughter ion ratios that one of skill in the art would expect pure testosterone to




                                                   13
                                            Joint Appendix 2030
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 311 of 355 PageID #: 8567




 generate. When measured daughter ion ratios are sufficiently close to the expected daughter ion

 ratios, the method has detected testosterone and not an interfering substance, i.e. the

 measurement is “specific” as to testosterone. The patent presents a table regarding “Assay

 Specificity” in Example 8. Ex. B (’862 patent) at 17:30–67.

        39.     As with LOD and LOQ, one of skill in the art would consider specificity to be a

 candidate meaning of the “capable of detecting . . .” phrases. In particular, specificity would be a

 way of assessing whether the method described by the present invention “unambiguously

 detect[s] testosterone in a test sample.” Ex. B (’862 patent) at 5:50–51. Furthermore, the patent

 explicitly references “enhanced specificity” as an aspect of the assays provided by the patent. Ex.

 B (’862 patent) at 5:59–62. But one of skill in the art would recognize that the patent does not

 have any disclosure explaining how the disclosed specificity determination could be used to

 detect testosterone “at concentrations less than 10 [or 5 or 1] ng/dL in the sample.” Thus, as with

 the LOD and LOQ, one of skill in the art would not know which method to use in determining

 whether the “capable of detecting testosterone . . .” limitation was met.

        40.     The fourth meaning that the “capable of detecting testosterone . . .” limitations

 could have is that the method must be performed on a sample taken from a female human that

 actually has testosterone at a concentration of less than 10 [or 5 or 1] ng/dL. Claims 1 and 15

 indicate that the claimed methods are “for determining the amount of testosterone in a sample

 when taken from a female human.” The “capable of detecting testosterone . . .” limitations refer

 “the sample,” a reference to “sample when taken from a female human.” Under this meaning, the

 claimed function or result (“capable of detection”) could only be achieved when the actual

 concentration in the sample taken from a female human is less than of 10 [or 5 or 1] ng/dL and

 the method detects the testosterone.




                                                  14
                                           Joint Appendix 2031
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 312 of 355 PageID #: 8568




        41.     Prosecution History. I have reviewed the prosecution history and it further

 supports my opinion that the phrase “capable of detecting testosterone . . .” is indefinite. With

 respect to at least one prior art reference, Quest argued that the phrase “capable of detecting

 testosterone . . .” was the only element that distinguished the claims. During prosecution the

 examiner rejected claims 1 and 15 (original claims 13 and 29) as obvious over Ong et al. (50ths

 ASMS Conference Abstract Viewer, June 2002). Ex. F (’862 patent file history) at QUESTMS-

 00002824–825. In response, Quest amended claims 1 and 15 (original claims 13 and 29),

 including to add “wherein the method is capable of detecting testosterone at concentrations of

 less than 10 ng/dL in the sample.” Ex. F (’862 patent file history) at QUESTMS-00002851, -

 2853. In addressing the Ong reference, Quest argued: “Thus, even if it is assumed that the cited

 portion of Ong teaches detection of testosterone in biological samples lower limits of

 quantitation approaching 0.1 ng/mL (which Applicant does not concede), Ong still does not

 provide any reasonable expectation that testosterone could be detected in biological samples at

 levels below 0.1 ng/mL (or 10 ng/dL) as required in the instant claims.” Ex. F (’862 patent file

 history) at QUESTMS-00002858 (emphasis in original). In response, the examiner did not

 maintain the rejection over Ong (Ex. F (’862 patent file history) at QUESTMS-00002962–2974)

 and went on to allow the claims to issue (QUESTMS-00003009).

        42.     When Quest amended claims 1 and 15 (original claims 13 and 29) to add the

 phrase “capable of detecting testosterone . . .” it told the patent office: “Claim 13 has also been

 amended to specify that the claimed methods are capable of detecting testosterone at

 concentrations of less than 10 ng/dL. Support for this detection limit is found, e.g., in the

 Specification at paragraph [0030].” Ex. F (’862 patent file history) at QUESTMS-00002855. The

 paragraph of the application Quest cited, [0030], became the paragraph starting at column 5 line




                                                   15
                                            Joint Appendix 2032
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 313 of 355 PageID #: 8569




 50 and ending at column 6 line 3 of the ’862 patent. Compare Ex. F (’862 patent file history) at

 QUESTMS-00002615–16 with Ex. B (’862 patent) at 5:50–6:3. That passage is not one of the

 examples in the patent that identified a specific meaning, i.e. LOD in Example 4, LOQ in

 Example 5, or assay specificity in Example 8. As I address below, the passage does not otherwise

 identify any specific meaning that should apply the claimed phrase “capable of detecting

 testosterone . . . .”

         43.      When identifying paragraph [0030] as support for the phrase “capable of

 detecting testosterone . . .”, Quest referred to that phrase as a “detection limit,” reinforcing my

 opinion that a person of skill in the art would consider the patent’s discussion of “Limit of

 Detection” to be one possible meaning for this limitation. But application paragraph [0030] itself

 suggests other possible meanings as I discussed above. That passage says the methods of the

 invention “accurately detect testosterone,” which a person of skill in the art would understand to

 refer to LOQ. Ex. B (’862 patent) at 5:62–65. The passage also refers to “unambiguously

 detecting testosterone” and “enhanced specificity,” which a person of skill in the art would

 understand to refer to a “specificity” determination. Ex. B (’862 patent) at 5:50–51; 5:58–62.

 And finally, the passage says “methods of the invention accurately detect testosterone in samples

 where it is present in concentrations of less than 50 ng/dL, less than 25 ng/dL, less than 10

 ng/dL, less than 5 ng/dL, and even less than 1 ng/dL” (5:62–65), which a person of skill in the art

 would understand to refer to the fourth meaning—that the method is performed on a sample

 where the actual concentration is less than a certain value.

         44.      Elsewhere in the prosecution history, the examiner and Quest referred to this

 limitation in various ways that support multiple meanings. In a June 14, 2011 office action, the

 examiner rejected original claims 22 and 23—dependent claims with a “capable of detecting




                                                   16
                                            Joint Appendix 2033
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 314 of 355 PageID #: 8570




 testosterone . . .” limitation (Ex. F (’862 patent file history) at QUESTMS-00002662)—as

 obvious over three prior art references. Ex. F (’862 patent file history) at QUESTMS-00002678.

 According to the examiner, the Zimmer et al. prior art reference disclosed a “limit of

 quantitation” of 0.1 µg/dL (Ex. F (’862 patent file history) at QUESTMS-00002679) and found

 that a “skilled artisan would have been motivated to [] use Zimmer [et] al.'s turbulent flow

 chromatographic method because it created a fast and high selectivity and sensitivity method

 down to 0.1 µg/dl . . .” (Ex. F (’862 patent file history) at QUESTMS-00002680). The examiner

 further found that the skilled artisan “would have been motivated to decrease the detection limit

 by using this higher sensitivity and selectivity and thus determining the lower limit of detection

 based on the teachings of Zimmer et al.” Ex. F (’862 patent file history) at QUESTMS-

 00002680.

        45.     Later in the June 14, 2011 office action, the examiner compared a “capable of

 detecting testosterone . . .” limitation to U.S. Patent No. 7,348,137, one of Quest’s earlier patents

 in the same family as ’862 patent. Ex. B (’862 patent) at 1:12; Ex. K (’137 patent). According to

 the examiner, the “capable of detecting testosterone . . .” limitation was found in the claims of

 the ’137 patent and “the section regarding the limit of detection (LOD) in Example 4 which

 describes the LOD is 0.6 ng/dl).” Ex. F (’862 patent file history) at QUESTMS-00002685.

 Example 4 regarding LOD in the ’137 patent is the same Example 4 regarding LOD in the ’862

 patent. Compare Ex. K (’137 patent) at 15:4–27 with Ex. B (’862 patent) at 14:56–15:10.

        46.     In the amendment responding to the June 14, 2011 office action, Quest argued

 that Zimmer was distinguishable from rejected original claims 22 and 23, which had a “capable

 of detecting testosterone . . .” limitation. In doing so, Quest did not indicate what specific




                                                   17
                                            Joint Appendix 2034
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 315 of 355 PageID #: 8571




 meaning to apply to this limitation. Instead, Quest’s arguments use language that one of skill in

 the art would understand to refer to each of the four potential meanings I discussed above.

         47.     As to the first meaning, LOD, Quest wrote: “Applicant respectfully traverses the

 reading of Zimmer as disclosing and enabling TFLC extraction coupled to MS/MS to achieve

 detection at levels down to 0.1 µg/dL . . . .” Ex. F (’862 patent file history) at QUESTMS-

 00002750. Similarly, Quest wrote that “the majority of the normal reference range for total

 testosterone in female human serum is at a level that was undetectable by methods of the prior

 art.” Ex. F (’862 patent file history) at QUESTMS-00002751(emphasis in original).

         48.     As to the second meaning, LOQ, Quest argued there was uncertainty associated

 with predicting “the level at which a specific analyte (such as testosterone) could be quantitated

 via Zimmer’s method . . . .” Ex. F (’862 patent file history) at QUESTMS-00002750. Quest also

 distinguished the Starcevic prior art references based on the “limit of quantitation” reported in

 Starcevic. Ex. F (’862 patent file history) at QUESTMS-00002750. Similarly, Quest argued that

 the Ong reference’s use of testosterone is not predictive of an ability to “quantitate testosterone

 in a female human sample.” Ex. F (’862 patent file history) at QUESTMS00002752–53.

         49.     As to the third meaning, specificity, Quest distinguished the Ong reference

 because “Ong makes no indication that testosterone was detected.” Ex. F (’862 patent file

 history) at QUESTMS-00002752. According to Quest, Ong merely indicated the analysis of

 “various analytes.” Ex. F (’862 patent file history) at QUESTMS-00002752. A person of

 ordinary skill in the art would understand this language to support a meaning that requires assay

 specificity, i.e. that testosterone is detected instead of one of the other various analytes.

         50.     As to the fourth meaning, that the concentration of testosterone in the sample used

 in the claimed method must actually be below a certain level (10 or 5 or 1 ng/dL), Quest




                                                    18
                                             Joint Appendix 2035
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 316 of 355 PageID #: 8572




 distinguished Ong based on an argument applying this meaning. Quest wrote: “the levels of

 testosterone used by Ong are in vast excess of testosterone levels found in female human samples

 and there is no indication that Ong's method could be successfully employed to quantitate

 testosterone at the requisite levels.” Ex. F (’862 patent file history) at QUESTMS-00002751.

 Additionally, Quest wrote that “the levels of testosterone used by Ong are far greater than those

 typically found in human samples.” Ex. F (’862 patent file history) at QUESTMS-00002752.

 Quest also argued that Ong’s use of testosterone was not predictive of an ability to perform a

 quantitation “at testosterone levels present when taken from the female human.” Ex. F (’862

 patent file history) at QUESTMS-00002752–53. One of skill in the art would understand based

 on these Quest statements that the “capable of detecting testosterone . . .” limitation potentially

 referred to the actual concentration of testosterone in the sample and not a performance

 characteristic of the method like LOD or LOQ.

        51.     As prosecution continued, both the examiner and Quest used the various potential

 meanings when discussing the “capable of detecting testosterone . . .” limitation. In a January 13,

 2012 office action, the examiner rejected the claims based on U.S. Patent No. 7,473,560 to

 Soldin and referenced both Soldin’s “limit of detection of testosterone” (Ex. F (’862 patent file

 history) at QUESTMS-00002820) and Soldin’s “lower level of sensitivity” (Ex. F (’862 patent

 file history) at QUESTMS-00002822) i.e. LOQ. In a March 28, 2012 Request for Continued

 Examination, Quest called the “capable of detection testosterone . . .” limitation of claim 1

 (original claim 13) a “detection limit” and referred to the similar limitations in other claims as

 “detection limits.” Ex. F (’862 patent file history) at QUESTMS-00002855, -2856. In that same

 filing, as I discussed above, Quest cited to application paragraph [0030] which one of ordinary

 skill in the art would understand to refer to other three possible meanings besides LOD.




                                                  19
                                           Joint Appendix 2036
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 317 of 355 PageID #: 8573




         52.     During prosecution, Quest also submitted two declarations from Michael P.

 Caulfield, one of the named inventors listed on the ’862 patent regarding a purported reduction to

 practice before the earliest filing date of the ’862 patent. Ex. F (’862 patent file history) at

 QUESTMS-00002806–2813, -2861–65. Noticeably absent from both declarations is any

 discussion of the “capable of detecting testosterone . . .” limitations. In the declarations, Dr.

 Caulfield attached a copy of page 18 of a Validation Summary Report that only purports to show

 testosterone concentrations at levels in excess of 200 ng/dL. Ex. F (’862 patent file history) at

 QUESTMS-00002812–13, -2865. Thus, one of skill in the art would not understand Dr.

 Caulfield’s declaration to identify any of the four possible meanings for the “capable of detecting

 testosterone . . .” limitations.

         53.     Quest’s Proposed Construction. Quest’s proposed “plain and ordinary meaning”

 construction and arguments in its opening claim construction brief further support my opinion

 that one of skill in the art would understand that the “capable of detecting testosterone . . .”

 limitations could have multiple meanings and would not know which one to apply. First, Quest’s

 proposed construction is “the method is able to detect testosterone at concentrations below 10

 ng/dL [or 5 ng/dL or 1 ng/dL] in the female human sample.” Pl.’s Br. At 8–9. Quest’s

 construction does not specify whether this limitation refers to one of various performance

 characteristics of the equipment used to carry out the claimed test method, i.e. LOD, LOQ, or

 specificity, or the way in which the method is used, i.e. on a sample with a concentration less

 than 10 or 5 or 1 ng/dL.

         54.     In its opening brief Quest argues: “The term means exactly what it says: that the

 claimed methods can detect testosterone at concentrations of less than 10, 5 or 1 ng/dL in a

 sample . . . .” Pl.’s Br. at 9. The only support Quest cites are the claims themselves (Claims 9 &




                                                    20
                                             Joint Appendix 2037
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 318 of 355 PageID #: 8574




 24) the statement in the Background of the Invention section that says “Testosterone levels are

 much lower in females compared to males” (1:49–50) and two other passages in the specification

 (5:62–65 and 16:11–17:9). Quest does not cite Example 4 LOD (Limit of Detection), Example 5

 LOQ (Lower Limit of Quantitation), Example 8 Assay Specificity, or any of the other passages

 that would identify one of various possible meanings of the phrase in question.

        55.     The first passage Quest cited (5:62–65) is part of the passage (5:50–6:3) that was

 paragraph [0030] in the application. I addressed this passage above, specifically how neither the

 text of the passage nor Quest’s discussion of it during prosecution inform a person of ordinary

 skill in the art which of the at least four possible meanings to apply.

        56.     The second passage Quest cited (16:11–17:9) is Example 6 “Accuracy,” which

 relates to statistical values Quest obtained from comparing the results of an HTLC/MS/MS assay

 to two other methodologies: Radioimmunoassay (RIA) and the Advia Centaur assay. The ’862

 patent explains that these other methodologies are “two commonly accepted testosterone assays.”

 Ex. B (’862 patent) at 19:1–5. The ’862 patent cites prior art regarding RIA as one of

 “[n]umerous assays for testosterone [] known to those of skill in the art.” Ex. B (’862 patent) at

 1:66–2:4 (citing Dorgan et al., Steroids 67: 151-8 (2002)); see also ’862 patent at Facepage under

 “OTHER PUBLICATIONS” listing Dorgan et al., Measurement of Steroid sex hormones in

 serum: a comparison of radioimmunoassay and mass spectrometry, Steroids, 67: 151-8 (2002).

 As to the Advia Centaur assay, the patent attributes that assay to “Bayer Diagnostics, Tarrytown,

 N.Y.” Ex. B (’862 patent) at 19:4–5. Thus, one of skill in the art would understand that Example

 6 (16:11–17:9) was statistical data offered to show how embodiments of the ’862 patent

 compared to prior art RIA assays and the common Advia Centaur assay offered by another

 company. Nowhere in Example 6 does the patent include any actual or measured concentration




                                                   21
                                            Joint Appendix 2038
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 319 of 355 PageID #: 8575




 below 10 or 5 or 1 ng/dL. Additionally, Example 6 does not identify any improvement to LOD,

 LOQ, or assay specificity that the patent provides over the other methodologies. Thus, Example

 6 would not inform one of skill in the art which of various possible meaning the claimed phrases

 “capable of detecting testosterone . . .” should have.

        57.     Quest’s Infringement Contentions. Quest’s infringement contentions for the

 ’862 patent also support my opinion that one of skill in the art would understand that the

 “capable of detecting testosterone . . .” limitations could have multiple meanings and would not

 know which one to apply. With regard to the “capable of detecting testosterone . . .” limitation of

 claim 1,




                                                                                              .

        58.     For claim 9, which recites “capable of detecting testosterone at concentrations of

 less than 1 ng/dL in the sample”,




                                                                         This suggests that one

 meaning Quest has given to the “capable of detecting testosterone . . .” phrase is the fourth

 meaning, i.e. a sample with less than 1ng/dL is used in the method. In the very next sentence,




                                                  22
                                           Joint Appendix 2039
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 320 of 355 PageID #: 8576




 however,




                                            . Thus, in formulating its contentions, Quest itself

 mixed the at least four possible meanings that a person of ordinary art would recognize from the

 intrinsic evidence.

        59.     Therefore, the phrases “capable of detecting testosterone at concentrations of less

 than 10 [or 5 or 1] ng/dL in the sample” are indefinite because there are at least four possible

 meanings and one of ordinary skill in the art would not know which meaning would apply. In

 sum, a person of ordinary skill in the art would not know with reasonable certainty the scope of

 the claimed invention in light of the specification and prosecution history.

        B.      “ionizing” and “testosterone ions”

        60.     Turning next to the terms “ionizing” and “testosterone ions” of claims 1 and 15 of

 the ’862 patent, the patent uses these terms in an inconsistent and confusing way that renders

 their use in the claims nonsensical. The patent specification defines “ionizing” in accordance

 with its ordinary meaning and uses it through the specification in this way. In the claims,

 however, the patent uses ionizing in a nonstandard way that nonsensically includes a separate

 fragmenting step.

        61.     The ’862 patent specification defines “ionizing” to mean “the process of

 generating an analyte ion having a net electrical charge equal to one or more electron units.” Ex.

 B (’862 patent) at 8:45–47. One of skill in the art would understand this to be the ordinary

 meaning of “ionizing.” In addition, one of skill in the art would understand that this definition




                                                  23
                                           Joint Appendix 2040
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 321 of 355 PageID #: 8577




 means ionizing testosterone involves giving a testosterone molecule, i.e. the “analyte,” a net

 electrical charge. The patent refers to these ions as “testosterone ions” and “precursor ions.”

        62.     The ’862 patent defines “mass spectrometry” as “methods of filtering, detecting,

 and measuring ions based on their mass-to-charge ratio, or ‘m/z.’” Ex. B (’862 patent) at 6:28–

 30. The patent explains: “In general, one or more molecules of interest are ionized, and the ions

 are subsequently introduced into a mass spectrographic instrument . . . .” Ex. B (’862 patent) at

 6:30–35. In the ’862 patent, testosterone is the molecule of interest, so a person of skill in the art

 would understand this passage to be consistent with the definition of “ionizing,” i.e. that giving

 net electrical charge to a testosterone molecule produces a testosterone ion. In addition, one of

 skill in the art would understand based on the definition of mass spectrometry, that ionization is a

 process that occurs before testosterone ions are introduced into the mass spectrographic

 instrument.

        63.     The patent also discusses “tandem mass spectrometry.” The patent explains: “In

 this technique, a precursor ion or group of ions generated from a molecule (or molecules) of

 interest may be filtered in an MS instrument, and these precursor ions subsequently fragmented

 to yield one or more fragment ions that are then analyzed in a second MS procedure.” Ex. B

 (’862 patent) at 6:63–67. Here, a person of ordinary skill would understand this to be consistent

 with the definitions of ionizing and mass spectrometry in that the precursor ion is generated from

 testosterone and then introduced into the mass spectrographic instrument for filtering and

 fragmenting to produce fragment ions. The patent’s discussion of “tandem mass spectrometry”

 continues: “By careful selection of precursor ions, only ions produced by certain analytes of

 interest are passed to the fragmentation chamber, where collision with atoms of an inert gas

 occurs to produce the fragment ions.” Ex. B (’862 patent) at 6:67–7:4. Again, one of ordinary




                                                   24
                                            Joint Appendix 2041
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 322 of 355 PageID #: 8578




 skill in the art would understand this to be consistent with portions of the specification I discuss

 above because the precursor ions created by ionizing testosterone are then passed into a

 fragmentation chamber where precursor ions are split into fragment ions. The patent continues

 by maintaining the distinction between ionization and fragmentation by explaining: “Because

 both the precursor and fragment ions are produced in a reproducible fashion under a given set of

 ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful

 analytical tool.” Ex. B (’862 patent) at 7:4–7. Here, the patent draws a distinction between

 “ionizing” and “fragmenting” and explains that precursor ions are produced by ionizing and

 fragment ions are produced by fragmentation.

        64.     The patent explains that “testosterone present in a test sample can be ionized by

 any method known to the skilled artisan.” Ex. B (’862 patent) at 3:59–61. The patent provides

 examples of ionization techniques: “electron ionization, chemical ionization, fast atom

 bombardment, field desorption, and matrix-assisted laser desorption ionization (“MALDI”),

 surface enhanced laser desorption ionization ("SELDI"), photon ionization, electrospray, and

 inductively coupled plasma.” Ex. B (’862 patent) at 7:19–24. A person of ordinary skill in the art

 would recognize that the patent’s explanation and all the examples of ionizing techniques refer to

 a process for giving a net electrical charge to testosterone molecules. The patent does not discuss

 any example for ionizing that also include a fragmenting step or a step that splits precursor ions

 into fragment ions.

        65.     The patent also discusses techniques for fragmenting precursor ions: “In preferred

 embodiments, the testosterone ion is in a gaseous state and the inert collision gas is argon or

 nitrogen.” Ex. B (’862 patent) at 5:26–28; see also Ex. B (’862 patent) at 6:67–7:4 (“only ions




                                                   25
                                            Joint Appendix 2042
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 323 of 355 PageID #: 8579




 produced by certain analytes of interest are passed to the fragmentation chamber, where collision

 with atoms of an inert gas occurs to produce the fragment ions.”).

        66.       In embodiments that use tandem mass spectrometry or MS/MS, “precursor ions

 are isolated for further fragmentation.” Ex. B (’862 patent) at 8:54–55. The patent explains that

 “collision-induced dissociation ("CID") is often used to generate the fragment ions for further

 detection.” Ex. B (’862 patent) at 8:54–57. One of skill in the art would understand that here the

 patent is referring to the fragmentation step that occurs after the precursor ions have been

 generated and passed into the mass spectrographic instrument for filtering and fragmentation.

 The patent refers to these fragments as “fragment ions” or “daughter ions.” Ex. B (’862 patent) at

 2:21–23; 6:66.

        67.       In Example 3, the patent provides additional detail about the process that is

 consistent with the distinction the patent specification has drawn between ionizing testosterone to

 generate precursor ions before passing those precursor ions to a mass spectrographic instrument

 where they are fragmented. In the mass spectrographic instrument, the first quadrupole (Q1)

 selects for “molecules with the mass to charge ratio of testosterone (289).” Ex. B (’862 patent) at

 14:1–2. Then ions with that mass to charge ratio (289) are passed to a collision chamber Q2

 where the ions “collided with neutral gas molecules and fragment.” Ex. B (’862 patent) at 14:5–

 6. The example identifies “two fragment ions of testosterone to be measured (m/z 109.2±0.5 m/z

 & 96.9±0.5 m/z) . . . .” Ex. B (’862 patent) at 14:9–13.

        68.       Upon reaching the claims, one of ordinary skill in the art would find that the

 claims combine ionizing and fragmenting into a single step. Claim 1 and 15 include as step (b)

 “ionizing said purified testosterone to produce one or more testosterone ions detectable by a

 mass spectrometer.”




                                                   26
                                            Joint Appendix 2043
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 324 of 355 PageID #: 8580




        69.     Dependent claims 11, 12, 19, and 20, recite additional requirements for the

 “ionizing of step (b)” from the independent claims 1 and 15. Dependent claims 11 and 19 recite

 an ionizing step (b) that “comprises producing one or more testosterone fragment ions having a

 mass/charge ratio selected from the group consisting of 109.2±0.5 and 96.9±0.5.” Dependent

 claims 12 and 20 recite an ionizing step (b) that “comprises . . . effecting a collision between the

 isolated precursor ion and an inert collision gas to produce one or more testosterone ions

 detectable by mass spectrometry having m/z selected from the group consisting of 109.2±0.5,

 and 96.9±0.5.” A person of skill in the art would understand that these limitations are directed to

 the separate fragmenting step described in the specification. As I discuss above, the ionizing step

 occurs before precursor ions are introduced into the mass spectrographic instrument. And the

 fragmenting step occurs inside the mass spectrographic instrument after the precursor ions have

 been filtered. A person of ordinary skill in the art would find no discussion in the specification of

 an ionizing step that both produces testosterone precursor ions and fragments them in the same

 step. Instead a person of ordinary skill in the art would recognize that the patent claims use of

 “ionizing” and “testosterone ions” is inconsistent with the ordinary and customary meaning

 given to those terms throughout the specification. A person of ordinary skill in the art would be

 unable to arrive at a workable definition of “ionizing” or “testosterone ions” that works in the

 context of the claims.

        70.     Therefore, the terms “ionizing” and “testosterone ions” render the claims

 indefinite because the patent uses these terms in an inconsistent and confusing way that renders

 their use in the claims nonsensical. In sum, a person of ordinary skill in the art would not know

 with reasonable certainty the scope of the claimed invention in light of the specification and

 prosecution history.




                                                  27
                                           Joint Appendix 2044
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 325 of 355 PageID #: 8581




                                 Joint Appendix 2045
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 326 of 355 PageID #: 8582




                    EXHIBIT O




                                 Joint Appendix 2046
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 327 of 355 PageID #: 8583




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE



  QUEST DIAGNOSTICS INVESTMENTS LLC,

                    Plaintiff,
                                                        C.A. No. 1:18-cv-01436 (MN)
             v.

  LABORATORY CORPORATION OF
  AMERICA HOLDINGS, ESOTERIX, INC., and
  ENDOCRINE SCIENCES, INC.,

                    Defendants.




                  DECLARATION OF LEONARD J. CHYALL, PH.D.




                                  Joint Appendix 2047
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 328 of 355 PageID #: 8584




                                                      TABLE OF CONTENTS


 I.         Background ..........................................................................................................................1

            A.         Education and Experience ........................................................................................1

            B.         Scope of Analysis and Materials Considered ...........................................................3

 II.        Person of Ordinary Skill in the Art ......................................................................................4

 III.       Legal Standards ....................................................................................................................6

 IV.        U.S. Patent No. 8,409,862....................................................................................................6

            A.         “ionizing” and “testosterone ions” ...........................................................................7

                       1.         “ionizing” .....................................................................................................7

                       2.         “testosterone ions” .....................................................................................10

            B.         “capable of detecting testosterone at concentrations
                       of less than 10 [or 5 or 1] ng/dL in the sample”.....................................................11

 JURAT ...........................................................................................................................................19




                                                                         i
                                                               Joint Appendix 2048
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 329 of 355 PageID #: 8585




        I, Leonard J. Chyall, Ph.D., declare as follows:

        1.      I have been retained as an expert witness on behalf of Plaintiff Quest Diagnostics

 Investments LLC (“Plaintiff” or “Quest”) in connection with the above-identified action. In this

 declaration, I provide scientific background information and my opinions in relation to the

 construction of certain claim terms from U.S. Patent No. 8,409,862 (the “’862 patent”).

 I.     BACKGROUND

        A.      Education and Experience

        2.      I am an independent consultant and the president of Chyall Pharmaceutical

 Consulting, LLC (“Chyall Pharma”), which is my consulting business. I am a Ph.D. chemist

 with expertise in the study of organic materials and the synthesis, characterization, and analytical

 testing of organic compounds.

        3.      I obtained my Bachelor of Arts degree from Oberlin College in 1986, with a

 major in chemistry, and my Ph.D. in chemistry from the University of Minnesota in 1991. My

 doctoral research focused on the synthesis and characterization of novel organic molecules, and

 my dissertation focused on understanding the reactivity of high-energy cyclopropane molecules.

 I was a postdoctoral fellow from 1992-1996 in the chemistry department at Purdue University,

 where I studied the properties and reactivity of organic molecules using the techniques of mass

 spectrometry. My research involved both small molecular weight molecules as well as large

 biological molecules. Following my postdoctoral fellowship, I worked as a research chemist at

 Great Lakes Chemical Corporation, which is now part of LANXESS. My research involved the

 identification, characterization, and development of new products for the company. In 2000, I

 joined SSCI, Inc., as a Research Investigator. In 2003, I was promoted to Senior Research

 Investigator. In 2006, SSCI was purchased by Aptuit, Inc. In 2007, I was promoted to Principal,

 and in 2010, I was promoted to Director. While at Aptuit, Inc., I served as project leader and


                                                   1
                                           Joint Appendix 2049
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 330 of 355 PageID #: 8586




 group manager for external client projects involving various aspects of organic and analytical

 chemistry. I was also involved in the development of new pharmaceutical products and

 providing outside testing for chemical products.

        4.      I have spent my career working in the fields of analytical and organic chemistry.

 I have extensive experience with the characterization of organic compounds using a variety of

 analytical techniques, including mass spectrometry.

        5.      I am an author on 23 publications in peer reviewed journals and have presented 8

 papers before various conferences, including multiple papers at the National Meeting of the

 American Chemical Society. I am named as an inventor on five U.S. patents directed to novel

 compounds, compositions, and crystalline materials. My publications and presentations include

 the application of mass spectrometry to identify and characterize organic compounds among

 other areas.

        6.      Through my education and work experience, I have obtained extensive education

 and training in chemistry with specific experience in the areas of organic chemistry. I have

 worked on numerous projects providing research and consulting services related to the analysis

 of organic substances, particularly those involving pharmaceutical applications. I have directed

 research projects conducted on behalf of clients who were interested in quantitative

 determinations of the purity and contents of various products (e.g. assay determinations). Other

 projects involved determining the identity and quantity of trace levels of impurities in products

 and mixtures. I have also worked on research projects concerning the development of analytical

 methods for the preparation, characterization, and stability of solid compounds used in

 pharmaceutical applications.

        7.      Among other techniques, I have extensive experience in the analysis of organic




                                                    2
                                           Joint Appendix 2050
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 331 of 355 PageID #: 8587




 compounds using mass spectrometry, including quadrupole and triple-quadrupole systems.

 quadrupole ion traps, and ion cyclotron resonance (“ICR”) systems. I am familiar with the

 underlying technology of other mass spectrometers including sector instruments and time-of-

 flight mass spectrometers. I am also familiar with techniques used in tandem mass spectrometry

 (or “MS/MS”) analysis, and I have published several research articles involving MS/MS

 techniques.

        8.      I have extensive experience with high performance liquid chromatography

 (HPLC), particularly HPLC techniques involving assay determinations of organic compounds. I

 am familiar with the applications of mass spectrometry as a means of detection and quantitation

 of compounds, including analytical techniques where mass spectrometry is coupled with HPLC

 analysis. I am familiar with various sample preparation techniques used for analyses involving

 HPLC, MS, HPLC-MS, and HPLC-MS/MS systems.

        9.      My background and qualifications are more fully set out in my curriculum vitae,

 which was previously filed in this matter. (D.I. 37, at 16-20.)

        10.     I am being compensated at a rate of $500 per hour for my work on this matter.

 My compensation is in no way dependent upon the outcome of this litigation.

        B.      Scope of Analysis and Materials Considered

        11.     I understand that the parties are in the claim construction phase of the case, during

 which the Court construes certain disputed claim terms. I have been asked to review and

 respond to LabCorp’s positions on the claim terms “ionizing,” “testosterone ions,” and “capable

 of detecting testosterone at concentrations of less than 10 [or 5 or 1] ng/dL in the sample” as

 used in the claims of the ’862 patent, including the opinions of Dr. Deborah French offered in

 support of LabCorp’s positions. I have also been asked to consider and provide opinions

 regarding how a person of ordinary skill in the art would understand those terms in the context of


                                                   3
                                           Joint Appendix 2051
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 332 of 355 PageID #: 8588




 the ’862 patent.

         12.     I have reviewed the ’862 patent and its prosecution history. I have also reviewed

 the parties’ Opening and Answering Claim Construction Briefs and the exhibits thereto,

 including the Declaration of Deborah French, Ph.D., in Support of Defendant LabCorp’s

 Answering Claim Construction Brief, as well as each of the references cited in this declaration.

 In addition to these materials, I base my opinions on my general knowledge and experience with

 the analysis of pharmaceutical products and their formulations, as well as my experience in mass

 spectrometry.

         13.     The opinions that I express in this declaration are based on the information and

 evidence currently available to me. I reserve the right to change, amend, and/or supplement any

 of my opinions as necessary, in response to new information and evidence made available to me,

 additional scientific analysis that leads me to conclude that supplementation is necessary, new

 issues that may arise, and any additional discovery, arguments, evidence, or testimony presented

 in this case.

         14.     If called as a witness, I am prepared to testify about and explain the opinions and

 analysis described in this declaration (including the possible use of demonstratives), whether in a

 deposition, at a hearing, or otherwise. I expect to respond, as appropriate, to assertions made by

 LabCorp or its experts in any declarations, or during deposition, hearings, trial, or otherwise, or

 to provide additional evidence or testimony. I reserve the right to respond to LabCorp’s expert’s

 declaration(s) at a hearing or trial or, if appropriate, in a supplemental declaration.

         15.     If asked, I will also be prepared to provide at a hearing or trial a tutorial on basic

 principles of tandem mass spectrometry, as they relate to the ’862 patent.

 II.     PERSON OF ORDINARY SKILL IN THE ART

         16.     I understand that claim construction is conducted from the perspective of a person


                                                    4
                                            Joint Appendix 2052
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 333 of 355 PageID #: 8589




 of ordinary skill in the art at the time of the invention, which, from Counsel, I understand for the

 ’862 patent is at least August 2002. I have reviewed the definition of a person of ordinary skill

 provided by Quest in its opening brief and agree with the definition, which is: “someone having

 the knowledge of a person with a bachelor’s degree in chemistry, medicinal chemistry,

 biochemistry, pharmaceutics, or a related discipline and at least three to four years of experience

 using chromatography to perform analytical assays to characterize organic and/or biological

 materials. The skilled person would be familiar with the application of mass spectrometry

 including tandem mass spectrometry in conjunction with High Performance Liquid

 Chromatography (HPLC) to perform those analytical assays. Alternatively, a person of ordinary

 skill in the art might be a person with an advanced degree (master’s or doctorate) in these same

 fields and a lesser amount of experience, such as one to two years with a master’s degree or a

 few months to a year with a doctorate.”

        17.     I have also reviewed the definition provided by Dr. French. (French Decl., ¶23.)

 Dr. French proposes that “a person of ordinary skill in the art for the ’862 patent would have an

 advanced degree (e.g., M.S. or Ph.D.) in chemistry or a related discipline, such as pharmacology

 or biochemistry, and at least 2-3 years of experience in a clinical or research laboratory. In

 addition, a person of ordinary skill in the art would typically have experience with various

 extraction methods, mass spectrometry, and high performance liquid chromatography (HPLC),

 including the use of such methods for determining levels of analytes in biological samples. A

 person of ordinary skill in the art also would have knowledge regarding what parameters would

 be suitable to adopt for the optimization of extraction, HPLC, and/or mass spectrometry to meet

 the requirements of a particular laboratory test.”

        18.     I have considered each of these definitions of a person of ordinary skill in the art




                                                      5
                                           Joint Appendix 2053
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 334 of 355 PageID #: 8590




 in my analysis. My analysis and opinions are the same under either definition of a person of

 ordinary skill in the art.

 III.    LEGAL STANDARDS

         19.     I have been informed that intrinsic evidence, including the claims, the patent

 specification, and the prosecution history, is the best guide to construing a disputed claim term. I

 have been informed that a construction that is at odds with the intrinsic evidence is generally not

 correct. I have additionally been informed that courts may also consider extrinsic evidence, such

 as treatises, dictionary definitions, or expert opinions in construing claims, but that these

 extrinsic sources may not be used to vary or contradict the meaning of a term that is otherwise

 clear from the intrinsic evidence.

         20.     I have been informed that inventors may act as their own “lexicographers” and, in

 so doing, may a give a specific definition in the specification. I have been informed that if the

 inventors provide a specific definition for a term, that definition should control even if it is

 different from the way the term is generally used in the field.

         21.     I have been informed that definiteness of a claim is evaluated from the

 perspective of a person of ordinary skill in the art and measured at the time of the patent

 application. I have been further informed that for a patent claim to be indefinite, the claim when

 read in light of the patent’s specification and the prosecution history, must fails to inform, with

 reasonable certainty, those skilled in the art about the scope of the invention. I have been further

 informed that indefiniteness must be proved by clear and convincing evidence.

 IV.     U.S. PATENT NO. 8,409,862

         22.     I provided a background discussion of mass spectrometry (D.I. 37), which I

 incorporate herein by reference.




                                                    6
                                            Joint Appendix 2054
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 335 of 355 PageID #: 8591




         A.      “ionizing” and “testosterone ions”

         23.     I understand that Dr. French and LabCorp are arguing that the terms “ionizing”

 and “testosterone ions” are indefinite. I disagree. In my opinion, the ’862 patent provides

 persons of ordinary skill in the art reasonable certainty of the meaning and scope of these terms

 and the claims in which they appear. In my opinion, a person of ordinary skill would have no

 difficulty understanding the meaning of these terms.

                 1.      “ionizing”

         24.     The specification provides an explicit definition of the term “ionizing,” as

 follows:

                 The term ‘ionization’ and ‘ionizing’ as used herein refers to the
                 process of generating an analyte ion having a net electrical charge
                 equal to one or more electron units.

 (’862 patent, col. 8, ll. 45-47.)

         25.     A person of ordinary skill in the art would understand this passage broadly

 defines ionization to include the generation of any “analyte ion”, which is a species with a

 positive or negative electrical charge. Ionization refers generally to producing an analyte ion

 without restricting it to particular steps or where the analyte ions are generated. This broad

 definition would include processes use to generate analyte ions for mass spectrometry or tandem

 mass-spectrometry (“MS/MS”) analyses, where the “ionizing” would occur during a process

 where, for example, a proton (H+) is added to a neutral molecule to generate an [M+H]+ analyte

 ion. That ion that may also be used as a precursor ion in MS/MS experiments, whereby the

 precursor ion is dissociated to produce a fragment ion (aka “daughter ion”). Moreover, the use

 of the term “analyte ion” in this definition is telling. This definition is not limited to precursor

 ions used in MS/MS experiments. A skilled person would understand an “analyte ion” to

 encompasses charged species that are generated by a variety of techniques, mass-selected, and


                                                    7
                                            Joint Appendix 2055
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 336 of 355 PageID #: 8592




 detected in a mass spectrometry experiment. In tandem mass spectrometry, such as reflected in,

 for example, claims 11 and 12 of the ’862 patent, the analyte ion is the fragment ion because it is

 the species that is generated, mass selected and reaches the detector of the mass spectrometer.

        26.     A person of ordinary skill in the art reading the ’862 patent would understand that

 the broad definition of “ionization” provided in the specification can include the fragmentation

 step of a tandem mass spectrometry experiment because it refers to “the process of generating an

 analyte ion.” To the extent Dr. French attempts to confine ionizing in the claims of the ’862

 patent to a particular type of ionization process, where it occurs, or that ionizing is a single step

 based on some examples in the ’862 patent (French Decl. ¶¶61-67, 69), a person of ordinary skill

 in the art reading the entire patent would not consider such examples to limit the broad express

 definition. This is because doing so would conflict with the definition’s use of the word “analyte

 ion,” as well as the words of the claims and the patent’s discussion of tandem mass spectrometry.

        27.     The claims of the ’862 patent are also consistent with the inventors’ express

 definition of ionizing. Claims 1 and 15 include a step that requires “ionizing said purified

 testosterone to produce one or more testosterone ions detectable by a mass spectrometer.” When

 considering the express definition of “ionizing,” a person of ordinary skill in the art would

 understand that step recited in the claims as encompassing the production of ions that may

 optionally be fragmented to other ions in MS/MS experiments. The dependent claims then

 further confirm that the “ionizing” step, consistent with its definition, includes fragmentation.

 Claim 11, for example, states that the “ionizing” step of claim 1 (from which claim 11 depends),

 “comprises producing one or more testosterone fragment ions having a mass/charge ratio

 selected from the group consisting of 109.2±0.5 and 96.9±0.5.” Claim 11, and all of the other

 dependent claims that further describe the “ionizing” step (e.g., claims 10, 12, 18, 19, and 20),




                                                    8
                                            Joint Appendix 2056
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 337 of 355 PageID #: 8593




 are consistent with the definition of “ionizing” provided in the ’862 patent’s specification. A

 person of ordinary skill in the art would have no difficulty in understanding the scope of term

 “ionizing” as used in the claims, and there simply is no conflict with the broad definition of

 “ionizing” in the specification.

        28.     I have reviewed Dr. French’s Declaration and disagree with her analysis because

 she seemingly adopts a definition for “ionizing” that departs from the express definition in the

 specification. That is, although Dr. French recognizes that the specification includes a definition

 for “ionizing,” her analysis is more consistent with the application of the following definition

 (which is different from the specification’s definition): “a process for giving a net electrical

 charge to testosterone molecules.” (French Decl., ¶64.) This definition is much narrower than

 the express definition provided by the inventors of the ’862 patent. Indeed, the ’862 patent’s

 definition of “ionizing” is not limited to a process for “giving a net electrical charge,” but

 includes any process that “generat[es] an analyte ion having a net electrical charge.” (’862

 patent, col. 8, ll. 45-47.) Dr. French’s proposed definition conflicts with the express definition of

 “ionizing” because it disregards the use of the word “analyte ion” (she replaces it simply with

 “molecule”). Moreover, as discussed below, Dr. French’s conclusions would be inconsistent

 with the ’862 patent’s referring to both precursor and fragment ions as ions that are detectable by

 mass spectrometry. Even further, Dr. French’s reference to “examples of ionization” does not

 support her conclusion that ionization excludes fragmentation because at least some of those

 methods – e.g., “electron ionization” – will cause fragmentation per se. (See French Decl., ¶64.)

 In my opinion, all of Dr. French’s analysis is based on her adoption of the narrow, incorrect

 definition and therefore is not a useful guide regarding the scope of the ’862 patent’s claims.

 (See generally French Decl., ¶¶60-70.)




                                                    9
                                            Joint Appendix 2057
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 338 of 355 PageID #: 8594




                2.      “testosterone ions”

        29.     I have reviewed Quest’s opening claim construction brief and agree that the term

 “testosterone ions” should receive it’s plain and ordinary meaning: “one or more testosterone

 molecules that have been altered to have a net electric charge or one or more fragments thereof

 with a net electric charge.” This construction includes both precursor and fragment ions. I

 therefore disagree with the premise underlying Dr. French’s analysis that “testosterone ions”

 only refers to precursor ions.

        30.     Quest’s proposed construction is consistent with the term’s use in the claims and

 the specification. Claim 10, for example, describes the production of testosterone ions with a

 mass/charge ratio of 289.1±0.5. Then, claim 12, as a further example, describes the production

 of testosterone ions “having m/z selected from the group consisting of 109.2±0.5, and 96.9±0.5.”

 These are the mass/charge ratio associated with testosterone precursor and fragment ions,

 respectively. The specification explicitly describes these ions.




 (’862 patent, col. 13, ll. 8-17 (Table 2).) The specification also references both precursor and

 fragment ions of testosterone. “In preferred embodiments, the testosterone ions detectable in a

 mass spectrometer include ions with a mass/charge ratio (m/z) of 289.1±0.5, 109.2±0.5, and/or

 96.9±0.5, the latter two being fragments of the larger ion. In particularly preferred embodiments,




                                                  10
                                           Joint Appendix 2058
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 339 of 355 PageID #: 8595




 the precursor ion has m/z of 289.1, while the fragment ions have an m/z of 109.2 and 96.9.”

 (’862 patent, col. 2, ll. 36-41 (emphasis added).)

         31.    The ’862 patent provides reasonable certainty to a person of ordinary skill in the

 art regarding the scope of the term “testosterone ions” and the claims in which that term appears.

         B.     “capable of detecting testosterone at concentrations
                of less than 10 [or 5 or 1] ng/dL in the sample”

         32.    I have reviewed Quest’s opening claim construction brief and agree that the term

 should receive its plain and ordinary meaning: “the method is able to detect testosterone at

 concentrations below 10 [or 5 or 1] ng/dL in the female human sample.” This is the meaning

 that a person of ordinary skill in the art would give this term after reading the claims,

 specification, and file history of the ’862 patent. A person of ordinary skill would further

 understand that the word “detecting” in this term includes the requirement that one can

 scientifically demonstrate the presence of a given substance from an experimental measurement

 – i.e., the “signal” of the measurement – above the “noise.” In my opinion, nothing in the

 intrinsic evidence suggests that this term should have a different meaning. This is the first and

 only logical meaning this term would have to a person of ordinary skill in the art reading the

 ’862 patent, as Dr. French herself appears to recognize. (French Decl. ¶33 (“the point at which a

 measured value is larger than the uncertainty associated with it”) (quoting ’862 patent at col. 18,

 ll. 24-28).)

         33.    In my opinion, the specification of the ’862 patent, beyond the clear language of

 the claim itself, supports giving the “capable of detecting” term its plain and ordinary meaning.

 The term requires a method that can “detect” testosterone at concentrations of “less than 10 [or 5

 or 1] ng/dL.” The ’862 patent describes how methods of this invention may detect levels below

 1 ng/dL, as required by claims 9 and 24. (’862 patent, col. 5, ll. 62-65 (“[T]he methods of the



                                                   11
                                            Joint Appendix 2059
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 340 of 355 PageID #: 8596




 invention accurately detect testosterone in samples where it is present in concentrations of less

 than . . . 1 ng/dL.”); col. 14, ll. 66-67 (noting that the invented method was capable of detecting

 testosterone to levels of “0.6 ng/dL”).) Based on the plain language of the claim and the

 description in the specification, a person of ordinary skill in the art would readily understand that

 the “capable of detecting” claim term refers to the levels of testosterone that the method is able

 to detect (i.e., distinguish from background or noise).

        34.     I have reviewed Dr. French’s declaration and LabCorp’s Answering Brief and

 understand that Defendants argue that, despite having a first and apparently most obvious

 meaning, this term could have three different “possible” alternative meanings, including: (second

 meaning) limit of quantitation (“LOQ”), (third meaning) specificity of testosterone

 determination, and (fourth meaning) use of a sample taken from a female human that actually has

 testosterone at a concentration of less than 10 [or 5 or 1] ng/dL. (See LabCorp’s Answering Br.

 at 5.) In my opinion, a person of ordinary skill in the art would not credibly consider any of

 these “possible” alternative meanings, particularly in view of the first and most logical meaning.

        35.     LOQ is not a reasonable meaning for this term: The lower “limit of quantitation”

 (“LOQ”) of an analytical method refers to the lowest amount of a substance that can reliably

 assigned a numerical value to the amount present in the sample when analyzed by the method,

 i.e., it is a “quantitative analysis.” The ability to perform a quantitative analysis of a given

 species is a different type of analysis than merely determining the presence of a substance in a

 sample. The ability to “detect” a substance simply answers the threshold question as to whether

 the material is present in the sample. When very small amounts of a substance are present in a

 sample there will be limitations on how much of the analyte must be present to distinguish it

 from a background signal, but simply detecting the presence of the substance does not




                                                   12
                                            Joint Appendix 2060
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 341 of 355 PageID #: 8597




 necessarily provide a quantitative assay.

        36.     Of course, if a quantitative analysis of sample can be performed on a substance of

 interest then that substance was detected. However, the converse is not necessarily true. As an

 example, an analytical method may refer to a lower “limit of detection” (“LOD”) which

 describes the minimum amount of a species that can be reliably detected with that method (e.g.,

 differentiated from a background or noise) without attributing a numerical value to the actual

 amount of material in the sample. When a person of ordinary skill detects a material, he or she

 reliably determines that the material is present, but does not necessarily quantitate the amount of

 material present. Therefore, the LOD value for an analytical method refers to least amount of the

 substance in a sample that may be reliably detected by that method. Assays of the kind described

 in the ’862 patent are capable of detecting lower levels than they can quantitate. In other words,

 the LOD capability of the method will be lower than the LOQ.

        37.     I understand Dr. French and LabCorp argue that parts of the specification support

 LOQ as a possible meaning (French Decl., ¶¶36, 37), including:

    •   LOQ is one of the “various parameters” that the investigators investigated (French Decl.,

        ¶36);

    •   The specification states that the “methods of the invention accurately detect testosterone”

        (French Decl., ¶37 (citing ’862 patent, col. 5, ll. 62-63);

        38.     I disagree that those excerpts from the specification support replacing the clear

 meaning of this term with LOQ. First, although the ’862 patent provides information on the

 LOQ for the invented methods, a person of ordinary skill in the art would not believe that those

 descriptions regarding LOQ were incorporated into the claims that use the words “capable of

 detecting” (emphasis added). A skilled person would understand that the words “accurately




                                                    13
                                             Joint Appendix 2061
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 342 of 355 PageID #: 8598




 detect” used in this context refers to the ability of the method to reliably detect the presence of

 testosterone and not to any particular performance criteria of the method with respect to the

 LOQ.

        39.     I further understand Dr. French and LabCorp argue that parts of the prosecution

 history support LOQ as a possible meaning (French Decl., ¶¶43, 48), including:

    •   That Quest cited the paragraph of the specification which includes the phrase “accurately

        detect testosterone” as support when it added this term to the claim (French Decl., ¶43);

    •   That Quest, according to Dr. French, distinguished a reference by noting that there was

        “uncertainty associated with predicting ‘the level at which a specific analyte (such as

        testosterone) could be quantitated via Zimmer’s method . . .” (French Decl., ¶48 (citing

        QUESTMS-00002750));

    •   That Quest, according to Dr. French, distinguished Starcevic (another literature

        reference) “based on the ‘limit of quantitation’ reported in Starcevic” (French Decl., ¶48

        (citing (QUESTMS-00002750)); and

    •   That Quest, according to Dr. French, “argued that the Ong reference’s use of testosterone

        is not predictive of an ability to ‘quantitate testosterone in a female human sample’”

        (French Decl., ¶48 (citing QUESTMS-00002752-53)).

        40.     In my opinion, a person of ordinary skill in the art would not find that any of

 those aspects of the prosecution history provide a basis to interpret “capable of detecting” as the

 LOQ. First, as mentioned above in Paragraph 39, the phrase “accurately detect testosterone”

 supports a plain and ordinary meaning focused on the method’s ability to “detect.” A person of

 ordinary skill in the art would not find that the adverb “accurately” somehow transforms the

 focus on detection into quantitation. Second, Dr. French’s arguments based on Zimmer,



                                                   14
                                            Joint Appendix 2062
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 343 of 355 PageID #: 8599




 Starcevic, and Ong ignore the information provided in those references and entirely miss the

 actual basis for distinguishing those references. Those references referred to LOQ and did so for

 LOQ values much higher than the claimed detection capabilities of the ’862 patent (1.00 µg/L

 (i.e., 100 ng/dL) in Zimmer, 50 ng/dL in Starcevic, and between “over 140,000 ng/dL and 14,000

 ng/dL” in Ong). (QUESTMS-00002706, 2750, 2752.) It is not surprising that with only LOQ

 values referenced by the art, that applicants explained that it is impossible to determine whether

 the methods in the literature references meet the “capable of detecting . . .” limitation of the ’862

 patent. Therefore, a person of ordinary skill in the art would not understand that the applicants

 considered LOQ as a possible meaning for “capable of detecting.” Rather the skilled person

 would understand that the disclosed LOQ values in the literature did not provide a basis to

 conclude that the claimed values for the levels of detection were met by those references.

        41.     Dr. French’s and LabCorp’s suggested specificity construction is not a reasonable

 meaning for this term: “Specificity” refers to the ability of an analytical method to attribute the

 measured signal to the substance of interest, and not to other materials that may be present in the

 sample being studied. In other words, for a method to have “specificity” the observed signal for

 the measurement must arise from the substance being analyzed and not from another component

 in the sample. It follows that a person of ordinary skill in the art cannot reliably detect or

 determine the quantity of a given substance if he or she cannot reliability determine that they are

 detecting that particular substance.

        42.     Dr. French alleges that the specification supports “specificity as a possible

 meaning for the “capable of detecting . . .” term because the specification describes comparing

 daughter ion ratios as a way of differentiating between testosterone and interfering substances.

 (French Decl., ¶38.) Dr. French also points to a single line of the specification – i.e., that the




                                                   15
                                            Joint Appendix 2063
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 344 of 355 PageID #: 8600




 invention “unambiguously detect[s] testosterone” (French Decl., ¶39) – as support for this

 possible meaning. A person of ordinary skill in the art would not consider either of these points

 as evidence favoring the proposed “specificity” meaning for the term “capable of detecting.”

 First, as described above, specificity is a characteristic of any analytical method for the detection

 of a particular substance, i.e., a person of ordinary skill in the art cannot detect a particular

 substance if the analytical method is not specific for that substance. Thus, evidence that

 fragment ions can be used to detect testosterone with specificity supports Quest’s proposed

 construction (plain and ordinary meaning), but does not support an entirely separate meaning.

 For the same reasons, the ’862 patent’s ability to “unambiguously detect testosterone in a test

 sample” favor’s Quest’s plain and ordinary meaning. A person of ordinary skill in the art would

 interpret that phrase merely as evidence of the method’s capabilities. Moreover, the preamble

 and the rest of the claim, which specifically refer to the detection of testosterone or testosterone

 ions already addresses this issue of specificity. There simply is no reason a person of ordinary

 skill in the art would use this to alter the plain meaning of “capable of detecting testosterone at

 concentrations of less than 10 [or 5 or 1] ng/dL in the sample.”

         43.     Requiring detection of testosterone in female human samples with concentrations

 below 10, 5, or 1 ng/dL is not a reasonable meaning for this term: A person of ordinary skill

 would understand that the claim term “capable of detecting . . .” refers to an assay that is able to

 detect testosterone at the concentrations recited in the claims. This term certainly does not

 require that the samples being tested contain those recited amounts of testosterone, but that the

 analytical method would be able to detect testosterone if it were present at those amounts. In

 other words, the claim concerns the performance capabilities of the analytical method for

 detecting testosterone and not the amounts of testosterone in the samples tested by the claimed




                                                    16
                                             Joint Appendix 2064
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 345 of 355 PageID #: 8601




 method. Moreover, Dr. French’s explanation appears to effectively rewrite the claim to remove

 the word “capable.” It is my opinion that a person of ordinary skill in the art would not

 understand the claim term in this manner, because it would make the word “capable” in the

 claims superfluous. 2. “testosterone ions”

        44.     Dr. French argues in favor of this possible “actual amount” construction based on

 Quest’s distinguishing of a reference by Ong in the file history. Dr. French notes that Quest

 distinguished Ong by noting that the “levels of testosterone used by Ong are in vast excess of

 testosterone levels found in female human samples and there is no indication that Ong’s method

 could be successfully employed to quantitate testosterone at the requisite levels.” (French Decl.,

 ¶50 (citing QUESTMS-00002751).) Dr. French suggests that Quest’s prosecution statements,

 particularly the one included in that paragraph, would suggest to a person of ordinary skill that

 the “capable of detecting testosterone . . .” limitation “potentially referred to the actual

 concentration of testosterone in the sample and not a performance characteristic of the

 method.” (French Decl., ¶50.) I disagree. A person of ordinary skill in the art, after reading the

 prosecution history with respect to Ong, would understand that Quest was merely pointing out

 that Ong tested samples with much higher levels of testosterone and thus Ong could not show

 that that its method was capable of detecting testosterone at very low levels, i.e., at

 concentrations of less than 10 or 5 or 1 ng/dL. A person of ordinary skill in the art would

 understand that detecting testosterone at higher levels (like those in Ong – which were between

 approximately “140,000 ng/dL and 14,000 ng/dL” (QUESTMS-00002752)) is easier to achieve

 than detecting very low levels (like the claimed methods of the ’862 patent). Thus, Quest merely

 explained that there was no evidence supporting that Ong’s method met the claim requirement

 that the method was “capable of detecting” such low levels of testosterone. I agree with Quest’s




                                                   17
                                            Joint Appendix 2065
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 346 of 355 PageID #: 8602




 explanation.




                                        18
                                 Joint Appendix 2066
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 347 of 355 PageID #: 8603




                                 Joint Appendix 2067
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 348 of 355 PageID #: 8604




                     EXHIBIT P




                                 Joint Appendix 2068
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 349 of 355 PageID #: 8605



                                      245496ruf

     17           Q      Okay?

     18           A      And injecting     injecting different

     19      matrices.

     20           Q      And there's no evidence that he performed

     21      that infusion test here, correct?

     22           A      Correct.

     23           Q      Is it your opinion Dr. Fitzgerald that

     24      Clarke uses or doesn't use derivatization of the

     25      testosterone in this experiment?




                                                                       139




      1           A      He does not use derivatization.

      2           Q      And what's the basis for you're saying

      3      that he doesn't use it?

      4           A      The ion transitions that he monitors.

      5           Q      Are those ion transitions in impossible to

      6      achieve with derivatization?

      7           A      Derivatization changes the structure it

      8      changes the molecular weight.

      9           Q      So your answer is yes those transitions
                                       Page 180



                                    Joint Appendix 2069
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 350 of 355 PageID #: 8606



                                    245496ruf

     10      would be impossible to achieve with derivatization?

     11           A     I believe they would be impossible to

     12      achieve.

     13           Q     On let's see the top of page 2 talks about

     14      the lower limit of quantification.         Do you see that?

     15           A     I do.

     16           Q     There's two lines.      And that's, you know,

     17      the lower limit of quantification reported by Clarke

     18      is 50 picograms per mL correct?

     19           A     Yes.

     20           Q     And you translate that to five nanograms

     21      per did it liter, correct?

     22           A     Yes.

     23           Q     If we turn to paragraph 50, you talk about

     24      this 50 picogram per mL and I will just read you

     25      Clarke reports that they're as say, has an LOQ of 50




                                                                           140




      1      picograms per mL which equals 5 nanograms per

      2      deciliter of detection cannot exceed the LOQ and
                                     Page 181



                                  Joint Appendix 2070
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 351 of 355 PageID #: 8607



                                       245496ruf

      3      thus cannot exceed 5 nanograms per deciliter, thus

      4      Clarke discloses a method capable of detecting

      5      testosterone at concentrations of less than ten

      6      nanograms per deciliter as recited in Claim 1 do you

      7      see that?

      8           A       I do.

      9           Q       So when you use the word capable or the

     10      phrase capable of detecting, in your report here,

     11      are you referring to the limit of detection?

     12           A       Yes.

     13           Q       Okay.   I want to turn to a different

     14      section in your report now, paragraph 25, please.

     15      In paragraph 25 you say before the critical date, on

     16      skilled in the art knew how to optimize HPLC-MS

     17      methods given the limited number of methods in the

     18      system.     Do you see that?

     19           A       I do.

     20           Q       Then you say such variable includes

     21      adjusting for the type of instrument mentation used,

     22      type of extraction technique, resolution settings

     23      for the instrument, volume of the sample used for

     24      extraction, volume of the sample injected into the

     25      HPLC-MS system, column type, and type of liquid



                                        Page 182



                                     Joint Appendix 2071
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 352 of 355 PageID #: 8608



                                       245496ruf




                                                                            141




      1      chromatography do you see that?

      2           A    I do.   So.

      3           Q    Did so you've listed if I'm counseling

      4      right seven different variables, correct?

      5           A    That sounds right.

      6           Q    Are those the only seven variables that

      7      one can use to optimize HPLC-MS methods?

      8           A    No.

      9           Q    Is there are many more, correct?

     10           A    There are several that would be

     11      potentially high return.

     12           Q    Potentially higher return?

     13           A    Potentially high return.

     14           Q    Oh potentially high return.           And what are

     15      those high return variables that aren't listed here?

     16                MR. ALEMANNI:        Objection.     Form.

     17                THE WITNESS:       One of them that's not

     18      listed would be collision energy.

     19           Q    Okay?
                                        Page 183



                                     Joint Appendix 2072
Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 353 of 355 PageID #: 8609



                                      245496ruf

     20           A    But those other ones are a good summation.

     21           Q    Okay so we can add to this collision

     22      energy by that you mean the that was what we were

     23      talking about before that's the voltage applied to

     24      quadrupole two the collision cell?

     25           A    Yes.




                                                                       142




      1           Q    Can you think of anything other than those

      2      eight variables that would be in your words sort of

      3      high return variables?

      4                MR. ALEMANNI:     Objection.     Form.

      5                THE WITNESS:    That's a reasonable

      6      assessment of the variables to change.

      7      BY MR. WINTNER:

      8           Q    Okay.   I think in some part of your report

      9      you actually refer to a variable known as the or are

     10      fist potential voltage, is that the same as the

     11      collision voltage or different?

     12           A    That's different.
                                      Page 184



                                  Joint Appendix 2073
CM/ECF LIVE - U.S. District Court:ded                                   Page 1 of 2
 Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 354 of 355 PageID #: 8610


Other Documents
1:18-cv-01436-MN Quest Diagnostics Investments LLC v. Laboratory Corporation of America
Holdings et al

MEDIATION-MPT,PATENT


                                        U.S. District Court

                                        District of Delaware

Notice of Electronic Filing

The following transaction was entered by Dorsney, Kenneth on 12/5/2019 at 6:01 PM EST and filed on
12/5/2019
                    Quest Diagnostics Investments LLC v. Laboratory Corporation of America
Case Name:
                    Holdings et al
Case Number:        1:18-cv-01436-MN
Filer:              Quest Diagnostics Investments LLC
Document
                    89
Number:

Docket Text:
[SEALED] APPENDIX Joint Claim Construction Appendix Volume III by Quest
Diagnostics Investments LLC. (Attachments: # (1) Exhibit H-P)(Dorsney, Kenneth)


1:18-cv-01436-MN Notice has been electronically mailed to:

Adam Gahtan       agahtan@fenwick.com

Edward G. Poplawski     epoplawski@wsgr.com, labrown@wsgr.com, twilliamsdavis@wsgr.com

Elizabeth B. Hagan    ehagan@fenwick.com, smcphee@fenwick.com

Eric M. Majchrzak     emajchrzak@fenwick.com, mcampion@fenwick.com

Erik J. Carlson   ecarlson@wsgr.com, anavarro@wsgr.com

Ian Robert Liston IListon@wsgr.com, kkharris@wsgr.com, kramos@wsgr.com, rdean@wsgr.com,
twilliamsdavis@wsgr.com

Kenneth Laurence Dorsney     kdorsney@morrisjames.com, ippara@morrisjames.com

Kevin X. McGann      kmcgann@fenwick.com, paola.guerrero@fenwick.com

Matias Ferrario    mferrario@kilpatricktownsend.com

Melanie M. Mayer      mmayer@fenwick.com




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?102893823504525                         12/5/2019
CM/ECF LIVE - U.S. District Court:ded                                   Page 2 of 2
 Case 1:18-cv-01436-MN Document 95 Filed 12/12/19 Page 355 of 355 PageID #: 8611



Olivia M. Kim    okim@wsgr.com, ctong@wsgr.com

1:18-cv-01436-MN Filer will deliver document by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1079733196 [Date=12/5/2019] [FileNumber=4038599-0
] [1098118a71e57739f709ad4b4d4d7e55082fd6270088cc9bda5e219db7beea51c87
7d4f09ac32d1359e1a1596be5dc57187e2096f21c26f77d534c961045f07c]]
Document description:Exhibit H-P
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1079733196 [Date=12/5/2019] [FileNumber=4038599-1
] [18ca3aaee8774eceb93da5a102d0ac32 75328df8379bdc6139e465a8d43c14d5884
234ecfe29bee8e64aa6f391216b0c57981fd0ad539a667c509402fd551572]]




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?102893823504525          12/5/2019
